RÉRRTIQUE STAMEQGE BE MACRFFANTE.

L'naeut: Eratbtee Rare:

ROVER DB PAR AUD PROUEURON AY PROCANIRES RE VISE
anim ;
LA RÉPEBLIGUE LS A MIQUR BÉMAUBEE a MIE,
FT
2 AOBBANE ANR ANEA PE R

sr
PÉLMARITONRE

sr
D

FARMER GIE MAËRLIANELS LUE |
#t
FPHAERILANA BEN

LRO GI MACRIANTE COMRANS
ROC DE LRIN EDR RS

SURLA NES
RC BRORONDE BLUU ABS,

za

CONTRAT

Faure

La Répoblique Llasigue de Mansilenie, cisprés dénommée le 4 Gouvernement.
représente a présentes parle Ministre chargé de lEnéeñé ct du Pétruie,

d'une part,
M

WOODSIDE MAURTAN(A PTY LTD, une société constude selon Te Jos de l'Australie,
gr s6n ie sac, à 240 8 Cearges Teutsee, Perth, WA GD0U, Australie Ucidentle,
Arpésente ae présents par M. Fraser üment mnité,

Et
AWEL, MAURITANIA BV. one aocitté comvituée selon Les Les dés Papas, ayant son
ge ar À Amel 166, 1079 LH Amsterdam, Pays-bat, £oprésentée au patsontes par
M Lan Fraser,

æ
HARDMAN CHIRQUETI3 PRODUCTION PTY LTD, une ticièté cunatiée selon es fois
Be l'ausrolle LACN 106 627 207) avant nn siège sucial à Level 1, 80 Kings Fark Tond,
eat rt, Autre Occidentale DOS, présence aux présentes por M, Alan Bus,

n
MAURITANIA HOLDINGS BV, une sucifté evnstitule selon Je lois des J'avoue, ay
an siège seul à Wilélainsplsin 18, 3072 DE Ronerda, Pays-Bas, prés aux
tés par M. res Sith,

u
PREMIER IL MAURITANIA 8 LIMITED, une société subite selon Les Lois Jemey.
ayant sou siége soil à Channel House, 7 .splausde, Se Telier, Jersey, Channel land,
représente eus prosames pie M Steven Brel

F
EP MAURITANIA BH Vin société este sc Les lui des Fagn-Bes, aa sumaège
soc à Sradoulera, 100, 2517 DC La Laye. Pays-Bas, représentée aux résines par
M Steven om

xt

DEFINITIONS

CHAME D'APHLTCATION DU COSTRAT

AUTORISATION EXCLUSIVE D'EXPLORATION.

ABLIGATION DE TRAVAUX D'EXPLORA LION mm

ETABLISSEMENT ET AFPRORATION DES PROGRAMMES ANNUELS

DE TRAVAUX ». D]

à GBLIGATIONS BU CONTRACT ANT DANS LA CONDUITE DES
OPERATIONS PETROLIERES..

3. DROMS DE CONTRACTANT DANS LA CONDUITE DES OPERA FIONS
PETROLIER :

R. SÉHUFIELANCE DES OPFRATIONS PETROLIERES
D'ACTIVITÉ.

5. RVALEANON DURE DECOUVERLE ET OCTROIDUNF
AUTORISATION EXCLESIVE D'EXPLOITATION

Aa. RFCOUVREMENT DES COUTS RERROUIERS ET PARTAGE DE LA
PROBUCTION

1 REGIMEI

15. GAZ NATURE.
18 “FRANSPORT DES HYDROCARBURES PAR CANALISA TION
F7. OBLIGATION AFFROVISIONNEMENT DU MARÇUE INLPRIÉUR EN
PETROLE BRUT

AB SENUR DES LIVRES LRIE MONETAIRE, COMPTABIL
31. PARTICIPATION DU GOUVERNEMENT

22. DROTIS COMPLLMLNTAIRES OÙ PREMIER EXPLOITANT
23 CESUION
28 FROPRU FT TRANSMERT DES BIENS À ENFIRA ON.
25. RESPONSABILITLET ASSURANCES,
26. RÉSITIATION DU CONTRAT
2. DROM APPLICAILE ET SYARILISATION DES CONDITIONS -
28. PORCE MAJEURE...
28. ARBITRAGE ET EXPERTISE.
50 CONDITIONS D'APPLICATION DL CONTRAT.
31. ENTRIE EN VIGUFUR,

ANNEXE 1
ANNEXE 2

Ft
ROË OR (MALRITANIA) COMPANY, une aciéé aoustimés selon les Jobs dé es
Cagarun, ayant sun siège ail à GC Chose Brothers (Carat) Limited 10 South Chine
Street Gand Capa, lu Cri roprésenté aux résout par, État Baies,

Et
ROC OIL ÉCHERGUETTIV BF, une société cmnattnée selon ls ob des Pagn-Bas, pur
siège soil à Amel 166, 60 flooe, 1079 LH Aunetesdem, Payn-lh, représentée au
présentes par M. Edgar Haines,

caps Rouble Maure PE Ud WEL Mauühois BV, Hudusn Chinguoti
Préduetion Pts La, Mautenis Hoicirss BV, Premier Oil Mauritania 2 Limied, FP
Mur B BY, Roc OÙ (Mais) Company et Roc Gi (Cage) BV. 5
asie sigréet le « Contrautant »,

A'amuro part

Le Gousemement at Le Contraste dent éselement désignée Gap colletiveniont
2 Pure ren ndiiductlerrene «arte»

Cousidérait Je souhait du Céuvetnement de promuvoir is découvre 4 la produlios
Éphconboen pour Avoir lorgaioa ésoncrnique du prys

ét que He Cootraeti, 2 déclaré pomaer es capueilés Hnaneiées el tac
en Lau lroloude, désire explorer « enlaller, dense caére du présent vurum de pariage de
sesdaction, les Hydracarbures guides ets pus pouvant ére connus dun le Périmére
dExplortion.

Considérant Le Contet de Fartage de Poduetion spé à Nowkuhert Je & spienbre 1996
autre 14 Rigubliue Musique de Marre dune per © lee suciités HARDIIAN
PREROLEUM (MAURLTANIA) PTY LTD 6 FLDUR CORPORATION PTY LTD, d'autre
pe

Comidésant Le Content de Partage de Pisdustion puur la Zone 8 sigré à Nouakchott Le 9
ae 1UD8 ct apprat de 24 jules 199 eue La Répuñdique nique de oui ane
Aa 88 Lutes Les sociétés calins la onnmuune à le due de dignaure autre part (le
6 Connat nitll »)

Cossdurant l'Accord signé Je 28 mans 225 on verte duel le Uouvernemenr el l'Opéateur
au am de révise Je Const il, a d'y ântogrer le désposttine dudit Asa

Vs LOndennance n° SBLHE1 du 13 none 193$ ratéive au régime jure et final de In
sécher al de explottion der Hydrucarbures ;

RÉRRTIQUE STAMEQGE BE MACRFFANTE.

L'naeut: Eratbtee Rare:

ROVER DB PAR AUD PROUEURON AY PROCANIRES RE VISE
anim ;
LA RÉPEBLIGUE LS A MIQUR BÉMAUBEE a MIE,
FT
2 AOBBANE ANR ANEA PE R

sr
PÉLMARITONRE

sr
D

FARMER GIE MAËRLIANELS LUE |
#t
FPHAERILANA BEN

LRO GI MACRIANTE COMRANS
ROC DE LRIN EDR RS

SURLA NES
RC BRORONDE BLUU ABS,

za

CONTRAT

Faure

La Répoblique Llasigue de Mansilenie, cisprés dénommée le 4 Gouvernement.
représente a présentes parle Ministre chargé de lEnéeñé ct du Pétruie,

d'une part,
M

WOODSIDE MAURTAN(A PTY LTD, une société constude selon Te Jos de l'Australie,
gr s6n ie sac, à 240 8 Cearges Teutsee, Perth, WA GD0U, Australie Ucidentle,
Arpésente ae présents par M. Fraser üment mnité,

Et
AWEL, MAURITANIA BV. one aocitté comvituée selon Les Les dés Papas, ayant son
ge ar À Amel 166, 1079 LH Amsterdam, Pays-bat, £oprésentée au patsontes par
M Lan Fraser,

æ
HARDMAN CHIRQUETI3 PRODUCTION PTY LTD, une ticièté cunatiée selon es fois
Be l'ausrolle LACN 106 627 207) avant nn siège sucial à Level 1, 80 Kings Fark Tond,
eat rt, Autre Occidentale DOS, présence aux présentes por M, Alan Bus,

n
MAURITANIA HOLDINGS BV, une sucifté evnstitule selon Je lois des J'avoue, ay
an siège seul à Wilélainsplsin 18, 3072 DE Ronerda, Pays-Bas, prés aux
tés par M. res Sith,

u
PREMIER IL MAURITANIA 8 LIMITED, une société subite selon Les Lois Jemey.
ayant sou siége soil à Channel House, 7 .splausde, Se Telier, Jersey, Channel land,
représente eus prosames pie M Steven Brel

F
EP MAURITANIA BH Vin société este sc Les lui des Fagn-Bes, aa sumaège
soc à Sradoulera, 100, 2517 DC La Laye. Pays-Bas, représentée aux résines par
M Steven om

xt

DEFINITIONS

CHAME D'APHLTCATION DU COSTRAT

AUTORISATION EXCLUSIVE D'EXPLORATION.

ABLIGATION DE TRAVAUX D'EXPLORA LION mm

ETABLISSEMENT ET AFPRORATION DES PROGRAMMES ANNUELS

DE TRAVAUX ». D]

à GBLIGATIONS BU CONTRACT ANT DANS LA CONDUITE DES
OPERATIONS PETROLIERES..

3. DROMS DE CONTRACTANT DANS LA CONDUITE DES OPERA FIONS
PETROLIER :

R. SÉHUFIELANCE DES OPFRATIONS PETROLIERES
D'ACTIVITÉ.

5. RVALEANON DURE DECOUVERLE ET OCTROIDUNF
AUTORISATION EXCLESIVE D'EXPLOITATION

Aa. RFCOUVREMENT DES COUTS RERROUIERS ET PARTAGE DE LA
PROBUCTION

1 REGIMEI

15. GAZ NATURE.
18 “FRANSPORT DES HYDROCARBURES PAR CANALISA TION
F7. OBLIGATION AFFROVISIONNEMENT DU MARÇUE INLPRIÉUR EN
PETROLE BRUT

AB SENUR DES LIVRES LRIE MONETAIRE, COMPTABIL
31. PARTICIPATION DU GOUVERNEMENT

22. DROTIS COMPLLMLNTAIRES OÙ PREMIER EXPLOITANT
23 CESUION
28 FROPRU FT TRANSMERT DES BIENS À ENFIRA ON.
25. RESPONSABILITLET ASSURANCES,
26. RÉSITIATION DU CONTRAT
2. DROM APPLICAILE ET SYARILISATION DES CONDITIONS -
28. PORCE MAJEURE...
28. ARBITRAGE ET EXPERTISE.
50 CONDITIONS D'APPLICATION DL CONTRAT.
31. ENTRIE EN VIGUFUR,

ANNEXE 1
ANNEXE 2

Ft
ROË OR (MALRITANIA) COMPANY, une aciéé aoustimés selon les Jobs dé es
Cagarun, ayant sun siège ail à GC Chose Brothers (Carat) Limited 10 South Chine
Street Gand Capa, lu Cri roprésenté aux résout par, État Baies,

Et
ROC OIL ÉCHERGUETTIV BF, une société cmnattnée selon ls ob des Pagn-Bas, pur
siège soil à Amel 166, 60 flooe, 1079 LH Aunetesdem, Payn-lh, représentée au
présentes par M. Edgar Haines,

caps Rouble Maure PE Ud WEL Mauühois BV, Hudusn Chinguoti
Préduetion Pts La, Mautenis Hoicirss BV, Premier Oil Mauritania 2 Limied, FP
Mur B BY, Roc OÙ (Mais) Company et Roc Gi (Cage) BV. 5
asie sigréet le « Contrautant »,

A'amuro part

Le Gousemement at Le Contraste dent éselement désignée Gap colletiveniont
2 Pure ren ndiiductlerrene «arte»

Cousidérait Je souhait du Céuvetnement de promuvoir is découvre 4 la produlios
Éphconboen pour Avoir lorgaioa ésoncrnique du prys

ét que He Cootraeti, 2 déclaré pomaer es capueilés Hnaneiées el tac
en Lau lroloude, désire explorer « enlaller, dense caére du présent vurum de pariage de
sesdaction, les Hydracarbures guides ets pus pouvant ére connus dun le Périmére
dExplortion.

Considérant Le Contet de Fartage de Poduetion spé à Nowkuhert Je & spienbre 1996
autre 14 Rigubliue Musique de Marre dune per © lee suciités HARDIIAN
PREROLEUM (MAURLTANIA) PTY LTD 6 FLDUR CORPORATION PTY LTD, d'autre
pe

Comidésant Le Content de Partage de Pisdustion puur la Zone 8 sigré à Nouakchott Le 9
ae 1UD8 ct apprat de 24 jules 199 eue La Répuñdique nique de oui ane
Aa 88 Lutes Les sociétés calins la onnmuune à le due de dignaure autre part (le
6 Connat nitll »)

Cossdurant l'Accord signé Je 28 mans 225 on verte duel le Uouvernemenr el l'Opéateur
au am de révise Je Const il, a d'y ântogrer le désposttine dudit Asa

Vs LOndennance n° SBLHE1 du 13 none 193$ ratéive au régime jure et final de In
sécher al de explottion der Hydrucarbures ;

RÉRRTIQUE STAMEQGE BE MACRFFANTE.

L'naeut: Eratbtee Rare:

ROVER DB PAR AUD PROUEURON AY PROCANIRES RE VISE
anim ;
LA RÉPEBLIGUE LS A MIQUR BÉMAUBEE a MIE,
FT
2 AOBBANE ANR ANEA PE R

sr
PÉLMARITONRE

sr
D

FARMER GIE MAËRLIANELS LUE |
#t
FPHAERILANA BEN

LRO GI MACRIANTE COMRANS
ROC DE LRIN EDR RS

SURLA NES
RC BRORONDE BLUU ABS,

za

CONTRAT

Faure

La Répoblique Llasigue de Mansilenie, cisprés dénommée le 4 Gouvernement.
représente a présentes parle Ministre chargé de lEnéeñé ct du Pétruie,

d'une part,
M

WOODSIDE MAURTAN(A PTY LTD, une société constude selon Te Jos de l'Australie,
gr s6n ie sac, à 240 8 Cearges Teutsee, Perth, WA GD0U, Australie Ucidentle,
Arpésente ae présents par M. Fraser üment mnité,

Et
AWEL, MAURITANIA BV. one aocitté comvituée selon Les Les dés Papas, ayant son
ge ar À Amel 166, 1079 LH Amsterdam, Pays-bat, £oprésentée au patsontes par
M Lan Fraser,

æ
HARDMAN CHIRQUETI3 PRODUCTION PTY LTD, une ticièté cunatiée selon es fois
Be l'ausrolle LACN 106 627 207) avant nn siège sucial à Level 1, 80 Kings Fark Tond,
eat rt, Autre Occidentale DOS, présence aux présentes por M, Alan Bus,

n
MAURITANIA HOLDINGS BV, une sucifté evnstitule selon Je lois des J'avoue, ay
an siège seul à Wilélainsplsin 18, 3072 DE Ronerda, Pays-Bas, prés aux
tés par M. res Sith,

u
PREMIER IL MAURITANIA 8 LIMITED, une société subite selon Les Lois Jemey.
ayant sou siége soil à Channel House, 7 .splausde, Se Telier, Jersey, Channel land,
représente eus prosames pie M Steven Brel

F
EP MAURITANIA BH Vin société este sc Les lui des Fagn-Bes, aa sumaège
soc à Sradoulera, 100, 2517 DC La Laye. Pays-Bas, représentée aux résines par
M Steven om

xt

DEFINITIONS

CHAME D'APHLTCATION DU COSTRAT

AUTORISATION EXCLUSIVE D'EXPLORATION.

ABLIGATION DE TRAVAUX D'EXPLORA LION mm

ETABLISSEMENT ET AFPRORATION DES PROGRAMMES ANNUELS

DE TRAVAUX ». D]

à GBLIGATIONS BU CONTRACT ANT DANS LA CONDUITE DES
OPERATIONS PETROLIERES..

3. DROMS DE CONTRACTANT DANS LA CONDUITE DES OPERA FIONS
PETROLIER :

R. SÉHUFIELANCE DES OPFRATIONS PETROLIERES
D'ACTIVITÉ.

5. RVALEANON DURE DECOUVERLE ET OCTROIDUNF
AUTORISATION EXCLESIVE D'EXPLOITATION

Aa. RFCOUVREMENT DES COUTS RERROUIERS ET PARTAGE DE LA
PROBUCTION

1 REGIMEI

15. GAZ NATURE.
18 “FRANSPORT DES HYDROCARBURES PAR CANALISA TION
F7. OBLIGATION AFFROVISIONNEMENT DU MARÇUE INLPRIÉUR EN
PETROLE BRUT

AB SENUR DES LIVRES LRIE MONETAIRE, COMPTABIL
31. PARTICIPATION DU GOUVERNEMENT

22. DROTIS COMPLLMLNTAIRES OÙ PREMIER EXPLOITANT
23 CESUION
28 FROPRU FT TRANSMERT DES BIENS À ENFIRA ON.
25. RESPONSABILITLET ASSURANCES,
26. RÉSITIATION DU CONTRAT
2. DROM APPLICAILE ET SYARILISATION DES CONDITIONS -
28. PORCE MAJEURE...
28. ARBITRAGE ET EXPERTISE.
50 CONDITIONS D'APPLICATION DL CONTRAT.
31. ENTRIE EN VIGUFUR,

ANNEXE 1
ANNEXE 2

Ft
ROË OR (MALRITANIA) COMPANY, une aciéé aoustimés selon les Jobs dé es
Cagarun, ayant sun siège ail à GC Chose Brothers (Carat) Limited 10 South Chine
Street Gand Capa, lu Cri roprésenté aux résout par, État Baies,

Et
ROC OIL ÉCHERGUETTIV BF, une société cmnattnée selon ls ob des Pagn-Bas, pur
siège soil à Amel 166, 60 flooe, 1079 LH Aunetesdem, Payn-lh, représentée au
présentes par M. Edgar Haines,

caps Rouble Maure PE Ud WEL Mauühois BV, Hudusn Chinguoti
Préduetion Pts La, Mautenis Hoicirss BV, Premier Oil Mauritania 2 Limied, FP
Mur B BY, Roc OÙ (Mais) Company et Roc Gi (Cage) BV. 5
asie sigréet le « Contrautant »,

A'amuro part

Le Gousemement at Le Contraste dent éselement désignée Gap colletiveniont
2 Pure ren ndiiductlerrene «arte»

Cousidérait Je souhait du Céuvetnement de promuvoir is découvre 4 la produlios
Éphconboen pour Avoir lorgaioa ésoncrnique du prys

ét que He Cootraeti, 2 déclaré pomaer es capueilés Hnaneiées el tac
en Lau lroloude, désire explorer « enlaller, dense caére du présent vurum de pariage de
sesdaction, les Hydracarbures guides ets pus pouvant ére connus dun le Périmére
dExplortion.

Considérant Le Contet de Fartage de Poduetion spé à Nowkuhert Je & spienbre 1996
autre 14 Rigubliue Musique de Marre dune per © lee suciités HARDIIAN
PREROLEUM (MAURLTANIA) PTY LTD 6 FLDUR CORPORATION PTY LTD, d'autre
pe

Comidésant Le Content de Partage de Pisdustion puur la Zone 8 sigré à Nouakchott Le 9
ae 1UD8 ct apprat de 24 jules 199 eue La Répuñdique nique de oui ane
Aa 88 Lutes Les sociétés calins la onnmuune à le due de dignaure autre part (le
6 Connat nitll »)

Cossdurant l'Accord signé Je 28 mans 225 on verte duel le Uouvernemenr el l'Opéateur
au am de révise Je Const il, a d'y ântogrer le désposttine dudit Asa

Vs LOndennance n° SBLHE1 du 13 none 193$ ratéive au régime jure et final de In
sécher al de explottion der Hydrucarbures ;

RÉRRTIQUE STAMEQGE BE MACRFFANTE.

L'naeut: Eratbtee Rare:

ROVER DB PAR AUD PROUEURON AY PROCANIRES RE VISE
anim ;
LA RÉPEBLIGUE LS A MIQUR BÉMAUBEE a MIE,
FT
2 AOBBANE ANR ANEA PE R

sr
PÉLMARITONRE

sr
D

FARMER GIE MAËRLIANELS LUE |
#t
FPHAERILANA BEN

LRO GI MACRIANTE COMRANS
ROC DE LRIN EDR RS

SURLA NES
RC BRORONDE BLUU ABS,

za

CONTRAT

Faure

La Répoblique Llasigue de Mansilenie, cisprés dénommée le 4 Gouvernement.
représente a présentes parle Ministre chargé de lEnéeñé ct du Pétruie,

d'une part,
M

WOODSIDE MAURTAN(A PTY LTD, une société constude selon Te Jos de l'Australie,
gr s6n ie sac, à 240 8 Cearges Teutsee, Perth, WA GD0U, Australie Ucidentle,
Arpésente ae présents par M. Fraser üment mnité,

Et
AWEL, MAURITANIA BV. one aocitté comvituée selon Les Les dés Papas, ayant son
ge ar À Amel 166, 1079 LH Amsterdam, Pays-bat, £oprésentée au patsontes par
M Lan Fraser,

æ
HARDMAN CHIRQUETI3 PRODUCTION PTY LTD, une ticièté cunatiée selon es fois
Be l'ausrolle LACN 106 627 207) avant nn siège sucial à Level 1, 80 Kings Fark Tond,
eat rt, Autre Occidentale DOS, présence aux présentes por M, Alan Bus,

n
MAURITANIA HOLDINGS BV, une sucifté evnstitule selon Je lois des J'avoue, ay
an siège seul à Wilélainsplsin 18, 3072 DE Ronerda, Pays-Bas, prés aux
tés par M. res Sith,

u
PREMIER IL MAURITANIA 8 LIMITED, une société subite selon Les Lois Jemey.
ayant sou siége soil à Channel House, 7 .splausde, Se Telier, Jersey, Channel land,
représente eus prosames pie M Steven Brel

F
EP MAURITANIA BH Vin société este sc Les lui des Fagn-Bes, aa sumaège
soc à Sradoulera, 100, 2517 DC La Laye. Pays-Bas, représentée aux résines par
M Steven om

xt

DEFINITIONS

CHAME D'APHLTCATION DU COSTRAT

AUTORISATION EXCLUSIVE D'EXPLORATION.

ABLIGATION DE TRAVAUX D'EXPLORA LION mm

ETABLISSEMENT ET AFPRORATION DES PROGRAMMES ANNUELS

DE TRAVAUX ». D]

à GBLIGATIONS BU CONTRACT ANT DANS LA CONDUITE DES
OPERATIONS PETROLIERES..

3. DROMS DE CONTRACTANT DANS LA CONDUITE DES OPERA FIONS
PETROLIER :

R. SÉHUFIELANCE DES OPFRATIONS PETROLIERES
D'ACTIVITÉ.

5. RVALEANON DURE DECOUVERLE ET OCTROIDUNF
AUTORISATION EXCLESIVE D'EXPLOITATION

Aa. RFCOUVREMENT DES COUTS RERROUIERS ET PARTAGE DE LA
PROBUCTION

1 REGIMEI

15. GAZ NATURE.
18 “FRANSPORT DES HYDROCARBURES PAR CANALISA TION
F7. OBLIGATION AFFROVISIONNEMENT DU MARÇUE INLPRIÉUR EN
PETROLE BRUT

AB SENUR DES LIVRES LRIE MONETAIRE, COMPTABIL
31. PARTICIPATION DU GOUVERNEMENT

22. DROTIS COMPLLMLNTAIRES OÙ PREMIER EXPLOITANT
23 CESUION
28 FROPRU FT TRANSMERT DES BIENS À ENFIRA ON.
25. RESPONSABILITLET ASSURANCES,
26. RÉSITIATION DU CONTRAT
2. DROM APPLICAILE ET SYARILISATION DES CONDITIONS -
28. PORCE MAJEURE...
28. ARBITRAGE ET EXPERTISE.
50 CONDITIONS D'APPLICATION DL CONTRAT.
31. ENTRIE EN VIGUFUR,

ANNEXE 1
ANNEXE 2

Ft
ROË OR (MALRITANIA) COMPANY, une aciéé aoustimés selon les Jobs dé es
Cagarun, ayant sun siège ail à GC Chose Brothers (Carat) Limited 10 South Chine
Street Gand Capa, lu Cri roprésenté aux résout par, État Baies,

Et
ROC OIL ÉCHERGUETTIV BF, une société cmnattnée selon ls ob des Pagn-Bas, pur
siège soil à Amel 166, 60 flooe, 1079 LH Aunetesdem, Payn-lh, représentée au
présentes par M. Edgar Haines,

caps Rouble Maure PE Ud WEL Mauühois BV, Hudusn Chinguoti
Préduetion Pts La, Mautenis Hoicirss BV, Premier Oil Mauritania 2 Limied, FP
Mur B BY, Roc OÙ (Mais) Company et Roc Gi (Cage) BV. 5
asie sigréet le « Contrautant »,

A'amuro part

Le Gousemement at Le Contraste dent éselement désignée Gap colletiveniont
2 Pure ren ndiiductlerrene «arte»

Cousidérait Je souhait du Céuvetnement de promuvoir is découvre 4 la produlios
Éphconboen pour Avoir lorgaioa ésoncrnique du prys

ét que He Cootraeti, 2 déclaré pomaer es capueilés Hnaneiées el tac
en Lau lroloude, désire explorer « enlaller, dense caére du présent vurum de pariage de
sesdaction, les Hydracarbures guides ets pus pouvant ére connus dun le Périmére
dExplortion.

Considérant Le Contet de Fartage de Poduetion spé à Nowkuhert Je & spienbre 1996
autre 14 Rigubliue Musique de Marre dune per © lee suciités HARDIIAN
PREROLEUM (MAURLTANIA) PTY LTD 6 FLDUR CORPORATION PTY LTD, d'autre
pe

Comidésant Le Content de Partage de Pisdustion puur la Zone 8 sigré à Nouakchott Le 9
ae 1UD8 ct apprat de 24 jules 199 eue La Répuñdique nique de oui ane
Aa 88 Lutes Les sociétés calins la onnmuune à le due de dignaure autre part (le
6 Connat nitll »)

Cossdurant l'Accord signé Je 28 mans 225 on verte duel le Uouvernemenr el l'Opéateur
au am de révise Je Const il, a d'y ântogrer le désposttine dudit Asa

Vs LOndennance n° SBLHE1 du 13 none 193$ ratéive au régime jure et final de In
sécher al de explottion der Hydrucarbures ;

CECIEXPOSE, LL ESF CONVENU CE QUI SLT ;
1 DÉFINITIONS
Le tu usés dan Le tee des présente ont fa signification suive

11 à Amaée Chile » signifie une péage de dur (12) moin conséouilfs commençant 1e
éamie () janv es termine le bee ei un {31} décembre suivant

12e dune Contractuelle » snif ane période de daure (12) mois eonsécutiés
Gommergant Ta Dar d'ETA Lu Le eur aumiemair de Indie Date d'a

LA «Malo sig TS Home soi 2 gun aubricains mesurés à fatempériiore
A GUPT à La person mosetique

& Endger Annnel » vgrifie lestinaon détellie dn got dl Opérations Férrcières
définies da Ur Pourduune Amal de Tran

LS à Contractant » digne cullecireunent nu irdisiénellanent La ou fee sncidée
Signes de présent Corot génique Loute vociré à eamele sers GB ui intrèi

en apoliätion des tte 21 et 22.

Le Gutrat à sigoilie Le présent acte et 565 imnenes Ain que fout extension,
cenouvelemel, subatiutien où modifenon aux préslés mi recent
Fpprcbaton des Pacte.

123 à Contrat El » signifie le Contrat de l'ai de Pradurion pour la Zome 8 signé à
Rousherat Le 9 jet 1999 er appmouvé le 2 quiller 1989 cure La Réplique
Aiomique de Mauritanie, due pari el 18 anni aonaiint le coneméant à La date
A anatire, de par

13 ts Pétrolièrs » signifie dos Les os et déposer encourus par LS Contact en
“cation des Opérriions Pétrole prévues su présent Conf et déerminéé suivant

à Procédrs Corantabieohjor de l'arneus 2 du présent Conte.

19 à Pots d'Efet «signifie Ia dire demrés on vimeur du gxésen! Contrat til qu'elle at
détiae 4 article 51

36 Dollar » sie Le der des Étate Unis d'Amérique,
133 à Fou Profomdb » signifie une rufonieui'enu dépassent 300 mètres.

122 + Ga Nam à signifie le ge? see 6e que hümide, prod olément où a
ssouionin ave le Pelle Beul ainsi que ton aires eomlituls gereux cxiis des
piste

115 à Gaz Naturel Asvoëé » ent le Gi Natuié esistant das on réserve en son

ee Le.Prole rt, ua sou none de gs ea 0 on contact ave LS Perle Ur, ct, à
a et prod peut re ru em enecatlon ane Le Pétrele Brut

ou ou oui ou faute autre entité qui contrôle nu est contôlie, directement où
lier, par are soché Où entié qui cnpwôle ellméme dinclunent où
indirectement Lou soutété partie aux présentes.

a fin de fa méenre dirons, Lomme «contre» gr Ja propriété
Andeste pur ane siété ou Aou dois ere d'un parue d'atine 00 de parts
sociales susome pour dom a majorité des denis de vue à l'assemblée géaérale
dfüné autre suëiéNÉ au EE, où pont donner on pose déroreirt dne Ja deco
de tte sur Et ou Gt.

27 à Tiers » di ain so bus en autre ent qu n'entre pas cn He cad de
fon visée à l'atile 1.26.

LAS 4 Trimestre » shifie ima péage de ini (5) muis cursecub cormmenent 2e
rie jour de janvier, avi, el 0 cire de dhaque Année Civile:

329 à Opénueur à aigle 12 suciété resphetble de Là direstion ei exeution dos
cétiuns pétiléres er ce, en ancré aver lie 62.

1.30 SN » signifie la Sociélé sucitanienne des Hvéracarbnres

2. CHAMP D'APPLICATION BE CONTRAT

24 Pa les pentes, Le Cionremenet autorise le Controctant à effeclaer à ire exclusif
dans Le Béciméte d'Explersues défini à l'Aemexe Les Opérations Péculières en Feu
Prufmde miles ot néceseuires dans Le cadre du présent Conmt, ua entrain que
clim purent se raner qu'aux Lérucarbnres

22 Le préseut Contrat en conclu pou La durée de Teutorisaien cxclusive dexlustion
de que prévue à lame 3, 7 compnis ses pénodes de renouedemont ot de
proomgaien éventuelle ci, an cas de découverte cormentdsle, pour La durée de La ou
des auronisatns} excusinels} d'esphoiatin qui aura anni éré nomeyéo(s), le

que définefs) à l'aile 9 11

23 Si, à l'expiration de l'ensemble des périodes d'acplertion prévues à l'atisle 3, Le
Canet me pas bem Une aunvitaliun crctusive d'esplataion relnve À im
Ashen éommercial Le présent Content rrondra fr.

En eus d'ou do plusieur: aulerations exelustues d'esploiminn, lo présens Coutr
prends fa à lespralion de Ja demiére eucrisadon en eux de valide, sé
éstion antuipée

24 Lenpiition. la renancircion où a silicon du présent Catsa peur quelque room
ue o8 suite libère pas de Conracignt de ses oblggrions au fire du présent: Contes
die got où à locsatio de Hadite expiriiien tenemeuiiun ou réviietion, esquelles
laut re enérles par 1e Conrrecant

28 Le Cooictant aura ls responsabilité de séaliscr La Opérarons Périlières prévues
Gas Le présem Contrat. D Fongage par leur salaud respeces le Kéles dela.
ie Fdarie pétroliers nlenatoule. Ê

ie

is

146

pur

Lis
1

1

24

27

34

SGné Natira Nos duc » af 6 Que Nan à ein Ge et

«Gouvernement à signifie ie Gouvemement de la République Llanque de

Hydrocarbure à gts le Péché rat ete Ge Naturel

4 LIBOR » signifie te Léndon Tnter-Bank Offer Race 1e que publ dar de Financial
“Times de Londres en Dolses va (3 mois, ptmant etes à la dre d'éthéine (et révisé
Rene jour do chaque moi par a suite].

 Mioltre » sign le Mise changé de l'Energie a a Pétrole.

« Opérations Pétrotidres » sigle toutes fes apérthurs exploration, d'évaluation,
de dévcppemenr, éa praluctlon, de séparation, de Laitemenl. de sléLège, de
Garmgurt es de œonmerusdisetion des Hyduenraures jusqu Point de Livraison,
effadules parle Contrat dns Le onde du présent Chi, y up te maltersent
du Gaz Nat mais à lxeluslon du otfinage er de Li disihtion des prudvite
péuroliens,

2 Pétimbire d'Exploitnéion 6 fenifé Lui fathoù du Pérraëtte d'Eeporaien sr
lues Ke Gouveamenent, du Le oaîre da présent Contrat, à acer za Couliastant
ane aorerition axelesse denploicalon, coniomnément aux dispsitions des articles
92284.

Périmètre d'Esgloration à she 1 autce défie à l'annexe, après désocrion
des ren prèv à etc 3, su Hquell 1e Gouvememeul, dans ends > prétent
Const desde me Content ure auodisation exchuite  d'explorun,
cenfonnémenr aux éiposttons de niche 2.1

Le Pétrole Brnt » signifie fille mirérale rue, asphate, azchcle ct tome autres
hscruearbures solides, semiaulites qu Hgoes À létar rare ou vbtenus du Gaz
ture par cord mation ou eximelion cam pris Les cundsai 6e iquites de C7
Sa,

à Point de Livraison » sigrilie Le poiet FOUR. de chargement des Hodrocarbures au
aa dreaprrtio ou ent are puni d'u commun acümd per Les Parties

«Projet de Chimguett » signifie le développement ei Texploiatien du champ de
hirguet te of enr dé dns Le Proyramune de Développement er de Prodtion
Chaud date du 12 2888 2014, a qu'amené,

4 Srogranme Annuel de Travaux » siifie 1 document descriptif paye pr pesé,
dés Opéniions Pénoñens cut êr aisés au couts d'une Armée Cle dans 1e
dre da présent Gua pré pass confermément ere lg sitions de ares À, 5 et D.
Société Arles

cat autre entité ge comme nn est confié, difédersvet ou
AE partie aux pertes:

+ toute mciéié va
diem pur

Le Conimetant mi tous 1sé opens nantes et icehpiques nécessaires 4 ot
déranomens des Opérsions Péréières ct sappaiera en tralré tous les raques LES Ê
Fa réalisation des Onérnions Pérofières, Les Cods Pérolien supporés per le
Contaceant sera résouvebles pur Le Cenrrzctant comtormément aux dispositions de
Farice 10.

Durant la période de vañiié du Contat, Ia production réadlant dés Opéra
Péroliree Les partagée ani le Gouvememont et le Cantragtant suikant Îes
posiions de tie 1.

AUTORISATION EXCLUSIVE D'EXPLORATION

L'autorisation exclue d'explewason à l'intérieur du Périmétre d'Explorarion défini à
Fame L accordée ru Contre, onnfomémur, aux diéposilions de l'acicle 2.1
pour ur péfiod iniie de ris 13) Années Contreruell 6 ranenvelée pour 2e
Assxièane période qui eisere Le 20 juil 200.

Le Craaetant aura doit au remonvellement da Pantrisutiun exclusive d'exploration
pour une pédnde de fompuvellement de trs (2) Années Conntoelle qui
Soeners Le #4 de 2006 ef sac hèvers Le 20 Juliet 2069,

Dana Ie risième période définie à Varele 3.2 aidegsus. le Conuactant re pour
comenver que create pur eur É50 #4) de la supodicie imite 0 Périmène
SEsploraion

Pour application de l'art 43

à Les cure déja abindonées au tiue de liste 25 6: Ier surfices déjà
séveres par des auietaions exclusives d'explotlion vendrent en déduetin
des sure à rende;

be Le Comfraean au le drait de Der Véteduz, forme et 'emmplacemen de Le
portion du Périmètre d'Éxplcreton qu enleml censuser. Teutefois, 1 porion
rendue dev être coasituée dur sombre Jimi de périmies de ferme
péomévique simple, déliuité par des lunes Noud-Sul, Ea-Ouest ou per des

les nat +

di La demande de removelleeal devrs re nccompamée d'en pie parent
dicton du Péstsètre d'Explotior enxserté airs que dun ranpenr préeisent Lex
vaux ééctuée depuis Je Die d'eau lez surfices rendues c Le él
cas.

Le Cantcut peut à Lou moment, smue préavis de iois (3) mois. auitier a
Gouvernement quil runemes à ses oil surtout ou partie du Péinéré d'Erpieraion.

In cas de medion paille, Les disposons de J'utie 5.4 seront spplielue au

péri rendu.

Dans tons Lucas, meune tenancialion velantaire ae eus d'une période d'explkraron

ho réui Les eueaaetn de savant d'oxplemanon stipulés à l'article 4 pour dite
€

és, a 16 montant la gra correspondante

CECIEXPOSE, LL ESF CONVENU CE QUI SLT ;
1 DÉFINITIONS
Le tu usés dan Le tee des présente ont fa signification suive

11 à Amaée Chile » signifie une péage de dur (12) moin conséouilfs commençant 1e
éamie () janv es termine le bee ei un {31} décembre suivant

12e dune Contractuelle » snif ane période de daure (12) mois eonsécutiés
Gommergant Ta Dar d'ETA Lu Le eur aumiemair de Indie Date d'a

LA «Malo sig TS Home soi 2 gun aubricains mesurés à fatempériiore
A GUPT à La person mosetique

& Endger Annnel » vgrifie lestinaon détellie dn got dl Opérations Férrcières
définies da Ur Pourduune Amal de Tran

LS à Contractant » digne cullecireunent nu irdisiénellanent La ou fee sncidée
Signes de présent Corot génique Loute vociré à eamele sers GB ui intrèi

en apoliätion des tte 21 et 22.

Le Gutrat à sigoilie Le présent acte et 565 imnenes Ain que fout extension,
cenouvelemel, subatiutien où modifenon aux préslés mi recent
Fpprcbaton des Pacte.

123 à Contrat El » signifie le Contrat de l'ai de Pradurion pour la Zome 8 signé à
Rousherat Le 9 jet 1999 er appmouvé le 2 quiller 1989 cure La Réplique
Aiomique de Mauritanie, due pari el 18 anni aonaiint le coneméant à La date
A anatire, de par

13 ts Pétrolièrs » signifie dos Les os et déposer encourus par LS Contact en
“cation des Opérriions Pétrole prévues su présent Conf et déerminéé suivant

à Procédrs Corantabieohjor de l'arneus 2 du présent Conte.

19 à Pots d'Efet «signifie Ia dire demrés on vimeur du gxésen! Contrat til qu'elle at
détiae 4 article 51

36 Dollar » sie Le der des Étate Unis d'Amérique,
133 à Fou Profomdb » signifie une rufonieui'enu dépassent 300 mètres.

122 + Ga Nam à signifie le ge? see 6e que hümide, prod olément où a
ssouionin ave le Pelle Beul ainsi que ton aires eomlituls gereux cxiis des
piste

115 à Gaz Naturel Asvoëé » ent le Gi Natuié esistant das on réserve en son

ee Le.Prole rt, ua sou none de gs ea 0 on contact ave LS Perle Ur, ct, à
a et prod peut re ru em enecatlon ane Le Pétrele Brut

ou ou oui ou faute autre entité qui contrôle nu est contôlie, directement où
lier, par are soché Où entié qui cnpwôle ellméme dinclunent où
indirectement Lou soutété partie aux présentes.

a fin de fa méenre dirons, Lomme «contre» gr Ja propriété
Andeste pur ane siété ou Aou dois ere d'un parue d'atine 00 de parts
sociales susome pour dom a majorité des denis de vue à l'assemblée géaérale
dfüné autre suëiéNÉ au EE, où pont donner on pose déroreirt dne Ja deco
de tte sur Et ou Gt.

27 à Tiers » di ain so bus en autre ent qu n'entre pas cn He cad de
fon visée à l'atile 1.26.

LAS 4 Trimestre » shifie ima péage de ini (5) muis cursecub cormmenent 2e
rie jour de janvier, avi, el 0 cire de dhaque Année Civile:

329 à Opénueur à aigle 12 suciété resphetble de Là direstion ei exeution dos
cétiuns pétiléres er ce, en ancré aver lie 62.

1.30 SN » signifie la Sociélé sucitanienne des Hvéracarbnres

2. CHAMP D'APPLICATION BE CONTRAT

24 Pa les pentes, Le Cionremenet autorise le Controctant à effeclaer à ire exclusif
dans Le Béciméte d'Explersues défini à l'Aemexe Les Opérations Péculières en Feu
Prufmde miles ot néceseuires dans Le cadre du présent Conmt, ua entrain que
clim purent se raner qu'aux Lérucarbnres

22 Le préseut Contrat en conclu pou La durée de Teutorisaien cxclusive dexlustion
de que prévue à lame 3, 7 compnis ses pénodes de renouedemont ot de
proomgaien éventuelle ci, an cas de découverte cormentdsle, pour La durée de La ou
des auronisatns} excusinels} d'esphoiatin qui aura anni éré nomeyéo(s), le

que définefs) à l'aile 9 11

23 Si, à l'expiration de l'ensemble des périodes d'acplertion prévues à l'atisle 3, Le
Canet me pas bem Une aunvitaliun crctusive d'esplataion relnve À im
Ashen éommercial Le présent Content rrondra fr.

En eus d'ou do plusieur: aulerations exelustues d'esploiminn, lo présens Coutr
prends fa à lespralion de Ja demiére eucrisadon en eux de valide, sé
éstion antuipée

24 Lenpiition. la renancircion où a silicon du présent Catsa peur quelque room
ue o8 suite libère pas de Conracignt de ses oblggrions au fire du présent: Contes
die got où à locsatio de Hadite expiriiien tenemeuiiun ou réviietion, esquelles
laut re enérles par 1e Conrrecant

28 Le Cooictant aura ls responsabilité de séaliscr La Opérarons Périlières prévues
Gas Le présem Contrat. D Fongage par leur salaud respeces le Kéles dela.
ie Fdarie pétroliers nlenatoule. Ê

ie

is

146

pur

Lis
1

1

24

27

34

SGné Natira Nos duc » af 6 Que Nan à ein Ge et

«Gouvernement à signifie ie Gouvemement de la République Llanque de

Hydrocarbure à gts le Péché rat ete Ge Naturel

4 LIBOR » signifie te Léndon Tnter-Bank Offer Race 1e que publ dar de Financial
“Times de Londres en Dolses va (3 mois, ptmant etes à la dre d'éthéine (et révisé
Rene jour do chaque moi par a suite].

 Mioltre » sign le Mise changé de l'Energie a a Pétrole.

« Opérations Pétrotidres » sigle toutes fes apérthurs exploration, d'évaluation,
de dévcppemenr, éa praluctlon, de séparation, de Laitemenl. de sléLège, de
Garmgurt es de œonmerusdisetion des Hyduenraures jusqu Point de Livraison,
effadules parle Contrat dns Le onde du présent Chi, y up te maltersent
du Gaz Nat mais à lxeluslon du otfinage er de Li disihtion des prudvite
péuroliens,

2 Pétimbire d'Exploitnéion 6 fenifé Lui fathoù du Pérraëtte d'Eeporaien sr
lues Ke Gouveamenent, du Le oaîre da présent Contrat, à acer za Couliastant
ane aorerition axelesse denploicalon, coniomnément aux dispsitions des articles
92284.

Périmètre d'Esgloration à she 1 autce défie à l'annexe, après désocrion
des ren prèv à etc 3, su Hquell 1e Gouvememeul, dans ends > prétent
Const desde me Content ure auodisation exchuite  d'explorun,
cenfonnémenr aux éiposttons de niche 2.1

Le Pétrole Brnt » signifie fille mirérale rue, asphate, azchcle ct tome autres
hscruearbures solides, semiaulites qu Hgoes À létar rare ou vbtenus du Gaz
ture par cord mation ou eximelion cam pris Les cundsai 6e iquites de C7
Sa,

à Point de Livraison » sigrilie Le poiet FOUR. de chargement des Hodrocarbures au
aa dreaprrtio ou ent are puni d'u commun acümd per Les Parties

«Projet de Chimguett » signifie le développement ei Texploiatien du champ de
hirguet te of enr dé dns Le Proyramune de Développement er de Prodtion
Chaud date du 12 2888 2014, a qu'amené,

4 Srogranme Annuel de Travaux » siifie 1 document descriptif paye pr pesé,
dés Opéniions Pénoñens cut êr aisés au couts d'une Armée Cle dans 1e
dre da présent Gua pré pass confermément ere lg sitions de ares À, 5 et D.
Société Arles

cat autre entité ge comme nn est confié, difédersvet ou
AE partie aux pertes:

+ toute mciéié va
diem pur

Le Conimetant mi tous 1sé opens nantes et icehpiques nécessaires 4 ot
déranomens des Opérsions Péréières ct sappaiera en tralré tous les raques LES Ê
Fa réalisation des Onérnions Pérofières, Les Cods Pérolien supporés per le
Contaceant sera résouvebles pur Le Cenrrzctant comtormément aux dispositions de
Farice 10.

Durant la période de vañiié du Contat, Ia production réadlant dés Opéra
Péroliree Les partagée ani le Gouvememont et le Cantragtant suikant Îes
posiions de tie 1.

AUTORISATION EXCLUSIVE D'EXPLORATION

L'autorisation exclue d'explewason à l'intérieur du Périmétre d'Explorarion défini à
Fame L accordée ru Contre, onnfomémur, aux diéposilions de l'acicle 2.1
pour ur péfiod iniie de ris 13) Années Contreruell 6 ranenvelée pour 2e
Assxièane période qui eisere Le 20 juil 200.

Le Craaetant aura doit au remonvellement da Pantrisutiun exclusive d'exploration
pour une pédnde de fompuvellement de trs (2) Années Conntoelle qui
Soeners Le #4 de 2006 ef sac hèvers Le 20 Juliet 2069,

Dana Ie risième période définie à Varele 3.2 aidegsus. le Conuactant re pour
comenver que create pur eur É50 #4) de la supodicie imite 0 Périmène
SEsploraion

Pour application de l'art 43

à Les cure déja abindonées au tiue de liste 25 6: Ier surfices déjà
séveres par des auietaions exclusives d'explotlion vendrent en déduetin
des sure à rende;

be Le Comfraean au le drait de Der Véteduz, forme et 'emmplacemen de Le
portion du Périmètre d'Éxplcreton qu enleml censuser. Teutefois, 1 porion
rendue dev être coasituée dur sombre Jimi de périmies de ferme
péomévique simple, déliuité par des lunes Noud-Sul, Ea-Ouest ou per des

les nat +

di La demande de removelleeal devrs re nccompamée d'en pie parent
dicton du Péstsètre d'Explotior enxserté airs que dun ranpenr préeisent Lex
vaux ééctuée depuis Je Die d'eau lez surfices rendues c Le él
cas.

Le Cantcut peut à Lou moment, smue préavis de iois (3) mois. auitier a
Gouvernement quil runemes à ses oil surtout ou partie du Péinéré d'Erpieraion.

In cas de medion paille, Les disposons de J'utie 5.4 seront spplielue au

péri rendu.

Dans tons Lucas, meune tenancialion velantaire ae eus d'une période d'explkraron

ho réui Les eueaaetn de savant d'oxplemanon stipulés à l'article 4 pour dite
€

és, a 16 montant la gra correspondante

CECIEXPOSE, LL ESF CONVENU CE QUI SLT ;
1 DÉFINITIONS
Le tu usés dan Le tee des présente ont fa signification suive

11 à Amaée Chile » signifie une péage de dur (12) moin conséouilfs commençant 1e
éamie () janv es termine le bee ei un {31} décembre suivant

12e dune Contractuelle » snif ane période de daure (12) mois eonsécutiés
Gommergant Ta Dar d'ETA Lu Le eur aumiemair de Indie Date d'a

LA «Malo sig TS Home soi 2 gun aubricains mesurés à fatempériiore
A GUPT à La person mosetique

& Endger Annnel » vgrifie lestinaon détellie dn got dl Opérations Férrcières
définies da Ur Pourduune Amal de Tran

LS à Contractant » digne cullecireunent nu irdisiénellanent La ou fee sncidée
Signes de présent Corot génique Loute vociré à eamele sers GB ui intrèi

en apoliätion des tte 21 et 22.

Le Gutrat à sigoilie Le présent acte et 565 imnenes Ain que fout extension,
cenouvelemel, subatiutien où modifenon aux préslés mi recent
Fpprcbaton des Pacte.

123 à Contrat El » signifie le Contrat de l'ai de Pradurion pour la Zome 8 signé à
Rousherat Le 9 jet 1999 er appmouvé le 2 quiller 1989 cure La Réplique
Aiomique de Mauritanie, due pari el 18 anni aonaiint le coneméant à La date
A anatire, de par

13 ts Pétrolièrs » signifie dos Les os et déposer encourus par LS Contact en
“cation des Opérriions Pétrole prévues su présent Conf et déerminéé suivant

à Procédrs Corantabieohjor de l'arneus 2 du présent Conte.

19 à Pots d'Efet «signifie Ia dire demrés on vimeur du gxésen! Contrat til qu'elle at
détiae 4 article 51

36 Dollar » sie Le der des Étate Unis d'Amérique,
133 à Fou Profomdb » signifie une rufonieui'enu dépassent 300 mètres.

122 + Ga Nam à signifie le ge? see 6e que hümide, prod olément où a
ssouionin ave le Pelle Beul ainsi que ton aires eomlituls gereux cxiis des
piste

115 à Gaz Naturel Asvoëé » ent le Gi Natuié esistant das on réserve en son

ee Le.Prole rt, ua sou none de gs ea 0 on contact ave LS Perle Ur, ct, à
a et prod peut re ru em enecatlon ane Le Pétrele Brut

ou ou oui ou faute autre entité qui contrôle nu est contôlie, directement où
lier, par are soché Où entié qui cnpwôle ellméme dinclunent où
indirectement Lou soutété partie aux présentes.

a fin de fa méenre dirons, Lomme «contre» gr Ja propriété
Andeste pur ane siété ou Aou dois ere d'un parue d'atine 00 de parts
sociales susome pour dom a majorité des denis de vue à l'assemblée géaérale
dfüné autre suëiéNÉ au EE, où pont donner on pose déroreirt dne Ja deco
de tte sur Et ou Gt.

27 à Tiers » di ain so bus en autre ent qu n'entre pas cn He cad de
fon visée à l'atile 1.26.

LAS 4 Trimestre » shifie ima péage de ini (5) muis cursecub cormmenent 2e
rie jour de janvier, avi, el 0 cire de dhaque Année Civile:

329 à Opénueur à aigle 12 suciété resphetble de Là direstion ei exeution dos
cétiuns pétiléres er ce, en ancré aver lie 62.

1.30 SN » signifie la Sociélé sucitanienne des Hvéracarbnres

2. CHAMP D'APPLICATION BE CONTRAT

24 Pa les pentes, Le Cionremenet autorise le Controctant à effeclaer à ire exclusif
dans Le Béciméte d'Explersues défini à l'Aemexe Les Opérations Péculières en Feu
Prufmde miles ot néceseuires dans Le cadre du présent Conmt, ua entrain que
clim purent se raner qu'aux Lérucarbnres

22 Le préseut Contrat en conclu pou La durée de Teutorisaien cxclusive dexlustion
de que prévue à lame 3, 7 compnis ses pénodes de renouedemont ot de
proomgaien éventuelle ci, an cas de découverte cormentdsle, pour La durée de La ou
des auronisatns} excusinels} d'esphoiatin qui aura anni éré nomeyéo(s), le

que définefs) à l'aile 9 11

23 Si, à l'expiration de l'ensemble des périodes d'acplertion prévues à l'atisle 3, Le
Canet me pas bem Une aunvitaliun crctusive d'esplataion relnve À im
Ashen éommercial Le présent Content rrondra fr.

En eus d'ou do plusieur: aulerations exelustues d'esploiminn, lo présens Coutr
prends fa à lespralion de Ja demiére eucrisadon en eux de valide, sé
éstion antuipée

24 Lenpiition. la renancircion où a silicon du présent Catsa peur quelque room
ue o8 suite libère pas de Conracignt de ses oblggrions au fire du présent: Contes
die got où à locsatio de Hadite expiriiien tenemeuiiun ou réviietion, esquelles
laut re enérles par 1e Conrrecant

28 Le Cooictant aura ls responsabilité de séaliscr La Opérarons Périlières prévues
Gas Le présem Contrat. D Fongage par leur salaud respeces le Kéles dela.
ie Fdarie pétroliers nlenatoule. Ê

ie

is

146

pur

Lis
1

1

24

27

34

SGné Natira Nos duc » af 6 Que Nan à ein Ge et

«Gouvernement à signifie ie Gouvemement de la République Llanque de

Hydrocarbure à gts le Péché rat ete Ge Naturel

4 LIBOR » signifie te Léndon Tnter-Bank Offer Race 1e que publ dar de Financial
“Times de Londres en Dolses va (3 mois, ptmant etes à la dre d'éthéine (et révisé
Rene jour do chaque moi par a suite].

 Mioltre » sign le Mise changé de l'Energie a a Pétrole.

« Opérations Pétrotidres » sigle toutes fes apérthurs exploration, d'évaluation,
de dévcppemenr, éa praluctlon, de séparation, de Laitemenl. de sléLège, de
Garmgurt es de œonmerusdisetion des Hyduenraures jusqu Point de Livraison,
effadules parle Contrat dns Le onde du présent Chi, y up te maltersent
du Gaz Nat mais à lxeluslon du otfinage er de Li disihtion des prudvite
péuroliens,

2 Pétimbire d'Exploitnéion 6 fenifé Lui fathoù du Pérraëtte d'Eeporaien sr
lues Ke Gouveamenent, du Le oaîre da présent Contrat, à acer za Couliastant
ane aorerition axelesse denploicalon, coniomnément aux dispsitions des articles
92284.

Périmètre d'Esgloration à she 1 autce défie à l'annexe, après désocrion
des ren prèv à etc 3, su Hquell 1e Gouvememeul, dans ends > prétent
Const desde me Content ure auodisation exchuite  d'explorun,
cenfonnémenr aux éiposttons de niche 2.1

Le Pétrole Brnt » signifie fille mirérale rue, asphate, azchcle ct tome autres
hscruearbures solides, semiaulites qu Hgoes À létar rare ou vbtenus du Gaz
ture par cord mation ou eximelion cam pris Les cundsai 6e iquites de C7
Sa,

à Point de Livraison » sigrilie Le poiet FOUR. de chargement des Hodrocarbures au
aa dreaprrtio ou ent are puni d'u commun acümd per Les Parties

«Projet de Chimguett » signifie le développement ei Texploiatien du champ de
hirguet te of enr dé dns Le Proyramune de Développement er de Prodtion
Chaud date du 12 2888 2014, a qu'amené,

4 Srogranme Annuel de Travaux » siifie 1 document descriptif paye pr pesé,
dés Opéniions Pénoñens cut êr aisés au couts d'une Armée Cle dans 1e
dre da présent Gua pré pass confermément ere lg sitions de ares À, 5 et D.
Société Arles

cat autre entité ge comme nn est confié, difédersvet ou
AE partie aux pertes:

+ toute mciéié va
diem pur

Le Conimetant mi tous 1sé opens nantes et icehpiques nécessaires 4 ot
déranomens des Opérsions Péréières ct sappaiera en tralré tous les raques LES Ê
Fa réalisation des Onérnions Pérofières, Les Cods Pérolien supporés per le
Contaceant sera résouvebles pur Le Cenrrzctant comtormément aux dispositions de
Farice 10.

Durant la période de vañiié du Contat, Ia production réadlant dés Opéra
Péroliree Les partagée ani le Gouvememont et le Cantragtant suikant Îes
posiions de tie 1.

AUTORISATION EXCLUSIVE D'EXPLORATION

L'autorisation exclue d'explewason à l'intérieur du Périmétre d'Explorarion défini à
Fame L accordée ru Contre, onnfomémur, aux diéposilions de l'acicle 2.1
pour ur péfiod iniie de ris 13) Années Contreruell 6 ranenvelée pour 2e
Assxièane période qui eisere Le 20 juil 200.

Le Craaetant aura doit au remonvellement da Pantrisutiun exclusive d'exploration
pour une pédnde de fompuvellement de trs (2) Années Conntoelle qui
Soeners Le #4 de 2006 ef sac hèvers Le 20 Juliet 2069,

Dana Ie risième période définie à Varele 3.2 aidegsus. le Conuactant re pour
comenver que create pur eur É50 #4) de la supodicie imite 0 Périmène
SEsploraion

Pour application de l'art 43

à Les cure déja abindonées au tiue de liste 25 6: Ier surfices déjà
séveres par des auietaions exclusives d'explotlion vendrent en déduetin
des sure à rende;

be Le Comfraean au le drait de Der Véteduz, forme et 'emmplacemen de Le
portion du Périmètre d'Éxplcreton qu enleml censuser. Teutefois, 1 porion
rendue dev être coasituée dur sombre Jimi de périmies de ferme
péomévique simple, déliuité par des lunes Noud-Sul, Ea-Ouest ou per des

les nat +

di La demande de removelleeal devrs re nccompamée d'en pie parent
dicton du Péstsètre d'Explotior enxserté airs que dun ranpenr préeisent Lex
vaux ééctuée depuis Je Die d'eau lez surfices rendues c Le él
cas.

Le Cantcut peut à Lou moment, smue préavis de iois (3) mois. auitier a
Gouvernement quil runemes à ses oil surtout ou partie du Péinéré d'Erpieraion.

In cas de medion paille, Les disposons de J'utie 5.4 seront spplielue au

péri rendu.

Dans tons Lucas, meune tenancialion velantaire ae eus d'une période d'explkraron

ho réui Les eueaaetn de savant d'oxplemanon stipulés à l'article 4 pour dite
€

és, a 16 montant la gra correspondante

CECIEXPOSE, LL ESF CONVENU CE QUI SLT ;
1 DÉFINITIONS
Le tu usés dan Le tee des présente ont fa signification suive

11 à Amaée Chile » signifie une péage de dur (12) moin conséouilfs commençant 1e
éamie () janv es termine le bee ei un {31} décembre suivant

12e dune Contractuelle » snif ane période de daure (12) mois eonsécutiés
Gommergant Ta Dar d'ETA Lu Le eur aumiemair de Indie Date d'a

LA «Malo sig TS Home soi 2 gun aubricains mesurés à fatempériiore
A GUPT à La person mosetique

& Endger Annnel » vgrifie lestinaon détellie dn got dl Opérations Férrcières
définies da Ur Pourduune Amal de Tran

LS à Contractant » digne cullecireunent nu irdisiénellanent La ou fee sncidée
Signes de présent Corot génique Loute vociré à eamele sers GB ui intrèi

en apoliätion des tte 21 et 22.

Le Gutrat à sigoilie Le présent acte et 565 imnenes Ain que fout extension,
cenouvelemel, subatiutien où modifenon aux préslés mi recent
Fpprcbaton des Pacte.

123 à Contrat El » signifie le Contrat de l'ai de Pradurion pour la Zome 8 signé à
Rousherat Le 9 jet 1999 er appmouvé le 2 quiller 1989 cure La Réplique
Aiomique de Mauritanie, due pari el 18 anni aonaiint le coneméant à La date
A anatire, de par

13 ts Pétrolièrs » signifie dos Les os et déposer encourus par LS Contact en
“cation des Opérriions Pétrole prévues su présent Conf et déerminéé suivant

à Procédrs Corantabieohjor de l'arneus 2 du présent Conte.

19 à Pots d'Efet «signifie Ia dire demrés on vimeur du gxésen! Contrat til qu'elle at
détiae 4 article 51

36 Dollar » sie Le der des Étate Unis d'Amérique,
133 à Fou Profomdb » signifie une rufonieui'enu dépassent 300 mètres.

122 + Ga Nam à signifie le ge? see 6e que hümide, prod olément où a
ssouionin ave le Pelle Beul ainsi que ton aires eomlituls gereux cxiis des
piste

115 à Gaz Naturel Asvoëé » ent le Gi Natuié esistant das on réserve en son

ee Le.Prole rt, ua sou none de gs ea 0 on contact ave LS Perle Ur, ct, à
a et prod peut re ru em enecatlon ane Le Pétrele Brut

ou ou oui ou faute autre entité qui contrôle nu est contôlie, directement où
lier, par are soché Où entié qui cnpwôle ellméme dinclunent où
indirectement Lou soutété partie aux présentes.

a fin de fa méenre dirons, Lomme «contre» gr Ja propriété
Andeste pur ane siété ou Aou dois ere d'un parue d'atine 00 de parts
sociales susome pour dom a majorité des denis de vue à l'assemblée géaérale
dfüné autre suëiéNÉ au EE, où pont donner on pose déroreirt dne Ja deco
de tte sur Et ou Gt.

27 à Tiers » di ain so bus en autre ent qu n'entre pas cn He cad de
fon visée à l'atile 1.26.

LAS 4 Trimestre » shifie ima péage de ini (5) muis cursecub cormmenent 2e
rie jour de janvier, avi, el 0 cire de dhaque Année Civile:

329 à Opénueur à aigle 12 suciété resphetble de Là direstion ei exeution dos
cétiuns pétiléres er ce, en ancré aver lie 62.

1.30 SN » signifie la Sociélé sucitanienne des Hvéracarbnres

2. CHAMP D'APPLICATION BE CONTRAT

24 Pa les pentes, Le Cionremenet autorise le Controctant à effeclaer à ire exclusif
dans Le Béciméte d'Explersues défini à l'Aemexe Les Opérations Péculières en Feu
Prufmde miles ot néceseuires dans Le cadre du présent Conmt, ua entrain que
clim purent se raner qu'aux Lérucarbnres

22 Le préseut Contrat en conclu pou La durée de Teutorisaien cxclusive dexlustion
de que prévue à lame 3, 7 compnis ses pénodes de renouedemont ot de
proomgaien éventuelle ci, an cas de découverte cormentdsle, pour La durée de La ou
des auronisatns} excusinels} d'esphoiatin qui aura anni éré nomeyéo(s), le

que définefs) à l'aile 9 11

23 Si, à l'expiration de l'ensemble des périodes d'acplertion prévues à l'atisle 3, Le
Canet me pas bem Une aunvitaliun crctusive d'esplataion relnve À im
Ashen éommercial Le présent Content rrondra fr.

En eus d'ou do plusieur: aulerations exelustues d'esploiminn, lo présens Coutr
prends fa à lespralion de Ja demiére eucrisadon en eux de valide, sé
éstion antuipée

24 Lenpiition. la renancircion où a silicon du présent Catsa peur quelque room
ue o8 suite libère pas de Conracignt de ses oblggrions au fire du présent: Contes
die got où à locsatio de Hadite expiriiien tenemeuiiun ou réviietion, esquelles
laut re enérles par 1e Conrrecant

28 Le Cooictant aura ls responsabilité de séaliscr La Opérarons Périlières prévues
Gas Le présem Contrat. D Fongage par leur salaud respeces le Kéles dela.
ie Fdarie pétroliers nlenatoule. Ê

ie

is

146

pur

Lis
1

1

24

27

34

SGné Natira Nos duc » af 6 Que Nan à ein Ge et

«Gouvernement à signifie ie Gouvemement de la République Llanque de

Hydrocarbure à gts le Péché rat ete Ge Naturel

4 LIBOR » signifie te Léndon Tnter-Bank Offer Race 1e que publ dar de Financial
“Times de Londres en Dolses va (3 mois, ptmant etes à la dre d'éthéine (et révisé
Rene jour do chaque moi par a suite].

 Mioltre » sign le Mise changé de l'Energie a a Pétrole.

« Opérations Pétrotidres » sigle toutes fes apérthurs exploration, d'évaluation,
de dévcppemenr, éa praluctlon, de séparation, de Laitemenl. de sléLège, de
Garmgurt es de œonmerusdisetion des Hyduenraures jusqu Point de Livraison,
effadules parle Contrat dns Le onde du présent Chi, y up te maltersent
du Gaz Nat mais à lxeluslon du otfinage er de Li disihtion des prudvite
péuroliens,

2 Pétimbire d'Exploitnéion 6 fenifé Lui fathoù du Pérraëtte d'Eeporaien sr
lues Ke Gouveamenent, du Le oaîre da présent Contrat, à acer za Couliastant
ane aorerition axelesse denploicalon, coniomnément aux dispsitions des articles
92284.

Périmètre d'Esgloration à she 1 autce défie à l'annexe, après désocrion
des ren prèv à etc 3, su Hquell 1e Gouvememeul, dans ends > prétent
Const desde me Content ure auodisation exchuite  d'explorun,
cenfonnémenr aux éiposttons de niche 2.1

Le Pétrole Brnt » signifie fille mirérale rue, asphate, azchcle ct tome autres
hscruearbures solides, semiaulites qu Hgoes À létar rare ou vbtenus du Gaz
ture par cord mation ou eximelion cam pris Les cundsai 6e iquites de C7
Sa,

à Point de Livraison » sigrilie Le poiet FOUR. de chargement des Hodrocarbures au
aa dreaprrtio ou ent are puni d'u commun acümd per Les Parties

«Projet de Chimguett » signifie le développement ei Texploiatien du champ de
hirguet te of enr dé dns Le Proyramune de Développement er de Prodtion
Chaud date du 12 2888 2014, a qu'amené,

4 Srogranme Annuel de Travaux » siifie 1 document descriptif paye pr pesé,
dés Opéniions Pénoñens cut êr aisés au couts d'une Armée Cle dans 1e
dre da présent Gua pré pass confermément ere lg sitions de ares À, 5 et D.
Société Arles

cat autre entité ge comme nn est confié, difédersvet ou
AE partie aux pertes:

+ toute mciéié va
diem pur

Le Conimetant mi tous 1sé opens nantes et icehpiques nécessaires 4 ot
déranomens des Opérsions Péréières ct sappaiera en tralré tous les raques LES Ê
Fa réalisation des Onérnions Pérofières, Les Cods Pérolien supporés per le
Contaceant sera résouvebles pur Le Cenrrzctant comtormément aux dispositions de
Farice 10.

Durant la période de vañiié du Contat, Ia production réadlant dés Opéra
Péroliree Les partagée ani le Gouvememont et le Cantragtant suikant Îes
posiions de tie 1.

AUTORISATION EXCLUSIVE D'EXPLORATION

L'autorisation exclue d'explewason à l'intérieur du Périmétre d'Explorarion défini à
Fame L accordée ru Contre, onnfomémur, aux diéposilions de l'acicle 2.1
pour ur péfiod iniie de ris 13) Années Contreruell 6 ranenvelée pour 2e
Assxièane période qui eisere Le 20 juil 200.

Le Craaetant aura doit au remonvellement da Pantrisutiun exclusive d'exploration
pour une pédnde de fompuvellement de trs (2) Années Conntoelle qui
Soeners Le #4 de 2006 ef sac hèvers Le 20 Juliet 2069,

Dana Ie risième période définie à Varele 3.2 aidegsus. le Conuactant re pour
comenver que create pur eur É50 #4) de la supodicie imite 0 Périmène
SEsploraion

Pour application de l'art 43

à Les cure déja abindonées au tiue de liste 25 6: Ier surfices déjà
séveres par des auietaions exclusives d'explotlion vendrent en déduetin
des sure à rende;

be Le Comfraean au le drait de Der Véteduz, forme et 'emmplacemen de Le
portion du Périmètre d'Éxplcreton qu enleml censuser. Teutefois, 1 porion
rendue dev être coasituée dur sombre Jimi de périmies de ferme
péomévique simple, déliuité par des lunes Noud-Sul, Ea-Ouest ou per des

les nat +

di La demande de removelleeal devrs re nccompamée d'en pie parent
dicton du Péstsètre d'Explotior enxserté airs que dun ranpenr préeisent Lex
vaux ééctuée depuis Je Die d'eau lez surfices rendues c Le él
cas.

Le Cantcut peut à Lou moment, smue préavis de iois (3) mois. auitier a
Gouvernement quil runemes à ses oil surtout ou partie du Péinéré d'Erpieraion.

In cas de medion paille, Les disposons de J'utie 5.4 seront spplielue au

péri rendu.

Dans tons Lucas, meune tenancialion velantaire ae eus d'une période d'explkraron

ho réui Les eueaaetn de savant d'oxplemanon stipulés à l'article 4 pour dite
€

és, a 16 montant la gra correspondante

36

53

sa

À Tepimidon de la trdèmme pére donplonitun définie à lande 42, le
Canrecte devra rendre La surface rstante du Périmètre d'Exslceation, ea QBhois des
surfaces dé couvre par des Périmétne d'Exploñaion.

F5 à Rexgietlan de a ioislème période Serploration définie à laticle 32, un

biéirsamne dé vaux dévaleatiun Funs découverte fl que VE à l'aile 9.2 ei

Sftecivement en cours de réalisation, le Contractsnt ahrercre, en cas de demande.

etre & la vurfage estimée de Late découverte, une prorogation de l'attention

exchiiee despiortion pour da dnrée nécessaire à Tachévomont des travaux
tie, abs Lois pouvoir eégéger six (E] HO.

Tara ce ua Re Contmt deur Léposer 19 Genre de proragaion de Fantasio
Exch dexplorion auntisér eufuts du Mérigire on mie deux (2) mois avant
'espirañen de a raisièue pañale dexploation, et pour cute mème période, is
Lemtactant devra avai rempli ours Les eblations de au exriormon aies
3 l'art 4

La dumés de Taurorisaion exchive dexplonion sera également premgée, le
Géhés, cu vs dé demande d'une amforetiun exeMRE Aphatie, jrsquti
Lintevention dne Géision, en se qui concme Le superficie vide dans fade
man.

OBLIGATION DE TRAVAUX D'EXPLORATION

Cara H toisième pétode d'exploration de rie (5) Aunies Cunbracislles die à
amie 42, Le Cantet Semprge à réliser au mois un (1) forage d'exnlanrion
due profondeur minimale ds deux mille (2.000 mètres (sos Le iv de La mer).

Checun des forages 'expluraion prévus di-deess sera rédieé juaguà La prof deu
imite Sante, 62 à une sand moi a Le iuucrement l'automne on
Si La pousuite du Torage. effrué selon Le régles de l'an, en usage dans Tindastrie
pétrokère intemaianle, et exe pour une on laure des raisons suisamres +

A Le sue al réucualré & au paideur mtérenre à le profondur minesle

Rntracruelhe sise

1 le pourait de forage présente un danger manifeste ex raison de existence d'une
pressioe de couché anale

© des forts tés sou rénevnlréei dont La duieté ue feumnet as en
prstque l'atenbeneat An otage conduit ave Les moyeu d'équipement ;

Ses fometions péroblres sunt renconuéex dont ls ésvenée nécessite pour leur
roteetion La pas de mages ne nermatrent pas d'aétèe I pratndeur minimale,
éenuachuele susrisée,

Ps Le cas où lune des comlitins dessus exe. 1e Conractant deura obtenir
autant aéalable de Ministe, Jequelle ne sera es cefusée sas son ue,

aan de aude de Hurage, a le age en quexdoa sua réputé avoir Gé Ed
fai aimait Vie ES

En lence de noie pa le Mise ts Contractet de son déni de révisions où
modifications dis le dci de tree (10) jours suevisé, ledit Programme Annuel de
vaux ec le Budge Armuel peresporulant seront répulés asesplés pa Je Ministre à
te d'expiration ddr la.

Dans tous Les ca chaque epéraior do Programme Anse! de Travaux, pur quelle
de Ministre ane pus demande de céviion on modifiion. devra ête réalisée pac Le
Lontractant dans 1e railleurs délais.

TL eu omis par le Mist et Je Cenractant que Les sésuliets acquis au care di
érelemanr des tva on que des eur prrieulètes peux justifier des.
dhunueent es Programme Amauel de Uniaus, Jour ce cas, après safietion au
Minis, là Comacrant paura eue de ile éhanganerià sous réserve que Les
“ects adrmentaur dudit Frogtaaune Amel de ravi me sale pas moci ie,

OBLIGATIONS DE CONTRACTANT DANS LA CONDUITE DES
GFERATIONS PÉTROLIFRES

Le Gomes devra fume tuus Les fade nécessaire Lt acheter on louer eus le
son, Équipements et muraux indispeusables à la réalisation des Opénrians
Soldes. L dev geement Hemir ture assistance téhnique, ÿ cup l'emplar
do persan Emger nécenssite a réalisation des Programmes Annari do TraVX.
Le Content est repmable de ia préparation et de Fexéoudon des Bourammes
Anrusis de Travaux que devrant ré réalisés de 1x manière M plus smpraprie en
aportant Le rs dar on ago dans Fndosce pétrolière intemanionale

À lé Date d'a d prétent Con, Woodside Matane PE Lil sera lentté
signée rome Opérxieur ei ser responsable de ia conduite 1 de Pexéemtion des
Gpenlious Fékshéres L'Opériemn, me mem ut poux lu compte du Conieatant
comiques au Mist tous rangs infsrations £trensesoiemens via dans Le
esssenr Crete, ou changement dOpéateut des Jecavoir Lapaohation préalshle
La Mist, quel ne sens pas route sand isa diment motivée

Pour ls conduite et l'exdemtion des Opérations Pémières chyet de présent Contrat
FOpéraleur mate le bureen qu'il à ouvert en République Islemique de
IMavrienie, doc un response araut eur puur a onméurie dundites Opérstions
Pétubtres taquel pourre êre remise Loue nerilietion a fire du présenE Cniri

L'Opérateur dim 8 In Date dE du présent Conrai un cite personnel qui
even êge mai des maps 1 res nécoysaies à 1 cons et à a gestion des
péraions Péraières depuis Je tdille mauitaniea. Ces cpérrions Cormren dons
naonene la tenue ea pré

Ce centre apéistionnel devra éualemnent servir a renlbreement de là collabueati
nr Le Contrstun ete Gus veranent Mauiarten en vue de Hoi rame de
sompéencés et de teubologie

Le Continetant seu, rent le début de urutes Dpérasigns Péueliétes, mt Ministère
de l'Energie a du Pétrole péur sgprebatne, ls plans de geaion de l'envimanemen,
eonespandet Bees Op ions. ë

M es

$ Le 4,

43 Aue ne de l'appleztion des amdles 1 à 42, lee furages Mévafdatlon éfrerués dans
Le cadre dun programme dévaluatian d'une découveste ne seront pas considérés
ccm des forases d'exploration at, en cas de déceuvene éhyaroeusbines seul ut
pui par désouverte sens réputé red Ho d'exploration

44 A la Cine d'Efles, Le Conactmnt dev Hum uns gare de bonne exéeeon,
cool oblig du Conbagtent au tre ds présent Conbrat.

montant dus cHgarions minimales de avaux ar calculé en uilisane Ke cols
Litres par Eléunée de sismique et par forage d'élus bte +

2 quatre eut (00) Dallas pa hill de sure defects

E) dix mmbious (10.000.006 dé Doll: gour Je premier orage d'ecplemiron à
échec avis (3) anols aprés l'ahévenneol d'u levé sismique où dur:
exploration été Aqua le proie manie conuéctuelie, le montant

2 couvrir Lea OMgatis méstrcles de

dt à remplir, Elus uivans les

dispositions de laliole préecéont.

Si a tenue d'une période d'exploration quelcongpe, où en cs de ronomciaten totale
un réilgss du Ca, les avis d'explarion Won! pas altsnt Le engagements
aa severe a present etiele 4, le Aésisme ur Le droit d'appeler Es garantie à
dindemoié pour inexéculion dx érgsgements de Waraux qui avant Ge
ares qua Le Cuntuolan|

S  FYABLISSEMENT EE APPROBATION DES PROGRAMMES
ANNUELS DE TRAVAUX

SL An mine ua (1) mois avror He dur de chaque Ame Civile an, pur lu premitce
Année Ce a ph tard deux (2) mis ar le Date fer, Le Cenaeuunt pres
€ éminent au Mini pour approbation ur Programs Annuei de iavaux détaillé
peste par poste ainsi ne le Made Amel Gémponéant pour lenemble du
Pésimére Exploration

Ékaque Programme Anmnel de Travaux. ci le Dig Annuel corcapozdant seront
Sahivirés re Les différentes activités d'eaplotston, € Sy à Heu, d'évalgaton pour
acme décamene, mt de Aévelampeemt & de produetion pour chaque gisement
conercal.

Le Miniare pourra pronoier des révisions où modificdtions a Proptmane Auvel de
Toast du Huet Ariel oarespendanr sa fes no fun a Cuire deu toutes
Tec jurtifiarians jugées alles dans un délai de tente (30) jours Suivant a copie de
22 Program, Dana ee eus le Minigre 1 Te Content 6 uirant aussi ap lement
que possible pour éndier Les révisions ou modifications demandées el eh: d'un
arms aeceré la Programme Ami he Travans ec le Budget And eurre-puiant
di leur eme définitive, sud 16 ris de lat en sage dans finie péri
imemarionale. La due option du Programme Anauel des Travaux ét du Budget
Anne core pendat se La de de acc mutuel Su

Ga.L Le Cétraetant devra, em outre, au cœurs des Dpérarions Véralières prendre boue les
mers nés à le préion de Fervirnimement À eat ei devta
etamament pre toutes Les dspusitions raisonnities pour

41 Saveur que lemsembie de instéitions € équipement utilisés pour Les besoins
és Opérations Pérolièee sem cn bon dé & eumelement maintenus
ntretenus pradant le duree du présent Cnea :

bi Elec les pengs et sojets d'Hpuiocarbures produis ain que Les potes et rejets
el hong ou de tot autre proeolt usés dans Les Opérations PS;

©) grue le prtrctio des nupes aguilres sémcontries au venra des Gpérdions
Péenlères ox fournit mn Dinereur de l'Expluraion ut du Dévelorpenent des
Herbes bouts Los es rence OLIS Ur CEE APRES ;

Placer es Hlroeatbuzes rit dar les So austin à et ft

6 52 ya Foi romaeree Les it des Opéraiinus Pévolièes à lachéversent de
chaque Opératun Péri, a

Ses méjaice des obligations er de le rapansañilré du Comnésctunt ét nai
ne io ed mn

He sui es Prise meitent en plc ane on mé eva Li LS 2
peur un mana d'un million (1.080606) fe Dollars par Aniée Cinike pour tours dé *

64,3 L'Opérateur soume au Mise pour approbation. un plan d'abandon: er de momie en
tt couvemut fes Opérations Pérollérez (après Le « Plan d'Abardu et de Rezse on
Fr 4 compreanl une deserion de evaax d'ébndon er de reriss en du € une
etimarien du sûr tot dos mavuus dubandon s: de 1emise es état

64.4 Les Parties viennent quûm compte en ele seu Ëé cent Les montants seront
rssourmhies et déductibles Bsealetent rois (4) Années Ciciles avant 1e date prévue
peur ados en La remise et ét, et À et prévu que ve cunple sera ün compte
équetre {le Compte Ségrestre Ce Corine Séqueutre sera cent sur Ia bise de
Fosimaiion pi Le Constant ds ends d'ébandon 6 de venise en dat à e moment

L'Opéateur verser les Hs retfs m Cotagte Séquesre mentionné aideseus sur un
<cate en Dollars ouvre dans un Eunque désianée ar es Pare. e Ÿ#

36

53

sa

À Tepimidon de la trdèmme pére donplonitun définie à lande 42, le
Canrecte devra rendre La surface rstante du Périmètre d'Exslceation, ea QBhois des
surfaces dé couvre par des Périmétne d'Exploñaion.

F5 à Rexgietlan de a ioislème période Serploration définie à laticle 32, un

biéirsamne dé vaux dévaleatiun Funs découverte fl que VE à l'aile 9.2 ei

Sftecivement en cours de réalisation, le Contractsnt ahrercre, en cas de demande.

etre & la vurfage estimée de Late découverte, une prorogation de l'attention

exchiiee despiortion pour da dnrée nécessaire à Tachévomont des travaux
tie, abs Lois pouvoir eégéger six (E] HO.

Tara ce ua Re Contmt deur Léposer 19 Genre de proragaion de Fantasio
Exch dexplorion auntisér eufuts du Mérigire on mie deux (2) mois avant
'espirañen de a raisièue pañale dexploation, et pour cute mème période, is
Lemtactant devra avai rempli ours Les eblations de au exriormon aies
3 l'art 4

La dumés de Taurorisaion exchive dexplonion sera également premgée, le
Géhés, cu vs dé demande d'une amforetiun exeMRE Aphatie, jrsquti
Lintevention dne Géision, en se qui concme Le superficie vide dans fade
man.

OBLIGATION DE TRAVAUX D'EXPLORATION

Cara H toisième pétode d'exploration de rie (5) Aunies Cunbracislles die à
amie 42, Le Cantet Semprge à réliser au mois un (1) forage d'exnlanrion
due profondeur minimale ds deux mille (2.000 mètres (sos Le iv de La mer).

Checun des forages 'expluraion prévus di-deess sera rédieé juaguà La prof deu
imite Sante, 62 à une sand moi a Le iuucrement l'automne on
Si La pousuite du Torage. effrué selon Le régles de l'an, en usage dans Tindastrie
pétrokère intemaianle, et exe pour une on laure des raisons suisamres +

A Le sue al réucualré & au paideur mtérenre à le profondur minesle

Rntracruelhe sise

1 le pourait de forage présente un danger manifeste ex raison de existence d'une
pressioe de couché anale

© des forts tés sou rénevnlréei dont La duieté ue feumnet as en
prstque l'atenbeneat An otage conduit ave Les moyeu d'équipement ;

Ses fometions péroblres sunt renconuéex dont ls ésvenée nécessite pour leur
roteetion La pas de mages ne nermatrent pas d'aétèe I pratndeur minimale,
éenuachuele susrisée,

Ps Le cas où lune des comlitins dessus exe. 1e Conractant deura obtenir
autant aéalable de Ministe, Jequelle ne sera es cefusée sas son ue,

aan de aude de Hurage, a le age en quexdoa sua réputé avoir Gé Ed
fai aimait Vie ES

En lence de noie pa le Mise ts Contractet de son déni de révisions où
modifications dis le dci de tree (10) jours suevisé, ledit Programme Annuel de
vaux ec le Budge Armuel peresporulant seront répulés asesplés pa Je Ministre à
te d'expiration ddr la.

Dans tous Les ca chaque epéraior do Programme Anse! de Travaux, pur quelle
de Ministre ane pus demande de céviion on modifiion. devra ête réalisée pac Le
Lontractant dans 1e railleurs délais.

TL eu omis par le Mist et Je Cenractant que Les sésuliets acquis au care di
érelemanr des tva on que des eur prrieulètes peux justifier des.
dhunueent es Programme Amauel de Uniaus, Jour ce cas, après safietion au
Minis, là Comacrant paura eue de ile éhanganerià sous réserve que Les
“ects adrmentaur dudit Frogtaaune Amel de ravi me sale pas moci ie,

OBLIGATIONS DE CONTRACTANT DANS LA CONDUITE DES
GFERATIONS PÉTROLIFRES

Le Gomes devra fume tuus Les fade nécessaire Lt acheter on louer eus le
son, Équipements et muraux indispeusables à la réalisation des Opénrians
Soldes. L dev geement Hemir ture assistance téhnique, ÿ cup l'emplar
do persan Emger nécenssite a réalisation des Programmes Annari do TraVX.
Le Content est repmable de ia préparation et de Fexéoudon des Bourammes
Anrusis de Travaux que devrant ré réalisés de 1x manière M plus smpraprie en
aportant Le rs dar on ago dans Fndosce pétrolière intemanionale

À lé Date d'a d prétent Con, Woodside Matane PE Lil sera lentté
signée rome Opérxieur ei ser responsable de ia conduite 1 de Pexéemtion des
Gpenlious Fékshéres L'Opériemn, me mem ut poux lu compte du Conieatant
comiques au Mist tous rangs infsrations £trensesoiemens via dans Le
esssenr Crete, ou changement dOpéateut des Jecavoir Lapaohation préalshle
La Mist, quel ne sens pas route sand isa diment motivée

Pour ls conduite et l'exdemtion des Opérations Pémières chyet de présent Contrat
FOpéraleur mate le bureen qu'il à ouvert en République Islemique de
IMavrienie, doc un response araut eur puur a onméurie dundites Opérstions
Pétubtres taquel pourre êre remise Loue nerilietion a fire du présenE Cniri

L'Opérateur dim 8 In Date dE du présent Conrai un cite personnel qui
even êge mai des maps 1 res nécoysaies à 1 cons et à a gestion des
péraions Péraières depuis Je tdille mauitaniea. Ces cpérrions Cormren dons
naonene la tenue ea pré

Ce centre apéistionnel devra éualemnent servir a renlbreement de là collabueati
nr Le Contrstun ete Gus veranent Mauiarten en vue de Hoi rame de
sompéencés et de teubologie

Le Continetant seu, rent le début de urutes Dpérasigns Péueliétes, mt Ministère
de l'Energie a du Pétrole péur sgprebatne, ls plans de geaion de l'envimanemen,
eonespandet Bees Op ions. ë

M es

$ Le 4,

43 Aue ne de l'appleztion des amdles 1 à 42, lee furages Mévafdatlon éfrerués dans
Le cadre dun programme dévaluatian d'une découveste ne seront pas considérés
ccm des forases d'exploration at, en cas de déceuvene éhyaroeusbines seul ut
pui par désouverte sens réputé red Ho d'exploration

44 A la Cine d'Efles, Le Conactmnt dev Hum uns gare de bonne exéeeon,
cool oblig du Conbagtent au tre ds présent Conbrat.

montant dus cHgarions minimales de avaux ar calculé en uilisane Ke cols
Litres par Eléunée de sismique et par forage d'élus bte +

2 quatre eut (00) Dallas pa hill de sure defects

E) dix mmbious (10.000.006 dé Doll: gour Je premier orage d'ecplemiron à
échec avis (3) anols aprés l'ahévenneol d'u levé sismique où dur:
exploration été Aqua le proie manie conuéctuelie, le montant

2 couvrir Lea OMgatis méstrcles de

dt à remplir, Elus uivans les

dispositions de laliole préecéont.

Si a tenue d'une période d'exploration quelcongpe, où en cs de ronomciaten totale
un réilgss du Ca, les avis d'explarion Won! pas altsnt Le engagements
aa severe a present etiele 4, le Aésisme ur Le droit d'appeler Es garantie à
dindemoié pour inexéculion dx érgsgements de Waraux qui avant Ge
ares qua Le Cuntuolan|

S  FYABLISSEMENT EE APPROBATION DES PROGRAMMES
ANNUELS DE TRAVAUX

SL An mine ua (1) mois avror He dur de chaque Ame Civile an, pur lu premitce
Année Ce a ph tard deux (2) mis ar le Date fer, Le Cenaeuunt pres
€ éminent au Mini pour approbation ur Programs Annuei de iavaux détaillé
peste par poste ainsi ne le Made Amel Gémponéant pour lenemble du
Pésimére Exploration

Ékaque Programme Anmnel de Travaux. ci le Dig Annuel corcapozdant seront
Sahivirés re Les différentes activités d'eaplotston, € Sy à Heu, d'évalgaton pour
acme décamene, mt de Aévelampeemt & de produetion pour chaque gisement
conercal.

Le Miniare pourra pronoier des révisions où modificdtions a Proptmane Auvel de
Toast du Huet Ariel oarespendanr sa fes no fun a Cuire deu toutes
Tec jurtifiarians jugées alles dans un délai de tente (30) jours Suivant a copie de
22 Program, Dana ee eus le Minigre 1 Te Content 6 uirant aussi ap lement
que possible pour éndier Les révisions ou modifications demandées el eh: d'un
arms aeceré la Programme Ami he Travans ec le Budget And eurre-puiant
di leur eme définitive, sud 16 ris de lat en sage dans finie péri
imemarionale. La due option du Programme Anauel des Travaux ét du Budget
Anne core pendat se La de de acc mutuel Su

Ga.L Le Cétraetant devra, em outre, au cœurs des Dpérarions Véralières prendre boue les
mers nés à le préion de Fervirnimement À eat ei devta
etamament pre toutes Les dspusitions raisonnities pour

41 Saveur que lemsembie de instéitions € équipement utilisés pour Les besoins
és Opérations Pérolièee sem cn bon dé & eumelement maintenus
ntretenus pradant le duree du présent Cnea :

bi Elec les pengs et sojets d'Hpuiocarbures produis ain que Les potes et rejets
el hong ou de tot autre proeolt usés dans Les Opérations PS;

©) grue le prtrctio des nupes aguilres sémcontries au venra des Gpérdions
Péenlères ox fournit mn Dinereur de l'Expluraion ut du Dévelorpenent des
Herbes bouts Los es rence OLIS Ur CEE APRES ;

Placer es Hlroeatbuzes rit dar les So austin à et ft

6 52 ya Foi romaeree Les it des Opéraiinus Pévolièes à lachéversent de
chaque Opératun Péri, a

Ses méjaice des obligations er de le rapansañilré du Comnésctunt ét nai
ne io ed mn

He sui es Prise meitent en plc ane on mé eva Li LS 2
peur un mana d'un million (1.080606) fe Dollars par Aniée Cinike pour tours dé *

64,3 L'Opérateur soume au Mise pour approbation. un plan d'abandon: er de momie en
tt couvemut fes Opérations Pérollérez (après Le « Plan d'Abardu et de Rezse on
Fr 4 compreanl une deserion de evaax d'ébndon er de reriss en du € une
etimarien du sûr tot dos mavuus dubandon s: de 1emise es état

64.4 Les Parties viennent quûm compte en ele seu Ëé cent Les montants seront
rssourmhies et déductibles Bsealetent rois (4) Années Ciciles avant 1e date prévue
peur ados en La remise et ét, et À et prévu que ve cunple sera ün compte
équetre {le Compte Ségrestre Ce Corine Séqueutre sera cent sur Ia bise de
Fosimaiion pi Le Constant ds ends d'ébandon 6 de venise en dat à e moment

L'Opéateur verser les Hs retfs m Cotagte Séquesre mentionné aideseus sur un
<cate en Dollars ouvre dans un Eunque désianée ar es Pare. e Ÿ#

36

53

sa

À Tepimidon de la trdèmme pére donplonitun définie à lande 42, le
Canrecte devra rendre La surface rstante du Périmètre d'Exslceation, ea QBhois des
surfaces dé couvre par des Périmétne d'Exploñaion.

F5 à Rexgietlan de a ioislème période Serploration définie à laticle 32, un

biéirsamne dé vaux dévaleatiun Funs découverte fl que VE à l'aile 9.2 ei

Sftecivement en cours de réalisation, le Contractsnt ahrercre, en cas de demande.

etre & la vurfage estimée de Late découverte, une prorogation de l'attention

exchiiee despiortion pour da dnrée nécessaire à Tachévomont des travaux
tie, abs Lois pouvoir eégéger six (E] HO.

Tara ce ua Re Contmt deur Léposer 19 Genre de proragaion de Fantasio
Exch dexplorion auntisér eufuts du Mérigire on mie deux (2) mois avant
'espirañen de a raisièue pañale dexploation, et pour cute mème période, is
Lemtactant devra avai rempli ours Les eblations de au exriormon aies
3 l'art 4

La dumés de Taurorisaion exchive dexplonion sera également premgée, le
Géhés, cu vs dé demande d'une amforetiun exeMRE Aphatie, jrsquti
Lintevention dne Géision, en se qui concme Le superficie vide dans fade
man.

OBLIGATION DE TRAVAUX D'EXPLORATION

Cara H toisième pétode d'exploration de rie (5) Aunies Cunbracislles die à
amie 42, Le Cantet Semprge à réliser au mois un (1) forage d'exnlanrion
due profondeur minimale ds deux mille (2.000 mètres (sos Le iv de La mer).

Checun des forages 'expluraion prévus di-deess sera rédieé juaguà La prof deu
imite Sante, 62 à une sand moi a Le iuucrement l'automne on
Si La pousuite du Torage. effrué selon Le régles de l'an, en usage dans Tindastrie
pétrokère intemaianle, et exe pour une on laure des raisons suisamres +

A Le sue al réucualré & au paideur mtérenre à le profondur minesle

Rntracruelhe sise

1 le pourait de forage présente un danger manifeste ex raison de existence d'une
pressioe de couché anale

© des forts tés sou rénevnlréei dont La duieté ue feumnet as en
prstque l'atenbeneat An otage conduit ave Les moyeu d'équipement ;

Ses fometions péroblres sunt renconuéex dont ls ésvenée nécessite pour leur
roteetion La pas de mages ne nermatrent pas d'aétèe I pratndeur minimale,
éenuachuele susrisée,

Ps Le cas où lune des comlitins dessus exe. 1e Conractant deura obtenir
autant aéalable de Ministe, Jequelle ne sera es cefusée sas son ue,

aan de aude de Hurage, a le age en quexdoa sua réputé avoir Gé Ed
fai aimait Vie ES

En lence de noie pa le Mise ts Contractet de son déni de révisions où
modifications dis le dci de tree (10) jours suevisé, ledit Programme Annuel de
vaux ec le Budge Armuel peresporulant seront répulés asesplés pa Je Ministre à
te d'expiration ddr la.

Dans tous Les ca chaque epéraior do Programme Anse! de Travaux, pur quelle
de Ministre ane pus demande de céviion on modifiion. devra ête réalisée pac Le
Lontractant dans 1e railleurs délais.

TL eu omis par le Mist et Je Cenractant que Les sésuliets acquis au care di
érelemanr des tva on que des eur prrieulètes peux justifier des.
dhunueent es Programme Amauel de Uniaus, Jour ce cas, après safietion au
Minis, là Comacrant paura eue de ile éhanganerià sous réserve que Les
“ects adrmentaur dudit Frogtaaune Amel de ravi me sale pas moci ie,

OBLIGATIONS DE CONTRACTANT DANS LA CONDUITE DES
GFERATIONS PÉTROLIFRES

Le Gomes devra fume tuus Les fade nécessaire Lt acheter on louer eus le
son, Équipements et muraux indispeusables à la réalisation des Opénrians
Soldes. L dev geement Hemir ture assistance téhnique, ÿ cup l'emplar
do persan Emger nécenssite a réalisation des Programmes Annari do TraVX.
Le Content est repmable de ia préparation et de Fexéoudon des Bourammes
Anrusis de Travaux que devrant ré réalisés de 1x manière M plus smpraprie en
aportant Le rs dar on ago dans Fndosce pétrolière intemanionale

À lé Date d'a d prétent Con, Woodside Matane PE Lil sera lentté
signée rome Opérxieur ei ser responsable de ia conduite 1 de Pexéemtion des
Gpenlious Fékshéres L'Opériemn, me mem ut poux lu compte du Conieatant
comiques au Mist tous rangs infsrations £trensesoiemens via dans Le
esssenr Crete, ou changement dOpéateut des Jecavoir Lapaohation préalshle
La Mist, quel ne sens pas route sand isa diment motivée

Pour ls conduite et l'exdemtion des Opérations Pémières chyet de présent Contrat
FOpéraleur mate le bureen qu'il à ouvert en République Islemique de
IMavrienie, doc un response araut eur puur a onméurie dundites Opérstions
Pétubtres taquel pourre êre remise Loue nerilietion a fire du présenE Cniri

L'Opérateur dim 8 In Date dE du présent Conrai un cite personnel qui
even êge mai des maps 1 res nécoysaies à 1 cons et à a gestion des
péraions Péraières depuis Je tdille mauitaniea. Ces cpérrions Cormren dons
naonene la tenue ea pré

Ce centre apéistionnel devra éualemnent servir a renlbreement de là collabueati
nr Le Contrstun ete Gus veranent Mauiarten en vue de Hoi rame de
sompéencés et de teubologie

Le Continetant seu, rent le début de urutes Dpérasigns Péueliétes, mt Ministère
de l'Energie a du Pétrole péur sgprebatne, ls plans de geaion de l'envimanemen,
eonespandet Bees Op ions. ë

M es

$ Le 4,

43 Aue ne de l'appleztion des amdles 1 à 42, lee furages Mévafdatlon éfrerués dans
Le cadre dun programme dévaluatian d'une découveste ne seront pas considérés
ccm des forases d'exploration at, en cas de déceuvene éhyaroeusbines seul ut
pui par désouverte sens réputé red Ho d'exploration

44 A la Cine d'Efles, Le Conactmnt dev Hum uns gare de bonne exéeeon,
cool oblig du Conbagtent au tre ds présent Conbrat.

montant dus cHgarions minimales de avaux ar calculé en uilisane Ke cols
Litres par Eléunée de sismique et par forage d'élus bte +

2 quatre eut (00) Dallas pa hill de sure defects

E) dix mmbious (10.000.006 dé Doll: gour Je premier orage d'ecplemiron à
échec avis (3) anols aprés l'ahévenneol d'u levé sismique où dur:
exploration été Aqua le proie manie conuéctuelie, le montant

2 couvrir Lea OMgatis méstrcles de

dt à remplir, Elus uivans les

dispositions de laliole préecéont.

Si a tenue d'une période d'exploration quelcongpe, où en cs de ronomciaten totale
un réilgss du Ca, les avis d'explarion Won! pas altsnt Le engagements
aa severe a present etiele 4, le Aésisme ur Le droit d'appeler Es garantie à
dindemoié pour inexéculion dx érgsgements de Waraux qui avant Ge
ares qua Le Cuntuolan|

S  FYABLISSEMENT EE APPROBATION DES PROGRAMMES
ANNUELS DE TRAVAUX

SL An mine ua (1) mois avror He dur de chaque Ame Civile an, pur lu premitce
Année Ce a ph tard deux (2) mis ar le Date fer, Le Cenaeuunt pres
€ éminent au Mini pour approbation ur Programs Annuei de iavaux détaillé
peste par poste ainsi ne le Made Amel Gémponéant pour lenemble du
Pésimére Exploration

Ékaque Programme Anmnel de Travaux. ci le Dig Annuel corcapozdant seront
Sahivirés re Les différentes activités d'eaplotston, € Sy à Heu, d'évalgaton pour
acme décamene, mt de Aévelampeemt & de produetion pour chaque gisement
conercal.

Le Miniare pourra pronoier des révisions où modificdtions a Proptmane Auvel de
Toast du Huet Ariel oarespendanr sa fes no fun a Cuire deu toutes
Tec jurtifiarians jugées alles dans un délai de tente (30) jours Suivant a copie de
22 Program, Dana ee eus le Minigre 1 Te Content 6 uirant aussi ap lement
que possible pour éndier Les révisions ou modifications demandées el eh: d'un
arms aeceré la Programme Ami he Travans ec le Budget And eurre-puiant
di leur eme définitive, sud 16 ris de lat en sage dans finie péri
imemarionale. La due option du Programme Anauel des Travaux ét du Budget
Anne core pendat se La de de acc mutuel Su

Ga.L Le Cétraetant devra, em outre, au cœurs des Dpérarions Véralières prendre boue les
mers nés à le préion de Fervirnimement À eat ei devta
etamament pre toutes Les dspusitions raisonnities pour

41 Saveur que lemsembie de instéitions € équipement utilisés pour Les besoins
és Opérations Pérolièee sem cn bon dé & eumelement maintenus
ntretenus pradant le duree du présent Cnea :

bi Elec les pengs et sojets d'Hpuiocarbures produis ain que Les potes et rejets
el hong ou de tot autre proeolt usés dans Les Opérations PS;

©) grue le prtrctio des nupes aguilres sémcontries au venra des Gpérdions
Péenlères ox fournit mn Dinereur de l'Expluraion ut du Dévelorpenent des
Herbes bouts Los es rence OLIS Ur CEE APRES ;

Placer es Hlroeatbuzes rit dar les So austin à et ft

6 52 ya Foi romaeree Les it des Opéraiinus Pévolièes à lachéversent de
chaque Opératun Péri, a

Ses méjaice des obligations er de le rapansañilré du Comnésctunt ét nai
ne io ed mn

He sui es Prise meitent en plc ane on mé eva Li LS 2
peur un mana d'un million (1.080606) fe Dollars par Aniée Cinike pour tours dé *

64,3 L'Opérateur soume au Mise pour approbation. un plan d'abandon: er de momie en
tt couvemut fes Opérations Pérollérez (après Le « Plan d'Abardu et de Rezse on
Fr 4 compreanl une deserion de evaax d'ébndon er de reriss en du € une
etimarien du sûr tot dos mavuus dubandon s: de 1emise es état

64.4 Les Parties viennent quûm compte en ele seu Ëé cent Les montants seront
rssourmhies et déductibles Bsealetent rois (4) Années Ciciles avant 1e date prévue
peur ados en La remise et ét, et À et prévu que ve cunple sera ün compte
équetre {le Compte Ségrestre Ce Corine Séqueutre sera cent sur Ia bise de
Fosimaiion pi Le Constant ds ends d'ébandon 6 de venise en dat à e moment

L'Opéateur verser les Hs retfs m Cotagte Séquesre mentionné aideseus sur un
<cate en Dollars ouvre dans un Eunque désianée ar es Pare. e Ÿ#

36

53

sa

À Tepimidon de la trdèmme pére donplonitun définie à lande 42, le
Canrecte devra rendre La surface rstante du Périmètre d'Exslceation, ea QBhois des
surfaces dé couvre par des Périmétne d'Exploñaion.

F5 à Rexgietlan de a ioislème période Serploration définie à laticle 32, un

biéirsamne dé vaux dévaleatiun Funs découverte fl que VE à l'aile 9.2 ei

Sftecivement en cours de réalisation, le Contractsnt ahrercre, en cas de demande.

etre & la vurfage estimée de Late découverte, une prorogation de l'attention

exchiiee despiortion pour da dnrée nécessaire à Tachévomont des travaux
tie, abs Lois pouvoir eégéger six (E] HO.

Tara ce ua Re Contmt deur Léposer 19 Genre de proragaion de Fantasio
Exch dexplorion auntisér eufuts du Mérigire on mie deux (2) mois avant
'espirañen de a raisièue pañale dexploation, et pour cute mème période, is
Lemtactant devra avai rempli ours Les eblations de au exriormon aies
3 l'art 4

La dumés de Taurorisaion exchive dexplonion sera également premgée, le
Géhés, cu vs dé demande d'une amforetiun exeMRE Aphatie, jrsquti
Lintevention dne Géision, en se qui concme Le superficie vide dans fade
man.

OBLIGATION DE TRAVAUX D'EXPLORATION

Cara H toisième pétode d'exploration de rie (5) Aunies Cunbracislles die à
amie 42, Le Cantet Semprge à réliser au mois un (1) forage d'exnlanrion
due profondeur minimale ds deux mille (2.000 mètres (sos Le iv de La mer).

Checun des forages 'expluraion prévus di-deess sera rédieé juaguà La prof deu
imite Sante, 62 à une sand moi a Le iuucrement l'automne on
Si La pousuite du Torage. effrué selon Le régles de l'an, en usage dans Tindastrie
pétrokère intemaianle, et exe pour une on laure des raisons suisamres +

A Le sue al réucualré & au paideur mtérenre à le profondur minesle

Rntracruelhe sise

1 le pourait de forage présente un danger manifeste ex raison de existence d'une
pressioe de couché anale

© des forts tés sou rénevnlréei dont La duieté ue feumnet as en
prstque l'atenbeneat An otage conduit ave Les moyeu d'équipement ;

Ses fometions péroblres sunt renconuéex dont ls ésvenée nécessite pour leur
roteetion La pas de mages ne nermatrent pas d'aétèe I pratndeur minimale,
éenuachuele susrisée,

Ps Le cas où lune des comlitins dessus exe. 1e Conractant deura obtenir
autant aéalable de Ministe, Jequelle ne sera es cefusée sas son ue,

aan de aude de Hurage, a le age en quexdoa sua réputé avoir Gé Ed
fai aimait Vie ES

En lence de noie pa le Mise ts Contractet de son déni de révisions où
modifications dis le dci de tree (10) jours suevisé, ledit Programme Annuel de
vaux ec le Budge Armuel peresporulant seront répulés asesplés pa Je Ministre à
te d'expiration ddr la.

Dans tous Les ca chaque epéraior do Programme Anse! de Travaux, pur quelle
de Ministre ane pus demande de céviion on modifiion. devra ête réalisée pac Le
Lontractant dans 1e railleurs délais.

TL eu omis par le Mist et Je Cenractant que Les sésuliets acquis au care di
érelemanr des tva on que des eur prrieulètes peux justifier des.
dhunueent es Programme Amauel de Uniaus, Jour ce cas, après safietion au
Minis, là Comacrant paura eue de ile éhanganerià sous réserve que Les
“ects adrmentaur dudit Frogtaaune Amel de ravi me sale pas moci ie,

OBLIGATIONS DE CONTRACTANT DANS LA CONDUITE DES
GFERATIONS PÉTROLIFRES

Le Gomes devra fume tuus Les fade nécessaire Lt acheter on louer eus le
son, Équipements et muraux indispeusables à la réalisation des Opénrians
Soldes. L dev geement Hemir ture assistance téhnique, ÿ cup l'emplar
do persan Emger nécenssite a réalisation des Programmes Annari do TraVX.
Le Content est repmable de ia préparation et de Fexéoudon des Bourammes
Anrusis de Travaux que devrant ré réalisés de 1x manière M plus smpraprie en
aportant Le rs dar on ago dans Fndosce pétrolière intemanionale

À lé Date d'a d prétent Con, Woodside Matane PE Lil sera lentté
signée rome Opérxieur ei ser responsable de ia conduite 1 de Pexéemtion des
Gpenlious Fékshéres L'Opériemn, me mem ut poux lu compte du Conieatant
comiques au Mist tous rangs infsrations £trensesoiemens via dans Le
esssenr Crete, ou changement dOpéateut des Jecavoir Lapaohation préalshle
La Mist, quel ne sens pas route sand isa diment motivée

Pour ls conduite et l'exdemtion des Opérations Pémières chyet de présent Contrat
FOpéraleur mate le bureen qu'il à ouvert en République Islemique de
IMavrienie, doc un response araut eur puur a onméurie dundites Opérstions
Pétubtres taquel pourre êre remise Loue nerilietion a fire du présenE Cniri

L'Opérateur dim 8 In Date dE du présent Conrai un cite personnel qui
even êge mai des maps 1 res nécoysaies à 1 cons et à a gestion des
péraions Péraières depuis Je tdille mauitaniea. Ces cpérrions Cormren dons
naonene la tenue ea pré

Ce centre apéistionnel devra éualemnent servir a renlbreement de là collabueati
nr Le Contrstun ete Gus veranent Mauiarten en vue de Hoi rame de
sompéencés et de teubologie

Le Continetant seu, rent le début de urutes Dpérasigns Péueliétes, mt Ministère
de l'Energie a du Pétrole péur sgprebatne, ls plans de geaion de l'envimanemen,
eonespandet Bees Op ions. ë

M es

$ Le 4,

43 Aue ne de l'appleztion des amdles 1 à 42, lee furages Mévafdatlon éfrerués dans
Le cadre dun programme dévaluatian d'une découveste ne seront pas considérés
ccm des forases d'exploration at, en cas de déceuvene éhyaroeusbines seul ut
pui par désouverte sens réputé red Ho d'exploration

44 A la Cine d'Efles, Le Conactmnt dev Hum uns gare de bonne exéeeon,
cool oblig du Conbagtent au tre ds présent Conbrat.

montant dus cHgarions minimales de avaux ar calculé en uilisane Ke cols
Litres par Eléunée de sismique et par forage d'élus bte +

2 quatre eut (00) Dallas pa hill de sure defects

E) dix mmbious (10.000.006 dé Doll: gour Je premier orage d'ecplemiron à
échec avis (3) anols aprés l'ahévenneol d'u levé sismique où dur:
exploration été Aqua le proie manie conuéctuelie, le montant

2 couvrir Lea OMgatis méstrcles de

dt à remplir, Elus uivans les

dispositions de laliole préecéont.

Si a tenue d'une période d'exploration quelcongpe, où en cs de ronomciaten totale
un réilgss du Ca, les avis d'explarion Won! pas altsnt Le engagements
aa severe a present etiele 4, le Aésisme ur Le droit d'appeler Es garantie à
dindemoié pour inexéculion dx érgsgements de Waraux qui avant Ge
ares qua Le Cuntuolan|

S  FYABLISSEMENT EE APPROBATION DES PROGRAMMES
ANNUELS DE TRAVAUX

SL An mine ua (1) mois avror He dur de chaque Ame Civile an, pur lu premitce
Année Ce a ph tard deux (2) mis ar le Date fer, Le Cenaeuunt pres
€ éminent au Mini pour approbation ur Programs Annuei de iavaux détaillé
peste par poste ainsi ne le Made Amel Gémponéant pour lenemble du
Pésimére Exploration

Ékaque Programme Anmnel de Travaux. ci le Dig Annuel corcapozdant seront
Sahivirés re Les différentes activités d'eaplotston, € Sy à Heu, d'évalgaton pour
acme décamene, mt de Aévelampeemt & de produetion pour chaque gisement
conercal.

Le Miniare pourra pronoier des révisions où modificdtions a Proptmane Auvel de
Toast du Huet Ariel oarespendanr sa fes no fun a Cuire deu toutes
Tec jurtifiarians jugées alles dans un délai de tente (30) jours Suivant a copie de
22 Program, Dana ee eus le Minigre 1 Te Content 6 uirant aussi ap lement
que possible pour éndier Les révisions ou modifications demandées el eh: d'un
arms aeceré la Programme Ami he Travans ec le Budget And eurre-puiant
di leur eme définitive, sud 16 ris de lat en sage dans finie péri
imemarionale. La due option du Programme Anauel des Travaux ét du Budget
Anne core pendat se La de de acc mutuel Su

Ga.L Le Cétraetant devra, em outre, au cœurs des Dpérarions Véralières prendre boue les
mers nés à le préion de Fervirnimement À eat ei devta
etamament pre toutes Les dspusitions raisonnities pour

41 Saveur que lemsembie de instéitions € équipement utilisés pour Les besoins
és Opérations Pérolièee sem cn bon dé & eumelement maintenus
ntretenus pradant le duree du présent Cnea :

bi Elec les pengs et sojets d'Hpuiocarbures produis ain que Les potes et rejets
el hong ou de tot autre proeolt usés dans Les Opérations PS;

©) grue le prtrctio des nupes aguilres sémcontries au venra des Gpérdions
Péenlères ox fournit mn Dinereur de l'Expluraion ut du Dévelorpenent des
Herbes bouts Los es rence OLIS Ur CEE APRES ;

Placer es Hlroeatbuzes rit dar les So austin à et ft

6 52 ya Foi romaeree Les it des Opéraiinus Pévolièes à lachéversent de
chaque Opératun Péri, a

Ses méjaice des obligations er de le rapansañilré du Comnésctunt ét nai
ne io ed mn

He sui es Prise meitent en plc ane on mé eva Li LS 2
peur un mana d'un million (1.080606) fe Dollars par Aniée Cinike pour tours dé *

64,3 L'Opérateur soume au Mise pour approbation. un plan d'abandon: er de momie en
tt couvemut fes Opérations Pérollérez (après Le « Plan d'Abardu et de Rezse on
Fr 4 compreanl une deserion de evaax d'ébndon er de reriss en du € une
etimarien du sûr tot dos mavuus dubandon s: de 1emise es état

64.4 Les Parties viennent quûm compte en ele seu Ëé cent Les montants seront
rssourmhies et déductibles Bsealetent rois (4) Années Ciciles avant 1e date prévue
peur ados en La remise et ét, et À et prévu que ve cunple sera ün compte
équetre {le Compte Ségrestre Ce Corine Séqueutre sera cent sur Ia bise de
Fosimaiion pi Le Constant ds ends d'ébandon 6 de venise en dat à e moment

L'Opéateur verser les Hs retfs m Cotagte Séquesre mentionné aideseus sur un
<cate en Dollars ouvre dans un Eunque désianée ar es Pare. e Ÿ#

“3

os

Lis Pare eguiemmen que

le Compie Square est destiné exchivement au
Alabenden ec de rumisé en Bt,

inanoement de epénrions
+ FOpéraleut mouvenniniens ce Enmiole Séquésire confonnément aux gels
anprouvés et ons programmes de travaur, et

TOpératur unie au Gouvomement copie enfme des rilerés Paneuires
amesticls eoueenant ce Cempte Séguisie.

Si le monta eumaté des fonds sur le Compte Séquette et insuffisant porn courir de
oûe des epéraliuns d'abandon ei de remise en HA, Le Courant Frans le deficit
€ en cs de As Gxcédentares que Le Comme Séquesire, lexeèlent re US ur
Bas de k Common Enirememeniale euh conforme à l'aide 6.422,
rieneale an pins de mea

Tous he tva el itllons ie ur Je Content on vertu du présert Couvat
céren, oden du miuR EU le Géestanes, Bre sont, ieués. Die a
us de Hg à ae mn ut mp Lu Nue Dé À Le passage à la
nigaion à ken du Férimèus dsplaio et ai préjudice de ce qui réède
Le Corte devra pour fer la ratgrian inaller at raïon en bon des
sos sons ou piques preuves vu exe a Les alé congelés
Gosvemement

Le Curie s'engage à prend fout Le précéions nétéssaieé pont prévenie pré
pollution de ln zone marin das Le Périmètee d'Explettion oc à 1espacter otamiment
Les dhapontions de Le Denvention (ateenatonale pour Le prévention de La pollution des
un de le mor par les hjdrmcarbures signée & Lonires le 12 ma 1954, de aux
ainamanents et des es pris pou Hsuaer sù MISE CM SOUS. lon even
pollution le Gouverument peut égdlemet décider en and ave Le Conractant de
ae due aénoee i  pit réseubeper ua Le rain
le azons marine,

Dans exercice de son droi de gmsare, exe des avan a rBimenir toute le
instillétions messes aux fn Qu présent Contre le Contact re dev pus
ceci LÉ D mot es cirque ST mére de toux liens reiujeun.
ee con, eue de épuines, enclae murs, mure ét jardin, hihiationt, BraUfE
Ærabiatiom, \ilge, aglomérations, puis, peints dau, résrvors, rues, roles,
cramins de fe, conduites dus. einalitiions, aveux dlhté publique, ouvrages
d'a, san Le consentement paslablo du Ministe. Le Ceniractan sénat de téprest
LOU dora que se AV ARPOBL A FEAR,

Le Conaciant 24 ses souriante denguneer à aœcrdér leur prélbrenee oux
emprise et produits aurions, à vondiions équivalentes en Lenaes de prix
uen, qualité, cumditious de paiement et dé. de enter

Les oeugafions de trains visées à Paricie 72 devront fre
auprés du Minis, précisant Femplaccunen de Ge derains et l'ai

Après réception de Hits demande, si elle et jugéo recesuble, un arrêté du Ministre
cousaiers La resevehilté et définir le eruins nécessaire, Les dits de prprèté
soront nas, an tant que de bein, épatématiqueenent ere de NÉnié pui
lsdeniistetion.

Ba l'vemec duccord amis, l'auianisalion d'eceapation sera acecndée

2} lement après pe des propriéraires ou Je iétemieur: des droits cvutauiee de
propriété auront. eu le punsibilé de présentes Jeurs Ghjreticns pur intemnériire
de Taérinisration, ei dans ls Era d'un dla déterminé sslon Lee Héglements
ox,

A at off, seront censés
2 dans Le eu de ton détenus par des partiels, confirmée aux
dispose du code cal où des Féglemeits degree ent: les

propriétaires:

dans e ans du Duras détenus en vert de dits courses : 1e D
is rois, ou leurs représetais dément QuAbES 4

2 dame 1e ent de tea appartenant au domain pui: le coumuauté où
Porganiane public qu Les rare el Le ea dé, cape ae;

Hi aouement aude comigrtien aprés dus commode mblie der indemités
Spproimeries détenénées pr uno amine à

2 gi l'occupation es que temperare 2 fe rertain ot tie mic lire au
out d'un € no, comme 1 J'é précédemanent, lincemaité 4er fee an
doublée prod mx du rain +

ac ee autres eue Dindernité ser éviluëe ae double do Lx valeur du terain
vont ocpaion.

Les diféreudé otre prpridétes on déonnlant d'eximatons de dununéges cuis
serum Lu root des canaux ci.

Len prajens décins dans lamele 722 ci<eisus peuvent Je ces échéant Gue déclarés
dite pubs, an Le ondiivus paèvues or Le règlements ur lexpreprsiion pour
cause duré pobque.

Les is, imdemaités et en mené toutes charges dévoufant de l'applieuti des
mclee 13 a TA deu seront La charge du Coatrattet

Au ea où Tec de roma prive le prepréais où Le détour de doi
cutanés de propreté de heaon du termrin pendar lus um (I) 49, où ù ur
A après Prstévement do cmaug, Le Lau qui dam Gé Neonpis ne 82
reset 1

Ésmies pense enr que Le Courant achète Lait teruin. Taie porion de

ë

À la cure Les propritoius ou les détemcurs de drone coutumes de «3,

74

2 Contraciant engage pour les vomteats d'apprardsionemeut, da cancretian où de
serge dun valeur supérieure à deux veut dingue mile (250-000) Dallas. à
procéder à des cpu dutfres pari Les candidats mpuriramiens Gt ÉTanger, érent
Gnteudu que le Coctrautnt nu sine pes abus ement Jen Goalras

Des ccpes de lus les contuis se rapportent aux Mpérations Pétrlières seront
sais au Kite dés eur tue,

Le Cuntracent ur nes sous traitant 'engéuent 3 acuorde leur préférence, à conditions
éeoniriques équivalentes à lecrut des Hiems nécesatres aux Opérations Pétralires,
ar apport he Lun ou à tue au one de La.

A4 ce 2h, lo Content dev Indiquer dus Je Programmes Antuëla de Ta
suis dos Les contra de Jecation d'une vabrut supénenie à deux ce cinq
mil (259 000) Dolls

DROITS DU CONTRACTANT LA CONDUITE DES

GFERAFIONS PRTROLIÈRES

Das

Le Conireu a Ve der exc d'effaauer Lei Dpétaions Pétrole à l'intérieur du
Périmètre 'Exploration, 2e lors ou lee ont ecoes EUX 1e Et conti
A présent Cuniras ini guus disposiions des oi et réglement de La République
Emi de Maurtenip, et quelles sam oxéeutée selon les règle de l'u de
indie pétrole nferationae.

Aus ie de eh ufb des Opérations Paule Le Cohienetand a fe dre

a) déseuper les toraine nécesaire à Veuéeurien de Opérufons Pérolières et à
eu actives connexes, notamment aux achilés visées au parait H) ef €
Si-desénus, et on open du personne feu auxdites Ooéiatien

de proche on Rire prcdfer eus eme éinfrasmmenuns micesies à lu

ialion, dre dr enndtinne écunpiques nommés des Opérions Péroictes
à leurs Heisiés commis, celles que le teen 62 fe stichage des wiaériél,
dés équipements cé des palais ets, à l'exclusion du rnpant des
Hsdrocatbumes por cmlations visé à Hane 16 du présent Contrat
Létablissanent de mages 6 relémmmmanteations ei voles de commenieation,
ins que produetion on 3e fournir de l'énergie nécesssurs aux Operations
Pérelièes :

@ delliux ou faite effèemer les fige At trans néceruires à
Pappreisionnemen en 2m de personnel des mavaux ei des instalation
Lenlennéent aux preeriphions réglementant es prises d'eau:

dde prenène ot lier où ire prondes et uitiser Les méiau du se) (alcen que
Les Hydcorbures) nécosmires au mtiviéés visées aux pars graphes a). B) teck
dessus, le La réghememation en Kigueut,

Lénre né mai dt erorimagte a dépialés sur la ples grande parbe dé sa suane
dev 85e ace a a tot 4 Le propridre eu je dénenteur de droit coaainians
de reprit l'exige, La valeur des tenais À atheler sers Loujuuss estintée au mois à
La vale quil avant avant l'écart

L'espirañon porsllé ou role d'un Périmètre dEkplersion pu d'Explointion en sons
et à ag dus eos réanfant du re 2 pour le Contiseunt eur les éavsus
intalorinns sélisés en application des disposons du prise tie 7 Sous FÉTSe
qe louée trevan er irsvllïlons soient uilisés dus le cadre de lauinaié du
Counsctert su Le parie sonsende où sur d'autre Perimèmes d'Éxpleration où
d'éxyloistion.

Aux ns dussustr le meilleure urisation possible da point de vue économique el
tachrique, Je Mint poul imposer me Conteactaut des conditions de roaliation et
dpi des avuax et der Insrolions visé à l'acle 7.2 sous réserve ouisfois
ue lesdites cendilions ne parent pes aline ae condiions Sconomiques normales
de lue. des tiiores de Groit exCusiS d'exploration < d'exploitation des
Hydrocarbure

Le Miniee pour, nomment à ses fins, el à défaut d'ores amiable entre los
menées, ee de pleieme fente eux Pullaalou en comme dites
ralaious

En cu de front enr tea de dl Eau d'enploation d'exphotaion
des Hydicartaes éresuée ur des mali ee 1e association el Rule d'accné
ble, Les differents seront vous à abitrage suivant les enulinés spécifiées à
Lait 29 du rés CO

Sous réxtve des dispusitions des articles 8, 69 er 18, le Cuntetant à Lo here de
hi des Fumeur el des autre béniien di régime doumnier prévu à
Paticie 1,

Saut disoosifiois centaires de Crest, aucune rition ne sera apportée à l'euics,
a séjour 2 La Hherté de creulution, d'emploi de mpaiciement des pononses 21
He Hills di qu de leurs Biens, por les employé do Contrat et eux de ses
saints sous Kéere pour le Contact de respecter ls Iégisharion 26
résianenttion du moral mi que les Isis soc eh vigueur ou 2 fever en
République Blais de Mountenie é applkibles à truc les indie.

Le Gonvemement facile la Hlvrance au Contact, ia qu'à ges ages ei à sus
Sne-triaals, de louies torsion odmimarives éventuellement exigée eu
car ave Les Opériens Pétuières elec den Le cadee du présent Cora.

SURVEILLANCE DES OPERATIONS FETROLIERES ET RAPPORTS
L'ACTIVITE

Les Cnérdium Pénofiérs seront soumises À la surveillance de ls Dicota de
Véxgluralion 6 du Déveloimeent des Hpdroenraure Brut. Le rprésenas de 12
Diseciuu de l'Éxpierstion ci du Développement des Hedracacburee Brut dümant

Le droit de aureïler ls Opéra Pétulire à 4;

menés rent mai
intérlies | risenmbies

ispler Les inmalaions, éçuipemerts  mteeN,
AE

UC
D

“3

os

Lis Pare eguiemmen que

le Compie Square est destiné exchivement au
Alabenden ec de rumisé en Bt,

inanoement de epénrions
+ FOpéraleut mouvenniniens ce Enmiole Séquésire confonnément aux gels
anprouvés et ons programmes de travaur, et

TOpératur unie au Gouvomement copie enfme des rilerés Paneuires
amesticls eoueenant ce Cempte Séguisie.

Si le monta eumaté des fonds sur le Compte Séquette et insuffisant porn courir de
oûe des epéraliuns d'abandon ei de remise en HA, Le Courant Frans le deficit
€ en cs de As Gxcédentares que Le Comme Séquesire, lexeèlent re US ur
Bas de k Common Enirememeniale euh conforme à l'aide 6.422,
rieneale an pins de mea

Tous he tva el itllons ie ur Je Content on vertu du présert Couvat
céren, oden du miuR EU le Géestanes, Bre sont, ieués. Die a
us de Hg à ae mn ut mp Lu Nue Dé À Le passage à la
nigaion à ken du Férimèus dsplaio et ai préjudice de ce qui réède
Le Corte devra pour fer la ratgrian inaller at raïon en bon des
sos sons ou piques preuves vu exe a Les alé congelés
Gosvemement

Le Curie s'engage à prend fout Le précéions nétéssaieé pont prévenie pré
pollution de ln zone marin das Le Périmètee d'Explettion oc à 1espacter otamiment
Les dhapontions de Le Denvention (ateenatonale pour Le prévention de La pollution des
un de le mor par les hjdrmcarbures signée & Lonires le 12 ma 1954, de aux
ainamanents et des es pris pou Hsuaer sù MISE CM SOUS. lon even
pollution le Gouverument peut égdlemet décider en and ave Le Conractant de
ae due aénoee i  pit réseubeper ua Le rain
le azons marine,

Dans exercice de son droi de gmsare, exe des avan a rBimenir toute le
instillétions messes aux fn Qu présent Contre le Contact re dev pus
ceci LÉ D mot es cirque ST mére de toux liens reiujeun.
ee con, eue de épuines, enclae murs, mure ét jardin, hihiationt, BraUfE
Ærabiatiom, \ilge, aglomérations, puis, peints dau, résrvors, rues, roles,
cramins de fe, conduites dus. einalitiions, aveux dlhté publique, ouvrages
d'a, san Le consentement paslablo du Ministe. Le Ceniractan sénat de téprest
LOU dora que se AV ARPOBL A FEAR,

Le Conaciant 24 ses souriante denguneer à aœcrdér leur prélbrenee oux
emprise et produits aurions, à vondiions équivalentes en Lenaes de prix
uen, qualité, cumditious de paiement et dé. de enter

Les oeugafions de trains visées à Paricie 72 devront fre
auprés du Minis, précisant Femplaccunen de Ge derains et l'ai

Après réception de Hits demande, si elle et jugéo recesuble, un arrêté du Ministre
cousaiers La resevehilté et définir le eruins nécessaire, Les dits de prprèté
soront nas, an tant que de bein, épatématiqueenent ere de NÉnié pui
lsdeniistetion.

Ba l'vemec duccord amis, l'auianisalion d'eceapation sera acecndée

2} lement après pe des propriéraires ou Je iétemieur: des droits cvutauiee de
propriété auront. eu le punsibilé de présentes Jeurs Ghjreticns pur intemnériire
de Taérinisration, ei dans ls Era d'un dla déterminé sslon Lee Héglements
ox,

A at off, seront censés
2 dans Le eu de ton détenus par des partiels, confirmée aux
dispose du code cal où des Féglemeits degree ent: les

propriétaires:

dans e ans du Duras détenus en vert de dits courses : 1e D
is rois, ou leurs représetais dément QuAbES 4

2 dame 1e ent de tea appartenant au domain pui: le coumuauté où
Porganiane public qu Les rare el Le ea dé, cape ae;

Hi aouement aude comigrtien aprés dus commode mblie der indemités
Spproimeries détenénées pr uno amine à

2 gi l'occupation es que temperare 2 fe rertain ot tie mic lire au
out d'un € no, comme 1 J'é précédemanent, lincemaité 4er fee an
doublée prod mx du rain +

ac ee autres eue Dindernité ser éviluëe ae double do Lx valeur du terain
vont ocpaion.

Les diféreudé otre prpridétes on déonnlant d'eximatons de dununéges cuis
serum Lu root des canaux ci.

Len prajens décins dans lamele 722 ci<eisus peuvent Je ces échéant Gue déclarés
dite pubs, an Le ondiivus paèvues or Le règlements ur lexpreprsiion pour
cause duré pobque.

Les is, imdemaités et en mené toutes charges dévoufant de l'applieuti des
mclee 13 a TA deu seront La charge du Coatrattet

Au ea où Tec de roma prive le prepréais où Le détour de doi
cutanés de propreté de heaon du termrin pendar lus um (I) 49, où ù ur
A après Prstévement do cmaug, Le Lau qui dam Gé Neonpis ne 82
reset 1

Ésmies pense enr que Le Courant achète Lait teruin. Taie porion de

ë

À la cure Les propritoius ou les détemcurs de drone coutumes de «3,

74

2 Contraciant engage pour les vomteats d'apprardsionemeut, da cancretian où de
serge dun valeur supérieure à deux veut dingue mile (250-000) Dallas. à
procéder à des cpu dutfres pari Les candidats mpuriramiens Gt ÉTanger, érent
Gnteudu que le Coctrautnt nu sine pes abus ement Jen Goalras

Des ccpes de lus les contuis se rapportent aux Mpérations Pétrlières seront
sais au Kite dés eur tue,

Le Cuntracent ur nes sous traitant 'engéuent 3 acuorde leur préférence, à conditions
éeoniriques équivalentes à lecrut des Hiems nécesatres aux Opérations Pétralires,
ar apport he Lun ou à tue au one de La.

A4 ce 2h, lo Content dev Indiquer dus Je Programmes Antuëla de Ta
suis dos Les contra de Jecation d'une vabrut supénenie à deux ce cinq
mil (259 000) Dolls

DROITS DU CONTRACTANT LA CONDUITE DES

GFERAFIONS PRTROLIÈRES

Das

Le Conireu a Ve der exc d'effaauer Lei Dpétaions Pétrole à l'intérieur du
Périmètre 'Exploration, 2e lors ou lee ont ecoes EUX 1e Et conti
A présent Cuniras ini guus disposiions des oi et réglement de La République
Emi de Maurtenip, et quelles sam oxéeutée selon les règle de l'u de
indie pétrole nferationae.

Aus ie de eh ufb des Opérations Paule Le Cohienetand a fe dre

a) déseuper les toraine nécesaire à Veuéeurien de Opérufons Pérolières et à
eu actives connexes, notamment aux achilés visées au parait H) ef €
Si-desénus, et on open du personne feu auxdites Ooéiatien

de proche on Rire prcdfer eus eme éinfrasmmenuns micesies à lu

ialion, dre dr enndtinne écunpiques nommés des Opérions Péroictes
à leurs Heisiés commis, celles que le teen 62 fe stichage des wiaériél,
dés équipements cé des palais ets, à l'exclusion du rnpant des
Hsdrocatbumes por cmlations visé à Hane 16 du présent Contrat
Létablissanent de mages 6 relémmmmanteations ei voles de commenieation,
ins que produetion on 3e fournir de l'énergie nécesssurs aux Operations
Pérelièes :

@ delliux ou faite effèemer les fige At trans néceruires à
Pappreisionnemen en 2m de personnel des mavaux ei des instalation
Lenlennéent aux preeriphions réglementant es prises d'eau:

dde prenène ot lier où ire prondes et uitiser Les méiau du se) (alcen que
Les Hydcorbures) nécosmires au mtiviéés visées aux pars graphes a). B) teck
dessus, le La réghememation en Kigueut,

Lénre né mai dt erorimagte a dépialés sur la ples grande parbe dé sa suane
dev 85e ace a a tot 4 Le propridre eu je dénenteur de droit coaainians
de reprit l'exige, La valeur des tenais À atheler sers Loujuuss estintée au mois à
La vale quil avant avant l'écart

L'espirañon porsllé ou role d'un Périmètre dEkplersion pu d'Explointion en sons
et à ag dus eos réanfant du re 2 pour le Contiseunt eur les éavsus
intalorinns sélisés en application des disposons du prise tie 7 Sous FÉTSe
qe louée trevan er irsvllïlons soient uilisés dus le cadre de lauinaié du
Counsctert su Le parie sonsende où sur d'autre Perimèmes d'Éxpleration où
d'éxyloistion.

Aux ns dussustr le meilleure urisation possible da point de vue économique el
tachrique, Je Mint poul imposer me Conteactaut des conditions de roaliation et
dpi des avuax et der Insrolions visé à l'acle 7.2 sous réserve ouisfois
ue lesdites cendilions ne parent pes aline ae condiions Sconomiques normales
de lue. des tiiores de Groit exCusiS d'exploration < d'exploitation des
Hydrocarbure

Le Miniee pour, nomment à ses fins, el à défaut d'ores amiable entre los
menées, ee de pleieme fente eux Pullaalou en comme dites
ralaious

En cu de front enr tea de dl Eau d'enploation d'exphotaion
des Hydicartaes éresuée ur des mali ee 1e association el Rule d'accné
ble, Les differents seront vous à abitrage suivant les enulinés spécifiées à
Lait 29 du rés CO

Sous réxtve des dispusitions des articles 8, 69 er 18, le Cuntetant à Lo here de
hi des Fumeur el des autre béniien di régime doumnier prévu à
Paticie 1,

Saut disoosifiois centaires de Crest, aucune rition ne sera apportée à l'euics,
a séjour 2 La Hherté de creulution, d'emploi de mpaiciement des pononses 21
He Hills di qu de leurs Biens, por les employé do Contrat et eux de ses
saints sous Kéere pour le Contact de respecter ls Iégisharion 26
résianenttion du moral mi que les Isis soc eh vigueur ou 2 fever en
République Blais de Mountenie é applkibles à truc les indie.

Le Gonvemement facile la Hlvrance au Contact, ia qu'à ges ages ei à sus
Sne-triaals, de louies torsion odmimarives éventuellement exigée eu
car ave Les Opériens Pétuières elec den Le cadee du présent Cora.

SURVEILLANCE DES OPERATIONS FETROLIERES ET RAPPORTS
L'ACTIVITE

Les Cnérdium Pénofiérs seront soumises À la surveillance de ls Dicota de
Véxgluralion 6 du Déveloimeent des Hpdroenraure Brut. Le rprésenas de 12
Diseciuu de l'Éxpierstion ci du Développement des Hedracacburee Brut dümant

Le droit de aureïler ls Opéra Pétulire à 4;

menés rent mai
intérlies | risenmbies

ispler Les inmalaions, éçuipemerts  mteeN,
AE

UC
D

“3

os

Lis Pare eguiemmen que

le Compie Square est destiné exchivement au
Alabenden ec de rumisé en Bt,

inanoement de epénrions
+ FOpéraleut mouvenniniens ce Enmiole Séquésire confonnément aux gels
anprouvés et ons programmes de travaur, et

TOpératur unie au Gouvomement copie enfme des rilerés Paneuires
amesticls eoueenant ce Cempte Séguisie.

Si le monta eumaté des fonds sur le Compte Séquette et insuffisant porn courir de
oûe des epéraliuns d'abandon ei de remise en HA, Le Courant Frans le deficit
€ en cs de As Gxcédentares que Le Comme Séquesire, lexeèlent re US ur
Bas de k Common Enirememeniale euh conforme à l'aide 6.422,
rieneale an pins de mea

Tous he tva el itllons ie ur Je Content on vertu du présert Couvat
céren, oden du miuR EU le Géestanes, Bre sont, ieués. Die a
us de Hg à ae mn ut mp Lu Nue Dé À Le passage à la
nigaion à ken du Férimèus dsplaio et ai préjudice de ce qui réède
Le Corte devra pour fer la ratgrian inaller at raïon en bon des
sos sons ou piques preuves vu exe a Les alé congelés
Gosvemement

Le Curie s'engage à prend fout Le précéions nétéssaieé pont prévenie pré
pollution de ln zone marin das Le Périmètee d'Explettion oc à 1espacter otamiment
Les dhapontions de Le Denvention (ateenatonale pour Le prévention de La pollution des
un de le mor par les hjdrmcarbures signée & Lonires le 12 ma 1954, de aux
ainamanents et des es pris pou Hsuaer sù MISE CM SOUS. lon even
pollution le Gouverument peut égdlemet décider en and ave Le Conractant de
ae due aénoee i  pit réseubeper ua Le rain
le azons marine,

Dans exercice de son droi de gmsare, exe des avan a rBimenir toute le
instillétions messes aux fn Qu présent Contre le Contact re dev pus
ceci LÉ D mot es cirque ST mére de toux liens reiujeun.
ee con, eue de épuines, enclae murs, mure ét jardin, hihiationt, BraUfE
Ærabiatiom, \ilge, aglomérations, puis, peints dau, résrvors, rues, roles,
cramins de fe, conduites dus. einalitiions, aveux dlhté publique, ouvrages
d'a, san Le consentement paslablo du Ministe. Le Ceniractan sénat de téprest
LOU dora que se AV ARPOBL A FEAR,

Le Conaciant 24 ses souriante denguneer à aœcrdér leur prélbrenee oux
emprise et produits aurions, à vondiions équivalentes en Lenaes de prix
uen, qualité, cumditious de paiement et dé. de enter

Les oeugafions de trains visées à Paricie 72 devront fre
auprés du Minis, précisant Femplaccunen de Ge derains et l'ai

Après réception de Hits demande, si elle et jugéo recesuble, un arrêté du Ministre
cousaiers La resevehilté et définir le eruins nécessaire, Les dits de prprèté
soront nas, an tant que de bein, épatématiqueenent ere de NÉnié pui
lsdeniistetion.

Ba l'vemec duccord amis, l'auianisalion d'eceapation sera acecndée

2} lement après pe des propriéraires ou Je iétemieur: des droits cvutauiee de
propriété auront. eu le punsibilé de présentes Jeurs Ghjreticns pur intemnériire
de Taérinisration, ei dans ls Era d'un dla déterminé sslon Lee Héglements
ox,

A at off, seront censés
2 dans Le eu de ton détenus par des partiels, confirmée aux
dispose du code cal où des Féglemeits degree ent: les

propriétaires:

dans e ans du Duras détenus en vert de dits courses : 1e D
is rois, ou leurs représetais dément QuAbES 4

2 dame 1e ent de tea appartenant au domain pui: le coumuauté où
Porganiane public qu Les rare el Le ea dé, cape ae;

Hi aouement aude comigrtien aprés dus commode mblie der indemités
Spproimeries détenénées pr uno amine à

2 gi l'occupation es que temperare 2 fe rertain ot tie mic lire au
out d'un € no, comme 1 J'é précédemanent, lincemaité 4er fee an
doublée prod mx du rain +

ac ee autres eue Dindernité ser éviluëe ae double do Lx valeur du terain
vont ocpaion.

Les diféreudé otre prpridétes on déonnlant d'eximatons de dununéges cuis
serum Lu root des canaux ci.

Len prajens décins dans lamele 722 ci<eisus peuvent Je ces échéant Gue déclarés
dite pubs, an Le ondiivus paèvues or Le règlements ur lexpreprsiion pour
cause duré pobque.

Les is, imdemaités et en mené toutes charges dévoufant de l'applieuti des
mclee 13 a TA deu seront La charge du Coatrattet

Au ea où Tec de roma prive le prepréais où Le détour de doi
cutanés de propreté de heaon du termrin pendar lus um (I) 49, où ù ur
A après Prstévement do cmaug, Le Lau qui dam Gé Neonpis ne 82
reset 1

Ésmies pense enr que Le Courant achète Lait teruin. Taie porion de

ë

À la cure Les propritoius ou les détemcurs de drone coutumes de «3,

74

2 Contraciant engage pour les vomteats d'apprardsionemeut, da cancretian où de
serge dun valeur supérieure à deux veut dingue mile (250-000) Dallas. à
procéder à des cpu dutfres pari Les candidats mpuriramiens Gt ÉTanger, érent
Gnteudu que le Coctrautnt nu sine pes abus ement Jen Goalras

Des ccpes de lus les contuis se rapportent aux Mpérations Pétrlières seront
sais au Kite dés eur tue,

Le Cuntracent ur nes sous traitant 'engéuent 3 acuorde leur préférence, à conditions
éeoniriques équivalentes à lecrut des Hiems nécesatres aux Opérations Pétralires,
ar apport he Lun ou à tue au one de La.

A4 ce 2h, lo Content dev Indiquer dus Je Programmes Antuëla de Ta
suis dos Les contra de Jecation d'une vabrut supénenie à deux ce cinq
mil (259 000) Dolls

DROITS DU CONTRACTANT LA CONDUITE DES

GFERAFIONS PRTROLIÈRES

Das

Le Conireu a Ve der exc d'effaauer Lei Dpétaions Pétrole à l'intérieur du
Périmètre 'Exploration, 2e lors ou lee ont ecoes EUX 1e Et conti
A présent Cuniras ini guus disposiions des oi et réglement de La République
Emi de Maurtenip, et quelles sam oxéeutée selon les règle de l'u de
indie pétrole nferationae.

Aus ie de eh ufb des Opérations Paule Le Cohienetand a fe dre

a) déseuper les toraine nécesaire à Veuéeurien de Opérufons Pérolières et à
eu actives connexes, notamment aux achilés visées au parait H) ef €
Si-desénus, et on open du personne feu auxdites Ooéiatien

de proche on Rire prcdfer eus eme éinfrasmmenuns micesies à lu

ialion, dre dr enndtinne écunpiques nommés des Opérions Péroictes
à leurs Heisiés commis, celles que le teen 62 fe stichage des wiaériél,
dés équipements cé des palais ets, à l'exclusion du rnpant des
Hsdrocatbumes por cmlations visé à Hane 16 du présent Contrat
Létablissanent de mages 6 relémmmmanteations ei voles de commenieation,
ins que produetion on 3e fournir de l'énergie nécesssurs aux Operations
Pérelièes :

@ delliux ou faite effèemer les fige At trans néceruires à
Pappreisionnemen en 2m de personnel des mavaux ei des instalation
Lenlennéent aux preeriphions réglementant es prises d'eau:

dde prenène ot lier où ire prondes et uitiser Les méiau du se) (alcen que
Les Hydcorbures) nécosmires au mtiviéés visées aux pars graphes a). B) teck
dessus, le La réghememation en Kigueut,

Lénre né mai dt erorimagte a dépialés sur la ples grande parbe dé sa suane
dev 85e ace a a tot 4 Le propridre eu je dénenteur de droit coaainians
de reprit l'exige, La valeur des tenais À atheler sers Loujuuss estintée au mois à
La vale quil avant avant l'écart

L'espirañon porsllé ou role d'un Périmètre dEkplersion pu d'Explointion en sons
et à ag dus eos réanfant du re 2 pour le Contiseunt eur les éavsus
intalorinns sélisés en application des disposons du prise tie 7 Sous FÉTSe
qe louée trevan er irsvllïlons soient uilisés dus le cadre de lauinaié du
Counsctert su Le parie sonsende où sur d'autre Perimèmes d'Éxpleration où
d'éxyloistion.

Aux ns dussustr le meilleure urisation possible da point de vue économique el
tachrique, Je Mint poul imposer me Conteactaut des conditions de roaliation et
dpi des avuax et der Insrolions visé à l'acle 7.2 sous réserve ouisfois
ue lesdites cendilions ne parent pes aline ae condiions Sconomiques normales
de lue. des tiiores de Groit exCusiS d'exploration < d'exploitation des
Hydrocarbure

Le Miniee pour, nomment à ses fins, el à défaut d'ores amiable entre los
menées, ee de pleieme fente eux Pullaalou en comme dites
ralaious

En cu de front enr tea de dl Eau d'enploation d'exphotaion
des Hydicartaes éresuée ur des mali ee 1e association el Rule d'accné
ble, Les differents seront vous à abitrage suivant les enulinés spécifiées à
Lait 29 du rés CO

Sous réxtve des dispusitions des articles 8, 69 er 18, le Cuntetant à Lo here de
hi des Fumeur el des autre béniien di régime doumnier prévu à
Paticie 1,

Saut disoosifiois centaires de Crest, aucune rition ne sera apportée à l'euics,
a séjour 2 La Hherté de creulution, d'emploi de mpaiciement des pononses 21
He Hills di qu de leurs Biens, por les employé do Contrat et eux de ses
saints sous Kéere pour le Contact de respecter ls Iégisharion 26
résianenttion du moral mi que les Isis soc eh vigueur ou 2 fever en
République Blais de Mountenie é applkibles à truc les indie.

Le Gonvemement facile la Hlvrance au Contact, ia qu'à ges ages ei à sus
Sne-triaals, de louies torsion odmimarives éventuellement exigée eu
car ave Les Opériens Pétuières elec den Le cadee du présent Cora.

SURVEILLANCE DES OPERATIONS FETROLIERES ET RAPPORTS
L'ACTIVITE

Les Cnérdium Pénofiérs seront soumises À la surveillance de ls Dicota de
Véxgluralion 6 du Déveloimeent des Hpdroenraure Brut. Le rprésenas de 12
Diseciuu de l'Éxpierstion ci du Développement des Hedracacburee Brut dümant

Le droit de aureïler ls Opéra Pétulire à 4;

menés rent mai
intérlies | risenmbies

ispler Les inmalaions, éçuipemerts  mteeN,
AE

UC
D

“3

os

Lis Pare eguiemmen que

le Compie Square est destiné exchivement au
Alabenden ec de rumisé en Bt,

inanoement de epénrions
+ FOpéraleut mouvenniniens ce Enmiole Séquésire confonnément aux gels
anprouvés et ons programmes de travaur, et

TOpératur unie au Gouvomement copie enfme des rilerés Paneuires
amesticls eoueenant ce Cempte Séguisie.

Si le monta eumaté des fonds sur le Compte Séquette et insuffisant porn courir de
oûe des epéraliuns d'abandon ei de remise en HA, Le Courant Frans le deficit
€ en cs de As Gxcédentares que Le Comme Séquesire, lexeèlent re US ur
Bas de k Common Enirememeniale euh conforme à l'aide 6.422,
rieneale an pins de mea

Tous he tva el itllons ie ur Je Content on vertu du présert Couvat
céren, oden du miuR EU le Géestanes, Bre sont, ieués. Die a
us de Hg à ae mn ut mp Lu Nue Dé À Le passage à la
nigaion à ken du Férimèus dsplaio et ai préjudice de ce qui réède
Le Corte devra pour fer la ratgrian inaller at raïon en bon des
sos sons ou piques preuves vu exe a Les alé congelés
Gosvemement

Le Curie s'engage à prend fout Le précéions nétéssaieé pont prévenie pré
pollution de ln zone marin das Le Périmètee d'Explettion oc à 1espacter otamiment
Les dhapontions de Le Denvention (ateenatonale pour Le prévention de La pollution des
un de le mor par les hjdrmcarbures signée & Lonires le 12 ma 1954, de aux
ainamanents et des es pris pou Hsuaer sù MISE CM SOUS. lon even
pollution le Gouverument peut égdlemet décider en and ave Le Conractant de
ae due aénoee i  pit réseubeper ua Le rain
le azons marine,

Dans exercice de son droi de gmsare, exe des avan a rBimenir toute le
instillétions messes aux fn Qu présent Contre le Contact re dev pus
ceci LÉ D mot es cirque ST mére de toux liens reiujeun.
ee con, eue de épuines, enclae murs, mure ét jardin, hihiationt, BraUfE
Ærabiatiom, \ilge, aglomérations, puis, peints dau, résrvors, rues, roles,
cramins de fe, conduites dus. einalitiions, aveux dlhté publique, ouvrages
d'a, san Le consentement paslablo du Ministe. Le Ceniractan sénat de téprest
LOU dora que se AV ARPOBL A FEAR,

Le Conaciant 24 ses souriante denguneer à aœcrdér leur prélbrenee oux
emprise et produits aurions, à vondiions équivalentes en Lenaes de prix
uen, qualité, cumditious de paiement et dé. de enter

Les oeugafions de trains visées à Paricie 72 devront fre
auprés du Minis, précisant Femplaccunen de Ge derains et l'ai

Après réception de Hits demande, si elle et jugéo recesuble, un arrêté du Ministre
cousaiers La resevehilté et définir le eruins nécessaire, Les dits de prprèté
soront nas, an tant que de bein, épatématiqueenent ere de NÉnié pui
lsdeniistetion.

Ba l'vemec duccord amis, l'auianisalion d'eceapation sera acecndée

2} lement après pe des propriéraires ou Je iétemieur: des droits cvutauiee de
propriété auront. eu le punsibilé de présentes Jeurs Ghjreticns pur intemnériire
de Taérinisration, ei dans ls Era d'un dla déterminé sslon Lee Héglements
ox,

A at off, seront censés
2 dans Le eu de ton détenus par des partiels, confirmée aux
dispose du code cal où des Féglemeits degree ent: les

propriétaires:

dans e ans du Duras détenus en vert de dits courses : 1e D
is rois, ou leurs représetais dément QuAbES 4

2 dame 1e ent de tea appartenant au domain pui: le coumuauté où
Porganiane public qu Les rare el Le ea dé, cape ae;

Hi aouement aude comigrtien aprés dus commode mblie der indemités
Spproimeries détenénées pr uno amine à

2 gi l'occupation es que temperare 2 fe rertain ot tie mic lire au
out d'un € no, comme 1 J'é précédemanent, lincemaité 4er fee an
doublée prod mx du rain +

ac ee autres eue Dindernité ser éviluëe ae double do Lx valeur du terain
vont ocpaion.

Les diféreudé otre prpridétes on déonnlant d'eximatons de dununéges cuis
serum Lu root des canaux ci.

Len prajens décins dans lamele 722 ci<eisus peuvent Je ces échéant Gue déclarés
dite pubs, an Le ondiivus paèvues or Le règlements ur lexpreprsiion pour
cause duré pobque.

Les is, imdemaités et en mené toutes charges dévoufant de l'applieuti des
mclee 13 a TA deu seront La charge du Coatrattet

Au ea où Tec de roma prive le prepréais où Le détour de doi
cutanés de propreté de heaon du termrin pendar lus um (I) 49, où ù ur
A après Prstévement do cmaug, Le Lau qui dam Gé Neonpis ne 82
reset 1

Ésmies pense enr que Le Courant achète Lait teruin. Taie porion de

ë

À la cure Les propritoius ou les détemcurs de drone coutumes de «3,

74

2 Contraciant engage pour les vomteats d'apprardsionemeut, da cancretian où de
serge dun valeur supérieure à deux veut dingue mile (250-000) Dallas. à
procéder à des cpu dutfres pari Les candidats mpuriramiens Gt ÉTanger, érent
Gnteudu que le Coctrautnt nu sine pes abus ement Jen Goalras

Des ccpes de lus les contuis se rapportent aux Mpérations Pétrlières seront
sais au Kite dés eur tue,

Le Cuntracent ur nes sous traitant 'engéuent 3 acuorde leur préférence, à conditions
éeoniriques équivalentes à lecrut des Hiems nécesatres aux Opérations Pétralires,
ar apport he Lun ou à tue au one de La.

A4 ce 2h, lo Content dev Indiquer dus Je Programmes Antuëla de Ta
suis dos Les contra de Jecation d'une vabrut supénenie à deux ce cinq
mil (259 000) Dolls

DROITS DU CONTRACTANT LA CONDUITE DES

GFERAFIONS PRTROLIÈRES

Das

Le Conireu a Ve der exc d'effaauer Lei Dpétaions Pétrole à l'intérieur du
Périmètre 'Exploration, 2e lors ou lee ont ecoes EUX 1e Et conti
A présent Cuniras ini guus disposiions des oi et réglement de La République
Emi de Maurtenip, et quelles sam oxéeutée selon les règle de l'u de
indie pétrole nferationae.

Aus ie de eh ufb des Opérations Paule Le Cohienetand a fe dre

a) déseuper les toraine nécesaire à Veuéeurien de Opérufons Pérolières et à
eu actives connexes, notamment aux achilés visées au parait H) ef €
Si-desénus, et on open du personne feu auxdites Ooéiatien

de proche on Rire prcdfer eus eme éinfrasmmenuns micesies à lu

ialion, dre dr enndtinne écunpiques nommés des Opérions Péroictes
à leurs Heisiés commis, celles que le teen 62 fe stichage des wiaériél,
dés équipements cé des palais ets, à l'exclusion du rnpant des
Hsdrocatbumes por cmlations visé à Hane 16 du présent Contrat
Létablissanent de mages 6 relémmmmanteations ei voles de commenieation,
ins que produetion on 3e fournir de l'énergie nécesssurs aux Operations
Pérelièes :

@ delliux ou faite effèemer les fige At trans néceruires à
Pappreisionnemen en 2m de personnel des mavaux ei des instalation
Lenlennéent aux preeriphions réglementant es prises d'eau:

dde prenène ot lier où ire prondes et uitiser Les méiau du se) (alcen que
Les Hydcorbures) nécosmires au mtiviéés visées aux pars graphes a). B) teck
dessus, le La réghememation en Kigueut,

Lénre né mai dt erorimagte a dépialés sur la ples grande parbe dé sa suane
dev 85e ace a a tot 4 Le propridre eu je dénenteur de droit coaainians
de reprit l'exige, La valeur des tenais À atheler sers Loujuuss estintée au mois à
La vale quil avant avant l'écart

L'espirañon porsllé ou role d'un Périmètre dEkplersion pu d'Explointion en sons
et à ag dus eos réanfant du re 2 pour le Contiseunt eur les éavsus
intalorinns sélisés en application des disposons du prise tie 7 Sous FÉTSe
qe louée trevan er irsvllïlons soient uilisés dus le cadre de lauinaié du
Counsctert su Le parie sonsende où sur d'autre Perimèmes d'Éxpleration où
d'éxyloistion.

Aux ns dussustr le meilleure urisation possible da point de vue économique el
tachrique, Je Mint poul imposer me Conteactaut des conditions de roaliation et
dpi des avuax et der Insrolions visé à l'acle 7.2 sous réserve ouisfois
ue lesdites cendilions ne parent pes aline ae condiions Sconomiques normales
de lue. des tiiores de Groit exCusiS d'exploration < d'exploitation des
Hydrocarbure

Le Miniee pour, nomment à ses fins, el à défaut d'ores amiable entre los
menées, ee de pleieme fente eux Pullaalou en comme dites
ralaious

En cu de front enr tea de dl Eau d'enploation d'exphotaion
des Hydicartaes éresuée ur des mali ee 1e association el Rule d'accné
ble, Les differents seront vous à abitrage suivant les enulinés spécifiées à
Lait 29 du rés CO

Sous réxtve des dispusitions des articles 8, 69 er 18, le Cuntetant à Lo here de
hi des Fumeur el des autre béniien di régime doumnier prévu à
Paticie 1,

Saut disoosifiois centaires de Crest, aucune rition ne sera apportée à l'euics,
a séjour 2 La Hherté de creulution, d'emploi de mpaiciement des pononses 21
He Hills di qu de leurs Biens, por les employé do Contrat et eux de ses
saints sous Kéere pour le Contact de respecter ls Iégisharion 26
résianenttion du moral mi que les Isis soc eh vigueur ou 2 fever en
République Blais de Mountenie é applkibles à truc les indie.

Le Gonvemement facile la Hlvrance au Contact, ia qu'à ges ages ei à sus
Sne-triaals, de louies torsion odmimarives éventuellement exigée eu
car ave Les Opériens Pétuières elec den Le cadee du présent Cora.

SURVEILLANCE DES OPERATIONS FETROLIERES ET RAPPORTS
L'ACTIVITE

Les Cnérdium Pénofiérs seront soumises À la surveillance de ls Dicota de
Véxgluralion 6 du Déveloimeent des Hpdroenraure Brut. Le rprésenas de 12
Diseciuu de l'Éxpierstion ci du Développement des Hedracacburee Brut dümant

Le droit de aureïler ls Opéra Pétulire à 4;

menés rent mai
intérlies | risenmbies

ispler Les inmalaions, éçuipemerts  mteeN,
AE

UC
D

84

ss

83

si

caregirements er livres sfbrente ue Opérations Pétralléres sous serve de ne pas
causer un relurd prGudistable au bon déroulement desdites Opérations.

Aa Fra dl porn Yexuroice des dis visés ei-dessus, le Conaeiont foummire aux
Lprientann de la Dindtien de l'Esplorien a du Dévelugpement des
Fresh Toi une onaianee isole em rare do vers de Lune
dhéletgement, el let dépenses de uanspor ei diaébergeanent diteerement les à le
amvellenor et à lirapacsinn cer À Je charge du Cumtracunt Laëite dépenses
saont comidérées came dés Cote Pétotices ef tenuvrahes scores dispos
de Parce 102

Le Eentmelunt tiendra le Direction de L'Égphorion et dn Dévelompement 4ks
Higrecaburs Beuls méguérement informée du déroulement des Operons
Pétealières a, les ÉSRA, des ARGIGEES surveRU.

Le Comgant devré moimament asie à Ia Director de L'Expleritien et du
Dévéhrmpemen des Hsdrocafbare Frs, dé que passible su coins an (L} oi à
Javense, Les Opérations Péri projets Leles que compagne géologique ou
éophssique, Érmse

Aa ea où Le Connect décore dendomer ui Hrage, D eva 1e nouer à Is
Direction de ! Exploration 6  Dévetrinemen: des Eyétreniures BTS du rain
sionte-doue (T2) has dant los ce délai sera porté à trente (36 jours pou
des pis prod.

La Direliou de PEsploration et du Déveluppemert des Mydroentnres Reis peut
demander au Conractant de réaliser, à Ia dhurge de ce dermer, tous travaux jugés
nécetsires pour sauter La sécurié et hours des Cpérrions Pérolières,

Le Gouremenent aura mcè à out Le détinéer afin résuitan des Cinérions
Pérolières entreprises par a Cormrorant à Fiériour du Péimèue d'Eaplonaen Lels
aus rapports penlngiques. vévrhysigues, péterrrsiques, de forage, de me Gi
etai sons que cute érunéranion fie ue considérée come haute
italie.

Le Contrcane s'engage à four à le Direction de L'Explarthun et du Développement
des Hydrocarbure Far es apps pérhques sua

des rappurts journaliers au es ait de orage

5 dot

rs hebéamodaires su es ra de péuiysique

3 à pomper de Doro dure saemieion vx dive d'exploitation, dans Les di (10)
jou avan la fa de choque ui, des supports mensuels au Les active de
décetoppoment et d'xploittion necompagnés notament des satistiues de
produise de vente des Lisüecabnees

D rm a rente (SO) jours sed Lin de chaque Trimestre, un eompot ct a
Opérations Poe réntsées pondane le rimes écoulé et qui comprendre
nomma die description des Opérations Péelieres reaisées ee un dc détaillé
ira penses engager

Foutes as eus, vetionn ec gas ares dorment géclagiques où géophysiques ct
Aleuruphies seront Hours à la Discetion de l'Espltion 4 du Développement des
Hodrcatbure, Bras ur ur apport Iranspanunt qua pour rapradnesion vice
sous Fm déptlisée, e cès Chant.

Les Pauties Sengegent à comidére come confidentiet ei à me pu curmrnmiquer à des
Tigra ont mn rio des socuments «+ échamians se appüiant aux Optrtiens
Pérolies pendant ue période de cinq (5) uns à air dé aguelie Hxdi doute.
«échelons anront 4 fous, 1 2 a de update ae ju 19 dt
de ladite renonciation én 2e qui concerne fes dore sésame rompre
le one dam,

lowretois, chaque Panic poire faite proces à out mbwent à def étidés relate
eux Opérations Pétrolières qur des Tiers uhoinis par Mdite Ptie. Ceux-ci, après
nontiectior à ire Pere, pentrort prendre coméissance des Inforastions aflérentes
aux Opérations Péuclières et devront d'engager à rapeeier la procédeme clmse de
confdennalié, Le Gouvemement paure épalement realise des éludes de syalhèse sur
Les activités péicoliéres on République islamique de Mariée à condition de ne pas
publier pendant ls période de confdestalité, sut sceuré du Contrsetzre, des dons
mes hrs par Le Coniréctant

Si Le juge souhaitable, le Mic pour également déier d'augmenter E péiude
de confidemiatté prévus au présent article & F

toute décorer de

La Conasrant devra noie du Ministre dans Les plus bref
bntanees cuil, efkcanés durant les Opéritions Pérrliéres

EVALUATION  D'UNE DÉCOUVERTE FT. OCTROL D'UNE
AUTORISATION EXCLUSIVE D'EXPLOLLATION

Si ie Contrastant découvre des Hydimearbure durs 1e Périmére J'Enploraron, il devra
Je sotitie par écrit au Ministre dans es vingr-quatre (4) heutes Gui suivent et
sftuer dussitèt due possible, confouéent aux rules de l'art en usage dun
Tixduse pétohère interationale, esters néveseaires à a détermination ex indivs
emesités ad couts du rage. Dans {es Irene (DO) jours suivant La date de fumeur
provisoire on d'abandon du pufts de décrovene, Ie Crniractant devra sous ar
Mie us rapport doué toutes les cbrmations aPérentes à ladite décourents
Roma Re rourmnnditiond di Camracrant er La poule an non de l'éalomtion
de die découverte,

Si Le Conractant désire enroendre les travaux d'évalusrion de In découvar:
susvisée, 1 dur sourretee avec disease au Ministre Le programme prévision des
avsus LévLation et lessons La budgec coment, eu plus ar dans Ve st
LE) mois sant Lu date de natficgtii de Ie écoute vis à l'art 9.1

Le Cuncant devns sion engraer ave Le um de difigece es tracaux
élan créent aa prograne A, Ent que Les pee de
Taie 3 s'appelait rpm. ë 8

84

o4

1. dau Les troie [3} noie suivant La a de chèque Année Civile, dx rapport relatif
aux Opérations Pérrlières réalisées pendant année Civile écoulée, ainsi qu'un
Sat détaillé des dépenses engagées el ua Gt du personne) emploré par Le
Contest, indfquant fe nombre d'empluyds, leur maiunalité, Ru7 netion, Le
amant Hal des sales ia qu'en appui su Les soins Amélcan dl
Timstraution qui ar Out donné.

En cure, ler mppors 0 documents aubvna aemnt fume & 8 Directinn de
Véxgloration et du Développement des Hpdiocaibures Bras immédiatement aprés
Leur éitissement qu eur Sbiertion

4 tois (3) examples des rapports d'études cl de sphses géologiques ainsi que
Les eur et autres caen »afièrents ;

D wofs (5) exemples des epposts déudes, de mesures 21 dinreménniont
Briques ainsi que Lutes les caries, rfi, selions où autre dreumerts
étre. La Direction de l'Explertion er du Désolappament des Hidenthure
Bas aa accès aux oririnsen de tous Le emeisremenls mél (bandes
mmédqne au oui sup 6 pour. sr 52 demande en db deu 2)
cames aramtamen. En oute le Chntraant sempnge à conserer prirent
Jess arigiaux perds une datée minimale de x (ID ar uv l'expralcn
hu présem Carat et à les metre à la disposion du Govremeemt, ur sa.
derants

9) deux 42) exemplaires des inppocts d'innlantion et de in de ferage pau chat
ds Rage réal

4 deu (2 exemplaires de doutes ls mésute, HS, ESS diagiephes Enregitrè
en cou de orage ain que leur ascenbilage éveutuel soue faite composée ave:
renseration de 2e Mblogie de autres données eur ponr chaeue des
cages réal à

& doux €) exemples des rappas d'amalgeus, dus tas au sui de prod à

8 dr 3 exmplires de chaque reper d'alyses (pétroprephie, Bari graphe,
gévshinis où autre) leetiéss sue Les carole, Le déblats vu es fluides ptéleués
ans chacun der orages réoa yrenmpna les négatif des divermes phorgpapties
afférentes

2 ane purtion repréruntnive den cames prisu, due débtuis de forage préleuts dans
chaque puits si que des Hehanllons des Huides sroduits pendenr Les Lt cu
sis de pradneon soul element fois da Les dé raisons En
outre, sroties er débits, en prssestion du Contrat à l'exphation du présent
Cons, seen runs au ou érnement

Hi dune fhçon générale, drux (2) exempiaires de tous mavaus, Études, mesures,
Anälyses on autres résllats ob préuit de auté ai qui est PURÉS 20 con
de Cds Pérouse ere du prévet Contrat

Dame Les rois 43) moñs scan l'chévement des tvaux évalatio, er au plus td
unie (50) jours avant l'expinion de Le musitne période d'exponion détine à
l'aile 3.2. Everucllemenr prorogée confmmément aux dispositions de mich 3.4. le
Centacteni soumet au Minisne un capot détsuilé dormant tentes ler informations
Léhniques et économiques rolares au gisement d'ydroetbures si décent ei
ratoé. at qui éuia, selon Le Coptratant, le caractère sorrrercial où nom de bite
décourens

Ce rgpor inelura nomment les informations suivantes : les caraçoiitiques
géowiques et péruphysiques da givément ; Li délimotation éstcnée du visent à Ka
Dons des Us a esais du produciun rélisés; oc tulle Éccuumique prénaitaire
élan 6 exploit du gisetnt

Tous quantié d'Hvdrocaburss produite à putir dune découvene eat que sellsci
lee vommoriois, si elle sc js untisée four 1a rénliation des
elières du petdue, ser soumise aux dispos de Daticle 10.

A Le Contient juge a dédauert mime, il Sousretia au Minis, dars les
Ass (3 miss sat A suis da rapport visé à alle 83, eus plus Lai Fete
08 jours avan l'expiration de la oisine pétiole d'exploration définie à l'aticle 12,
seulement prorugee contoemémen aux dispostinns do l'article 6, une damuaie
dasiousalion exchasite d'exploitation.

Ladies demain préciser lu délimiaion du Péri dt d'Énploitaion dénsedé, Lequel
<nélohem La suisce mérumée du géant d'Hjceébuns dÉcOuEr et évalue à
lintérieut di: Peux d'Esploron alers en cours de validue et sera accerrpagnée
es jnaieamians techniques nécessaires à Ie déiiaten.

Lande d'ancisition cachemire d'etploitiion russie so aciamagnée d'un
prune de dévélonpement et Le produerion décalé, comprenant solar pour
Î gisement enreemé

a ane etimation des réserves séeupérables prouvée et peobaôles ot du pro de
rouen coraudant, an qu'on érade sue Les méthode de récapération des
Llsdacages cha valoristio da Gaz Rata ;

1 deseriplio der travaux er italations nécessaires à Le tive ex éxplcittion du
sera, to qe Le nombre da pois, es aliens requacs pour La prete,
séparation, le irailement le stockage et Le transport des HYdeOCUTS ;

© le programme à Je calmer de réalisation duadis Mavaus à installations, y
compris La date de démarrage de Jo production à

à Patimatinn dés invetissenens de dévelophement at des coûte d'explaitaiôr,
ad qu'une érade Éonpornique enattrmane ie caractère umemernl du give,

F

84

ss

83

si

caregirements er livres sfbrente ue Opérations Pétralléres sous serve de ne pas
causer un relurd prGudistable au bon déroulement desdites Opérations.

Aa Fra dl porn Yexuroice des dis visés ei-dessus, le Conaeiont foummire aux
Lprientann de la Dindtien de l'Esplorien a du Dévelugpement des
Fresh Toi une onaianee isole em rare do vers de Lune
dhéletgement, el let dépenses de uanspor ei diaébergeanent diteerement les à le
amvellenor et à lirapacsinn cer À Je charge du Cumtracunt Laëite dépenses
saont comidérées came dés Cote Pétotices ef tenuvrahes scores dispos
de Parce 102

Le Eentmelunt tiendra le Direction de L'Égphorion et dn Dévelompement 4ks
Higrecaburs Beuls méguérement informée du déroulement des Operons
Pétealières a, les ÉSRA, des ARGIGEES surveRU.

Le Comgant devré moimament asie à Ia Director de L'Expleritien et du
Dévéhrmpemen des Hsdrocafbare Frs, dé que passible su coins an (L} oi à
Javense, Les Opérations Péri projets Leles que compagne géologique ou
éophssique, Érmse

Aa ea où Le Connect décore dendomer ui Hrage, D eva 1e nouer à Is
Direction de ! Exploration 6  Dévetrinemen: des Eyétreniures BTS du rain
sionte-doue (T2) has dant los ce délai sera porté à trente (36 jours pou
des pis prod.

La Direliou de PEsploration et du Déveluppemert des Mydroentnres Reis peut
demander au Conractant de réaliser, à Ia dhurge de ce dermer, tous travaux jugés
nécetsires pour sauter La sécurié et hours des Cpérrions Pérolières,

Le Gouremenent aura mcè à out Le détinéer afin résuitan des Cinérions
Pérolières entreprises par a Cormrorant à Fiériour du Péimèue d'Eaplonaen Lels
aus rapports penlngiques. vévrhysigues, péterrrsiques, de forage, de me Gi
etai sons que cute érunéranion fie ue considérée come haute
italie.

Le Contrcane s'engage à four à le Direction de L'Explarthun et du Développement
des Hydrocarbure Far es apps pérhques sua

des rappurts journaliers au es ait de orage

5 dot

rs hebéamodaires su es ra de péuiysique

3 à pomper de Doro dure saemieion vx dive d'exploitation, dans Les di (10)
jou avan la fa de choque ui, des supports mensuels au Les active de
décetoppoment et d'xploittion necompagnés notament des satistiues de
produise de vente des Lisüecabnees

D rm a rente (SO) jours sed Lin de chaque Trimestre, un eompot ct a
Opérations Poe réntsées pondane le rimes écoulé et qui comprendre
nomma die description des Opérations Péelieres reaisées ee un dc détaillé
ira penses engager

Foutes as eus, vetionn ec gas ares dorment géclagiques où géophysiques ct
Aleuruphies seront Hours à la Discetion de l'Espltion 4 du Développement des
Hodrcatbure, Bras ur ur apport Iranspanunt qua pour rapradnesion vice
sous Fm déptlisée, e cès Chant.

Les Pauties Sengegent à comidére come confidentiet ei à me pu curmrnmiquer à des
Tigra ont mn rio des socuments «+ échamians se appüiant aux Optrtiens
Pérolies pendant ue période de cinq (5) uns à air dé aguelie Hxdi doute.
«échelons anront 4 fous, 1 2 a de update ae ju 19 dt
de ladite renonciation én 2e qui concerne fes dore sésame rompre
le one dam,

lowretois, chaque Panic poire faite proces à out mbwent à def étidés relate
eux Opérations Pétrolières qur des Tiers uhoinis par Mdite Ptie. Ceux-ci, après
nontiectior à ire Pere, pentrort prendre coméissance des Inforastions aflérentes
aux Opérations Péuclières et devront d'engager à rapeeier la procédeme clmse de
confdennalié, Le Gouvemement paure épalement realise des éludes de syalhèse sur
Les activités péicoliéres on République islamique de Mariée à condition de ne pas
publier pendant ls période de confdestalité, sut sceuré du Contrsetzre, des dons
mes hrs par Le Coniréctant

Si Le juge souhaitable, le Mic pour également déier d'augmenter E péiude
de confidemiatté prévus au présent article & F

toute décorer de

La Conasrant devra noie du Ministre dans Les plus bref
bntanees cuil, efkcanés durant les Opéritions Pérrliéres

EVALUATION  D'UNE DÉCOUVERTE FT. OCTROL D'UNE
AUTORISATION EXCLUSIVE D'EXPLOLLATION

Si ie Contrastant découvre des Hydimearbure durs 1e Périmére J'Enploraron, il devra
Je sotitie par écrit au Ministre dans es vingr-quatre (4) heutes Gui suivent et
sftuer dussitèt due possible, confouéent aux rules de l'art en usage dun
Tixduse pétohère interationale, esters néveseaires à a détermination ex indivs
emesités ad couts du rage. Dans {es Irene (DO) jours suivant La date de fumeur
provisoire on d'abandon du pufts de décrovene, Ie Crniractant devra sous ar
Mie us rapport doué toutes les cbrmations aPérentes à ladite décourents
Roma Re rourmnnditiond di Camracrant er La poule an non de l'éalomtion
de die découverte,

Si Le Conractant désire enroendre les travaux d'évalusrion de In découvar:
susvisée, 1 dur sourretee avec disease au Ministre Le programme prévision des
avsus LévLation et lessons La budgec coment, eu plus ar dans Ve st
LE) mois sant Lu date de natficgtii de Ie écoute vis à l'art 9.1

Le Cuncant devns sion engraer ave Le um de difigece es tracaux
élan créent aa prograne A, Ent que Les pee de
Taie 3 s'appelait rpm. ë 8

84

o4

1. dau Les troie [3} noie suivant La a de chèque Année Civile, dx rapport relatif
aux Opérations Pérrlières réalisées pendant année Civile écoulée, ainsi qu'un
Sat détaillé des dépenses engagées el ua Gt du personne) emploré par Le
Contest, indfquant fe nombre d'empluyds, leur maiunalité, Ru7 netion, Le
amant Hal des sales ia qu'en appui su Les soins Amélcan dl
Timstraution qui ar Out donné.

En cure, ler mppors 0 documents aubvna aemnt fume & 8 Directinn de
Véxgloration et du Développement des Hpdiocaibures Bras immédiatement aprés
Leur éitissement qu eur Sbiertion

4 tois (3) examples des rapports d'études cl de sphses géologiques ainsi que
Les eur et autres caen »afièrents ;

D wofs (5) exemples des epposts déudes, de mesures 21 dinreménniont
Briques ainsi que Lutes les caries, rfi, selions où autre dreumerts
étre. La Direction de l'Explertion er du Désolappament des Hidenthure
Bas aa accès aux oririnsen de tous Le emeisremenls mél (bandes
mmédqne au oui sup 6 pour. sr 52 demande en db deu 2)
cames aramtamen. En oute le Chntraant sempnge à conserer prirent
Jess arigiaux perds une datée minimale de x (ID ar uv l'expralcn
hu présem Carat et à les metre à la disposion du Govremeemt, ur sa.
derants

9) deux 42) exemplaires des inppocts d'innlantion et de in de ferage pau chat
ds Rage réal

4 deu (2 exemplaires de doutes ls mésute, HS, ESS diagiephes Enregitrè
en cou de orage ain que leur ascenbilage éveutuel soue faite composée ave:
renseration de 2e Mblogie de autres données eur ponr chaeue des
cages réal à

& doux €) exemples des rappas d'amalgeus, dus tas au sui de prod à

8 dr 3 exmplires de chaque reper d'alyses (pétroprephie, Bari graphe,
gévshinis où autre) leetiéss sue Les carole, Le déblats vu es fluides ptéleués
ans chacun der orages réoa yrenmpna les négatif des divermes phorgpapties
afférentes

2 ane purtion repréruntnive den cames prisu, due débtuis de forage préleuts dans
chaque puits si que des Hehanllons des Huides sroduits pendenr Les Lt cu
sis de pradneon soul element fois da Les dé raisons En
outre, sroties er débits, en prssestion du Contrat à l'exphation du présent
Cons, seen runs au ou érnement

Hi dune fhçon générale, drux (2) exempiaires de tous mavaus, Études, mesures,
Anälyses on autres résllats ob préuit de auté ai qui est PURÉS 20 con
de Cds Pérouse ere du prévet Contrat

Dame Les rois 43) moñs scan l'chévement des tvaux évalatio, er au plus td
unie (50) jours avant l'expinion de Le musitne période d'exponion détine à
l'aile 3.2. Everucllemenr prorogée confmmément aux dispositions de mich 3.4. le
Centacteni soumet au Minisne un capot détsuilé dormant tentes ler informations
Léhniques et économiques rolares au gisement d'ydroetbures si décent ei
ratoé. at qui éuia, selon Le Coptratant, le caractère sorrrercial où nom de bite
décourens

Ce rgpor inelura nomment les informations suivantes : les caraçoiitiques
géowiques et péruphysiques da givément ; Li délimotation éstcnée du visent à Ka
Dons des Us a esais du produciun rélisés; oc tulle Éccuumique prénaitaire
élan 6 exploit du gisetnt

Tous quantié d'Hvdrocaburss produite à putir dune découvene eat que sellsci
lee vommoriois, si elle sc js untisée four 1a rénliation des
elières du petdue, ser soumise aux dispos de Daticle 10.

A Le Contient juge a dédauert mime, il Sousretia au Minis, dars les
Ass (3 miss sat A suis da rapport visé à alle 83, eus plus Lai Fete
08 jours avan l'expiration de la oisine pétiole d'exploration définie à l'aticle 12,
seulement prorugee contoemémen aux dispostinns do l'article 6, une damuaie
dasiousalion exchasite d'exploitation.

Ladies demain préciser lu délimiaion du Péri dt d'Énploitaion dénsedé, Lequel
<nélohem La suisce mérumée du géant d'Hjceébuns dÉcOuEr et évalue à
lintérieut di: Peux d'Esploron alers en cours de validue et sera accerrpagnée
es jnaieamians techniques nécessaires à Ie déiiaten.

Lande d'ancisition cachemire d'etploitiion russie so aciamagnée d'un
prune de dévélonpement et Le produerion décalé, comprenant solar pour
Î gisement enreemé

a ane etimation des réserves séeupérables prouvée et peobaôles ot du pro de
rouen coraudant, an qu'on érade sue Les méthode de récapération des
Llsdacages cha valoristio da Gaz Rata ;

1 deseriplio der travaux er italations nécessaires à Le tive ex éxplcittion du
sera, to qe Le nombre da pois, es aliens requacs pour La prete,
séparation, le irailement le stockage et Le transport des HYdeOCUTS ;

© le programme à Je calmer de réalisation duadis Mavaus à installations, y
compris La date de démarrage de Jo production à

à Patimatinn dés invetissenens de dévelophement at des coûte d'explaitaiôr,
ad qu'une érade Éonpornique enattrmane ie caractère umemernl du give,

F

84

ss

83

si

caregirements er livres sfbrente ue Opérations Pétralléres sous serve de ne pas
causer un relurd prGudistable au bon déroulement desdites Opérations.

Aa Fra dl porn Yexuroice des dis visés ei-dessus, le Conaeiont foummire aux
Lprientann de la Dindtien de l'Esplorien a du Dévelugpement des
Fresh Toi une onaianee isole em rare do vers de Lune
dhéletgement, el let dépenses de uanspor ei diaébergeanent diteerement les à le
amvellenor et à lirapacsinn cer À Je charge du Cumtracunt Laëite dépenses
saont comidérées came dés Cote Pétotices ef tenuvrahes scores dispos
de Parce 102

Le Eentmelunt tiendra le Direction de L'Égphorion et dn Dévelompement 4ks
Higrecaburs Beuls méguérement informée du déroulement des Operons
Pétealières a, les ÉSRA, des ARGIGEES surveRU.

Le Comgant devré moimament asie à Ia Director de L'Expleritien et du
Dévéhrmpemen des Hsdrocafbare Frs, dé que passible su coins an (L} oi à
Javense, Les Opérations Péri projets Leles que compagne géologique ou
éophssique, Érmse

Aa ea où Le Connect décore dendomer ui Hrage, D eva 1e nouer à Is
Direction de ! Exploration 6  Dévetrinemen: des Eyétreniures BTS du rain
sionte-doue (T2) has dant los ce délai sera porté à trente (36 jours pou
des pis prod.

La Direliou de PEsploration et du Déveluppemert des Mydroentnres Reis peut
demander au Conractant de réaliser, à Ia dhurge de ce dermer, tous travaux jugés
nécetsires pour sauter La sécurié et hours des Cpérrions Pérolières,

Le Gouremenent aura mcè à out Le détinéer afin résuitan des Cinérions
Pérolières entreprises par a Cormrorant à Fiériour du Péimèue d'Eaplonaen Lels
aus rapports penlngiques. vévrhysigues, péterrrsiques, de forage, de me Gi
etai sons que cute érunéranion fie ue considérée come haute
italie.

Le Contrcane s'engage à four à le Direction de L'Explarthun et du Développement
des Hydrocarbure Far es apps pérhques sua

des rappurts journaliers au es ait de orage

5 dot

rs hebéamodaires su es ra de péuiysique

3 à pomper de Doro dure saemieion vx dive d'exploitation, dans Les di (10)
jou avan la fa de choque ui, des supports mensuels au Les active de
décetoppoment et d'xploittion necompagnés notament des satistiues de
produise de vente des Lisüecabnees

D rm a rente (SO) jours sed Lin de chaque Trimestre, un eompot ct a
Opérations Poe réntsées pondane le rimes écoulé et qui comprendre
nomma die description des Opérations Péelieres reaisées ee un dc détaillé
ira penses engager

Foutes as eus, vetionn ec gas ares dorment géclagiques où géophysiques ct
Aleuruphies seront Hours à la Discetion de l'Espltion 4 du Développement des
Hodrcatbure, Bras ur ur apport Iranspanunt qua pour rapradnesion vice
sous Fm déptlisée, e cès Chant.

Les Pauties Sengegent à comidére come confidentiet ei à me pu curmrnmiquer à des
Tigra ont mn rio des socuments «+ échamians se appüiant aux Optrtiens
Pérolies pendant ue période de cinq (5) uns à air dé aguelie Hxdi doute.
«échelons anront 4 fous, 1 2 a de update ae ju 19 dt
de ladite renonciation én 2e qui concerne fes dore sésame rompre
le one dam,

lowretois, chaque Panic poire faite proces à out mbwent à def étidés relate
eux Opérations Pétrolières qur des Tiers uhoinis par Mdite Ptie. Ceux-ci, après
nontiectior à ire Pere, pentrort prendre coméissance des Inforastions aflérentes
aux Opérations Péuclières et devront d'engager à rapeeier la procédeme clmse de
confdennalié, Le Gouvemement paure épalement realise des éludes de syalhèse sur
Les activités péicoliéres on République islamique de Mariée à condition de ne pas
publier pendant ls période de confdestalité, sut sceuré du Contrsetzre, des dons
mes hrs par Le Coniréctant

Si Le juge souhaitable, le Mic pour également déier d'augmenter E péiude
de confidemiatté prévus au présent article & F

toute décorer de

La Conasrant devra noie du Ministre dans Les plus bref
bntanees cuil, efkcanés durant les Opéritions Pérrliéres

EVALUATION  D'UNE DÉCOUVERTE FT. OCTROL D'UNE
AUTORISATION EXCLUSIVE D'EXPLOLLATION

Si ie Contrastant découvre des Hydimearbure durs 1e Périmére J'Enploraron, il devra
Je sotitie par écrit au Ministre dans es vingr-quatre (4) heutes Gui suivent et
sftuer dussitèt due possible, confouéent aux rules de l'art en usage dun
Tixduse pétohère interationale, esters néveseaires à a détermination ex indivs
emesités ad couts du rage. Dans {es Irene (DO) jours suivant La date de fumeur
provisoire on d'abandon du pufts de décrovene, Ie Crniractant devra sous ar
Mie us rapport doué toutes les cbrmations aPérentes à ladite décourents
Roma Re rourmnnditiond di Camracrant er La poule an non de l'éalomtion
de die découverte,

Si Le Conractant désire enroendre les travaux d'évalusrion de In découvar:
susvisée, 1 dur sourretee avec disease au Ministre Le programme prévision des
avsus LévLation et lessons La budgec coment, eu plus ar dans Ve st
LE) mois sant Lu date de natficgtii de Ie écoute vis à l'art 9.1

Le Cuncant devns sion engraer ave Le um de difigece es tracaux
élan créent aa prograne A, Ent que Les pee de
Taie 3 s'appelait rpm. ë 8

84

o4

1. dau Les troie [3} noie suivant La a de chèque Année Civile, dx rapport relatif
aux Opérations Pérrlières réalisées pendant année Civile écoulée, ainsi qu'un
Sat détaillé des dépenses engagées el ua Gt du personne) emploré par Le
Contest, indfquant fe nombre d'empluyds, leur maiunalité, Ru7 netion, Le
amant Hal des sales ia qu'en appui su Les soins Amélcan dl
Timstraution qui ar Out donné.

En cure, ler mppors 0 documents aubvna aemnt fume & 8 Directinn de
Véxgloration et du Développement des Hpdiocaibures Bras immédiatement aprés
Leur éitissement qu eur Sbiertion

4 tois (3) examples des rapports d'études cl de sphses géologiques ainsi que
Les eur et autres caen »afièrents ;

D wofs (5) exemples des epposts déudes, de mesures 21 dinreménniont
Briques ainsi que Lutes les caries, rfi, selions où autre dreumerts
étre. La Direction de l'Explertion er du Désolappament des Hidenthure
Bas aa accès aux oririnsen de tous Le emeisremenls mél (bandes
mmédqne au oui sup 6 pour. sr 52 demande en db deu 2)
cames aramtamen. En oute le Chntraant sempnge à conserer prirent
Jess arigiaux perds une datée minimale de x (ID ar uv l'expralcn
hu présem Carat et à les metre à la disposion du Govremeemt, ur sa.
derants

9) deux 42) exemplaires des inppocts d'innlantion et de in de ferage pau chat
ds Rage réal

4 deu (2 exemplaires de doutes ls mésute, HS, ESS diagiephes Enregitrè
en cou de orage ain que leur ascenbilage éveutuel soue faite composée ave:
renseration de 2e Mblogie de autres données eur ponr chaeue des
cages réal à

& doux €) exemples des rappas d'amalgeus, dus tas au sui de prod à

8 dr 3 exmplires de chaque reper d'alyses (pétroprephie, Bari graphe,
gévshinis où autre) leetiéss sue Les carole, Le déblats vu es fluides ptéleués
ans chacun der orages réoa yrenmpna les négatif des divermes phorgpapties
afférentes

2 ane purtion repréruntnive den cames prisu, due débtuis de forage préleuts dans
chaque puits si que des Hehanllons des Huides sroduits pendenr Les Lt cu
sis de pradneon soul element fois da Les dé raisons En
outre, sroties er débits, en prssestion du Contrat à l'exphation du présent
Cons, seen runs au ou érnement

Hi dune fhçon générale, drux (2) exempiaires de tous mavaus, Études, mesures,
Anälyses on autres résllats ob préuit de auté ai qui est PURÉS 20 con
de Cds Pérouse ere du prévet Contrat

Dame Les rois 43) moñs scan l'chévement des tvaux évalatio, er au plus td
unie (50) jours avant l'expinion de Le musitne période d'exponion détine à
l'aile 3.2. Everucllemenr prorogée confmmément aux dispositions de mich 3.4. le
Centacteni soumet au Minisne un capot détsuilé dormant tentes ler informations
Léhniques et économiques rolares au gisement d'ydroetbures si décent ei
ratoé. at qui éuia, selon Le Coptratant, le caractère sorrrercial où nom de bite
décourens

Ce rgpor inelura nomment les informations suivantes : les caraçoiitiques
géowiques et péruphysiques da givément ; Li délimotation éstcnée du visent à Ka
Dons des Us a esais du produciun rélisés; oc tulle Éccuumique prénaitaire
élan 6 exploit du gisetnt

Tous quantié d'Hvdrocaburss produite à putir dune découvene eat que sellsci
lee vommoriois, si elle sc js untisée four 1a rénliation des
elières du petdue, ser soumise aux dispos de Daticle 10.

A Le Contient juge a dédauert mime, il Sousretia au Minis, dars les
Ass (3 miss sat A suis da rapport visé à alle 83, eus plus Lai Fete
08 jours avan l'expiration de la oisine pétiole d'exploration définie à l'aticle 12,
seulement prorugee contoemémen aux dispostinns do l'article 6, une damuaie
dasiousalion exchasite d'exploitation.

Ladies demain préciser lu délimiaion du Péri dt d'Énploitaion dénsedé, Lequel
<nélohem La suisce mérumée du géant d'Hjceébuns dÉcOuEr et évalue à
lintérieut di: Peux d'Esploron alers en cours de validue et sera accerrpagnée
es jnaieamians techniques nécessaires à Ie déiiaten.

Lande d'ancisition cachemire d'etploitiion russie so aciamagnée d'un
prune de dévélonpement et Le produerion décalé, comprenant solar pour
Î gisement enreemé

a ane etimation des réserves séeupérables prouvée et peobaôles ot du pro de
rouen coraudant, an qu'on érade sue Les méthode de récapération des
Llsdacages cha valoristio da Gaz Rata ;

1 deseriplio der travaux er italations nécessaires à Le tive ex éxplcittion du
sera, to qe Le nombre da pois, es aliens requacs pour La prete,
séparation, le irailement le stockage et Le transport des HYdeOCUTS ;

© le programme à Je calmer de réalisation duadis Mavaus à installations, y
compris La date de démarrage de Jo production à

à Patimatinn dés invetissenens de dévelophement at des coûte d'explaitaiôr,
ad qu'une érade Éonpornique enattrmane ie caractère umemernl du give,

F

84

ss

83

si

caregirements er livres sfbrente ue Opérations Pétralléres sous serve de ne pas
causer un relurd prGudistable au bon déroulement desdites Opérations.

Aa Fra dl porn Yexuroice des dis visés ei-dessus, le Conaeiont foummire aux
Lprientann de la Dindtien de l'Esplorien a du Dévelugpement des
Fresh Toi une onaianee isole em rare do vers de Lune
dhéletgement, el let dépenses de uanspor ei diaébergeanent diteerement les à le
amvellenor et à lirapacsinn cer À Je charge du Cumtracunt Laëite dépenses
saont comidérées came dés Cote Pétotices ef tenuvrahes scores dispos
de Parce 102

Le Eentmelunt tiendra le Direction de L'Égphorion et dn Dévelompement 4ks
Higrecaburs Beuls méguérement informée du déroulement des Operons
Pétealières a, les ÉSRA, des ARGIGEES surveRU.

Le Comgant devré moimament asie à Ia Director de L'Expleritien et du
Dévéhrmpemen des Hsdrocafbare Frs, dé que passible su coins an (L} oi à
Javense, Les Opérations Péri projets Leles que compagne géologique ou
éophssique, Érmse

Aa ea où Le Connect décore dendomer ui Hrage, D eva 1e nouer à Is
Direction de ! Exploration 6  Dévetrinemen: des Eyétreniures BTS du rain
sionte-doue (T2) has dant los ce délai sera porté à trente (36 jours pou
des pis prod.

La Direliou de PEsploration et du Déveluppemert des Mydroentnres Reis peut
demander au Conractant de réaliser, à Ia dhurge de ce dermer, tous travaux jugés
nécetsires pour sauter La sécurié et hours des Cpérrions Pérolières,

Le Gouremenent aura mcè à out Le détinéer afin résuitan des Cinérions
Pérolières entreprises par a Cormrorant à Fiériour du Péimèue d'Eaplonaen Lels
aus rapports penlngiques. vévrhysigues, péterrrsiques, de forage, de me Gi
etai sons que cute érunéranion fie ue considérée come haute
italie.

Le Contrcane s'engage à four à le Direction de L'Explarthun et du Développement
des Hydrocarbure Far es apps pérhques sua

des rappurts journaliers au es ait de orage

5 dot

rs hebéamodaires su es ra de péuiysique

3 à pomper de Doro dure saemieion vx dive d'exploitation, dans Les di (10)
jou avan la fa de choque ui, des supports mensuels au Les active de
décetoppoment et d'xploittion necompagnés notament des satistiues de
produise de vente des Lisüecabnees

D rm a rente (SO) jours sed Lin de chaque Trimestre, un eompot ct a
Opérations Poe réntsées pondane le rimes écoulé et qui comprendre
nomma die description des Opérations Péelieres reaisées ee un dc détaillé
ira penses engager

Foutes as eus, vetionn ec gas ares dorment géclagiques où géophysiques ct
Aleuruphies seront Hours à la Discetion de l'Espltion 4 du Développement des
Hodrcatbure, Bras ur ur apport Iranspanunt qua pour rapradnesion vice
sous Fm déptlisée, e cès Chant.

Les Pauties Sengegent à comidére come confidentiet ei à me pu curmrnmiquer à des
Tigra ont mn rio des socuments «+ échamians se appüiant aux Optrtiens
Pérolies pendant ue période de cinq (5) uns à air dé aguelie Hxdi doute.
«échelons anront 4 fous, 1 2 a de update ae ju 19 dt
de ladite renonciation én 2e qui concerne fes dore sésame rompre
le one dam,

lowretois, chaque Panic poire faite proces à out mbwent à def étidés relate
eux Opérations Pétrolières qur des Tiers uhoinis par Mdite Ptie. Ceux-ci, après
nontiectior à ire Pere, pentrort prendre coméissance des Inforastions aflérentes
aux Opérations Péuclières et devront d'engager à rapeeier la procédeme clmse de
confdennalié, Le Gouvemement paure épalement realise des éludes de syalhèse sur
Les activités péicoliéres on République islamique de Mariée à condition de ne pas
publier pendant ls période de confdestalité, sut sceuré du Contrsetzre, des dons
mes hrs par Le Coniréctant

Si Le juge souhaitable, le Mic pour également déier d'augmenter E péiude
de confidemiatté prévus au présent article & F

toute décorer de

La Conasrant devra noie du Ministre dans Les plus bref
bntanees cuil, efkcanés durant les Opéritions Pérrliéres

EVALUATION  D'UNE DÉCOUVERTE FT. OCTROL D'UNE
AUTORISATION EXCLUSIVE D'EXPLOLLATION

Si ie Contrastant découvre des Hydimearbure durs 1e Périmére J'Enploraron, il devra
Je sotitie par écrit au Ministre dans es vingr-quatre (4) heutes Gui suivent et
sftuer dussitèt due possible, confouéent aux rules de l'art en usage dun
Tixduse pétohère interationale, esters néveseaires à a détermination ex indivs
emesités ad couts du rage. Dans {es Irene (DO) jours suivant La date de fumeur
provisoire on d'abandon du pufts de décrovene, Ie Crniractant devra sous ar
Mie us rapport doué toutes les cbrmations aPérentes à ladite décourents
Roma Re rourmnnditiond di Camracrant er La poule an non de l'éalomtion
de die découverte,

Si Le Conractant désire enroendre les travaux d'évalusrion de In découvar:
susvisée, 1 dur sourretee avec disease au Ministre Le programme prévision des
avsus LévLation et lessons La budgec coment, eu plus ar dans Ve st
LE) mois sant Lu date de natficgtii de Ie écoute vis à l'art 9.1

Le Cuncant devns sion engraer ave Le um de difigece es tracaux
élan créent aa prograne A, Ent que Les pee de
Taie 3 s'appelait rpm. ë 8

84

o4

1. dau Les troie [3} noie suivant La a de chèque Année Civile, dx rapport relatif
aux Opérations Pérrlières réalisées pendant année Civile écoulée, ainsi qu'un
Sat détaillé des dépenses engagées el ua Gt du personne) emploré par Le
Contest, indfquant fe nombre d'empluyds, leur maiunalité, Ru7 netion, Le
amant Hal des sales ia qu'en appui su Les soins Amélcan dl
Timstraution qui ar Out donné.

En cure, ler mppors 0 documents aubvna aemnt fume & 8 Directinn de
Véxgloration et du Développement des Hpdiocaibures Bras immédiatement aprés
Leur éitissement qu eur Sbiertion

4 tois (3) examples des rapports d'études cl de sphses géologiques ainsi que
Les eur et autres caen »afièrents ;

D wofs (5) exemples des epposts déudes, de mesures 21 dinreménniont
Briques ainsi que Lutes les caries, rfi, selions où autre dreumerts
étre. La Direction de l'Explertion er du Désolappament des Hidenthure
Bas aa accès aux oririnsen de tous Le emeisremenls mél (bandes
mmédqne au oui sup 6 pour. sr 52 demande en db deu 2)
cames aramtamen. En oute le Chntraant sempnge à conserer prirent
Jess arigiaux perds une datée minimale de x (ID ar uv l'expralcn
hu présem Carat et à les metre à la disposion du Govremeemt, ur sa.
derants

9) deux 42) exemplaires des inppocts d'innlantion et de in de ferage pau chat
ds Rage réal

4 deu (2 exemplaires de doutes ls mésute, HS, ESS diagiephes Enregitrè
en cou de orage ain que leur ascenbilage éveutuel soue faite composée ave:
renseration de 2e Mblogie de autres données eur ponr chaeue des
cages réal à

& doux €) exemples des rappas d'amalgeus, dus tas au sui de prod à

8 dr 3 exmplires de chaque reper d'alyses (pétroprephie, Bari graphe,
gévshinis où autre) leetiéss sue Les carole, Le déblats vu es fluides ptéleués
ans chacun der orages réoa yrenmpna les négatif des divermes phorgpapties
afférentes

2 ane purtion repréruntnive den cames prisu, due débtuis de forage préleuts dans
chaque puits si que des Hehanllons des Huides sroduits pendenr Les Lt cu
sis de pradneon soul element fois da Les dé raisons En
outre, sroties er débits, en prssestion du Contrat à l'exphation du présent
Cons, seen runs au ou érnement

Hi dune fhçon générale, drux (2) exempiaires de tous mavaus, Études, mesures,
Anälyses on autres résllats ob préuit de auté ai qui est PURÉS 20 con
de Cds Pérouse ere du prévet Contrat

Dame Les rois 43) moñs scan l'chévement des tvaux évalatio, er au plus td
unie (50) jours avant l'expinion de Le musitne période d'exponion détine à
l'aile 3.2. Everucllemenr prorogée confmmément aux dispositions de mich 3.4. le
Centacteni soumet au Minisne un capot détsuilé dormant tentes ler informations
Léhniques et économiques rolares au gisement d'ydroetbures si décent ei
ratoé. at qui éuia, selon Le Coptratant, le caractère sorrrercial où nom de bite
décourens

Ce rgpor inelura nomment les informations suivantes : les caraçoiitiques
géowiques et péruphysiques da givément ; Li délimotation éstcnée du visent à Ka
Dons des Us a esais du produciun rélisés; oc tulle Éccuumique prénaitaire
élan 6 exploit du gisetnt

Tous quantié d'Hvdrocaburss produite à putir dune découvene eat que sellsci
lee vommoriois, si elle sc js untisée four 1a rénliation des
elières du petdue, ser soumise aux dispos de Daticle 10.

A Le Contient juge a dédauert mime, il Sousretia au Minis, dars les
Ass (3 miss sat A suis da rapport visé à alle 83, eus plus Lai Fete
08 jours avan l'expiration de la oisine pétiole d'exploration définie à l'aticle 12,
seulement prorugee contoemémen aux dispostinns do l'article 6, une damuaie
dasiousalion exchasite d'exploitation.

Ladies demain préciser lu délimiaion du Péri dt d'Énploitaion dénsedé, Lequel
<nélohem La suisce mérumée du géant d'Hjceébuns dÉcOuEr et évalue à
lintérieut di: Peux d'Esploron alers en cours de validue et sera accerrpagnée
es jnaieamians techniques nécessaires à Ie déiiaten.

Lande d'ancisition cachemire d'etploitiion russie so aciamagnée d'un
prune de dévélonpement et Le produerion décalé, comprenant solar pour
Î gisement enreemé

a ane etimation des réserves séeupérables prouvée et peobaôles ot du pro de
rouen coraudant, an qu'on érade sue Les méthode de récapération des
Llsdacages cha valoristio da Gaz Rata ;

1 deseriplio der travaux er italations nécessaires à Le tive ex éxplcittion du
sera, to qe Le nombre da pois, es aliens requacs pour La prete,
séparation, le irailement le stockage et Le transport des HYdeOCUTS ;

© le programme à Je calmer de réalisation duadis Mavaus à installations, y
compris La date de démarrage de Jo production à

à Patimatinn dés invetissenens de dévelophement at des coûte d'explaitaiôr,
ad qu'une érade Éonpornique enattrmane ie caractère umemernl du give,

F

8

ss

"a.

11

Le Minishe pours prose des révisions a Modifoutions uu progainnie dé
développement el de medusion suis, sine queu Périmètre d'Expioiutiun
demandé, en Les motif aù Contactent avec tonte fes juiicarions juges vis,
end es quatre vingtdix (0) jours suivant Li séeepros dudit programme. Les
dispositions de lariie 112 sapaliqueront audit programme en de qui sense so
aésption

Lorsque Lee réel acquis eu cou du dévelupprarens jurifieut us cenperents a
grogne de dévelonemen et de produeèr, KI programe pour re mec
Lisa rême pro lare que cul vie eat pour su adepte

Eu de fautareation exemsiee dexpoiafo acra accordé dans Lx fines en
ira en Répulique Mlamique de Mauritanie, ét devra intervenir dans las quurente-
Gi (A5) jours soivant La date d'adoption du rogsimme de dévelunpemeet ci de

proue.

58 do Enrrmctmnt fan plusieus découvertes cammeninles dans te Périmètre
dnparion, dheure semelle doaners lieu à une amerision excluaire
Arlon <épurée correspondent à un l'eimère d'Exploitation. La nombre dei
ati sions exclusives d'expiration ot des Pesamere d'Exploitation € eférente dam
Le Périmèce d'Explortion at pés té

2 nu cours de maux aérien à l'eciroi de lstosation eneluaive d'exploitation 1
appui que Le gement a Lao evtersinn dupériaire à salle inuialancit prince
Rontomnémens à article 3.8, le Couvermemeus seen an Corcani, das Le sde
Le lauren excuse d'expluliion Geji octyée, la sléce «nppléementire, à
orerion que Fexiemsion fc ste irégrunte du Périmètre d'Explureion en cours
de validé ete de Conirtant Joue Les uateations techniques fi leatension
ini demie.

en as où um gisement 'étendait avt des Has du Pêrimènre d'Explorsion en
us de vale Je Miniatre pour exiger que Le Comratunt expinie Ait gisement
fe breiuion avec Le Glasire de 14 surface rdjacumig suivant les dispositions Jun
car « 'onitistion Dans sai 6) mas Sant Ka foumclation par Le Ministre
de sen exigence, Je Coubacnent dev soumnre au Mit, pour agpécrion, Le
programme de déveluppemen c de predretion du seront concerné, ab en arooré
Ames le tale de 1 surface furent:

Le Giniragtaut devra démurer Je opértions de dévelorpement au plus tr six 16)
Aa aprés in dun der de l'auto atien exclusive d'espoir vice à lunes 3.6
4 devra es ponruiere avec lement de iigene.

Le Sunrrsctent g'mgugé à diser les opértians de développement 64 2 pradaoüdon
sua Le régles de lo en omoge dns Muse pétrohere lcraubomale gui
pement d'usure a néupénalon Énique maximale den Ppdroalures
Sontenus dans ie promet

Lo Comtraclani denguëe à rocédes ds que possible ax drudes de révipiration
aisée on enreultenon mec le Mine o1 à wie de als prauériée a, d'aprés

Fo du Cons 9 adaben dus de coins serons À me SE

d

suéieraten du aux de récuréraiun,

Bendunt la duré de l'aoriation exclusive d'axploralion, le Minisis paie, dvec un
préavis dun moins sx (6) moi, demander au Conéazani d'ébandenner
méiatemient et sans compare tou ue dite sur da surface présumée d'une
découverte, + compris sur Les Hodrcenthis qui prorraient 60 proies à part de
laûtte décourrens, Se Comme

a pas sons un programme do travaux déviation de Late découverte dans
an a de dix 8) mois suivaut Le dte de novieuion au Minise de ta
déve:

bou ne déclare pes Le gisemene commercial dans un délai deux LE} ane suivant
achève des ravaux d'évasion de la Bécouvare.

Le Gauvurnement pourra dure réaliser ou ire réaliser fous intiaux dévaluaon, de
Élesloppemem. do prélucion, de uaerrent, de tmp 21 de commeriabiion
eat D ete Aéenvarte, same aucune concis pour Le Contracil. à condo
Turin, de a6 pas prier pige à 2 réalisa des Opértions Pétrliéres ur Le
Canet

Si eau ésuvente eut inrilement considérée sous œutabls, mais lon juge quelle
port Be cemabie dans Le fit, Le Coutragtt aura Le droit de deunander estenaion
des périodes chsdoens pour ur maximun de ciag (3) as Cette dead ne pee
Be nlusée par Le Minité 1 ébni ement sale

RECOUVREMENT DES COUFS PETROLIFRS FT PARFAGE DE LA
FRODLETION

Dès Je commencenunt d'une produetiun régaère de Pros Brut dans le eue due
anorisation exclusive d'exploitation, le Contractt seneape à comes one
durion de Pétrole cut obfenué er mesurée aufvant Les régle de at en usage dans
Fute pérolère méernatinle, conformément dipoaitianr ci deu

Pour le Reomvremunt des Coûts Pélolers, le Cotnctant pour retenir broment
“chaque Aaaée Cwvile une porn le a prsdaction core de élroie Bcul en seu cas
upérienne à noïante pour él, (60/4) de Le duaité giohale de Mérote Brut qui ms:
Ai uuisée dans Les Opértions Pérafires, né perdue, ou seulement ei pourécnisee
Aérien qi seal née et suis

Cpenimt pour le recouvre des Coèu Péuoliens à paie de ln proétetien du
Praju de Cingueti, Le Constant pe poer, pour les Trimestre donnés padant
lequel Je Pex du Marché du Féaule Bret du je de Chingueti calculé
confomnéusné à l'article 14.2 ciélessous est supérieur ou égal à cinqunue-cing (55)
elles Le Rail motenir qu'ure podion de le produezon ot di Péri Brut di
rer de China a'encédert ss rquante pour cent (3076) de Là quantité schale
So la produtien du Péiole Bou du Projet de China qu'est nf mise da ke
“Opéraions Péhaheres. ra parue Castle dérogation ne name pa en cause les principes
RS énéux régstant Le reine des CDs Paoli en saru du présent
Cost €

54 a

on

sn

ou

sas

sis

La dueès de la pésiade d'exploitation ponéqut laquelle Je Cunractant est aus à
acte In prodetion d'un gisement déclaé cémimenial est fivEe à vina-cinq (25 am
A oniprer de re docti de Poison eslusise 'spliltion correspondante,

À Ts de ls pénide iltiale derploitoion déinic cf dessus, l'autorisation
exehire dexplailtion comepomdune phare dre rimes pau nue pétide
idéitlomnalle de dis (16) ans a plus, en ea d8 deminde muitie du Contact
soumise au Miuisue au moine un {En avait ladite expiclion, à condition que le
Courant aie rom tentes ses ohligetions eomirucludlee durant la péode
d'eiploation initide et justifie qu'une amduction commereislz à partir du Pésimre
épilation ooosmné reste passe an ol de ie pére ina d'expluci,

Pour Lu ésement ayeot done Len à Eetni d'un actériurion éxclusive
épluiunen 2 Contesclam sengage à rer à see fais et à sem rome soute
lander Lou des Opérions Pélliue unies et névessuires À la mise en
exploitation du gisement d 3 sa pracliou, ceafiimément 4e pragroune de
éelapement et de pradouier ADS

Mouais ai ie Contractant peut Fret euve compile ue ouus du programme de
dérsluppement 61 de produeiuir que lexploition dudit ssemunt 1 peut dre
commerciement rent ôle, bic que Le pts de découvurto cu vaux d'eahution
ie condui à l'otaei dure amigriation exclusive desleation confnmémen: a
priseut Conti, Le Minire Vongage à na pue ligor Ie Coniractant à puarsuivre les
Sur pour mesre ce gement en peaction ef si le Mirisre arcerde au
Coraerant des mnteges Hnimcers qui ndeseuc ls pleilation reuable, Dans le est
ide Comet ne péneeniere pes les œusaux dxpicaion et gi Je Ministre le ti
Semurde, le Cénarair Hneneeia À Fanotisaion exchuive d'exploiaiin uonecm ét
A x Ari qu y SO ac

Le Cnimetant poor à tout mont, sons réserve 20 [2 natif au stre av6c un
agréer d'au mor is FA) ris, rmoneur lement nu patielame à dhécure de 08
Aulocisitins eelssies desploiion, à cunénon d'avoir suffit à toutes Les
ebligriens prévues déns Le prés Cm.

La Conirautt angasz pendant le durée des auorseionc exclusives d'exploitiin à
Produire amuellement des quant zaisontles de Fétrule Beat de chaque gisement
Sn Les rames sénéreleeagnl mdrnises dans Findusiie pétrolière iciemaiiorale en
pement principalement di considertion Le règles de bonne conan des
gieemens o1 lu réeéraion opiaaic des réserves dlljdwembines dans 423
condiions économiques erdane Is durée des sutarsation exchusites dexpladation
encens.

Larrét de Le prudsetion pendre certe d'au moins six 46} muis décides par Je
Gontisetant seas Paseo du Ministre pour entier Penruiation du présent Cmirai
danses condiians prérnos à are 2.

La valeur de a peste de produetiun te is Pétrole Bot alfénée an réconsrent
par Le Contracran der Coûts Péreliens définie à Flinéa précédent, sens eululèe
feront aux distante A4.

Si euurs d'une quelconque Année Civile. les Colis Pérolss son eneore rocouvés
parle Conractin, en apihention des ééspoutions du prétent article 20.2. dépassent bi
uantié de Pétrole Brut rtems par Le Contéactat coréen à pet aide 12, te
chine pont dre ainsi rectmvré dns l'Arrrée Cine comsidété aura pure sat
Ji ou Les Andes Civile suive jusqu'a récouvtrement otal des CoÛrs Fétrotiers où
sauf du présent Ctrl,

2h La quant de Pétrole Rent rca an cour de chaque Année Civile aps que
de Contraerant nie prélevé sr la prodnetion Luis de Pénole Re La pro
sséressaire mr recamnemen des Col Pételiem suivant les dispos de
Farigle 102 {a Profit OÙ 21, se partagée entre le Gouvemnament à Le
Conreetant de La façon auitai0e

Aramche de production Paridu Gouvernement Fartdu
dati journatire de au Pro ON Comtracrant du
Pétscle Brut (eu Bars Prof ONE
par jour}
Inlinaue à 5 100 so mx
Pis, de 25400 à 5 00û 35% és
Puis, de 75 à 100.000 sn CU
Puis, spéeun à 10 s% 5%
Pour Pamnliine de pren ic, 1e terme mroéueiun tale joumalire

siens Le syme moyen de prodaetion tale joumslère dors lens de
Perimètres dépioinion d présent Contr, pendu une gérinde de en
0) jours cousécut.

La que de production revenent ae Confreiant sera souise qux dispositions
sosie viser 3 laticle 11

W} Touneois ua ce qui coneome le Projet de Changuet, pour les Trisiestres
dome lesquate Fe Prix dus Marché du Pétrcle Brat du Projet dé Chimgueti
éseulé sonfomément à Paie LI ci-dessous est Ggaf om supédieur à
caquamecing (3) Dullume Le Baril, le Ghrsermamcol reseun un profil
sadionmel (PA) de cinq peur éent (5255 de ln potion de la manche
incrémientale du prof] qui aréspond à Lu parie di prix égal ou supérieur à
<isquaue cing 655) Des le Bal. Ce prof éditions sera clé sua la
forme suivante &

8

ss

"a.

11

Le Minishe pours prose des révisions a Modifoutions uu progainnie dé
développement el de medusion suis, sine queu Périmètre d'Expioiutiun
demandé, en Les motif aù Contactent avec tonte fes juiicarions juges vis,
end es quatre vingtdix (0) jours suivant Li séeepros dudit programme. Les
dispositions de lariie 112 sapaliqueront audit programme en de qui sense so
aésption

Lorsque Lee réel acquis eu cou du dévelupprarens jurifieut us cenperents a
grogne de dévelonemen et de produeèr, KI programe pour re mec
Lisa rême pro lare que cul vie eat pour su adepte

Eu de fautareation exemsiee dexpoiafo acra accordé dans Lx fines en
ira en Répulique Mlamique de Mauritanie, ét devra intervenir dans las quurente-
Gi (A5) jours soivant La date d'adoption du rogsimme de dévelunpemeet ci de

proue.

58 do Enrrmctmnt fan plusieus découvertes cammeninles dans te Périmètre
dnparion, dheure semelle doaners lieu à une amerision excluaire
Arlon <épurée correspondent à un l'eimère d'Exploitation. La nombre dei
ati sions exclusives d'expiration ot des Pesamere d'Exploitation € eférente dam
Le Périmèce d'Explortion at pés té

2 nu cours de maux aérien à l'eciroi de lstosation eneluaive d'exploitation 1
appui que Le gement a Lao evtersinn dupériaire à salle inuialancit prince
Rontomnémens à article 3.8, le Couvermemeus seen an Corcani, das Le sde
Le lauren excuse d'expluliion Geji octyée, la sléce «nppléementire, à
orerion que Fexiemsion fc ste irégrunte du Périmètre d'Explureion en cours
de validé ete de Conirtant Joue Les uateations techniques fi leatension
ini demie.

en as où um gisement 'étendait avt des Has du Pêrimènre d'Explorsion en
us de vale Je Miniatre pour exiger que Le Comratunt expinie Ait gisement
fe breiuion avec Le Glasire de 14 surface rdjacumig suivant les dispositions Jun
car « 'onitistion Dans sai 6) mas Sant Ka foumclation par Le Ministre
de sen exigence, Je Coubacnent dev soumnre au Mit, pour agpécrion, Le
programme de déveluppemen c de predretion du seront concerné, ab en arooré
Ames le tale de 1 surface furent:

Le Giniragtaut devra démurer Je opértions de dévelorpement au plus tr six 16)
Aa aprés in dun der de l'auto atien exclusive d'espoir vice à lunes 3.6
4 devra es ponruiere avec lement de iigene.

Le Sunrrsctent g'mgugé à diser les opértians de développement 64 2 pradaoüdon
sua Le régles de lo en omoge dns Muse pétrohere lcraubomale gui
pement d'usure a néupénalon Énique maximale den Ppdroalures
Sontenus dans ie promet

Lo Comtraclani denguëe à rocédes ds que possible ax drudes de révipiration
aisée on enreultenon mec le Mine o1 à wie de als prauériée a, d'aprés

Fo du Cons 9 adaben dus de coins serons À me SE

d

suéieraten du aux de récuréraiun,

Bendunt la duré de l'aoriation exclusive d'axploralion, le Minisis paie, dvec un
préavis dun moins sx (6) moi, demander au Conéazani d'ébandenner
méiatemient et sans compare tou ue dite sur da surface présumée d'une
découverte, + compris sur Les Hodrcenthis qui prorraient 60 proies à part de
laûtte décourrens, Se Comme

a pas sons un programme do travaux déviation de Late découverte dans
an a de dix 8) mois suivaut Le dte de novieuion au Minise de ta
déve:

bou ne déclare pes Le gisemene commercial dans un délai deux LE} ane suivant
achève des ravaux d'évasion de la Bécouvare.

Le Gauvurnement pourra dure réaliser ou ire réaliser fous intiaux dévaluaon, de
Élesloppemem. do prélucion, de uaerrent, de tmp 21 de commeriabiion
eat D ete Aéenvarte, same aucune concis pour Le Contracil. à condo
Turin, de a6 pas prier pige à 2 réalisa des Opértions Pétrliéres ur Le
Canet

Si eau ésuvente eut inrilement considérée sous œutabls, mais lon juge quelle
port Be cemabie dans Le fit, Le Coutragtt aura Le droit de deunander estenaion
des périodes chsdoens pour ur maximun de ciag (3) as Cette dead ne pee
Be nlusée par Le Minité 1 ébni ement sale

RECOUVREMENT DES COUFS PETROLIFRS FT PARFAGE DE LA
FRODLETION

Dès Je commencenunt d'une produetiun régaère de Pros Brut dans le eue due
anorisation exclusive d'exploitation, le Contractt seneape à comes one
durion de Pétrole cut obfenué er mesurée aufvant Les régle de at en usage dans
Fute pérolère méernatinle, conformément dipoaitianr ci deu

Pour le Reomvremunt des Coûts Pélolers, le Cotnctant pour retenir broment
“chaque Aaaée Cwvile une porn le a prsdaction core de élroie Bcul en seu cas
upérienne à noïante pour él, (60/4) de Le duaité giohale de Mérote Brut qui ms:
Ai uuisée dans Les Opértions Pérafires, né perdue, ou seulement ei pourécnisee
Aérien qi seal née et suis

Cpenimt pour le recouvre des Coèu Péuoliens à paie de ln proétetien du
Praju de Cingueti, Le Constant pe poer, pour les Trimestre donnés padant
lequel Je Pex du Marché du Féaule Bret du je de Chingueti calculé
confomnéusné à l'article 14.2 ciélessous est supérieur ou égal à cinqunue-cing (55)
elles Le Rail motenir qu'ure podion de le produezon ot di Péri Brut di
rer de China a'encédert ss rquante pour cent (3076) de Là quantité schale
So la produtien du Péiole Bou du Projet de China qu'est nf mise da ke
“Opéraions Péhaheres. ra parue Castle dérogation ne name pa en cause les principes
RS énéux régstant Le reine des CDs Paoli en saru du présent
Cost €

54 a

on

sn

ou

sas

sis

La dueès de la pésiade d'exploitation ponéqut laquelle Je Cunractant est aus à
acte In prodetion d'un gisement déclaé cémimenial est fivEe à vina-cinq (25 am
A oniprer de re docti de Poison eslusise 'spliltion correspondante,

À Ts de ls pénide iltiale derploitoion déinic cf dessus, l'autorisation
exehire dexplailtion comepomdune phare dre rimes pau nue pétide
idéitlomnalle de dis (16) ans a plus, en ea d8 deminde muitie du Contact
soumise au Miuisue au moine un {En avait ladite expiclion, à condition que le
Courant aie rom tentes ses ohligetions eomirucludlee durant la péode
d'eiploation initide et justifie qu'une amduction commereislz à partir du Pésimre
épilation ooosmné reste passe an ol de ie pére ina d'expluci,

Pour Lu ésement ayeot done Len à Eetni d'un actériurion éxclusive
épluiunen 2 Contesclam sengage à rer à see fais et à sem rome soute
lander Lou des Opérions Pélliue unies et névessuires À la mise en
exploitation du gisement d 3 sa pracliou, ceafiimément 4e pragroune de
éelapement et de pradouier ADS

Mouais ai ie Contractant peut Fret euve compile ue ouus du programme de
dérsluppement 61 de produeiuir que lexploition dudit ssemunt 1 peut dre
commerciement rent ôle, bic que Le pts de découvurto cu vaux d'eahution
ie condui à l'otaei dure amigriation exclusive desleation confnmémen: a
priseut Conti, Le Minire Vongage à na pue ligor Ie Coniractant à puarsuivre les
Sur pour mesre ce gement en peaction ef si le Mirisre arcerde au
Coraerant des mnteges Hnimcers qui ndeseuc ls pleilation reuable, Dans le est
ide Comet ne péneeniere pes les œusaux dxpicaion et gi Je Ministre le ti
Semurde, le Cénarair Hneneeia À Fanotisaion exchuive d'exploiaiin uonecm ét
A x Ari qu y SO ac

Le Cnimetant poor à tout mont, sons réserve 20 [2 natif au stre av6c un
agréer d'au mor is FA) ris, rmoneur lement nu patielame à dhécure de 08
Aulocisitins eelssies desploiion, à cunénon d'avoir suffit à toutes Les
ebligriens prévues déns Le prés Cm.

La Conirautt angasz pendant le durée des auorseionc exclusives d'exploitiin à
Produire amuellement des quant zaisontles de Fétrule Beat de chaque gisement
Sn Les rames sénéreleeagnl mdrnises dans Findusiie pétrolière iciemaiiorale en
pement principalement di considertion Le règles de bonne conan des
gieemens o1 lu réeéraion opiaaic des réserves dlljdwembines dans 423
condiions économiques erdane Is durée des sutarsation exchusites dexpladation
encens.

Larrét de Le prudsetion pendre certe d'au moins six 46} muis décides par Je
Gontisetant seas Paseo du Ministre pour entier Penruiation du présent Cmirai
danses condiians prérnos à are 2.

La valeur de a peste de produetiun te is Pétrole Bot alfénée an réconsrent
par Le Contracran der Coûts Péreliens définie à Flinéa précédent, sens eululèe
feront aux distante A4.

Si euurs d'une quelconque Année Civile. les Colis Pérolss son eneore rocouvés
parle Conractin, en apihention des ééspoutions du prétent article 20.2. dépassent bi
uantié de Pétrole Brut rtems par Le Contéactat coréen à pet aide 12, te
chine pont dre ainsi rectmvré dns l'Arrrée Cine comsidété aura pure sat
Ji ou Les Andes Civile suive jusqu'a récouvtrement otal des CoÛrs Fétrotiers où
sauf du présent Ctrl,

2h La quant de Pétrole Rent rca an cour de chaque Année Civile aps que
de Contraerant nie prélevé sr la prodnetion Luis de Pénole Re La pro
sséressaire mr recamnemen des Col Pételiem suivant les dispos de
Farigle 102 {a Profit OÙ 21, se partagée entre le Gouvemnament à Le
Conreetant de La façon auitai0e

Aramche de production Paridu Gouvernement Fartdu
dati journatire de au Pro ON Comtracrant du
Pétscle Brut (eu Bars Prof ONE
par jour}
Inlinaue à 5 100 so mx
Pis, de 25400 à 5 00û 35% és
Puis, de 75 à 100.000 sn CU
Puis, spéeun à 10 s% 5%
Pour Pamnliine de pren ic, 1e terme mroéueiun tale joumalire

siens Le syme moyen de prodaetion tale joumslère dors lens de
Perimètres dépioinion d présent Contr, pendu une gérinde de en
0) jours cousécut.

La que de production revenent ae Confreiant sera souise qux dispositions
sosie viser 3 laticle 11

W} Touneois ua ce qui coneome le Projet de Changuet, pour les Trisiestres
dome lesquate Fe Prix dus Marché du Pétrcle Brat du Projet dé Chimgueti
éseulé sonfomément à Paie LI ci-dessous est Ggaf om supédieur à
caquamecing (3) Dullume Le Baril, le Ghrsermamcol reseun un profil
sadionmel (PA) de cinq peur éent (5255 de ln potion de la manche
incrémientale du prof] qui aréspond à Lu parie di prix égal ou supérieur à
<isquaue cing 655) Des le Bal. Ce prof éditions sera clé sua la
forme suivante &

8

ss

"a.

11

Le Minishe pours prose des révisions a Modifoutions uu progainnie dé
développement el de medusion suis, sine queu Périmètre d'Expioiutiun
demandé, en Les motif aù Contactent avec tonte fes juiicarions juges vis,
end es quatre vingtdix (0) jours suivant Li séeepros dudit programme. Les
dispositions de lariie 112 sapaliqueront audit programme en de qui sense so
aésption

Lorsque Lee réel acquis eu cou du dévelupprarens jurifieut us cenperents a
grogne de dévelonemen et de produeèr, KI programe pour re mec
Lisa rême pro lare que cul vie eat pour su adepte

Eu de fautareation exemsiee dexpoiafo acra accordé dans Lx fines en
ira en Répulique Mlamique de Mauritanie, ét devra intervenir dans las quurente-
Gi (A5) jours soivant La date d'adoption du rogsimme de dévelunpemeet ci de

proue.

58 do Enrrmctmnt fan plusieus découvertes cammeninles dans te Périmètre
dnparion, dheure semelle doaners lieu à une amerision excluaire
Arlon <épurée correspondent à un l'eimère d'Exploitation. La nombre dei
ati sions exclusives d'expiration ot des Pesamere d'Exploitation € eférente dam
Le Périmèce d'Explortion at pés té

2 nu cours de maux aérien à l'eciroi de lstosation eneluaive d'exploitation 1
appui que Le gement a Lao evtersinn dupériaire à salle inuialancit prince
Rontomnémens à article 3.8, le Couvermemeus seen an Corcani, das Le sde
Le lauren excuse d'expluliion Geji octyée, la sléce «nppléementire, à
orerion que Fexiemsion fc ste irégrunte du Périmètre d'Explureion en cours
de validé ete de Conirtant Joue Les uateations techniques fi leatension
ini demie.

en as où um gisement 'étendait avt des Has du Pêrimènre d'Explorsion en
us de vale Je Miniatre pour exiger que Le Comratunt expinie Ait gisement
fe breiuion avec Le Glasire de 14 surface rdjacumig suivant les dispositions Jun
car « 'onitistion Dans sai 6) mas Sant Ka foumclation par Le Ministre
de sen exigence, Je Coubacnent dev soumnre au Mit, pour agpécrion, Le
programme de déveluppemen c de predretion du seront concerné, ab en arooré
Ames le tale de 1 surface furent:

Le Giniragtaut devra démurer Je opértions de dévelorpement au plus tr six 16)
Aa aprés in dun der de l'auto atien exclusive d'espoir vice à lunes 3.6
4 devra es ponruiere avec lement de iigene.

Le Sunrrsctent g'mgugé à diser les opértians de développement 64 2 pradaoüdon
sua Le régles de lo en omoge dns Muse pétrohere lcraubomale gui
pement d'usure a néupénalon Énique maximale den Ppdroalures
Sontenus dans ie promet

Lo Comtraclani denguëe à rocédes ds que possible ax drudes de révipiration
aisée on enreultenon mec le Mine o1 à wie de als prauériée a, d'aprés

Fo du Cons 9 adaben dus de coins serons À me SE

d

suéieraten du aux de récuréraiun,

Bendunt la duré de l'aoriation exclusive d'axploralion, le Minisis paie, dvec un
préavis dun moins sx (6) moi, demander au Conéazani d'ébandenner
méiatemient et sans compare tou ue dite sur da surface présumée d'une
découverte, + compris sur Les Hodrcenthis qui prorraient 60 proies à part de
laûtte décourrens, Se Comme

a pas sons un programme do travaux déviation de Late découverte dans
an a de dix 8) mois suivaut Le dte de novieuion au Minise de ta
déve:

bou ne déclare pes Le gisemene commercial dans un délai deux LE} ane suivant
achève des ravaux d'évasion de la Bécouvare.

Le Gauvurnement pourra dure réaliser ou ire réaliser fous intiaux dévaluaon, de
Élesloppemem. do prélucion, de uaerrent, de tmp 21 de commeriabiion
eat D ete Aéenvarte, same aucune concis pour Le Contracil. à condo
Turin, de a6 pas prier pige à 2 réalisa des Opértions Pétrliéres ur Le
Canet

Si eau ésuvente eut inrilement considérée sous œutabls, mais lon juge quelle
port Be cemabie dans Le fit, Le Coutragtt aura Le droit de deunander estenaion
des périodes chsdoens pour ur maximun de ciag (3) as Cette dead ne pee
Be nlusée par Le Minité 1 ébni ement sale

RECOUVREMENT DES COUFS PETROLIFRS FT PARFAGE DE LA
FRODLETION

Dès Je commencenunt d'une produetiun régaère de Pros Brut dans le eue due
anorisation exclusive d'exploitation, le Contractt seneape à comes one
durion de Pétrole cut obfenué er mesurée aufvant Les régle de at en usage dans
Fute pérolère méernatinle, conformément dipoaitianr ci deu

Pour le Reomvremunt des Coûts Pélolers, le Cotnctant pour retenir broment
“chaque Aaaée Cwvile une porn le a prsdaction core de élroie Bcul en seu cas
upérienne à noïante pour él, (60/4) de Le duaité giohale de Mérote Brut qui ms:
Ai uuisée dans Les Opértions Pérafires, né perdue, ou seulement ei pourécnisee
Aérien qi seal née et suis

Cpenimt pour le recouvre des Coèu Péuoliens à paie de ln proétetien du
Praju de Cingueti, Le Constant pe poer, pour les Trimestre donnés padant
lequel Je Pex du Marché du Féaule Bret du je de Chingueti calculé
confomnéusné à l'article 14.2 ciélessous est supérieur ou égal à cinqunue-cing (55)
elles Le Rail motenir qu'ure podion de le produezon ot di Péri Brut di
rer de China a'encédert ss rquante pour cent (3076) de Là quantité schale
So la produtien du Péiole Bou du Projet de China qu'est nf mise da ke
“Opéraions Péhaheres. ra parue Castle dérogation ne name pa en cause les principes
RS énéux régstant Le reine des CDs Paoli en saru du présent
Cost €

54 a

on

sn

ou

sas

sis

La dueès de la pésiade d'exploitation ponéqut laquelle Je Cunractant est aus à
acte In prodetion d'un gisement déclaé cémimenial est fivEe à vina-cinq (25 am
A oniprer de re docti de Poison eslusise 'spliltion correspondante,

À Ts de ls pénide iltiale derploitoion déinic cf dessus, l'autorisation
exehire dexplailtion comepomdune phare dre rimes pau nue pétide
idéitlomnalle de dis (16) ans a plus, en ea d8 deminde muitie du Contact
soumise au Miuisue au moine un {En avait ladite expiclion, à condition que le
Courant aie rom tentes ses ohligetions eomirucludlee durant la péode
d'eiploation initide et justifie qu'une amduction commereislz à partir du Pésimre
épilation ooosmné reste passe an ol de ie pére ina d'expluci,

Pour Lu ésement ayeot done Len à Eetni d'un actériurion éxclusive
épluiunen 2 Contesclam sengage à rer à see fais et à sem rome soute
lander Lou des Opérions Pélliue unies et névessuires À la mise en
exploitation du gisement d 3 sa pracliou, ceafiimément 4e pragroune de
éelapement et de pradouier ADS

Mouais ai ie Contractant peut Fret euve compile ue ouus du programme de
dérsluppement 61 de produeiuir que lexploition dudit ssemunt 1 peut dre
commerciement rent ôle, bic que Le pts de découvurto cu vaux d'eahution
ie condui à l'otaei dure amigriation exclusive desleation confnmémen: a
priseut Conti, Le Minire Vongage à na pue ligor Ie Coniractant à puarsuivre les
Sur pour mesre ce gement en peaction ef si le Mirisre arcerde au
Coraerant des mnteges Hnimcers qui ndeseuc ls pleilation reuable, Dans le est
ide Comet ne péneeniere pes les œusaux dxpicaion et gi Je Ministre le ti
Semurde, le Cénarair Hneneeia À Fanotisaion exchuive d'exploiaiin uonecm ét
A x Ari qu y SO ac

Le Cnimetant poor à tout mont, sons réserve 20 [2 natif au stre av6c un
agréer d'au mor is FA) ris, rmoneur lement nu patielame à dhécure de 08
Aulocisitins eelssies desploiion, à cunénon d'avoir suffit à toutes Les
ebligriens prévues déns Le prés Cm.

La Conirautt angasz pendant le durée des auorseionc exclusives d'exploitiin à
Produire amuellement des quant zaisontles de Fétrule Beat de chaque gisement
Sn Les rames sénéreleeagnl mdrnises dans Findusiie pétrolière iciemaiiorale en
pement principalement di considertion Le règles de bonne conan des
gieemens o1 lu réeéraion opiaaic des réserves dlljdwembines dans 423
condiions économiques erdane Is durée des sutarsation exchusites dexpladation
encens.

Larrét de Le prudsetion pendre certe d'au moins six 46} muis décides par Je
Gontisetant seas Paseo du Ministre pour entier Penruiation du présent Cmirai
danses condiians prérnos à are 2.

La valeur de a peste de produetiun te is Pétrole Bot alfénée an réconsrent
par Le Contracran der Coûts Péreliens définie à Flinéa précédent, sens eululèe
feront aux distante A4.

Si euurs d'une quelconque Année Civile. les Colis Pérolss son eneore rocouvés
parle Conractin, en apihention des ééspoutions du prétent article 20.2. dépassent bi
uantié de Pétrole Brut rtems par Le Contéactat coréen à pet aide 12, te
chine pont dre ainsi rectmvré dns l'Arrrée Cine comsidété aura pure sat
Ji ou Les Andes Civile suive jusqu'a récouvtrement otal des CoÛrs Fétrotiers où
sauf du présent Ctrl,

2h La quant de Pétrole Rent rca an cour de chaque Année Civile aps que
de Contraerant nie prélevé sr la prodnetion Luis de Pénole Re La pro
sséressaire mr recamnemen des Col Pételiem suivant les dispos de
Farigle 102 {a Profit OÙ 21, se partagée entre le Gouvemnament à Le
Conreetant de La façon auitai0e

Aramche de production Paridu Gouvernement Fartdu
dati journatire de au Pro ON Comtracrant du
Pétscle Brut (eu Bars Prof ONE
par jour}
Inlinaue à 5 100 so mx
Pis, de 25400 à 5 00û 35% és
Puis, de 75 à 100.000 sn CU
Puis, spéeun à 10 s% 5%
Pour Pamnliine de pren ic, 1e terme mroéueiun tale joumalire

siens Le syme moyen de prodaetion tale joumslère dors lens de
Perimètres dépioinion d présent Contr, pendu une gérinde de en
0) jours cousécut.

La que de production revenent ae Confreiant sera souise qux dispositions
sosie viser 3 laticle 11

W} Touneois ua ce qui coneome le Projet de Changuet, pour les Trisiestres
dome lesquate Fe Prix dus Marché du Pétrcle Brat du Projet dé Chimgueti
éseulé sonfomément à Paie LI ci-dessous est Ggaf om supédieur à
caquamecing (3) Dullume Le Baril, le Ghrsermamcol reseun un profil
sadionmel (PA) de cinq peur éent (5255 de ln potion de la manche
incrémientale du prof] qui aréspond à Lu parie di prix égal ou supérieur à
<isquaue cing 655) Des le Bal. Ce prof éditions sera clé sua la
forme suivante &

8

ss

"a.

11

Le Minishe pours prose des révisions a Modifoutions uu progainnie dé
développement el de medusion suis, sine queu Périmètre d'Expioiutiun
demandé, en Les motif aù Contactent avec tonte fes juiicarions juges vis,
end es quatre vingtdix (0) jours suivant Li séeepros dudit programme. Les
dispositions de lariie 112 sapaliqueront audit programme en de qui sense so
aésption

Lorsque Lee réel acquis eu cou du dévelupprarens jurifieut us cenperents a
grogne de dévelonemen et de produeèr, KI programe pour re mec
Lisa rême pro lare que cul vie eat pour su adepte

Eu de fautareation exemsiee dexpoiafo acra accordé dans Lx fines en
ira en Répulique Mlamique de Mauritanie, ét devra intervenir dans las quurente-
Gi (A5) jours soivant La date d'adoption du rogsimme de dévelunpemeet ci de

proue.

58 do Enrrmctmnt fan plusieus découvertes cammeninles dans te Périmètre
dnparion, dheure semelle doaners lieu à une amerision excluaire
Arlon <épurée correspondent à un l'eimère d'Exploitation. La nombre dei
ati sions exclusives d'expiration ot des Pesamere d'Exploitation € eférente dam
Le Périmèce d'Explortion at pés té

2 nu cours de maux aérien à l'eciroi de lstosation eneluaive d'exploitation 1
appui que Le gement a Lao evtersinn dupériaire à salle inuialancit prince
Rontomnémens à article 3.8, le Couvermemeus seen an Corcani, das Le sde
Le lauren excuse d'expluliion Geji octyée, la sléce «nppléementire, à
orerion que Fexiemsion fc ste irégrunte du Périmètre d'Explureion en cours
de validé ete de Conirtant Joue Les uateations techniques fi leatension
ini demie.

en as où um gisement 'étendait avt des Has du Pêrimènre d'Explorsion en
us de vale Je Miniatre pour exiger que Le Comratunt expinie Ait gisement
fe breiuion avec Le Glasire de 14 surface rdjacumig suivant les dispositions Jun
car « 'onitistion Dans sai 6) mas Sant Ka foumclation par Le Ministre
de sen exigence, Je Coubacnent dev soumnre au Mit, pour agpécrion, Le
programme de déveluppemen c de predretion du seront concerné, ab en arooré
Ames le tale de 1 surface furent:

Le Giniragtaut devra démurer Je opértions de dévelorpement au plus tr six 16)
Aa aprés in dun der de l'auto atien exclusive d'espoir vice à lunes 3.6
4 devra es ponruiere avec lement de iigene.

Le Sunrrsctent g'mgugé à diser les opértians de développement 64 2 pradaoüdon
sua Le régles de lo en omoge dns Muse pétrohere lcraubomale gui
pement d'usure a néupénalon Énique maximale den Ppdroalures
Sontenus dans ie promet

Lo Comtraclani denguëe à rocédes ds que possible ax drudes de révipiration
aisée on enreultenon mec le Mine o1 à wie de als prauériée a, d'aprés

Fo du Cons 9 adaben dus de coins serons À me SE

d

suéieraten du aux de récuréraiun,

Bendunt la duré de l'aoriation exclusive d'axploralion, le Minisis paie, dvec un
préavis dun moins sx (6) moi, demander au Conéazani d'ébandenner
méiatemient et sans compare tou ue dite sur da surface présumée d'une
découverte, + compris sur Les Hodrcenthis qui prorraient 60 proies à part de
laûtte décourrens, Se Comme

a pas sons un programme do travaux déviation de Late découverte dans
an a de dix 8) mois suivaut Le dte de novieuion au Minise de ta
déve:

bou ne déclare pes Le gisemene commercial dans un délai deux LE} ane suivant
achève des ravaux d'évasion de la Bécouvare.

Le Gauvurnement pourra dure réaliser ou ire réaliser fous intiaux dévaluaon, de
Élesloppemem. do prélucion, de uaerrent, de tmp 21 de commeriabiion
eat D ete Aéenvarte, same aucune concis pour Le Contracil. à condo
Turin, de a6 pas prier pige à 2 réalisa des Opértions Pétrliéres ur Le
Canet

Si eau ésuvente eut inrilement considérée sous œutabls, mais lon juge quelle
port Be cemabie dans Le fit, Le Coutragtt aura Le droit de deunander estenaion
des périodes chsdoens pour ur maximun de ciag (3) as Cette dead ne pee
Be nlusée par Le Minité 1 ébni ement sale

RECOUVREMENT DES COUFS PETROLIFRS FT PARFAGE DE LA
FRODLETION

Dès Je commencenunt d'une produetiun régaère de Pros Brut dans le eue due
anorisation exclusive d'exploitation, le Contractt seneape à comes one
durion de Pétrole cut obfenué er mesurée aufvant Les régle de at en usage dans
Fute pérolère méernatinle, conformément dipoaitianr ci deu

Pour le Reomvremunt des Coûts Pélolers, le Cotnctant pour retenir broment
“chaque Aaaée Cwvile une porn le a prsdaction core de élroie Bcul en seu cas
upérienne à noïante pour él, (60/4) de Le duaité giohale de Mérote Brut qui ms:
Ai uuisée dans Les Opértions Pérafires, né perdue, ou seulement ei pourécnisee
Aérien qi seal née et suis

Cpenimt pour le recouvre des Coèu Péuoliens à paie de ln proétetien du
Praju de Cingueti, Le Constant pe poer, pour les Trimestre donnés padant
lequel Je Pex du Marché du Féaule Bret du je de Chingueti calculé
confomnéusné à l'article 14.2 ciélessous est supérieur ou égal à cinqunue-cing (55)
elles Le Rail motenir qu'ure podion de le produezon ot di Péri Brut di
rer de China a'encédert ss rquante pour cent (3076) de Là quantité schale
So la produtien du Péiole Bou du Projet de China qu'est nf mise da ke
“Opéraions Péhaheres. ra parue Castle dérogation ne name pa en cause les principes
RS énéux régstant Le reine des CDs Paoli en saru du présent
Cost €

54 a

on

sn

ou

sas

sis

La dueès de la pésiade d'exploitation ponéqut laquelle Je Cunractant est aus à
acte In prodetion d'un gisement déclaé cémimenial est fivEe à vina-cinq (25 am
A oniprer de re docti de Poison eslusise 'spliltion correspondante,

À Ts de ls pénide iltiale derploitoion déinic cf dessus, l'autorisation
exehire dexplailtion comepomdune phare dre rimes pau nue pétide
idéitlomnalle de dis (16) ans a plus, en ea d8 deminde muitie du Contact
soumise au Miuisue au moine un {En avait ladite expiclion, à condition que le
Courant aie rom tentes ses ohligetions eomirucludlee durant la péode
d'eiploation initide et justifie qu'une amduction commereislz à partir du Pésimre
épilation ooosmné reste passe an ol de ie pére ina d'expluci,

Pour Lu ésement ayeot done Len à Eetni d'un actériurion éxclusive
épluiunen 2 Contesclam sengage à rer à see fais et à sem rome soute
lander Lou des Opérions Pélliue unies et névessuires À la mise en
exploitation du gisement d 3 sa pracliou, ceafiimément 4e pragroune de
éelapement et de pradouier ADS

Mouais ai ie Contractant peut Fret euve compile ue ouus du programme de
dérsluppement 61 de produeiuir que lexploition dudit ssemunt 1 peut dre
commerciement rent ôle, bic que Le pts de découvurto cu vaux d'eahution
ie condui à l'otaei dure amigriation exclusive desleation confnmémen: a
priseut Conti, Le Minire Vongage à na pue ligor Ie Coniractant à puarsuivre les
Sur pour mesre ce gement en peaction ef si le Mirisre arcerde au
Coraerant des mnteges Hnimcers qui ndeseuc ls pleilation reuable, Dans le est
ide Comet ne péneeniere pes les œusaux dxpicaion et gi Je Ministre le ti
Semurde, le Cénarair Hneneeia À Fanotisaion exchuive d'exploiaiin uonecm ét
A x Ari qu y SO ac

Le Cnimetant poor à tout mont, sons réserve 20 [2 natif au stre av6c un
agréer d'au mor is FA) ris, rmoneur lement nu patielame à dhécure de 08
Aulocisitins eelssies desploiion, à cunénon d'avoir suffit à toutes Les
ebligriens prévues déns Le prés Cm.

La Conirautt angasz pendant le durée des auorseionc exclusives d'exploitiin à
Produire amuellement des quant zaisontles de Fétrule Beat de chaque gisement
Sn Les rames sénéreleeagnl mdrnises dans Findusiie pétrolière iciemaiiorale en
pement principalement di considertion Le règles de bonne conan des
gieemens o1 lu réeéraion opiaaic des réserves dlljdwembines dans 423
condiions économiques erdane Is durée des sutarsation exchusites dexpladation
encens.

Larrét de Le prudsetion pendre certe d'au moins six 46} muis décides par Je
Gontisetant seas Paseo du Ministre pour entier Penruiation du présent Cmirai
danses condiians prérnos à are 2.

La valeur de a peste de produetiun te is Pétrole Bot alfénée an réconsrent
par Le Contracran der Coûts Péreliens définie à Flinéa précédent, sens eululèe
feront aux distante A4.

Si euurs d'une quelconque Année Civile. les Colis Pérolss son eneore rocouvés
parle Conractin, en apihention des ééspoutions du prétent article 20.2. dépassent bi
uantié de Pétrole Brut rtems par Le Contéactat coréen à pet aide 12, te
chine pont dre ainsi rectmvré dns l'Arrrée Cine comsidété aura pure sat
Ji ou Les Andes Civile suive jusqu'a récouvtrement otal des CoÛrs Fétrotiers où
sauf du présent Ctrl,

2h La quant de Pétrole Rent rca an cour de chaque Année Civile aps que
de Contraerant nie prélevé sr la prodnetion Luis de Pénole Re La pro
sséressaire mr recamnemen des Col Pételiem suivant les dispos de
Farigle 102 {a Profit OÙ 21, se partagée entre le Gouvemnament à Le
Conreetant de La façon auitai0e

Aramche de production Paridu Gouvernement Fartdu
dati journatire de au Pro ON Comtracrant du
Pétscle Brut (eu Bars Prof ONE
par jour}
Inlinaue à 5 100 so mx
Pis, de 25400 à 5 00û 35% és
Puis, de 75 à 100.000 sn CU
Puis, spéeun à 10 s% 5%
Pour Pamnliine de pren ic, 1e terme mroéueiun tale joumalire

siens Le syme moyen de prodaetion tale joumslère dors lens de
Perimètres dépioinion d présent Contr, pendu une gérinde de en
0) jours cousécut.

La que de production revenent ae Confreiant sera souise qux dispositions
sosie viser 3 laticle 11

W} Touneois ua ce qui coneome le Projet de Changuet, pour les Trisiestres
dome lesquate Fe Prix dus Marché du Pétrcle Brat du Projet dé Chimgueti
éseulé sonfomément à Paie LI ci-dessous est Ggaf om supédieur à
caquamecing (3) Dullume Le Baril, le Ghrsermamcol reseun un profil
sadionmel (PA) de cinq peur éent (5255 de ln potion de la manche
incrémientale du prof] qui aréspond à Lu parie di prix égal ou supérieur à
<isquaue cing 655) Des le Bal. Ce prof éditions sera clé sua la
forme suivante &

s

105

a

DA + és VI LP
où

PA eat Le aix du Néarehé lu Pro Brut du Proïer de Chine, ce

VD as le valeur inurémemicle en elles du Profile Gil provenant de La
puducrion de Péllé Bet du Pojel de Chingoet amébuble an Prix di
Marché du Parois Bon du Prrjet de Cinguel ent supérieur ou éqal à
séance 455) Dollars Le Bad Cet dire

SD PO x (PM

où

1 est Le Pre Ode La produution de Pérrole Brut &u Projos de Ciguet
ae salon Lo disposer des actes 12 at LOS.

Le Gnumemement pour reovuir va pur de production défine à urtiie 1.3, sir en

taie soil en espéees.

Se Gousemeament dé recevoie 28 nature (ou eu partie de 82 pan de prédiction
due à Jamele 10.8, Le Mise der en aise Le Cumiractant par dun aù moin
ue vingtali (y jours avant Je début du Trimove conceme, en précisant Le
ont eue qu dénire recevoir en maBure durant Let Trimestre er Res modes do
divisent

ms és but Last agréé par les Pasics que le Conimétant mé dousèrne à abéuc
Fnsagemnent de vente den purs due prodelion du Gouvernement dont Le oe aorait
pére à und san que Le Mini ny eosene par ct

Sie Gouremement désire revoir on espèces font nu paie de «a part fe produion
défime à Lacie 16.3 ou st le Mina n'a pas avisé Le Cuatractn: de sa desiion de
rauouvir su pul de production en néture emformément À Éaridle 10,5, le Coiucctant
LA Von de eme a part de pradection ds Gouvemement à pronêre en
épées pour le Jrimerire céncèmé, de ropider nex unlèvenens de setie part as
uns de ee Trimestre, ee verser au Gouemement, das Le Tente (30) our a
cagus enlèvement, x maantaet SaL eu pendu du 1 quanité cvrcsrémdant à Le né
de pminetion du Gruernemens par De paix de vente défini à rte 4,

Le Minis au de doit de demander le réyleinent des ventes de 12 quine-pari de
redhat event au Couvemement assurées par le Contractunt ea Dallas va en
fout ete monmate onnverible is Taguele Là section à cie.

REGIME FISCAL

Le Contractan 6, à ralsuu de ves Opérations Pévelières, arujeri à Linpôt dt sur
es Define pre hu Cnte Général de Hop, conlbrménent aux Dispo tirs de
Focdonranee ne RL du LA moenibre LB relative qu régime juridique u fiscal de
La rseehe el de Papa dus Elydrouatbuues ct confonmément x dspoxions
“du présent Canet ; &

h

1 Les aus gén ares aux Opérations Férlières eiTectées dans le cas du
Sen Conti amet à

2 ls ais de Lovation des biens mous eines, ainat que ls cotisations
dsurnee,

2 une autepast miroenable, eu éganl au services rendue poux Jes Cantons
Pémuères és en Répnblque Iamique dé Maure, des
ppointement ot lei payés su directeur e: eployés résidant à étranger
es Fais géréraur d'admirer des senvices connu da Cantrelent ou
des Sociétés Aflides evil! pou soû ample, saués à l'étranger, et des
os Hague encruus ne leds sereos canaux à J'évane pour Leur
comme, Les lus sénéreun payes à léger ne devront en mie ca
sapiens aux Buts dans la Procédure Comptes

à les unoriésement des isilislions cunturmémon aux disposons de l'article

Les ils 67 agins vents aus créanciers du Cenuactaus pour eur montant réel,
Ah Tite nes dans L Procedure Compte ;

23 des pores de malfniu où bise résulant de dasuitinn on de dnrmmnaies, dk
biens aunqueis IL se remoreë où qui se5ont shamdonnés on cours d'année, Le
réances icone, Le indeniniiés versées aux Titre pour dommages

Fes prévisions misonmiblei et jusliliéi consutées on eue do fair face
ultérieurement à dés pemes ou chars nenement précisées ct que Les éxgéments
co cours rence probables à D ira vi €

di dues auties parts où chnrges dfreenement fée aus Opinions PAM

comprs les pertes de changes

ainsi quo Les bamas prévus à Tarte A, les redevanecs superoraires prêvues À

adigie LT el ee sûnmes payées devant l'Armée Civile prévues 2 l'uticle 122 à

Tevception due roma de Munpôt diet sur les hénéfiees déterminés

coforménent aux dispositions du présent dticle L à

Ho Le aan mem upuré due défier rats aux Années Civilee antétieure
eamfomément À a réphommiion es vigurer, jusjuà spnrement desdits défis
sou Tchérement du Cent

D Les coûts d'abandon &t de remise en ét abus vue Coûts Pétroliers pendant
lande Contrsemelle

Lo Hénéfce ner inst dé Chirac sere égal 18 Bfféremue, si lle es pcsilive,
nt Le dl es sommes pers un ri et ua dés sauures portées en AE du
Smpre de résullis Si eee rene est négative, lle constitue on détient

Lans des soixante (67) jours suivant La Bu de chaque Année Chile, 1 Contrietant
eme oux autoités sul eompétemet na décaation ane des revus,
acenmpngnée de és Fansieis, lle quelle us exigée par la réglementation er
Sigur

4
il e 4

ts p'Encensten Hs Opérstiu Pole, É2 chi

Le

ua

ua

Les bé fices nets que Le onteneane reie de l'ensemble Bees Gpécalious Pélières
sur de tomioir de la République iiarique de Mauatarie sont pasaibes dun impôt
ct de vng ein pour con CV) exe su Led Dress

1 à spéiigunent récona que Les dispestions de présent areie 11 sannfiguént
indisilcliemenr à agi de loutes les vnulés constant Le Contratant a te due
présens Contrat

Le Contmerant Hendra, par Année Civile, une comptihilité sépirés des Opéraions
Pésolikes qui pente &érlir un gumpie de résultats eu bilan Éaisant soute
rt ls résulats desdites Cpéfelins que Les Stéments d'a 6 de pass qui 3 50e

Pour perte 1 déterinetiun du benéfie not du Contact, aire Eu posés a
éd au compte résultat

a fa valeur des roues commerohlisés par le Coniractant au tre des utiles
142 et ME, ne qu'elle cpu dus see le de commpubilité et déterminé
selon es dispositions de Pricle 4;

Les phasrvalues provenant de l opstien ou du tant d'Élémauts quéleorques de
Tea:

tous aubés neveu mu pri dicectement liés aux Odeon Pétrole st
émet Qux peint de (à surte de substmmces connencs ami due Cu
Aime, dr moche 2 Qu transpor de predudte tv de Tiers

A les bénéticex de change réalisée ATudiasion dés Opérsune PéroNères

Le même compte de résultats sera Gdtté de roles Les cher nécesssées pur 16
besoins des Opens Pétrolièues en die de l'année Civile Gomsidérée, don La
dléneion eu aulensée par les lois aprüables eo Répubtique Memiqre de
Maunanie, ei Géumiates <uivant là Pmeëlur Compils afende an présent
Cest

Le chames déduehles du evene de Fâmnée Cisile considérée comprenne
aotemiment es déens suivauts

a outre les chargés enplirement visées ci danous au présent stiele 114, us at
autres Ceûls Féarlies, y ecunos 6 eût es approvisionnennents, les dépenses de
Garinel et 6e main fœuvre, Re coût dés prestations fournis an Contretrnr à
Prccusion des Opérolins Pérmlèrs.

“hnatefois, les cas des appruvisionmements, du persanel et des prestations
Humis er des Sacs AlAles seront défueuiks dans la nice où Is
pesée pos ceux qui série norme pratiqués dns des conditions de
pans concorrence eme en vohur et un scheleui indépendants pr ds
pnrovisiomemenm un des pressitans identiques ou am ge. e

Sauf diapoñons canines des daccord entre Parlez Mimpôt au fee bénéfice son
versé en Dollars selon un syatrae d'comntes temeeiiels avec répulansaion maile
vbs remise de Ge déaration armulle dei reremus miss. Ces acompte der
te versés avant Là fin de chaque émet ot sara dem, sua accord contraire (en
parler pour 1e première ane de paiemene de L'impêt su Les Denis) mu qu
A impôt se Lo bénéfices ui lunes Chile présent:

La iguädicion «ile paiement du solde de l'impôt sur dés bénéfices am tire des
bénélices d'une Année Ervile donnée devrons dre ulleemés au plus tue Le peser
aval de l'Aube Chile seat.

Sie Crmmagrnt à von aus lame d'éxemptes ue somme supérieore à l'impôt ia
les bénéfices dut est reewanle au tte der Nénéfieus dane Aunée Civile donnés,
Lasolont li ao resiué dans Les quatre-vingts (90 ja anbvat Le dépit 40 9
écran annuelle rerenax

Agnès les paiements sa Couvent prévus ai re de Firnpôl sur Les Dénéficer.
els éurers mn Corestemt dons ln quote vingt dix I) jours savant de dépôt
de a déclaration de revers les amtances dpt sur Ke Pénélises € nus ares
démarque 16 Couéctant à rempli Loues ses azation fiscales reiles
ue die au présent ti HE

Le Contrat sense à Le Direcion ée P'Esglemtien et do Révelompement des
semer Bras lo redevances super ciaires suivent

2 Deus (208) Dia par Homère coné & par an uent Le période de
Famorssiion exclusive d'eusleion dés à Panicle 32 d durant toute
pronagaion ré aux amieks 3.6 3.7

1. Gent soisante-die 4170.03) Dolls par lame quré ex pr id durant La validité
ms auleiaion xchanive d'expleitation.

Les sodevanees saperfcinires vies à Iélinéa a) eldeiaus sert payées dlavaice 2
ar anse, au plus ad 1e jemser juus dé chaque Année Conuauthulks, pour l'Aunée
Conmaulle erlièee, Fapès léréue du Pésimène 'Eploration déemn par le
Céntiutant à 4 te dShamce desde 1 CS

La soievanes superficiire relaie 4 mue autoriser exclusive d'spliation sèta
pavé d'osanen ef per née, 22 commencement de chaque Agnse Civile suis
rosnoi de L'aulortion exclosre d'exploitation, (en pour l'Année Civile dudit Derro,
dim es rente 30 jours Be la date uv, prorer-temperi pour La duré rose de
Aimée Crile en sous), apr l'étenie de Périrtne d'Explsniou à de dite.

En cn d'bndm de surfe au coûes due axée où de Faree Majeur, lo Conirctant
aus eat à eur sbouseament des rade acer superhiciires déjà payé

Lis sommes versées au présent are 17 sant comidénées comme des Cnts
Aéro et recouvrablee non lex ispuitions de Fais LO.

s

105

a

DA + és VI LP
où

PA eat Le aix du Néarehé lu Pro Brut du Proïer de Chine, ce

VD as le valeur inurémemicle en elles du Profile Gil provenant de La
puducrion de Péllé Bet du Pojel de Chingoet amébuble an Prix di
Marché du Parois Bon du Prrjet de Cinguel ent supérieur ou éqal à
séance 455) Dollars Le Bad Cet dire

SD PO x (PM

où

1 est Le Pre Ode La produution de Pérrole Brut &u Projos de Ciguet
ae salon Lo disposer des actes 12 at LOS.

Le Gnumemement pour reovuir va pur de production défine à urtiie 1.3, sir en

taie soil en espéees.

Se Gousemeament dé recevoie 28 nature (ou eu partie de 82 pan de prédiction
due à Jamele 10.8, Le Mise der en aise Le Cumiractant par dun aù moin
ue vingtali (y jours avant Je début du Trimove conceme, en précisant Le
ont eue qu dénire recevoir en maBure durant Let Trimestre er Res modes do
divisent

ms és but Last agréé par les Pasics que le Conimétant mé dousèrne à abéuc
Fnsagemnent de vente den purs due prodelion du Gouvernement dont Le oe aorait
pére à und san que Le Mini ny eosene par ct

Sie Gouremement désire revoir on espèces font nu paie de «a part fe produion
défime à Lacie 16.3 ou st le Mina n'a pas avisé Le Cuatractn: de sa desiion de
rauouvir su pul de production en néture emformément À Éaridle 10,5, le Coiucctant
LA Von de eme a part de pradection ds Gouvemement à pronêre en
épées pour le Jrimerire céncèmé, de ropider nex unlèvenens de setie part as
uns de ee Trimestre, ee verser au Gouemement, das Le Tente (30) our a
cagus enlèvement, x maantaet SaL eu pendu du 1 quanité cvrcsrémdant à Le né
de pminetion du Gruernemens par De paix de vente défini à rte 4,

Le Minis au de doit de demander le réyleinent des ventes de 12 quine-pari de
redhat event au Couvemement assurées par le Contractunt ea Dallas va en
fout ete monmate onnverible is Taguele Là section à cie.

REGIME FISCAL

Le Contractan 6, à ralsuu de ves Opérations Pévelières, arujeri à Linpôt dt sur
es Define pre hu Cnte Général de Hop, conlbrménent aux Dispo tirs de
Focdonranee ne RL du LA moenibre LB relative qu régime juridique u fiscal de
La rseehe el de Papa dus Elydrouatbuues ct confonmément x dspoxions
“du présent Canet ; &

h

1 Les aus gén ares aux Opérations Férlières eiTectées dans le cas du
Sen Conti amet à

2 ls ais de Lovation des biens mous eines, ainat que ls cotisations
dsurnee,

2 une autepast miroenable, eu éganl au services rendue poux Jes Cantons
Pémuères és en Répnblque Iamique dé Maure, des
ppointement ot lei payés su directeur e: eployés résidant à étranger
es Fais géréraur d'admirer des senvices connu da Cantrelent ou
des Sociétés Aflides evil! pou soû ample, saués à l'étranger, et des
os Hague encruus ne leds sereos canaux à J'évane pour Leur
comme, Les lus sénéreun payes à léger ne devront en mie ca
sapiens aux Buts dans la Procédure Comptes

à les unoriésement des isilislions cunturmémon aux disposons de l'article

Les ils 67 agins vents aus créanciers du Cenuactaus pour eur montant réel,
Ah Tite nes dans L Procedure Compte ;

23 des pores de malfniu où bise résulant de dasuitinn on de dnrmmnaies, dk
biens aunqueis IL se remoreë où qui se5ont shamdonnés on cours d'année, Le
réances icone, Le indeniniiés versées aux Titre pour dommages

Fes prévisions misonmiblei et jusliliéi consutées on eue do fair face
ultérieurement à dés pemes ou chars nenement précisées ct que Les éxgéments
co cours rence probables à D ira vi €

di dues auties parts où chnrges dfreenement fée aus Opinions PAM

comprs les pertes de changes

ainsi quo Les bamas prévus à Tarte A, les redevanecs superoraires prêvues À

adigie LT el ee sûnmes payées devant l'Armée Civile prévues 2 l'uticle 122 à

Tevception due roma de Munpôt diet sur les hénéfiees déterminés

coforménent aux dispositions du présent dticle L à

Ho Le aan mem upuré due défier rats aux Années Civilee antétieure
eamfomément À a réphommiion es vigurer, jusjuà spnrement desdits défis
sou Tchérement du Cent

D Les coûts d'abandon &t de remise en ét abus vue Coûts Pétroliers pendant
lande Contrsemelle

Lo Hénéfce ner inst dé Chirac sere égal 18 Bfféremue, si lle es pcsilive,
nt Le dl es sommes pers un ri et ua dés sauures portées en AE du
Smpre de résullis Si eee rene est négative, lle constitue on détient

Lans des soixante (67) jours suivant La Bu de chaque Année Chile, 1 Contrietant
eme oux autoités sul eompétemet na décaation ane des revus,
acenmpngnée de és Fansieis, lle quelle us exigée par la réglementation er
Sigur

4
il e 4

ts p'Encensten Hs Opérstiu Pole, É2 chi

Le

ua

ua

Les bé fices nets que Le onteneane reie de l'ensemble Bees Gpécalious Pélières
sur de tomioir de la République iiarique de Mauatarie sont pasaibes dun impôt
ct de vng ein pour con CV) exe su Led Dress

1 à spéiigunent récona que Les dispestions de présent areie 11 sannfiguént
indisilcliemenr à agi de loutes les vnulés constant Le Contratant a te due
présens Contrat

Le Contmerant Hendra, par Année Civile, une comptihilité sépirés des Opéraions
Pésolikes qui pente &érlir un gumpie de résultats eu bilan Éaisant soute
rt ls résulats desdites Cpéfelins que Les Stéments d'a 6 de pass qui 3 50e

Pour perte 1 déterinetiun du benéfie not du Contact, aire Eu posés a
éd au compte résultat

a fa valeur des roues commerohlisés par le Coniractant au tre des utiles
142 et ME, ne qu'elle cpu dus see le de commpubilité et déterminé
selon es dispositions de Pricle 4;

Les phasrvalues provenant de l opstien ou du tant d'Élémauts quéleorques de
Tea:

tous aubés neveu mu pri dicectement liés aux Odeon Pétrole st
émet Qux peint de (à surte de substmmces connencs ami due Cu
Aime, dr moche 2 Qu transpor de predudte tv de Tiers

A les bénéticex de change réalisée ATudiasion dés Opérsune PéroNères

Le même compte de résultats sera Gdtté de roles Les cher nécesssées pur 16
besoins des Opens Pétrolièues en die de l'année Civile Gomsidérée, don La
dléneion eu aulensée par les lois aprüables eo Répubtique Memiqre de
Maunanie, ei Géumiates <uivant là Pmeëlur Compils afende an présent
Cest

Le chames déduehles du evene de Fâmnée Cisile considérée comprenne
aotemiment es déens suivauts

a outre les chargés enplirement visées ci danous au présent stiele 114, us at
autres Ceûls Féarlies, y ecunos 6 eût es approvisionnennents, les dépenses de
Garinel et 6e main fœuvre, Re coût dés prestations fournis an Contretrnr à
Prccusion des Opérolins Pérmlèrs.

“hnatefois, les cas des appruvisionmements, du persanel et des prestations
Humis er des Sacs AlAles seront défueuiks dans la nice où Is
pesée pos ceux qui série norme pratiqués dns des conditions de
pans concorrence eme en vohur et un scheleui indépendants pr ds
pnrovisiomemenm un des pressitans identiques ou am ge. e

Sauf diapoñons canines des daccord entre Parlez Mimpôt au fee bénéfice son
versé en Dollars selon un syatrae d'comntes temeeiiels avec répulansaion maile
vbs remise de Ge déaration armulle dei reremus miss. Ces acompte der
te versés avant Là fin de chaque émet ot sara dem, sua accord contraire (en
parler pour 1e première ane de paiemene de L'impêt su Les Denis) mu qu
A impôt se Lo bénéfices ui lunes Chile présent:

La iguädicion «ile paiement du solde de l'impôt sur dés bénéfices am tire des
bénélices d'une Année Ervile donnée devrons dre ulleemés au plus tue Le peser
aval de l'Aube Chile seat.

Sie Crmmagrnt à von aus lame d'éxemptes ue somme supérieore à l'impôt ia
les bénéfices dut est reewanle au tte der Nénéfieus dane Aunée Civile donnés,
Lasolont li ao resiué dans Les quatre-vingts (90 ja anbvat Le dépit 40 9
écran annuelle rerenax

Agnès les paiements sa Couvent prévus ai re de Firnpôl sur Les Dénéficer.
els éurers mn Corestemt dons ln quote vingt dix I) jours savant de dépôt
de a déclaration de revers les amtances dpt sur Ke Pénélises € nus ares
démarque 16 Couéctant à rempli Loues ses azation fiscales reiles
ue die au présent ti HE

Le Contrat sense à Le Direcion ée P'Esglemtien et do Révelompement des
semer Bras lo redevances super ciaires suivent

2 Deus (208) Dia par Homère coné & par an uent Le période de
Famorssiion exclusive d'eusleion dés à Panicle 32 d durant toute
pronagaion ré aux amieks 3.6 3.7

1. Gent soisante-die 4170.03) Dolls par lame quré ex pr id durant La validité
ms auleiaion xchanive d'expleitation.

Les sodevanees saperfcinires vies à Iélinéa a) eldeiaus sert payées dlavaice 2
ar anse, au plus ad 1e jemser juus dé chaque Année Conuauthulks, pour l'Aunée
Conmaulle erlièee, Fapès léréue du Pésimène 'Eploration déemn par le
Céntiutant à 4 te dShamce desde 1 CS

La soievanes superficiire relaie 4 mue autoriser exclusive d'spliation sèta
pavé d'osanen ef per née, 22 commencement de chaque Agnse Civile suis
rosnoi de L'aulortion exclosre d'exploitation, (en pour l'Année Civile dudit Derro,
dim es rente 30 jours Be la date uv, prorer-temperi pour La duré rose de
Aimée Crile en sous), apr l'étenie de Périrtne d'Explsniou à de dite.

En cn d'bndm de surfe au coûes due axée où de Faree Majeur, lo Conirctant
aus eat à eur sbouseament des rade acer superhiciires déjà payé

Lis sommes versées au présent are 17 sant comidénées comme des Cnts
Aéro et recouvrablee non lex ispuitions de Fais LO.

s

105

a

DA + és VI LP
où

PA eat Le aix du Néarehé lu Pro Brut du Proïer de Chine, ce

VD as le valeur inurémemicle en elles du Profile Gil provenant de La
puducrion de Péllé Bet du Pojel de Chingoet amébuble an Prix di
Marché du Parois Bon du Prrjet de Cinguel ent supérieur ou éqal à
séance 455) Dollars Le Bad Cet dire

SD PO x (PM

où

1 est Le Pre Ode La produution de Pérrole Brut &u Projos de Ciguet
ae salon Lo disposer des actes 12 at LOS.

Le Gnumemement pour reovuir va pur de production défine à urtiie 1.3, sir en

taie soil en espéees.

Se Gousemeament dé recevoie 28 nature (ou eu partie de 82 pan de prédiction
due à Jamele 10.8, Le Mise der en aise Le Cumiractant par dun aù moin
ue vingtali (y jours avant Je début du Trimove conceme, en précisant Le
ont eue qu dénire recevoir en maBure durant Let Trimestre er Res modes do
divisent

ms és but Last agréé par les Pasics que le Conimétant mé dousèrne à abéuc
Fnsagemnent de vente den purs due prodelion du Gouvernement dont Le oe aorait
pére à und san que Le Mini ny eosene par ct

Sie Gouremement désire revoir on espèces font nu paie de «a part fe produion
défime à Lacie 16.3 ou st le Mina n'a pas avisé Le Cuatractn: de sa desiion de
rauouvir su pul de production en néture emformément À Éaridle 10,5, le Coiucctant
LA Von de eme a part de pradection ds Gouvemement à pronêre en
épées pour le Jrimerire céncèmé, de ropider nex unlèvenens de setie part as
uns de ee Trimestre, ee verser au Gouemement, das Le Tente (30) our a
cagus enlèvement, x maantaet SaL eu pendu du 1 quanité cvrcsrémdant à Le né
de pminetion du Gruernemens par De paix de vente défini à rte 4,

Le Minis au de doit de demander le réyleinent des ventes de 12 quine-pari de
redhat event au Couvemement assurées par le Contractunt ea Dallas va en
fout ete monmate onnverible is Taguele Là section à cie.

REGIME FISCAL

Le Contractan 6, à ralsuu de ves Opérations Pévelières, arujeri à Linpôt dt sur
es Define pre hu Cnte Général de Hop, conlbrménent aux Dispo tirs de
Focdonranee ne RL du LA moenibre LB relative qu régime juridique u fiscal de
La rseehe el de Papa dus Elydrouatbuues ct confonmément x dspoxions
“du présent Canet ; &

h

1 Les aus gén ares aux Opérations Férlières eiTectées dans le cas du
Sen Conti amet à

2 ls ais de Lovation des biens mous eines, ainat que ls cotisations
dsurnee,

2 une autepast miroenable, eu éganl au services rendue poux Jes Cantons
Pémuères és en Répnblque Iamique dé Maure, des
ppointement ot lei payés su directeur e: eployés résidant à étranger
es Fais géréraur d'admirer des senvices connu da Cantrelent ou
des Sociétés Aflides evil! pou soû ample, saués à l'étranger, et des
os Hague encruus ne leds sereos canaux à J'évane pour Leur
comme, Les lus sénéreun payes à léger ne devront en mie ca
sapiens aux Buts dans la Procédure Comptes

à les unoriésement des isilislions cunturmémon aux disposons de l'article

Les ils 67 agins vents aus créanciers du Cenuactaus pour eur montant réel,
Ah Tite nes dans L Procedure Compte ;

23 des pores de malfniu où bise résulant de dasuitinn on de dnrmmnaies, dk
biens aunqueis IL se remoreë où qui se5ont shamdonnés on cours d'année, Le
réances icone, Le indeniniiés versées aux Titre pour dommages

Fes prévisions misonmiblei et jusliliéi consutées on eue do fair face
ultérieurement à dés pemes ou chars nenement précisées ct que Les éxgéments
co cours rence probables à D ira vi €

di dues auties parts où chnrges dfreenement fée aus Opinions PAM

comprs les pertes de changes

ainsi quo Les bamas prévus à Tarte A, les redevanecs superoraires prêvues À

adigie LT el ee sûnmes payées devant l'Armée Civile prévues 2 l'uticle 122 à

Tevception due roma de Munpôt diet sur les hénéfiees déterminés

coforménent aux dispositions du présent dticle L à

Ho Le aan mem upuré due défier rats aux Années Civilee antétieure
eamfomément À a réphommiion es vigurer, jusjuà spnrement desdits défis
sou Tchérement du Cent

D Les coûts d'abandon &t de remise en ét abus vue Coûts Pétroliers pendant
lande Contrsemelle

Lo Hénéfce ner inst dé Chirac sere égal 18 Bfféremue, si lle es pcsilive,
nt Le dl es sommes pers un ri et ua dés sauures portées en AE du
Smpre de résullis Si eee rene est négative, lle constitue on détient

Lans des soixante (67) jours suivant La Bu de chaque Année Chile, 1 Contrietant
eme oux autoités sul eompétemet na décaation ane des revus,
acenmpngnée de és Fansieis, lle quelle us exigée par la réglementation er
Sigur

4
il e 4

ts p'Encensten Hs Opérstiu Pole, É2 chi

Le

ua

ua

Les bé fices nets que Le onteneane reie de l'ensemble Bees Gpécalious Pélières
sur de tomioir de la République iiarique de Mauatarie sont pasaibes dun impôt
ct de vng ein pour con CV) exe su Led Dress

1 à spéiigunent récona que Les dispestions de présent areie 11 sannfiguént
indisilcliemenr à agi de loutes les vnulés constant Le Contratant a te due
présens Contrat

Le Contmerant Hendra, par Année Civile, une comptihilité sépirés des Opéraions
Pésolikes qui pente &érlir un gumpie de résultats eu bilan Éaisant soute
rt ls résulats desdites Cpéfelins que Les Stéments d'a 6 de pass qui 3 50e

Pour perte 1 déterinetiun du benéfie not du Contact, aire Eu posés a
éd au compte résultat

a fa valeur des roues commerohlisés par le Coniractant au tre des utiles
142 et ME, ne qu'elle cpu dus see le de commpubilité et déterminé
selon es dispositions de Pricle 4;

Les phasrvalues provenant de l opstien ou du tant d'Élémauts quéleorques de
Tea:

tous aubés neveu mu pri dicectement liés aux Odeon Pétrole st
émet Qux peint de (à surte de substmmces connencs ami due Cu
Aime, dr moche 2 Qu transpor de predudte tv de Tiers

A les bénéticex de change réalisée ATudiasion dés Opérsune PéroNères

Le même compte de résultats sera Gdtté de roles Les cher nécesssées pur 16
besoins des Opens Pétrolièues en die de l'année Civile Gomsidérée, don La
dléneion eu aulensée par les lois aprüables eo Répubtique Memiqre de
Maunanie, ei Géumiates <uivant là Pmeëlur Compils afende an présent
Cest

Le chames déduehles du evene de Fâmnée Cisile considérée comprenne
aotemiment es déens suivauts

a outre les chargés enplirement visées ci danous au présent stiele 114, us at
autres Ceûls Féarlies, y ecunos 6 eût es approvisionnennents, les dépenses de
Garinel et 6e main fœuvre, Re coût dés prestations fournis an Contretrnr à
Prccusion des Opérolins Pérmlèrs.

“hnatefois, les cas des appruvisionmements, du persanel et des prestations
Humis er des Sacs AlAles seront défueuiks dans la nice où Is
pesée pos ceux qui série norme pratiqués dns des conditions de
pans concorrence eme en vohur et un scheleui indépendants pr ds
pnrovisiomemenm un des pressitans identiques ou am ge. e

Sauf diapoñons canines des daccord entre Parlez Mimpôt au fee bénéfice son
versé en Dollars selon un syatrae d'comntes temeeiiels avec répulansaion maile
vbs remise de Ge déaration armulle dei reremus miss. Ces acompte der
te versés avant Là fin de chaque émet ot sara dem, sua accord contraire (en
parler pour 1e première ane de paiemene de L'impêt su Les Denis) mu qu
A impôt se Lo bénéfices ui lunes Chile présent:

La iguädicion «ile paiement du solde de l'impôt sur dés bénéfices am tire des
bénélices d'une Année Ervile donnée devrons dre ulleemés au plus tue Le peser
aval de l'Aube Chile seat.

Sie Crmmagrnt à von aus lame d'éxemptes ue somme supérieore à l'impôt ia
les bénéfices dut est reewanle au tte der Nénéfieus dane Aunée Civile donnés,
Lasolont li ao resiué dans Les quatre-vingts (90 ja anbvat Le dépit 40 9
écran annuelle rerenax

Agnès les paiements sa Couvent prévus ai re de Firnpôl sur Les Dénéficer.
els éurers mn Corestemt dons ln quote vingt dix I) jours savant de dépôt
de a déclaration de revers les amtances dpt sur Ke Pénélises € nus ares
démarque 16 Couéctant à rempli Loues ses azation fiscales reiles
ue die au présent ti HE

Le Contrat sense à Le Direcion ée P'Esglemtien et do Révelompement des
semer Bras lo redevances super ciaires suivent

2 Deus (208) Dia par Homère coné & par an uent Le période de
Famorssiion exclusive d'eusleion dés à Panicle 32 d durant toute
pronagaion ré aux amieks 3.6 3.7

1. Gent soisante-die 4170.03) Dolls par lame quré ex pr id durant La validité
ms auleiaion xchanive d'expleitation.

Les sodevanees saperfcinires vies à Iélinéa a) eldeiaus sert payées dlavaice 2
ar anse, au plus ad 1e jemser juus dé chaque Année Conuauthulks, pour l'Aunée
Conmaulle erlièee, Fapès léréue du Pésimène 'Eploration déemn par le
Céntiutant à 4 te dShamce desde 1 CS

La soievanes superficiire relaie 4 mue autoriser exclusive d'spliation sèta
pavé d'osanen ef per née, 22 commencement de chaque Agnse Civile suis
rosnoi de L'aulortion exclosre d'exploitation, (en pour l'Année Civile dudit Derro,
dim es rente 30 jours Be la date uv, prorer-temperi pour La duré rose de
Aimée Crile en sous), apr l'étenie de Périrtne d'Explsniou à de dite.

En cn d'bndm de surfe au coûes due axée où de Faree Majeur, lo Conirctant
aus eat à eur sbouseament des rade acer superhiciires déjà payé

Lis sommes versées au présent are 17 sant comidénées comme des Cnts
Aéro et recouvrablee non lex ispuitions de Fais LO.

s

105

a

DA + és VI LP
où

PA eat Le aix du Néarehé lu Pro Brut du Proïer de Chine, ce

VD as le valeur inurémemicle en elles du Profile Gil provenant de La
puducrion de Péllé Bet du Pojel de Chingoet amébuble an Prix di
Marché du Parois Bon du Prrjet de Cinguel ent supérieur ou éqal à
séance 455) Dollars Le Bad Cet dire

SD PO x (PM

où

1 est Le Pre Ode La produution de Pérrole Brut &u Projos de Ciguet
ae salon Lo disposer des actes 12 at LOS.

Le Gnumemement pour reovuir va pur de production défine à urtiie 1.3, sir en

taie soil en espéees.

Se Gousemeament dé recevoie 28 nature (ou eu partie de 82 pan de prédiction
due à Jamele 10.8, Le Mise der en aise Le Cumiractant par dun aù moin
ue vingtali (y jours avant Je début du Trimove conceme, en précisant Le
ont eue qu dénire recevoir en maBure durant Let Trimestre er Res modes do
divisent

ms és but Last agréé par les Pasics que le Conimétant mé dousèrne à abéuc
Fnsagemnent de vente den purs due prodelion du Gouvernement dont Le oe aorait
pére à und san que Le Mini ny eosene par ct

Sie Gouremement désire revoir on espèces font nu paie de «a part fe produion
défime à Lacie 16.3 ou st le Mina n'a pas avisé Le Cuatractn: de sa desiion de
rauouvir su pul de production en néture emformément À Éaridle 10,5, le Coiucctant
LA Von de eme a part de pradection ds Gouvemement à pronêre en
épées pour le Jrimerire céncèmé, de ropider nex unlèvenens de setie part as
uns de ee Trimestre, ee verser au Gouemement, das Le Tente (30) our a
cagus enlèvement, x maantaet SaL eu pendu du 1 quanité cvrcsrémdant à Le né
de pminetion du Gruernemens par De paix de vente défini à rte 4,

Le Minis au de doit de demander le réyleinent des ventes de 12 quine-pari de
redhat event au Couvemement assurées par le Contractunt ea Dallas va en
fout ete monmate onnverible is Taguele Là section à cie.

REGIME FISCAL

Le Contractan 6, à ralsuu de ves Opérations Pévelières, arujeri à Linpôt dt sur
es Define pre hu Cnte Général de Hop, conlbrménent aux Dispo tirs de
Focdonranee ne RL du LA moenibre LB relative qu régime juridique u fiscal de
La rseehe el de Papa dus Elydrouatbuues ct confonmément x dspoxions
“du présent Canet ; &

h

1 Les aus gén ares aux Opérations Férlières eiTectées dans le cas du
Sen Conti amet à

2 ls ais de Lovation des biens mous eines, ainat que ls cotisations
dsurnee,

2 une autepast miroenable, eu éganl au services rendue poux Jes Cantons
Pémuères és en Répnblque Iamique dé Maure, des
ppointement ot lei payés su directeur e: eployés résidant à étranger
es Fais géréraur d'admirer des senvices connu da Cantrelent ou
des Sociétés Aflides evil! pou soû ample, saués à l'étranger, et des
os Hague encruus ne leds sereos canaux à J'évane pour Leur
comme, Les lus sénéreun payes à léger ne devront en mie ca
sapiens aux Buts dans la Procédure Comptes

à les unoriésement des isilislions cunturmémon aux disposons de l'article

Les ils 67 agins vents aus créanciers du Cenuactaus pour eur montant réel,
Ah Tite nes dans L Procedure Compte ;

23 des pores de malfniu où bise résulant de dasuitinn on de dnrmmnaies, dk
biens aunqueis IL se remoreë où qui se5ont shamdonnés on cours d'année, Le
réances icone, Le indeniniiés versées aux Titre pour dommages

Fes prévisions misonmiblei et jusliliéi consutées on eue do fair face
ultérieurement à dés pemes ou chars nenement précisées ct que Les éxgéments
co cours rence probables à D ira vi €

di dues auties parts où chnrges dfreenement fée aus Opinions PAM

comprs les pertes de changes

ainsi quo Les bamas prévus à Tarte A, les redevanecs superoraires prêvues À

adigie LT el ee sûnmes payées devant l'Armée Civile prévues 2 l'uticle 122 à

Tevception due roma de Munpôt diet sur les hénéfiees déterminés

coforménent aux dispositions du présent dticle L à

Ho Le aan mem upuré due défier rats aux Années Civilee antétieure
eamfomément À a réphommiion es vigurer, jusjuà spnrement desdits défis
sou Tchérement du Cent

D Les coûts d'abandon &t de remise en ét abus vue Coûts Pétroliers pendant
lande Contrsemelle

Lo Hénéfce ner inst dé Chirac sere égal 18 Bfféremue, si lle es pcsilive,
nt Le dl es sommes pers un ri et ua dés sauures portées en AE du
Smpre de résullis Si eee rene est négative, lle constitue on détient

Lans des soixante (67) jours suivant La Bu de chaque Année Chile, 1 Contrietant
eme oux autoités sul eompétemet na décaation ane des revus,
acenmpngnée de és Fansieis, lle quelle us exigée par la réglementation er
Sigur

4
il e 4

ts p'Encensten Hs Opérstiu Pole, É2 chi

Le

ua

ua

Les bé fices nets que Le onteneane reie de l'ensemble Bees Gpécalious Pélières
sur de tomioir de la République iiarique de Mauatarie sont pasaibes dun impôt
ct de vng ein pour con CV) exe su Led Dress

1 à spéiigunent récona que Les dispestions de présent areie 11 sannfiguént
indisilcliemenr à agi de loutes les vnulés constant Le Contratant a te due
présens Contrat

Le Contmerant Hendra, par Année Civile, une comptihilité sépirés des Opéraions
Pésolikes qui pente &érlir un gumpie de résultats eu bilan Éaisant soute
rt ls résulats desdites Cpéfelins que Les Stéments d'a 6 de pass qui 3 50e

Pour perte 1 déterinetiun du benéfie not du Contact, aire Eu posés a
éd au compte résultat

a fa valeur des roues commerohlisés par le Coniractant au tre des utiles
142 et ME, ne qu'elle cpu dus see le de commpubilité et déterminé
selon es dispositions de Pricle 4;

Les phasrvalues provenant de l opstien ou du tant d'Élémauts quéleorques de
Tea:

tous aubés neveu mu pri dicectement liés aux Odeon Pétrole st
émet Qux peint de (à surte de substmmces connencs ami due Cu
Aime, dr moche 2 Qu transpor de predudte tv de Tiers

A les bénéticex de change réalisée ATudiasion dés Opérsune PéroNères

Le même compte de résultats sera Gdtté de roles Les cher nécesssées pur 16
besoins des Opens Pétrolièues en die de l'année Civile Gomsidérée, don La
dléneion eu aulensée par les lois aprüables eo Répubtique Memiqre de
Maunanie, ei Géumiates <uivant là Pmeëlur Compils afende an présent
Cest

Le chames déduehles du evene de Fâmnée Cisile considérée comprenne
aotemiment es déens suivauts

a outre les chargés enplirement visées ci danous au présent stiele 114, us at
autres Ceûls Féarlies, y ecunos 6 eût es approvisionnennents, les dépenses de
Garinel et 6e main fœuvre, Re coût dés prestations fournis an Contretrnr à
Prccusion des Opérolins Pérmlèrs.

“hnatefois, les cas des appruvisionmements, du persanel et des prestations
Humis er des Sacs AlAles seront défueuiks dans la nice où Is
pesée pos ceux qui série norme pratiqués dns des conditions de
pans concorrence eme en vohur et un scheleui indépendants pr ds
pnrovisiomemenm un des pressitans identiques ou am ge. e

Sauf diapoñons canines des daccord entre Parlez Mimpôt au fee bénéfice son
versé en Dollars selon un syatrae d'comntes temeeiiels avec répulansaion maile
vbs remise de Ge déaration armulle dei reremus miss. Ces acompte der
te versés avant Là fin de chaque émet ot sara dem, sua accord contraire (en
parler pour 1e première ane de paiemene de L'impêt su Les Denis) mu qu
A impôt se Lo bénéfices ui lunes Chile présent:

La iguädicion «ile paiement du solde de l'impôt sur dés bénéfices am tire des
bénélices d'une Année Ervile donnée devrons dre ulleemés au plus tue Le peser
aval de l'Aube Chile seat.

Sie Crmmagrnt à von aus lame d'éxemptes ue somme supérieore à l'impôt ia
les bénéfices dut est reewanle au tte der Nénéfieus dane Aunée Civile donnés,
Lasolont li ao resiué dans Les quatre-vingts (90 ja anbvat Le dépit 40 9
écran annuelle rerenax

Agnès les paiements sa Couvent prévus ai re de Firnpôl sur Les Dénéficer.
els éurers mn Corestemt dons ln quote vingt dix I) jours savant de dépôt
de a déclaration de revers les amtances dpt sur Ke Pénélises € nus ares
démarque 16 Couéctant à rempli Loues ses azation fiscales reiles
ue die au présent ti HE

Le Contrat sense à Le Direcion ée P'Esglemtien et do Révelompement des
semer Bras lo redevances super ciaires suivent

2 Deus (208) Dia par Homère coné & par an uent Le période de
Famorssiion exclusive d'eusleion dés à Panicle 32 d durant toute
pronagaion ré aux amieks 3.6 3.7

1. Gent soisante-die 4170.03) Dolls par lame quré ex pr id durant La validité
ms auleiaion xchanive d'expleitation.

Les sodevanees saperfcinires vies à Iélinéa a) eldeiaus sert payées dlavaice 2
ar anse, au plus ad 1e jemser juus dé chaque Année Conuauthulks, pour l'Aunée
Conmaulle erlièee, Fapès léréue du Pésimène 'Eploration déemn par le
Céntiutant à 4 te dShamce desde 1 CS

La soievanes superficiire relaie 4 mue autoriser exclusive d'spliation sèta
pavé d'osanen ef per née, 22 commencement de chaque Agnse Civile suis
rosnoi de L'aulortion exclosre d'exploitation, (en pour l'Année Civile dudit Derro,
dim es rente 30 jours Be la date uv, prorer-temperi pour La duré rose de
Aimée Crile en sous), apr l'étenie de Périrtne d'Explsniou à de dite.

En cn d'bndm de surfe au coûes due axée où de Faree Majeur, lo Conirctant
aus eat à eur sbouseament des rade acer superhiciires déjà payé

Lis sommes versées au présent are 17 sant comidénées comme des Cnts
Aéro et recouvrablee non lex ispuitions de Fais LO.

FE

1

Wei

m2

us

la

En duers de Tirapôt sue les énéfise 1e que défini à Variele 11.3, deu redevances
superbes prévues à litre 11.7 ei des benas puèvus à laticls 13, le Conttactnt
sara exempt de fous irapbts, dits, taves Où enmriburions de quelque mulure que ce
sk, onux, régtoran où cormaneur, sréseuts où fuzs, app les Dperatiant
Péralires e tout revenu à eRérent vu,plis généralement, 1e prrpiiéés, activités où
als du Centen!, y evempris sun Mabllesement, ses ensfets dé fonds et sum
onutiomement vo cxéeutir du Conras, il eeudu que se exemplons ne
£'srolignennnt qu'a Opérations Pétrole

Las dctionraires des cuté onsiiluut le Conrétan et leurs Sociètés Ales saront
st xempes de tous impr, Arai, Mmes af came, à néon dos dividendes
resus, des “eéancen, prêts cl des imécéte » aient. des Bts, tracts
fitsérocteures à Texpnratian. sereices rendas pour les amies su Réputiique
Falanique de Manitanie Méseates x prions Féraliene

Le présent aie ne aspplique pus aux semis clfecivement tendus par les
snmisrarons et euleenvies pubiques maurtaricrnes. Toutefois, es tarifs
praigués en l'agèoe visés ile Comet de ses sobres, ensparteuns,
Alien LA ages AE SON GPO UR SETVELCN FUEL n'rLÉGEUN
pee de On dénealeinent praliqués pour ees mêmes seniees pur Leslie
iniirtton cool pubriques

AL ae tomes cancde que Les impr fncens oran exigé dons fes conditions de
koi cemaun car les immeubler à uscge d'bitation.

oute cession de guelque core que ce sait entre Le soul signant Le présent Contrat
7 importe quelle Suehdté ATV ainsi que tour cession fut em acaurd aves Je
dispositions de Factiels 35 seront xeriptes de tout dit Lacs à payer Sven.

Las afiats de matériel, ions gaie ee pruduis, rohscs par Le Conhractant ot:
Je reprises iecaanl pour son pe as quo les prestations ée ere au
Conlaclant affectées aux Opérations Péulièces sont eronérées de foules inces su ie
bite afhuires, Lexar applique eus, en Égaré à 1 reure particulière des
Opérlious Féuelières, sex AGaté Pacte et seivicés nes par les stnstaitans ds
Conrotat dans le cadre du présorr Const.

PERSONNEL

Le Cemtrusiant engage ès le début des Opéralueos Fétroièes 3 assure l'emploi eu
rai à que ea aie du peemeel maueanien à contribuer à à Urmaion de
de panorusl afin de pénis soi: sccession à us emplois doses qualités,
an de aise, cnrs et de directions

AA cet elfe, Je Coniractant élire çr avan rvne fa Direotion du l'Exploration ec du
Dévelbppement des Hpruenehures Bras, à lo fn de chaque Aumée Civile. an plan de
tentent dr pere! manritenien et ur plan de Formation et 48 pere honmen. :
pet parvenir à ane paripation de plus en phui large du poil mauilanien aux À
“Opésshons Péroliéres. 3

Le
4 \&
{ &
7

PRIX DÙ PETROLE BRUT

Le pan de vente nitre du Pétrole Be pr en considéraion pour le boire due
présent Gnntat, ser le Fe du Marc FO, au Pointe Ein, corne en.
Dolls par Bal pale à veute 430) jou dcle de uma, 4 que
<éeminé at -esous pour ague Trimestre

Lis by du Marché sera Sri pour choque rype de Péri Brut où mélange de
Féoles Buts

Le Pris du Mer cpinble vux anléemenss de to Brut fus au cure d'u
aime see ckulé à Le En du Tramene coude, 6 soi del à Ja Licyeune
pondérée és prix dus pur Le Content je Gouorement Je des ventes du
Pétsle rt à des Tiers an couts du T'imestre consid. ajtés pour elles Les
différences de gualté ct de den inc que des tes de Lrusom FCB, el des
radis de paies, sens résere que Ven quan am vue à de Tiers
au du amie crade représente au incir pou eu (029 du bol des
Scans re Béte iatd aremla des Primera d'Ésploron cree sa re
présent Coma, sens au cours dudit Trad

Si e elles sem à des Tiers ne sont pas clivées durant fe Trimesæe considér, où
Se reprise pas ou moins rome pour cer LOC) di mal des quanités de Pétrote
Era de l'omemble des Péniires d'Exploitation vétroyés on le du présent Contrat,
Sander au cours dit Trimestre, fe Prix du Marché aem bl par comparaison avec
Le a Pra Count du Maté Trlcruitional >, durant Le Taim.ste com. des
Péroter Bnua produite en République Ilarique de Mauritanie et dam le 70,
proditeurs cols, sompts 1eme des duféremtiels de qualité den, rmpurt et
œudiious de paiement

ar Pb Conte Marché Incmarioral ft mere un prix 2) gl pormene
be Fée Heu vendu dérinéee, an eux de tient où de comsrrration, 9
gr crea dual à celui praiqué pour des Pérols ns de même quant
Frovemam. as régions ct és dns des canuitions eommercinies eorarabe,
at au point de vue des guanäles ge de Là desination ei de 'aliiation des Perles
Fins, compte ten des condensé marché de 1 tu ds cars,

La iasoliens snivantes sérca? uetémment enélues eu caleut du Fri du Mahé du
Pétrole Beur

ventes dns Jesquelles Méotour est une Soelété AHéS du ccaeur ainal due
ventes ontre enlés costa le Contrat ;

M ontee comprenant une comrepate autre qui paiement ao diviser rment
converties el ventes mutvées, en lou eu parie, pu des considérations auires
ac D incutionn évenemrique uses dam ex Vertes do Pétcle Bras our de
MARNE Infesnarnnal Gls que ennmars d'échanue Kem de green à
gusernement ou à des ageres gouvernementales).

22 Le Comtaein! devis également eoaéibuer à La ferenstien et au pertetionnernen des
semis de La Détction du Exploration € du Développement des iTadracarbures nas,
on a pla bi en cond avec le Ministre à ba fin de chaque Année Civile.

À et ef, Le Conrrmctut consnenur auf pas de Hnratiun ut de perlelivanement
du séasonnel mavrilantén de Vedministmien ou mets À 1 épasiion de la Direcien
de Psglerañon ét du Développement des Bporocarbares Erix ui montant de cent
alle (00.000) Doties par an

12. BONUS

IA La Contagtint vire au Mise ie Y Energie ci du Péuole ut bo di init de
Chase de cour aliens de dolls quatorze (143 eur à partir de a dan à Ioqualle
lu Miniore Ré communique copis de le délibération jar laquelle lunlance
Lénine aura mpprrne lee cuntts le para de pmnGution résis étunt précisé
qu'en ou dt de cause, Le paient: du bonus ne vécu que ls jou flancs
prés notation par Le Mare an Contractant de la pis du Jousl Clfciei perlant
iblieaion de l'ordonnance apnrouvant Les cemtats 6e piriage de produclinn visés.
Le bmsnest reerrobis au titre des Cudta Pérolees, ni dédueibleHisssdement

Leneprie vatondle, 12 Société Miurilanerre des Mydociibums (SM) ne
patio gas au paient de ce bus

A2 En aus Le Coutrasiant prieta aû Ministère de d'Énergie él da Pétrole Les ho de
rédluetion auisanrs

2 € 50.100) Della lie la production régulière coumercialisée
24 éTxplaiiion temérz pour a
ke (25.000) Bañts par jour

à Troie mit
de Péirile Brul éraut Eu qu des l'entt
Bremière fais Je Fytfme moy de véngt cg oi
oran une période de ent (O1 jours co naéefs ;

Que million (000000) Das loue 1 produetinn régulière
commerlisée de Pércle Bar exoit du vu des Fénnète J'Expluiston
aude pour 18 praière is Je vthune, moyen de claquante mille (50600)
areas pendant une période de ere (AO) jou eus à

Set mlièns € 0H Dole lorsque La production réitère dommeilisée
de Péine Faut extrait du ou des Pémmères d'Éxloiution ateèmdre pour Ua
premiere fs Le ane mayo de sortez qui le (75.000) Baril par jour
perdant une pére de Lrene (3 joue cames.

Chaenae des anmmes vibes ax afin a), H) ei €) di deseas ere versée dam Les
Lente QG) jours suivant export de a période de réénne de verte (30) ins
EPS

23 Les sun distes su atieles L3-1 6€ LE ne sonr pr rouvre et ne pauveut
dons. En auçun eu du cotidérées corne des Cols PÉTRIIS.

aan de tds ct es rene 2 C
digesce de so président por ab selon ei ahpalirs du présent éaicle LS Le
bris 0 Mareré du Pérole Brur produit, anplienhle au Trimestre coulé Les divisions
de La commission saone prises 5 Pme

Si aucune décision net prise qur La coramission dans un délai de rente (20 jours
pres a fdu Trimestre consider, Le Pix du ere du Pétrole Dr produit er Br
défhitivement pau un expert de réputation intémationale, nommé par aceard entre les
Pastes. Ge, à défaut d'accord, par Le Uno intusretiomal d'experus de Ia Chambre de
Cannes items, L'emen devra Baie Fe paix selon Les stipuletiurs dur
résent article 14 déns on dell de vingt 0) jeune aués sa rormirution. Let fa
expertise seront partages per moitié entre le Couernemnea et Je Cuntracuae.

D46 | Done aiemte de Fétisserenn du prix, Le Prix du Mc apple prose
À un Trimesbe sem le Prix do Munhé du Trimestre précéient. Tour ajustement
nécessaire sert alsE au pla tard arte (30) jus après Vélblirsement de Prix da
March pour Le rare aura

137 Le Comhaétart devté mesuuer tous 124 Hpdrearbares produits aprés extaien de
fau et des subrances connexes, se visa, avec lagcord de la Diécion de
Pexplentien et du Développement des Hydrocaroures Bts, fes instruments ét
proces sunfoanes aux méheukes en vigueur dans Tndusiie vetrolière
internal. La Direction éeT'Explortion a du Dévelumpanen: des Fgiimearhues
Buts aua de daoie d'examiner es muets ct de comte Les Insrments 21
procédures lise Sen cours d'exploitalion Le ua désire modifier ealis
lngnsments ét pressunes, devra ébtenk préalablement Eaoonr de là Direction de
P'Éxpleration du Déveluppement des Hydrocarburss Bras

15. GAZ NATUREL
181 Cm Naturel Non Atari

I$.L1 En cas de décéirente de Gaz Namtel Non Lesdié, Le Conndtant enpapre des
diseussire avec Lo Minis en vu de déterminer #6 Féxaloatio et espluioniun de
Late décourete présente an earacléte polertielemen: commercial

BL S5 le Connect, après lex dissuisions sinvishs, diète que l'évaluation de Le
déuvene de Ga Naturel Nan Ascié eut putiée, || devra enoprendre le
mauume de Laaux dfévalietion de ladle découverts, confermément aux
Aspositone de tic 3.

Le Contrsctant aura droit. aux Gas d'évaluer la comeertialité de 1e découverte de Gaz
Sen os Amoeté, sl om Ti Je domarde du mois wente (30) jar avant
espion de 1 ioïsläme période d'exploration visée a lstcle 3.2, à 0 ctenrion
Se lieriasion éxélisise exoration pour une durée de quatre [Éd £ compte de
expuson 3e ladite troisième période d'exploration, en ce qui cenenme «miquemen! la
Faloaon englan  srice présumée de Le déteste 3 À

FE

1

Wei

m2

us

la

En duers de Tirapôt sue les énéfise 1e que défini à Variele 11.3, deu redevances
superbes prévues à litre 11.7 ei des benas puèvus à laticls 13, le Conttactnt
sara exempt de fous irapbts, dits, taves Où enmriburions de quelque mulure que ce
sk, onux, régtoran où cormaneur, sréseuts où fuzs, app les Dperatiant
Péralires e tout revenu à eRérent vu,plis généralement, 1e prrpiiéés, activités où
als du Centen!, y evempris sun Mabllesement, ses ensfets dé fonds et sum
onutiomement vo cxéeutir du Conras, il eeudu que se exemplons ne
£'srolignennnt qu'a Opérations Pétrole

Las dctionraires des cuté onsiiluut le Conrétan et leurs Sociètés Ales saront
st xempes de tous impr, Arai, Mmes af came, à néon dos dividendes
resus, des “eéancen, prêts cl des imécéte » aient. des Bts, tracts
fitsérocteures à Texpnratian. sereices rendas pour les amies su Réputiique
Falanique de Manitanie Méseates x prions Féraliene

Le présent aie ne aspplique pus aux semis clfecivement tendus par les
snmisrarons et euleenvies pubiques maurtaricrnes. Toutefois, es tarifs
praigués en l'agèoe visés ile Comet de ses sobres, ensparteuns,
Alien LA ages AE SON GPO UR SETVELCN FUEL n'rLÉGEUN
pee de On dénealeinent praliqués pour ees mêmes seniees pur Leslie
iniirtton cool pubriques

AL ae tomes cancde que Les impr fncens oran exigé dons fes conditions de
koi cemaun car les immeubler à uscge d'bitation.

oute cession de guelque core que ce sait entre Le soul signant Le présent Contrat
7 importe quelle Suehdté ATV ainsi que tour cession fut em acaurd aves Je
dispositions de Factiels 35 seront xeriptes de tout dit Lacs à payer Sven.

Las afiats de matériel, ions gaie ee pruduis, rohscs par Le Conhractant ot:
Je reprises iecaanl pour son pe as quo les prestations ée ere au
Conlaclant affectées aux Opérations Péulièces sont eronérées de foules inces su ie
bite afhuires, Lexar applique eus, en Égaré à 1 reure particulière des
Opérlious Féuelières, sex AGaté Pacte et seivicés nes par les stnstaitans ds
Conrotat dans le cadre du présorr Const.

PERSONNEL

Le Cemtrusiant engage ès le début des Opéralueos Fétroièes 3 assure l'emploi eu
rai à que ea aie du peemeel maueanien à contribuer à à Urmaion de
de panorusl afin de pénis soi: sccession à us emplois doses qualités,
an de aise, cnrs et de directions

AA cet elfe, Je Coniractant élire çr avan rvne fa Direotion du l'Exploration ec du
Dévelbppement des Hpruenehures Bras, à lo fn de chaque Aumée Civile. an plan de
tentent dr pere! manritenien et ur plan de Formation et 48 pere honmen. :
pet parvenir à ane paripation de plus en phui large du poil mauilanien aux À
“Opésshons Péroliéres. 3

Le
4 \&
{ &
7

PRIX DÙ PETROLE BRUT

Le pan de vente nitre du Pétrole Be pr en considéraion pour le boire due
présent Gnntat, ser le Fe du Marc FO, au Pointe Ein, corne en.
Dolls par Bal pale à veute 430) jou dcle de uma, 4 que
<éeminé at -esous pour ague Trimestre

Lis by du Marché sera Sri pour choque rype de Péri Brut où mélange de
Féoles Buts

Le Pris du Mer cpinble vux anléemenss de to Brut fus au cure d'u
aime see ckulé à Le En du Tramene coude, 6 soi del à Ja Licyeune
pondérée és prix dus pur Le Content je Gouorement Je des ventes du
Pétsle rt à des Tiers an couts du T'imestre consid. ajtés pour elles Les
différences de gualté ct de den inc que des tes de Lrusom FCB, el des
radis de paies, sens résere que Ven quan am vue à de Tiers
au du amie crade représente au incir pou eu (029 du bol des
Scans re Béte iatd aremla des Primera d'Ésploron cree sa re
présent Coma, sens au cours dudit Trad

Si e elles sem à des Tiers ne sont pas clivées durant fe Trimesæe considér, où
Se reprise pas ou moins rome pour cer LOC) di mal des quanités de Pétrote
Era de l'omemble des Péniires d'Exploitation vétroyés on le du présent Contrat,
Sander au cours dit Trimestre, fe Prix du Marché aem bl par comparaison avec
Le a Pra Count du Maté Trlcruitional >, durant Le Taim.ste com. des
Péroter Bnua produite en République Ilarique de Mauritanie et dam le 70,
proditeurs cols, sompts 1eme des duféremtiels de qualité den, rmpurt et
œudiious de paiement

ar Pb Conte Marché Incmarioral ft mere un prix 2) gl pormene
be Fée Heu vendu dérinéee, an eux de tient où de comsrrration, 9
gr crea dual à celui praiqué pour des Pérols ns de même quant
Frovemam. as régions ct és dns des canuitions eommercinies eorarabe,
at au point de vue des guanäles ge de Là desination ei de 'aliiation des Perles
Fins, compte ten des condensé marché de 1 tu ds cars,

La iasoliens snivantes sérca? uetémment enélues eu caleut du Fri du Mahé du
Pétrole Beur

ventes dns Jesquelles Méotour est une Soelété AHéS du ccaeur ainal due
ventes ontre enlés costa le Contrat ;

M ontee comprenant une comrepate autre qui paiement ao diviser rment
converties el ventes mutvées, en lou eu parie, pu des considérations auires
ac D incutionn évenemrique uses dam ex Vertes do Pétcle Bras our de
MARNE Infesnarnnal Gls que ennmars d'échanue Kem de green à
gusernement ou à des ageres gouvernementales).

22 Le Comtaein! devis également eoaéibuer à La ferenstien et au pertetionnernen des
semis de La Détction du Exploration € du Développement des iTadracarbures nas,
on a pla bi en cond avec le Ministre à ba fin de chaque Année Civile.

À et ef, Le Conrrmctut consnenur auf pas de Hnratiun ut de perlelivanement
du séasonnel mavrilantén de Vedministmien ou mets À 1 épasiion de la Direcien
de Psglerañon ét du Développement des Bporocarbares Erix ui montant de cent
alle (00.000) Doties par an

12. BONUS

IA La Contagtint vire au Mise ie Y Energie ci du Péuole ut bo di init de
Chase de cour aliens de dolls quatorze (143 eur à partir de a dan à Ioqualle
lu Miniore Ré communique copis de le délibération jar laquelle lunlance
Lénine aura mpprrne lee cuntts le para de pmnGution résis étunt précisé
qu'en ou dt de cause, Le paient: du bonus ne vécu que ls jou flancs
prés notation par Le Mare an Contractant de la pis du Jousl Clfciei perlant
iblieaion de l'ordonnance apnrouvant Les cemtats 6e piriage de produclinn visés.
Le bmsnest reerrobis au titre des Cudta Pérolees, ni dédueibleHisssdement

Leneprie vatondle, 12 Société Miurilanerre des Mydociibums (SM) ne
patio gas au paient de ce bus

A2 En aus Le Coutrasiant prieta aû Ministère de d'Énergie él da Pétrole Les ho de
rédluetion auisanrs

2 € 50.100) Della lie la production régulière coumercialisée
24 éTxplaiiion temérz pour a
ke (25.000) Bañts par jour

à Troie mit
de Péirile Brul éraut Eu qu des l'entt
Bremière fais Je Fytfme moy de véngt cg oi
oran une période de ent (O1 jours co naéefs ;

Que million (000000) Das loue 1 produetinn régulière
commerlisée de Pércle Bar exoit du vu des Fénnète J'Expluiston
aude pour 18 praière is Je vthune, moyen de claquante mille (50600)
areas pendant une période de ere (AO) jou eus à

Set mlièns € 0H Dole lorsque La production réitère dommeilisée
de Péine Faut extrait du ou des Pémmères d'Éxloiution ateèmdre pour Ua
premiere fs Le ane mayo de sortez qui le (75.000) Baril par jour
perdant une pére de Lrene (3 joue cames.

Chaenae des anmmes vibes ax afin a), H) ei €) di deseas ere versée dam Les
Lente QG) jours suivant export de a période de réénne de verte (30) ins
EPS

23 Les sun distes su atieles L3-1 6€ LE ne sonr pr rouvre et ne pauveut
dons. En auçun eu du cotidérées corne des Cols PÉTRIIS.

aan de tds ct es rene 2 C
digesce de so président por ab selon ei ahpalirs du présent éaicle LS Le
bris 0 Mareré du Pérole Brur produit, anplienhle au Trimestre coulé Les divisions
de La commission saone prises 5 Pme

Si aucune décision net prise qur La coramission dans un délai de rente (20 jours
pres a fdu Trimestre consider, Le Pix du ere du Pétrole Dr produit er Br
défhitivement pau un expert de réputation intémationale, nommé par aceard entre les
Pastes. Ge, à défaut d'accord, par Le Uno intusretiomal d'experus de Ia Chambre de
Cannes items, L'emen devra Baie Fe paix selon Les stipuletiurs dur
résent article 14 déns on dell de vingt 0) jeune aués sa rormirution. Let fa
expertise seront partages per moitié entre le Couernemnea et Je Cuntracuae.

D46 | Done aiemte de Fétisserenn du prix, Le Prix du Mc apple prose
À un Trimesbe sem le Prix do Munhé du Trimestre précéient. Tour ajustement
nécessaire sert alsE au pla tard arte (30) jus après Vélblirsement de Prix da
March pour Le rare aura

137 Le Comhaétart devté mesuuer tous 124 Hpdrearbares produits aprés extaien de
fau et des subrances connexes, se visa, avec lagcord de la Diécion de
Pexplentien et du Développement des Hydrocaroures Bts, fes instruments ét
proces sunfoanes aux méheukes en vigueur dans Tndusiie vetrolière
internal. La Direction éeT'Explortion a du Dévelumpanen: des Fgiimearhues
Buts aua de daoie d'examiner es muets ct de comte Les Insrments 21
procédures lise Sen cours d'exploitalion Le ua désire modifier ealis
lngnsments ét pressunes, devra ébtenk préalablement Eaoonr de là Direction de
P'Éxpleration du Déveluppement des Hydrocarburss Bras

15. GAZ NATUREL
181 Cm Naturel Non Atari

I$.L1 En cas de décéirente de Gaz Namtel Non Lesdié, Le Conndtant enpapre des
diseussire avec Lo Minis en vu de déterminer #6 Féxaloatio et espluioniun de
Late décourete présente an earacléte polertielemen: commercial

BL S5 le Connect, après lex dissuisions sinvishs, diète que l'évaluation de Le
déuvene de Ga Naturel Nan Ascié eut putiée, || devra enoprendre le
mauume de Laaux dfévalietion de ladle découverts, confermément aux
Aspositone de tic 3.

Le Contrsctant aura droit. aux Gas d'évaluer la comeertialité de 1e découverte de Gaz
Sen os Amoeté, sl om Ti Je domarde du mois wente (30) jar avant
espion de 1 ioïsläme période d'exploration visée a lstcle 3.2, à 0 ctenrion
Se lieriasion éxélisise exoration pour une durée de quatre [Éd £ compte de
expuson 3e ladite troisième période d'exploration, en ce qui cenenme «miquemen! la
Faloaon englan  srice présumée de Le déteste 3 À

FE

1

Wei

m2

us

la

En duers de Tirapôt sue les énéfise 1e que défini à Variele 11.3, deu redevances
superbes prévues à litre 11.7 ei des benas puèvus à laticls 13, le Conttactnt
sara exempt de fous irapbts, dits, taves Où enmriburions de quelque mulure que ce
sk, onux, régtoran où cormaneur, sréseuts où fuzs, app les Dperatiant
Péralires e tout revenu à eRérent vu,plis généralement, 1e prrpiiéés, activités où
als du Centen!, y evempris sun Mabllesement, ses ensfets dé fonds et sum
onutiomement vo cxéeutir du Conras, il eeudu que se exemplons ne
£'srolignennnt qu'a Opérations Pétrole

Las dctionraires des cuté onsiiluut le Conrétan et leurs Sociètés Ales saront
st xempes de tous impr, Arai, Mmes af came, à néon dos dividendes
resus, des “eéancen, prêts cl des imécéte » aient. des Bts, tracts
fitsérocteures à Texpnratian. sereices rendas pour les amies su Réputiique
Falanique de Manitanie Méseates x prions Féraliene

Le présent aie ne aspplique pus aux semis clfecivement tendus par les
snmisrarons et euleenvies pubiques maurtaricrnes. Toutefois, es tarifs
praigués en l'agèoe visés ile Comet de ses sobres, ensparteuns,
Alien LA ages AE SON GPO UR SETVELCN FUEL n'rLÉGEUN
pee de On dénealeinent praliqués pour ees mêmes seniees pur Leslie
iniirtton cool pubriques

AL ae tomes cancde que Les impr fncens oran exigé dons fes conditions de
koi cemaun car les immeubler à uscge d'bitation.

oute cession de guelque core que ce sait entre Le soul signant Le présent Contrat
7 importe quelle Suehdté ATV ainsi que tour cession fut em acaurd aves Je
dispositions de Factiels 35 seront xeriptes de tout dit Lacs à payer Sven.

Las afiats de matériel, ions gaie ee pruduis, rohscs par Le Conhractant ot:
Je reprises iecaanl pour son pe as quo les prestations ée ere au
Conlaclant affectées aux Opérations Péulièces sont eronérées de foules inces su ie
bite afhuires, Lexar applique eus, en Égaré à 1 reure particulière des
Opérlious Féuelières, sex AGaté Pacte et seivicés nes par les stnstaitans ds
Conrotat dans le cadre du présorr Const.

PERSONNEL

Le Cemtrusiant engage ès le début des Opéralueos Fétroièes 3 assure l'emploi eu
rai à que ea aie du peemeel maueanien à contribuer à à Urmaion de
de panorusl afin de pénis soi: sccession à us emplois doses qualités,
an de aise, cnrs et de directions

AA cet elfe, Je Coniractant élire çr avan rvne fa Direotion du l'Exploration ec du
Dévelbppement des Hpruenehures Bras, à lo fn de chaque Aumée Civile. an plan de
tentent dr pere! manritenien et ur plan de Formation et 48 pere honmen. :
pet parvenir à ane paripation de plus en phui large du poil mauilanien aux À
“Opésshons Péroliéres. 3

Le
4 \&
{ &
7

PRIX DÙ PETROLE BRUT

Le pan de vente nitre du Pétrole Be pr en considéraion pour le boire due
présent Gnntat, ser le Fe du Marc FO, au Pointe Ein, corne en.
Dolls par Bal pale à veute 430) jou dcle de uma, 4 que
<éeminé at -esous pour ague Trimestre

Lis by du Marché sera Sri pour choque rype de Péri Brut où mélange de
Féoles Buts

Le Pris du Mer cpinble vux anléemenss de to Brut fus au cure d'u
aime see ckulé à Le En du Tramene coude, 6 soi del à Ja Licyeune
pondérée és prix dus pur Le Content je Gouorement Je des ventes du
Pétsle rt à des Tiers an couts du T'imestre consid. ajtés pour elles Les
différences de gualté ct de den inc que des tes de Lrusom FCB, el des
radis de paies, sens résere que Ven quan am vue à de Tiers
au du amie crade représente au incir pou eu (029 du bol des
Scans re Béte iatd aremla des Primera d'Ésploron cree sa re
présent Coma, sens au cours dudit Trad

Si e elles sem à des Tiers ne sont pas clivées durant fe Trimesæe considér, où
Se reprise pas ou moins rome pour cer LOC) di mal des quanités de Pétrote
Era de l'omemble des Péniires d'Exploitation vétroyés on le du présent Contrat,
Sander au cours dit Trimestre, fe Prix du Marché aem bl par comparaison avec
Le a Pra Count du Maté Trlcruitional >, durant Le Taim.ste com. des
Péroter Bnua produite en République Ilarique de Mauritanie et dam le 70,
proditeurs cols, sompts 1eme des duféremtiels de qualité den, rmpurt et
œudiious de paiement

ar Pb Conte Marché Incmarioral ft mere un prix 2) gl pormene
be Fée Heu vendu dérinéee, an eux de tient où de comsrrration, 9
gr crea dual à celui praiqué pour des Pérols ns de même quant
Frovemam. as régions ct és dns des canuitions eommercinies eorarabe,
at au point de vue des guanäles ge de Là desination ei de 'aliiation des Perles
Fins, compte ten des condensé marché de 1 tu ds cars,

La iasoliens snivantes sérca? uetémment enélues eu caleut du Fri du Mahé du
Pétrole Beur

ventes dns Jesquelles Méotour est une Soelété AHéS du ccaeur ainal due
ventes ontre enlés costa le Contrat ;

M ontee comprenant une comrepate autre qui paiement ao diviser rment
converties el ventes mutvées, en lou eu parie, pu des considérations auires
ac D incutionn évenemrique uses dam ex Vertes do Pétcle Bras our de
MARNE Infesnarnnal Gls que ennmars d'échanue Kem de green à
gusernement ou à des ageres gouvernementales).

22 Le Comtaein! devis également eoaéibuer à La ferenstien et au pertetionnernen des
semis de La Détction du Exploration € du Développement des iTadracarbures nas,
on a pla bi en cond avec le Ministre à ba fin de chaque Année Civile.

À et ef, Le Conrrmctut consnenur auf pas de Hnratiun ut de perlelivanement
du séasonnel mavrilantén de Vedministmien ou mets À 1 épasiion de la Direcien
de Psglerañon ét du Développement des Bporocarbares Erix ui montant de cent
alle (00.000) Doties par an

12. BONUS

IA La Contagtint vire au Mise ie Y Energie ci du Péuole ut bo di init de
Chase de cour aliens de dolls quatorze (143 eur à partir de a dan à Ioqualle
lu Miniore Ré communique copis de le délibération jar laquelle lunlance
Lénine aura mpprrne lee cuntts le para de pmnGution résis étunt précisé
qu'en ou dt de cause, Le paient: du bonus ne vécu que ls jou flancs
prés notation par Le Mare an Contractant de la pis du Jousl Clfciei perlant
iblieaion de l'ordonnance apnrouvant Les cemtats 6e piriage de produclinn visés.
Le bmsnest reerrobis au titre des Cudta Pérolees, ni dédueibleHisssdement

Leneprie vatondle, 12 Société Miurilanerre des Mydociibums (SM) ne
patio gas au paient de ce bus

A2 En aus Le Coutrasiant prieta aû Ministère de d'Énergie él da Pétrole Les ho de
rédluetion auisanrs

2 € 50.100) Della lie la production régulière coumercialisée
24 éTxplaiiion temérz pour a
ke (25.000) Bañts par jour

à Troie mit
de Péirile Brul éraut Eu qu des l'entt
Bremière fais Je Fytfme moy de véngt cg oi
oran une période de ent (O1 jours co naéefs ;

Que million (000000) Das loue 1 produetinn régulière
commerlisée de Pércle Bar exoit du vu des Fénnète J'Expluiston
aude pour 18 praière is Je vthune, moyen de claquante mille (50600)
areas pendant une période de ere (AO) jou eus à

Set mlièns € 0H Dole lorsque La production réitère dommeilisée
de Péine Faut extrait du ou des Pémmères d'Éxloiution ateèmdre pour Ua
premiere fs Le ane mayo de sortez qui le (75.000) Baril par jour
perdant une pére de Lrene (3 joue cames.

Chaenae des anmmes vibes ax afin a), H) ei €) di deseas ere versée dam Les
Lente QG) jours suivant export de a période de réénne de verte (30) ins
EPS

23 Les sun distes su atieles L3-1 6€ LE ne sonr pr rouvre et ne pauveut
dons. En auçun eu du cotidérées corne des Cols PÉTRIIS.

aan de tds ct es rene 2 C
digesce de so président por ab selon ei ahpalirs du présent éaicle LS Le
bris 0 Mareré du Pérole Brur produit, anplienhle au Trimestre coulé Les divisions
de La commission saone prises 5 Pme

Si aucune décision net prise qur La coramission dans un délai de rente (20 jours
pres a fdu Trimestre consider, Le Pix du ere du Pétrole Dr produit er Br
défhitivement pau un expert de réputation intémationale, nommé par aceard entre les
Pastes. Ge, à défaut d'accord, par Le Uno intusretiomal d'experus de Ia Chambre de
Cannes items, L'emen devra Baie Fe paix selon Les stipuletiurs dur
résent article 14 déns on dell de vingt 0) jeune aués sa rormirution. Let fa
expertise seront partages per moitié entre le Couernemnea et Je Cuntracuae.

D46 | Done aiemte de Fétisserenn du prix, Le Prix du Mc apple prose
À un Trimesbe sem le Prix do Munhé du Trimestre précéient. Tour ajustement
nécessaire sert alsE au pla tard arte (30) jus après Vélblirsement de Prix da
March pour Le rare aura

137 Le Comhaétart devté mesuuer tous 124 Hpdrearbares produits aprés extaien de
fau et des subrances connexes, se visa, avec lagcord de la Diécion de
Pexplentien et du Développement des Hydrocaroures Bts, fes instruments ét
proces sunfoanes aux méheukes en vigueur dans Tndusiie vetrolière
internal. La Direction éeT'Explortion a du Dévelumpanen: des Fgiimearhues
Buts aua de daoie d'examiner es muets ct de comte Les Insrments 21
procédures lise Sen cours d'exploitalion Le ua désire modifier ealis
lngnsments ét pressunes, devra ébtenk préalablement Eaoonr de là Direction de
P'Éxpleration du Déveluppement des Hydrocarburss Bras

15. GAZ NATUREL
181 Cm Naturel Non Atari

I$.L1 En cas de décéirente de Gaz Namtel Non Lesdié, Le Conndtant enpapre des
diseussire avec Lo Minis en vu de déterminer #6 Féxaloatio et espluioniun de
Late décourete présente an earacléte polertielemen: commercial

BL S5 le Connect, après lex dissuisions sinvishs, diète que l'évaluation de Le
déuvene de Ga Naturel Nan Ascié eut putiée, || devra enoprendre le
mauume de Laaux dfévalietion de ladle découverts, confermément aux
Aspositone de tic 3.

Le Contrsctant aura droit. aux Gas d'évaluer la comeertialité de 1e découverte de Gaz
Sen os Amoeté, sl om Ti Je domarde du mois wente (30) jar avant
espion de 1 ioïsläme période d'exploration visée a lstcle 3.2, à 0 ctenrion
Se lieriasion éxélisise exoration pour une durée de quatre [Éd £ compte de
expuson 3e ladite troisième période d'exploration, en ce qui cenenme «miquemen! la
Faloaon englan  srice présumée de Le déteste 3 À

FE

1

Wei

m2

us

la

En duers de Tirapôt sue les énéfise 1e que défini à Variele 11.3, deu redevances
superbes prévues à litre 11.7 ei des benas puèvus à laticls 13, le Conttactnt
sara exempt de fous irapbts, dits, taves Où enmriburions de quelque mulure que ce
sk, onux, régtoran où cormaneur, sréseuts où fuzs, app les Dperatiant
Péralires e tout revenu à eRérent vu,plis généralement, 1e prrpiiéés, activités où
als du Centen!, y evempris sun Mabllesement, ses ensfets dé fonds et sum
onutiomement vo cxéeutir du Conras, il eeudu que se exemplons ne
£'srolignennnt qu'a Opérations Pétrole

Las dctionraires des cuté onsiiluut le Conrétan et leurs Sociètés Ales saront
st xempes de tous impr, Arai, Mmes af came, à néon dos dividendes
resus, des “eéancen, prêts cl des imécéte » aient. des Bts, tracts
fitsérocteures à Texpnratian. sereices rendas pour les amies su Réputiique
Falanique de Manitanie Méseates x prions Féraliene

Le présent aie ne aspplique pus aux semis clfecivement tendus par les
snmisrarons et euleenvies pubiques maurtaricrnes. Toutefois, es tarifs
praigués en l'agèoe visés ile Comet de ses sobres, ensparteuns,
Alien LA ages AE SON GPO UR SETVELCN FUEL n'rLÉGEUN
pee de On dénealeinent praliqués pour ees mêmes seniees pur Leslie
iniirtton cool pubriques

AL ae tomes cancde que Les impr fncens oran exigé dons fes conditions de
koi cemaun car les immeubler à uscge d'bitation.

oute cession de guelque core que ce sait entre Le soul signant Le présent Contrat
7 importe quelle Suehdté ATV ainsi que tour cession fut em acaurd aves Je
dispositions de Factiels 35 seront xeriptes de tout dit Lacs à payer Sven.

Las afiats de matériel, ions gaie ee pruduis, rohscs par Le Conhractant ot:
Je reprises iecaanl pour son pe as quo les prestations ée ere au
Conlaclant affectées aux Opérations Péulièces sont eronérées de foules inces su ie
bite afhuires, Lexar applique eus, en Égaré à 1 reure particulière des
Opérlious Féuelières, sex AGaté Pacte et seivicés nes par les stnstaitans ds
Conrotat dans le cadre du présorr Const.

PERSONNEL

Le Cemtrusiant engage ès le début des Opéralueos Fétroièes 3 assure l'emploi eu
rai à que ea aie du peemeel maueanien à contribuer à à Urmaion de
de panorusl afin de pénis soi: sccession à us emplois doses qualités,
an de aise, cnrs et de directions

AA cet elfe, Je Coniractant élire çr avan rvne fa Direotion du l'Exploration ec du
Dévelbppement des Hpruenehures Bras, à lo fn de chaque Aumée Civile. an plan de
tentent dr pere! manritenien et ur plan de Formation et 48 pere honmen. :
pet parvenir à ane paripation de plus en phui large du poil mauilanien aux À
“Opésshons Péroliéres. 3

Le
4 \&
{ &
7

PRIX DÙ PETROLE BRUT

Le pan de vente nitre du Pétrole Be pr en considéraion pour le boire due
présent Gnntat, ser le Fe du Marc FO, au Pointe Ein, corne en.
Dolls par Bal pale à veute 430) jou dcle de uma, 4 que
<éeminé at -esous pour ague Trimestre

Lis by du Marché sera Sri pour choque rype de Péri Brut où mélange de
Féoles Buts

Le Pris du Mer cpinble vux anléemenss de to Brut fus au cure d'u
aime see ckulé à Le En du Tramene coude, 6 soi del à Ja Licyeune
pondérée és prix dus pur Le Content je Gouorement Je des ventes du
Pétsle rt à des Tiers an couts du T'imestre consid. ajtés pour elles Les
différences de gualté ct de den inc que des tes de Lrusom FCB, el des
radis de paies, sens résere que Ven quan am vue à de Tiers
au du amie crade représente au incir pou eu (029 du bol des
Scans re Béte iatd aremla des Primera d'Ésploron cree sa re
présent Coma, sens au cours dudit Trad

Si e elles sem à des Tiers ne sont pas clivées durant fe Trimesæe considér, où
Se reprise pas ou moins rome pour cer LOC) di mal des quanités de Pétrote
Era de l'omemble des Péniires d'Exploitation vétroyés on le du présent Contrat,
Sander au cours dit Trimestre, fe Prix du Marché aem bl par comparaison avec
Le a Pra Count du Maté Trlcruitional >, durant Le Taim.ste com. des
Péroter Bnua produite en République Ilarique de Mauritanie et dam le 70,
proditeurs cols, sompts 1eme des duféremtiels de qualité den, rmpurt et
œudiious de paiement

ar Pb Conte Marché Incmarioral ft mere un prix 2) gl pormene
be Fée Heu vendu dérinéee, an eux de tient où de comsrrration, 9
gr crea dual à celui praiqué pour des Pérols ns de même quant
Frovemam. as régions ct és dns des canuitions eommercinies eorarabe,
at au point de vue des guanäles ge de Là desination ei de 'aliiation des Perles
Fins, compte ten des condensé marché de 1 tu ds cars,

La iasoliens snivantes sérca? uetémment enélues eu caleut du Fri du Mahé du
Pétrole Beur

ventes dns Jesquelles Méotour est une Soelété AHéS du ccaeur ainal due
ventes ontre enlés costa le Contrat ;

M ontee comprenant une comrepate autre qui paiement ao diviser rment
converties el ventes mutvées, en lou eu parie, pu des considérations auires
ac D incutionn évenemrique uses dam ex Vertes do Pétcle Bras our de
MARNE Infesnarnnal Gls que ennmars d'échanue Kem de green à
gusernement ou à des ageres gouvernementales).

22 Le Comtaein! devis également eoaéibuer à La ferenstien et au pertetionnernen des
semis de La Détction du Exploration € du Développement des iTadracarbures nas,
on a pla bi en cond avec le Ministre à ba fin de chaque Année Civile.

À et ef, Le Conrrmctut consnenur auf pas de Hnratiun ut de perlelivanement
du séasonnel mavrilantén de Vedministmien ou mets À 1 épasiion de la Direcien
de Psglerañon ét du Développement des Bporocarbares Erix ui montant de cent
alle (00.000) Doties par an

12. BONUS

IA La Contagtint vire au Mise ie Y Energie ci du Péuole ut bo di init de
Chase de cour aliens de dolls quatorze (143 eur à partir de a dan à Ioqualle
lu Miniore Ré communique copis de le délibération jar laquelle lunlance
Lénine aura mpprrne lee cuntts le para de pmnGution résis étunt précisé
qu'en ou dt de cause, Le paient: du bonus ne vécu que ls jou flancs
prés notation par Le Mare an Contractant de la pis du Jousl Clfciei perlant
iblieaion de l'ordonnance apnrouvant Les cemtats 6e piriage de produclinn visés.
Le bmsnest reerrobis au titre des Cudta Pérolees, ni dédueibleHisssdement

Leneprie vatondle, 12 Société Miurilanerre des Mydociibums (SM) ne
patio gas au paient de ce bus

A2 En aus Le Coutrasiant prieta aû Ministère de d'Énergie él da Pétrole Les ho de
rédluetion auisanrs

2 € 50.100) Della lie la production régulière coumercialisée
24 éTxplaiiion temérz pour a
ke (25.000) Bañts par jour

à Troie mit
de Péirile Brul éraut Eu qu des l'entt
Bremière fais Je Fytfme moy de véngt cg oi
oran une période de ent (O1 jours co naéefs ;

Que million (000000) Das loue 1 produetinn régulière
commerlisée de Pércle Bar exoit du vu des Fénnète J'Expluiston
aude pour 18 praière is Je vthune, moyen de claquante mille (50600)
areas pendant une période de ere (AO) jou eus à

Set mlièns € 0H Dole lorsque La production réitère dommeilisée
de Péine Faut extrait du ou des Pémmères d'Éxloiution ateèmdre pour Ua
premiere fs Le ane mayo de sortez qui le (75.000) Baril par jour
perdant une pére de Lrene (3 joue cames.

Chaenae des anmmes vibes ax afin a), H) ei €) di deseas ere versée dam Les
Lente QG) jours suivant export de a période de réénne de verte (30) ins
EPS

23 Les sun distes su atieles L3-1 6€ LE ne sonr pr rouvre et ne pauveut
dons. En auçun eu du cotidérées corne des Cols PÉTRIIS.

aan de tds ct es rene 2 C
digesce de so président por ab selon ei ahpalirs du présent éaicle LS Le
bris 0 Mareré du Pérole Brur produit, anplienhle au Trimestre coulé Les divisions
de La commission saone prises 5 Pme

Si aucune décision net prise qur La coramission dans un délai de rente (20 jours
pres a fdu Trimestre consider, Le Pix du ere du Pétrole Dr produit er Br
défhitivement pau un expert de réputation intémationale, nommé par aceard entre les
Pastes. Ge, à défaut d'accord, par Le Uno intusretiomal d'experus de Ia Chambre de
Cannes items, L'emen devra Baie Fe paix selon Les stipuletiurs dur
résent article 14 déns on dell de vingt 0) jeune aués sa rormirution. Let fa
expertise seront partages per moitié entre le Couernemnea et Je Cuntracuae.

D46 | Done aiemte de Fétisserenn du prix, Le Prix du Mc apple prose
À un Trimesbe sem le Prix do Munhé du Trimestre précéient. Tour ajustement
nécessaire sert alsE au pla tard arte (30) jus après Vélblirsement de Prix da
March pour Le rare aura

137 Le Comhaétart devté mesuuer tous 124 Hpdrearbares produits aprés extaien de
fau et des subrances connexes, se visa, avec lagcord de la Diécion de
Pexplentien et du Développement des Hydrocaroures Bts, fes instruments ét
proces sunfoanes aux méheukes en vigueur dans Tndusiie vetrolière
internal. La Direction éeT'Explortion a du Dévelumpanen: des Fgiimearhues
Buts aua de daoie d'examiner es muets ct de comte Les Insrments 21
procédures lise Sen cours d'exploitalion Le ua désire modifier ealis
lngnsments ét pressunes, devra ébtenk préalablement Eaoonr de là Direction de
P'Éxpleration du Déveluppement des Hydrocarburss Bras

15. GAZ NATUREL
181 Cm Naturel Non Atari

I$.L1 En cas de décéirente de Gaz Namtel Non Lesdié, Le Conndtant enpapre des
diseussire avec Lo Minis en vu de déterminer #6 Féxaloatio et espluioniun de
Late décourete présente an earacléte polertielemen: commercial

BL S5 le Connect, après lex dissuisions sinvishs, diète que l'évaluation de Le
déuvene de Ga Naturel Nan Ascié eut putiée, || devra enoprendre le
mauume de Laaux dfévalietion de ladle découverts, confermément aux
Aspositone de tic 3.

Le Contrsctant aura droit. aux Gas d'évaluer la comeertialité de 1e découverte de Gaz
Sen os Amoeté, sl om Ti Je domarde du mois wente (30) jar avant
espion de 1 ioïsläme période d'exploration visée a lstcle 3.2, à 0 ctenrion
Se lieriasion éxélisise exoration pour une durée de quatre [Éd £ compte de
expuson 3e ladite troisième période d'exploration, en ce qui cenenme «miquemen! la
Faloaon englan  srice présumée de Le déteste 3 À

ire, Le Parties dvalusront eonjainrement Le désuuches possiites pour le Ge
role lu découverte susvisée, à la Fois au Je man cal À l'expurtation. ain
que les moyens néestires à sa romrerciaiæation, ct evident Li posribilté
d'une ennymercialisation conjointe de jeurs pars de production a4 ca où Ju éécenrente.
de Due Nate! ne seal pas autiem exphaihle commentent

15.123 A Lieu ie travaux d'évaluation, ru cs où Les Paris décident gonjoiieient qu
Véxploñation de ovlle décauvars est justifie rour alimenter Le Mare local, 3, 80
as où de Conan s'engagent À déveicnper et molaire ce Geé Nutuïé pur
Vexporulion, le Camenétant saumetre avant le fin de la pinot de quire 3 ans
susiiée une dennde d'autiation erclushe d'expiaittun que Je Gouvernement

Au ces où les Pardes contienduieit que: dévelipenét dé Pusoëlent de Gr
Nour one juste, on au eus où Lu Comtracser désert dovelope et produire cet
euuédéat pour Jexporiion, le Cuntectant digue dans le progrmme de
déisioppement 1 de proruetion SE & Porte 0, ations sipelénentaires
nécensries &u développement a à l'exploitation de cet esche d s0n esmnion des
eos y abs,

Le Contact devra als proctar ao développement el à lenpluiation de cet
Sxchkanl conformément an progrumne de développent et de prduction sois et
approuvé pur ie Minis durs es coudirions jadvtes à laricis 9,8, et le dupuslions
di présent Cantal upplieables au Pétele Baue Sppliquerent mets smunmdis à
nude de Ga Vars, ons réserve des dispesiions paraitre prévues ati
152

Aceurtara dans les uendiiens pére à l'article 46.

Line mocédire sirairs sea apple sf Ja vente ou 19 commescialisaion di Ga

Le Cootrolent devra alor procéder au dévdoppement & à l'xnlastation de ce Gaz
. Naturl Agcceig sr décidée au nm de L'exploitatoi du aient.

Naturel cunformémen an programe de dévclcppement et de production sis uu ct
approé par le Minis dus Les cuadiions prévues à Famieie 3.8, 1 les isposiiuus
a present Contrat applicables au Pit Br applique mule pan ou Gaz
Pair, four réiorve des Gapuaitions pareulières prévoes à lnicle 15%

1522 Au cas où le Contigclt ne contidérerat pos Fexplaitation de Téxcétent de Cia.
Noutel comme jiadiié 1 ai 1e Gonemerient, & umporte quel move, dés
Fute, le Ministre vx acier le Contractant uque! ue

FLE SE le Contactent conaidére que Févaluation de In découvere de Gaz Naturel Not
“Associé conetnée ae pr JUSÉG, Le Ministre pour, avec un puéasis de Un huit
LÉ mois. qui pet ên élit avec le cunsentement du Contrictnt, detnandea à
se d'abandonner és druñiasur la surfoe délimitan lite découreté

9 Le Cénimeen meta gratuitement à là digposiéon du Gouvemonent, aûx
srl de séparation du Peas Be et du Ge Natorel, ou eu part de
uen ue Le Bouserméent désert eniever ;

M7 Le Government sa sopomdble de Je enlle, du itunes, de le
enrpaision ef du manspatt de ce ercblent, à partit des insallions de
sépurtion taxis, eCsuparrer dou Le cos Supplémentaires y afferité

De même, 3 le Conracant, À Msaue des sara d'éaluuion, considère que la
“envie de Goz Naf Non soucis set pur commence le Caement
das, ave a dans de x Ha (5 mot, dead au Cote d'AbeRÉommer
droits ua rte dément te doute © En cnion des iii nésexaires 3x opésatons visées à lle bc

Éetns. ainsi quo l'enlévamnt de cet excédene pa Le Gourmet, On!
Riom canfimatit aux re, de Yon en mage du latte lire
amande x de an à ne poemes Ja prune Fenévanens 4
Airport a Péri at pack Conraant

Dans las deux cas, Le Contactaut perle togt dvi sue les Hodrocarhures qui
rvutsient dre produits à pari 4 Ii déremrete, et le Gourermeeat pours airs

dise, où foire Siné, lous Les Ut d'évlution, fe Hevélmppoment de
mrertation. de Haïlemen de tanspor &i de commercialbalion iclaufe à ee
découvre, aus suce contrepurtie pour Le Carter, à cmdition, toutetuis, de a
es porter préjudiee à La rédisellon des Opéerians Péluliées du Cnracial,

LRAS Tout excédent de Ge Naturel Asrocié qui ne semi pue utilisé dans Le cadre dés
aricles 15.2. et 152.2 dhvra étre ramjecté ga le Cemrieiat, Toutéfs, list va
As droit de brie Je ga confurmérnent aux règles de lat en avupe dés l'industrie
pétrlière intemasenale, & condition quo le Cunércent foumisse qu Minisre nn
por démontrant qe ce ge ae peut pas dre éoumomquemen nt ps alice:
Lu aix de réempéearion du Pénole But per rnjeeion suivant les taporitions de
ati 9.15, et que ie Ministre spin Jedi brülage, approbation qui ne sera vas
és aie more.

182 Ge Naturel Asoneié

T2 En due de décourente coursmneiate de Pelle Br, le Constant indigeere dés Le
Fsppon prévu à laniele 2 58% considère que Le proéecion de Ga Nanel Asie
ter ln apnUts écessaes aux beioins des Opérations Pérolicres
rclaives 3 a prosastion de Pluie Bro (o compr Les cpérations de rénffon), ut
SIL enmkdère que où excédent et seible dre produit en ariés
commerciales. &u ca 02 Le Gants more 2vfsé le Ceuvemenent d'u Re
excédent, lex Parier évaheinet copain der (ébés possibles pour cet

153 Disposiions communes au Gr Rarnrel Associé et Von Ausorié

: arr 6 : " 183 Le Contact um le dit de diapos de pet ii prod de Ga Nat.
RE Rat ft eh ol à exo 0 La aBanenat ae dns du pdt Cao À Dan een di 00
poablué dune conmacliaton cine de us par de prod de 1 rover D céprtan de ades de dut Eu aan red Mayotte
excédent de Gr Kat au cas où ce Ex Sa 7 Auot APE Me ane que Vo Ge RQ ro Prod de €
Sa D 4e D een PE Se vs le mat bd où à Fo son de

# EE

Hpdroearurs liquid rm séparés, lesquels seront considérés comme de Pétrole

Puit Fins de Ier parte entre Le Parhes el l'artte 0 Las hénéfiinires des mansferts suvvisés doivent sarisire ax conditions fes par Le

résout aricle 16 pour la consiretion et l'exploiaion des canalisations cf instalations
isôes, Es doivent en outre amisfire aux tondiions cdpôce du Commune dans Le
cadre du présent Contrat

5.3.2 Don les besoin de présent Cana, le Prix du mure du Gaz, Natuiel. exp du
Dali par lit de a. 6 BA

164 Le Contragant du les bénéficiaire, de mansferts susvisé ee d'autres exploits
purent sssbule entre eux pour Laure en commun le Lranpert les pros extras
deues éxploitaäuns sou réserve des disprailions de arche 165 près

43 Au prix diem des acheteurs pous ce qui cemente Je ventes de Gi Narare à
export à des Tiers;

Peur ce qu coneèue Le ventes sur le maté Lol du Gaz None en tant que
oriidbl, em prix  cbmvéni ut accord mutuel Gé Le Mir fu l'até
Ationae que Gounemeet éd par 1, arbtin du Ge Nate si
Xe marché Wal} ei fe Conbactant, sur Le be notamment des cou da ucche
ps 0 méme detre a arbre de sr ae Gus Ti protocol aus où coms pass ti es lens 2 re nine À

ser la conchuie des opéreburis de vonstrusiiun ct an, ad partage des desde

x fine de Fapploaen des amies 10LA 4 132, ls quais de ae Naluiel rés riareies mt de 'aeit e7 ça de Marion de Pace, durent de

sons, spa début des eat ses pou LS Een des Opens an prés da Mine

Péri Prés sant expats en noue de Baril de Role Le vnéai

ral tel que sent spitanRe mg (168) mères cubos de Ga: Aurel mesurés à la TES Le tracé et ler samets

mac de 15 à La pression ahnosphérque 8e 1,325 ba sort Rpuiér

ga an (I) Banda Pérou combo contre ae Les Par.

Lis pee égalemam s'associer avec de er qualifiés, y vompis Le Gouemement,
soit detetacnt, so par linteraidiaire d'u éxganisenc ziblie où dub société JL,
our la rhaion ce 'explehation dur eamalisafons ct fnac

18

tiques den canalisations e irglletions Gaisent Dire érlis de
man à asser Ia velleus, le transport et lévreuathes des pros des sise
dans Les malleuses end feshriques et écomomigaes ct en pestsuïer de manière
à mesurer In mélioure valnrisañon pour Ia some de ces prods on dépre 1es
sisemeais #1 à peietué 2a saved de leviroinement el le dévéioppement
rationnes en genes.

16. TRANSPORT DES HYDROCARBURES PAR C'ANALISATIONS

FL 81 le Cunractant désire procéder au tansport d'Hdrocanbnnes par camions, dait
demander lappolsion présléble per Re Misieue du proie des canalisations et
instalaions conreapaaintes ele déivrnnee d'une ais rar oN.

7 bai de plusicies décuveries Alsdracarbures dns La mére région séograpique,
Je Contracrait des ‘entente à l'amiable avec leë auiteé engloilane pour Le
sonstruction eo Tao cure de samalisations eau nations permetant
Aéczse Jo on past de eur produidons éspectives. Tous prôtscoles, 2 où
eus qu cédant devra de Soumis l'apprehatn préalcble du Mérite,

262 Nono sta oures disnoslions égives ou régler raies, 1e Cteastant
A Le dr pemeut e dunèe de eliité du Convat et dam les conditions dites au
présent arts 16 de traver et de transporter dans ses propres installations 4 Htéeur
Ge ateirs de In République IMlemigue de Mauriaie sims) que sur Le plaeau
cneasl é la one écoeprique exclesive qol en dépendenr vi dans lei caux
mitentes, vu de Jaire citer ex Hapoñle, jeu 6 conservant Ie maprité (les
pesduits césuant de see acivina exploienion où n8 part Bois pda ve Les
points de collee de Wade de stockage de chargement ou de grinre
ersommaton,

A déur d'accord anale, a Mini pou vies au Le d'usure
Enplaecs sasocent pour Le contcion cou luna cum due La
rules enons Lehmiguos ce Summer oc O8, à
condition que see demandé ge puisse 8/62 poix I digne au Conte ant des
Auvtssemeués spa à Gex GA ur supp IL avai rer eut La
rdlistion da projet de arsport. En cas de déacan ele Le parles eu Quiaion Le
Send sen sou à abs uit Va ocre prévue à Faricie 29 du pré
anne ce a de couieics avan pour chi pemnete ou facler es anses Contrat.
par canahistins d'Hpdroeorhures à ven d'au Étus sienéatent à êlz pa856es | |
Fe dei Et ct Le Répoiique lue de Mountznie, rl duttdea sons 17 L'éuerisation de (impor dfjdrocehues par cmglralions est acoundée ur dés,
A A cc € qu pour lle carspate lapproharion du projet de ect de anaisaio ur intl

Aiscriminmtion au Curraurant ausvisé tes les avantages qui pouce Lun de proie de coran
Pexécution de ces eohrenpions en faveur du CoaeTEmt ot à La demande et confèce à son exécution un caractère d'utilité frbliqué, Cie
atrisäon emport déclaraion d'utilité publique.

168 Les dure visée à ace O2 peuvent ête mendiés incidulloment on
ninjotrtement pur Is Contesctaer dans es comtions duoiedes dans te présent Const
Le tamis Éveulels ut Tiers son soul à lstorsation préniabie du Ministre

Licemiler dus teraime aévesaes aus candihations Imation fetfetue dan
Lés donations Hu 5 l'utiele 7 du prés Cunira

ire, Le Parties dvalusront eonjainrement Le désuuches possiites pour le Ge
role lu découverte susvisée, à la Fois au Je man cal À l'expurtation. ain
que les moyens néestires à sa romrerciaiæation, ct evident Li posribilté
d'une ennymercialisation conjointe de jeurs pars de production a4 ca où Ju éécenrente.
de Due Nate! ne seal pas autiem exphaihle commentent

15.123 A Lieu ie travaux d'évaluation, ru cs où Les Paris décident gonjoiieient qu
Véxploñation de ovlle décauvars est justifie rour alimenter Le Mare local, 3, 80
as où de Conan s'engagent À déveicnper et molaire ce Geé Nutuïé pur
Vexporulion, le Camenétant saumetre avant le fin de la pinot de quire 3 ans
susiiée une dennde d'autiation erclushe d'expiaittun que Je Gouvernement

Au ces où les Pardes contienduieit que: dévelipenét dé Pusoëlent de Gr
Nour one juste, on au eus où Lu Comtracser désert dovelope et produire cet
euuédéat pour Jexporiion, le Cuntectant digue dans le progrmme de
déisioppement 1 de proruetion SE & Porte 0, ations sipelénentaires
nécensries &u développement a à l'exploitation de cet esche d s0n esmnion des
eos y abs,

Le Contact devra als proctar ao développement el à lenpluiation de cet
Sxchkanl conformément an progrumne de développent et de prduction sois et
approuvé pur ie Minis durs es coudirions jadvtes à laricis 9,8, et le dupuslions
di présent Cantal upplieables au Pétele Baue Sppliquerent mets smunmdis à
nude de Ga Vars, ons réserve des dispesiions paraitre prévues ati
152

Aceurtara dans les uendiiens pére à l'article 46.

Line mocédire sirairs sea apple sf Ja vente ou 19 commescialisaion di Ga

Le Cootrolent devra alor procéder au dévdoppement & à l'xnlastation de ce Gaz
. Naturl Agcceig sr décidée au nm de L'exploitatoi du aient.

Naturel cunformémen an programe de dévclcppement et de production sis uu ct
approé par le Minis dus Les cuadiions prévues à Famieie 3.8, 1 les isposiiuus
a present Contrat applicables au Pit Br applique mule pan ou Gaz
Pair, four réiorve des Gapuaitions pareulières prévoes à lnicle 15%

1522 Au cas où le Contigclt ne contidérerat pos Fexplaitation de Téxcétent de Cia.
Noutel comme jiadiié 1 ai 1e Gonemerient, & umporte quel move, dés
Fute, le Ministre vx acier le Contractant uque! ue

FLE SE le Contactent conaidére que Févaluation de In découvere de Gaz Naturel Not
“Associé conetnée ae pr JUSÉG, Le Ministre pour, avec un puéasis de Un huit
LÉ mois. qui pet ên élit avec le cunsentement du Contrictnt, detnandea à
se d'abandonner és druñiasur la surfoe délimitan lite découreté

9 Le Cénimeen meta gratuitement à là digposiéon du Gouvemonent, aûx
srl de séparation du Peas Be et du Ge Natorel, ou eu part de
uen ue Le Bouserméent désert eniever ;

M7 Le Government sa sopomdble de Je enlle, du itunes, de le
enrpaision ef du manspatt de ce ercblent, à partit des insallions de
sépurtion taxis, eCsuparrer dou Le cos Supplémentaires y afferité

De même, 3 le Conracant, À Msaue des sara d'éaluuion, considère que la
“envie de Goz Naf Non soucis set pur commence le Caement
das, ave a dans de x Ha (5 mot, dead au Cote d'AbeRÉommer
droits ua rte dément te doute © En cnion des iii nésexaires 3x opésatons visées à lle bc

Éetns. ainsi quo l'enlévamnt de cet excédene pa Le Gourmet, On!
Riom canfimatit aux re, de Yon en mage du latte lire
amande x de an à ne poemes Ja prune Fenévanens 4
Airport a Péri at pack Conraant

Dans las deux cas, Le Contactaut perle togt dvi sue les Hodrocarhures qui
rvutsient dre produits à pari 4 Ii déremrete, et le Gourermeeat pours airs

dise, où foire Siné, lous Les Ut d'évlution, fe Hevélmppoment de
mrertation. de Haïlemen de tanspor &i de commercialbalion iclaufe à ee
découvre, aus suce contrepurtie pour Le Carter, à cmdition, toutetuis, de a
es porter préjudiee à La rédisellon des Opéerians Péluliées du Cnracial,

LRAS Tout excédent de Ge Naturel Asrocié qui ne semi pue utilisé dans Le cadre dés
aricles 15.2. et 152.2 dhvra étre ramjecté ga le Cemrieiat, Toutéfs, list va
As droit de brie Je ga confurmérnent aux règles de lat en avupe dés l'industrie
pétrlière intemasenale, & condition quo le Cunércent foumisse qu Minisre nn
por démontrant qe ce ge ae peut pas dre éoumomquemen nt ps alice:
Lu aix de réempéearion du Pénole But per rnjeeion suivant les taporitions de
ati 9.15, et que ie Ministre spin Jedi brülage, approbation qui ne sera vas
és aie more.

182 Ge Naturel Asoneié

T2 En due de décourente coursmneiate de Pelle Br, le Constant indigeere dés Le
Fsppon prévu à laniele 2 58% considère que Le proéecion de Ga Nanel Asie
ter ln apnUts écessaes aux beioins des Opérations Pérolicres
rclaives 3 a prosastion de Pluie Bro (o compr Les cpérations de rénffon), ut
SIL enmkdère que où excédent et seible dre produit en ariés
commerciales. &u ca 02 Le Gants more 2vfsé le Ceuvemenent d'u Re
excédent, lex Parier évaheinet copain der (ébés possibles pour cet

153 Disposiions communes au Gr Rarnrel Associé et Von Ausorié

: arr 6 : " 183 Le Contact um le dit de diapos de pet ii prod de Ga Nat.
RE Rat ft eh ol à exo 0 La aBanenat ae dns du pdt Cao À Dan een di 00
poablué dune conmacliaton cine de us par de prod de 1 rover D céprtan de ades de dut Eu aan red Mayotte
excédent de Gr Kat au cas où ce Ex Sa 7 Auot APE Me ane que Vo Ge RQ ro Prod de €
Sa D 4e D een PE Se vs le mat bd où à Fo son de

# EE

Hpdroearurs liquid rm séparés, lesquels seront considérés comme de Pétrole

Puit Fins de Ier parte entre Le Parhes el l'artte 0 Las hénéfiinires des mansferts suvvisés doivent sarisire ax conditions fes par Le

résout aricle 16 pour la consiretion et l'exploiaion des canalisations cf instalations
isôes, Es doivent en outre amisfire aux tondiions cdpôce du Commune dans Le
cadre du présent Contrat

5.3.2 Don les besoin de présent Cana, le Prix du mure du Gaz, Natuiel. exp du
Dali par lit de a. 6 BA

164 Le Contragant du les bénéficiaire, de mansferts susvisé ee d'autres exploits
purent sssbule entre eux pour Laure en commun le Lranpert les pros extras
deues éxploitaäuns sou réserve des disprailions de arche 165 près

43 Au prix diem des acheteurs pous ce qui cemente Je ventes de Gi Narare à
export à des Tiers;

Peur ce qu coneèue Le ventes sur le maté Lol du Gaz None en tant que
oriidbl, em prix  cbmvéni ut accord mutuel Gé Le Mir fu l'até
Ationae que Gounemeet éd par 1, arbtin du Ge Nate si
Xe marché Wal} ei fe Conbactant, sur Le be notamment des cou da ucche
ps 0 méme detre a arbre de sr ae Gus Ti protocol aus où coms pass ti es lens 2 re nine À

ser la conchuie des opéreburis de vonstrusiiun ct an, ad partage des desde

x fine de Fapploaen des amies 10LA 4 132, ls quais de ae Naluiel rés riareies mt de 'aeit e7 ça de Marion de Pace, durent de

sons, spa début des eat ses pou LS Een des Opens an prés da Mine

Péri Prés sant expats en noue de Baril de Role Le vnéai

ral tel que sent spitanRe mg (168) mères cubos de Ga: Aurel mesurés à la TES Le tracé et ler samets

mac de 15 à La pression ahnosphérque 8e 1,325 ba sort Rpuiér

ga an (I) Banda Pérou combo contre ae Les Par.

Lis pee égalemam s'associer avec de er qualifiés, y vompis Le Gouemement,
soit detetacnt, so par linteraidiaire d'u éxganisenc ziblie où dub société JL,
our la rhaion ce 'explehation dur eamalisafons ct fnac

18

tiques den canalisations e irglletions Gaisent Dire érlis de
man à asser Ia velleus, le transport et lévreuathes des pros des sise
dans Les malleuses end feshriques et écomomigaes ct en pestsuïer de manière
à mesurer In mélioure valnrisañon pour Ia some de ces prods on dépre 1es
sisemeais #1 à peietué 2a saved de leviroinement el le dévéioppement
rationnes en genes.

16. TRANSPORT DES HYDROCARBURES PAR C'ANALISATIONS

FL 81 le Cunractant désire procéder au tansport d'Hdrocanbnnes par camions, dait
demander lappolsion présléble per Re Misieue du proie des canalisations et
instalaions conreapaaintes ele déivrnnee d'une ais rar oN.

7 bai de plusicies décuveries Alsdracarbures dns La mére région séograpique,
Je Contracrait des ‘entente à l'amiable avec leë auiteé engloilane pour Le
sonstruction eo Tao cure de samalisations eau nations permetant
Aéczse Jo on past de eur produidons éspectives. Tous prôtscoles, 2 où
eus qu cédant devra de Soumis l'apprehatn préalcble du Mérite,

262 Nono sta oures disnoslions égives ou régler raies, 1e Cteastant
A Le dr pemeut e dunèe de eliité du Convat et dam les conditions dites au
présent arts 16 de traver et de transporter dans ses propres installations 4 Htéeur
Ge ateirs de In République IMlemigue de Mauriaie sims) que sur Le plaeau
cneasl é la one écoeprique exclesive qol en dépendenr vi dans lei caux
mitentes, vu de Jaire citer ex Hapoñle, jeu 6 conservant Ie maprité (les
pesduits césuant de see acivina exploienion où n8 part Bois pda ve Les
points de collee de Wade de stockage de chargement ou de grinre
ersommaton,

A déur d'accord anale, a Mini pou vies au Le d'usure
Enplaecs sasocent pour Le contcion cou luna cum due La
rules enons Lehmiguos ce Summer oc O8, à
condition que see demandé ge puisse 8/62 poix I digne au Conte ant des
Auvtssemeués spa à Gex GA ur supp IL avai rer eut La
rdlistion da projet de arsport. En cas de déacan ele Le parles eu Quiaion Le
Send sen sou à abs uit Va ocre prévue à Faricie 29 du pré
anne ce a de couieics avan pour chi pemnete ou facler es anses Contrat.
par canahistins d'Hpdroeorhures à ven d'au Étus sienéatent à êlz pa856es | |
Fe dei Et ct Le Répoiique lue de Mountznie, rl duttdea sons 17 L'éuerisation de (impor dfjdrocehues par cmglralions est acoundée ur dés,
A A cc € qu pour lle carspate lapproharion du projet de ect de anaisaio ur intl

Aiscriminmtion au Curraurant ausvisé tes les avantages qui pouce Lun de proie de coran
Pexécution de ces eohrenpions en faveur du CoaeTEmt ot à La demande et confèce à son exécution un caractère d'utilité frbliqué, Cie
atrisäon emport déclaraion d'utilité publique.

168 Les dure visée à ace O2 peuvent ête mendiés incidulloment on
ninjotrtement pur Is Contesctaer dans es comtions duoiedes dans te présent Const
Le tamis Éveulels ut Tiers son soul à lstorsation préniabie du Ministre

Licemiler dus teraime aévesaes aus candihations Imation fetfetue dan
Lés donations Hu 5 l'utiele 7 du prés Cunira

ire, Le Parties dvalusront eonjainrement Le désuuches possiites pour le Ge
role lu découverte susvisée, à la Fois au Je man cal À l'expurtation. ain
que les moyens néestires à sa romrerciaiæation, ct evident Li posribilté
d'une ennymercialisation conjointe de jeurs pars de production a4 ca où Ju éécenrente.
de Due Nate! ne seal pas autiem exphaihle commentent

15.123 A Lieu ie travaux d'évaluation, ru cs où Les Paris décident gonjoiieient qu
Véxploñation de ovlle décauvars est justifie rour alimenter Le Mare local, 3, 80
as où de Conan s'engagent À déveicnper et molaire ce Geé Nutuïé pur
Vexporulion, le Camenétant saumetre avant le fin de la pinot de quire 3 ans
susiiée une dennde d'autiation erclushe d'expiaittun que Je Gouvernement

Au ces où les Pardes contienduieit que: dévelipenét dé Pusoëlent de Gr
Nour one juste, on au eus où Lu Comtracser désert dovelope et produire cet
euuédéat pour Jexporiion, le Cuntectant digue dans le progrmme de
déisioppement 1 de proruetion SE & Porte 0, ations sipelénentaires
nécensries &u développement a à l'exploitation de cet esche d s0n esmnion des
eos y abs,

Le Contact devra als proctar ao développement el à lenpluiation de cet
Sxchkanl conformément an progrumne de développent et de prduction sois et
approuvé pur ie Minis durs es coudirions jadvtes à laricis 9,8, et le dupuslions
di présent Cantal upplieables au Pétele Baue Sppliquerent mets smunmdis à
nude de Ga Vars, ons réserve des dispesiions paraitre prévues ati
152

Aceurtara dans les uendiiens pére à l'article 46.

Line mocédire sirairs sea apple sf Ja vente ou 19 commescialisaion di Ga

Le Cootrolent devra alor procéder au dévdoppement & à l'xnlastation de ce Gaz
. Naturl Agcceig sr décidée au nm de L'exploitatoi du aient.

Naturel cunformémen an programe de dévclcppement et de production sis uu ct
approé par le Minis dus Les cuadiions prévues à Famieie 3.8, 1 les isposiiuus
a present Contrat applicables au Pit Br applique mule pan ou Gaz
Pair, four réiorve des Gapuaitions pareulières prévoes à lnicle 15%

1522 Au cas où le Contigclt ne contidérerat pos Fexplaitation de Téxcétent de Cia.
Noutel comme jiadiié 1 ai 1e Gonemerient, & umporte quel move, dés
Fute, le Ministre vx acier le Contractant uque! ue

FLE SE le Contactent conaidére que Févaluation de In découvere de Gaz Naturel Not
“Associé conetnée ae pr JUSÉG, Le Ministre pour, avec un puéasis de Un huit
LÉ mois. qui pet ên élit avec le cunsentement du Contrictnt, detnandea à
se d'abandonner és druñiasur la surfoe délimitan lite découreté

9 Le Cénimeen meta gratuitement à là digposiéon du Gouvemonent, aûx
srl de séparation du Peas Be et du Ge Natorel, ou eu part de
uen ue Le Bouserméent désert eniever ;

M7 Le Government sa sopomdble de Je enlle, du itunes, de le
enrpaision ef du manspatt de ce ercblent, à partit des insallions de
sépurtion taxis, eCsuparrer dou Le cos Supplémentaires y afferité

De même, 3 le Conracant, À Msaue des sara d'éaluuion, considère que la
“envie de Goz Naf Non soucis set pur commence le Caement
das, ave a dans de x Ha (5 mot, dead au Cote d'AbeRÉommer
droits ua rte dément te doute © En cnion des iii nésexaires 3x opésatons visées à lle bc

Éetns. ainsi quo l'enlévamnt de cet excédene pa Le Gourmet, On!
Riom canfimatit aux re, de Yon en mage du latte lire
amande x de an à ne poemes Ja prune Fenévanens 4
Airport a Péri at pack Conraant

Dans las deux cas, Le Contactaut perle togt dvi sue les Hodrocarhures qui
rvutsient dre produits à pari 4 Ii déremrete, et le Gourermeeat pours airs

dise, où foire Siné, lous Les Ut d'évlution, fe Hevélmppoment de
mrertation. de Haïlemen de tanspor &i de commercialbalion iclaufe à ee
découvre, aus suce contrepurtie pour Le Carter, à cmdition, toutetuis, de a
es porter préjudiee à La rédisellon des Opéerians Péluliées du Cnracial,

LRAS Tout excédent de Ge Naturel Asrocié qui ne semi pue utilisé dans Le cadre dés
aricles 15.2. et 152.2 dhvra étre ramjecté ga le Cemrieiat, Toutéfs, list va
As droit de brie Je ga confurmérnent aux règles de lat en avupe dés l'industrie
pétrlière intemasenale, & condition quo le Cunércent foumisse qu Minisre nn
por démontrant qe ce ge ae peut pas dre éoumomquemen nt ps alice:
Lu aix de réempéearion du Pénole But per rnjeeion suivant les taporitions de
ati 9.15, et que ie Ministre spin Jedi brülage, approbation qui ne sera vas
és aie more.

182 Ge Naturel Asoneié

T2 En due de décourente coursmneiate de Pelle Br, le Constant indigeere dés Le
Fsppon prévu à laniele 2 58% considère que Le proéecion de Ga Nanel Asie
ter ln apnUts écessaes aux beioins des Opérations Pérolicres
rclaives 3 a prosastion de Pluie Bro (o compr Les cpérations de rénffon), ut
SIL enmkdère que où excédent et seible dre produit en ariés
commerciales. &u ca 02 Le Gants more 2vfsé le Ceuvemenent d'u Re
excédent, lex Parier évaheinet copain der (ébés possibles pour cet

153 Disposiions communes au Gr Rarnrel Associé et Von Ausorié

: arr 6 : " 183 Le Contact um le dit de diapos de pet ii prod de Ga Nat.
RE Rat ft eh ol à exo 0 La aBanenat ae dns du pdt Cao À Dan een di 00
poablué dune conmacliaton cine de us par de prod de 1 rover D céprtan de ades de dut Eu aan red Mayotte
excédent de Gr Kat au cas où ce Ex Sa 7 Auot APE Me ane que Vo Ge RQ ro Prod de €
Sa D 4e D een PE Se vs le mat bd où à Fo son de

# EE

Hpdroearurs liquid rm séparés, lesquels seront considérés comme de Pétrole

Puit Fins de Ier parte entre Le Parhes el l'artte 0 Las hénéfiinires des mansferts suvvisés doivent sarisire ax conditions fes par Le

résout aricle 16 pour la consiretion et l'exploiaion des canalisations cf instalations
isôes, Es doivent en outre amisfire aux tondiions cdpôce du Commune dans Le
cadre du présent Contrat

5.3.2 Don les besoin de présent Cana, le Prix du mure du Gaz, Natuiel. exp du
Dali par lit de a. 6 BA

164 Le Contragant du les bénéficiaire, de mansferts susvisé ee d'autres exploits
purent sssbule entre eux pour Laure en commun le Lranpert les pros extras
deues éxploitaäuns sou réserve des disprailions de arche 165 près

43 Au prix diem des acheteurs pous ce qui cemente Je ventes de Gi Narare à
export à des Tiers;

Peur ce qu coneèue Le ventes sur le maté Lol du Gaz None en tant que
oriidbl, em prix  cbmvéni ut accord mutuel Gé Le Mir fu l'até
Ationae que Gounemeet éd par 1, arbtin du Ge Nate si
Xe marché Wal} ei fe Conbactant, sur Le be notamment des cou da ucche
ps 0 méme detre a arbre de sr ae Gus Ti protocol aus où coms pass ti es lens 2 re nine À

ser la conchuie des opéreburis de vonstrusiiun ct an, ad partage des desde

x fine de Fapploaen des amies 10LA 4 132, ls quais de ae Naluiel rés riareies mt de 'aeit e7 ça de Marion de Pace, durent de

sons, spa début des eat ses pou LS Een des Opens an prés da Mine

Péri Prés sant expats en noue de Baril de Role Le vnéai

ral tel que sent spitanRe mg (168) mères cubos de Ga: Aurel mesurés à la TES Le tracé et ler samets

mac de 15 à La pression ahnosphérque 8e 1,325 ba sort Rpuiér

ga an (I) Banda Pérou combo contre ae Les Par.

Lis pee égalemam s'associer avec de er qualifiés, y vompis Le Gouemement,
soit detetacnt, so par linteraidiaire d'u éxganisenc ziblie où dub société JL,
our la rhaion ce 'explehation dur eamalisafons ct fnac

18

tiques den canalisations e irglletions Gaisent Dire érlis de
man à asser Ia velleus, le transport et lévreuathes des pros des sise
dans Les malleuses end feshriques et écomomigaes ct en pestsuïer de manière
à mesurer In mélioure valnrisañon pour Ia some de ces prods on dépre 1es
sisemeais #1 à peietué 2a saved de leviroinement el le dévéioppement
rationnes en genes.

16. TRANSPORT DES HYDROCARBURES PAR C'ANALISATIONS

FL 81 le Cunractant désire procéder au tansport d'Hdrocanbnnes par camions, dait
demander lappolsion présléble per Re Misieue du proie des canalisations et
instalaions conreapaaintes ele déivrnnee d'une ais rar oN.

7 bai de plusicies décuveries Alsdracarbures dns La mére région séograpique,
Je Contracrait des ‘entente à l'amiable avec leë auiteé engloilane pour Le
sonstruction eo Tao cure de samalisations eau nations permetant
Aéczse Jo on past de eur produidons éspectives. Tous prôtscoles, 2 où
eus qu cédant devra de Soumis l'apprehatn préalcble du Mérite,

262 Nono sta oures disnoslions égives ou régler raies, 1e Cteastant
A Le dr pemeut e dunèe de eliité du Convat et dam les conditions dites au
présent arts 16 de traver et de transporter dans ses propres installations 4 Htéeur
Ge ateirs de In République IMlemigue de Mauriaie sims) que sur Le plaeau
cneasl é la one écoeprique exclesive qol en dépendenr vi dans lei caux
mitentes, vu de Jaire citer ex Hapoñle, jeu 6 conservant Ie maprité (les
pesduits césuant de see acivina exploienion où n8 part Bois pda ve Les
points de collee de Wade de stockage de chargement ou de grinre
ersommaton,

A déur d'accord anale, a Mini pou vies au Le d'usure
Enplaecs sasocent pour Le contcion cou luna cum due La
rules enons Lehmiguos ce Summer oc O8, à
condition que see demandé ge puisse 8/62 poix I digne au Conte ant des
Auvtssemeués spa à Gex GA ur supp IL avai rer eut La
rdlistion da projet de arsport. En cas de déacan ele Le parles eu Quiaion Le
Send sen sou à abs uit Va ocre prévue à Faricie 29 du pré
anne ce a de couieics avan pour chi pemnete ou facler es anses Contrat.
par canahistins d'Hpdroeorhures à ven d'au Étus sienéatent à êlz pa856es | |
Fe dei Et ct Le Répoiique lue de Mountznie, rl duttdea sons 17 L'éuerisation de (impor dfjdrocehues par cmglralions est acoundée ur dés,
A A cc € qu pour lle carspate lapproharion du projet de ect de anaisaio ur intl

Aiscriminmtion au Curraurant ausvisé tes les avantages qui pouce Lun de proie de coran
Pexécution de ces eohrenpions en faveur du CoaeTEmt ot à La demande et confèce à son exécution un caractère d'utilité frbliqué, Cie
atrisäon emport déclaraion d'utilité publique.

168 Les dure visée à ace O2 peuvent ête mendiés incidulloment on
ninjotrtement pur Is Contesctaer dans es comtions duoiedes dans te présent Const
Le tamis Éveulels ut Tiers son soul à lstorsation préniabie du Ministre

Licemiler dus teraime aévesaes aus candihations Imation fetfetue dan
Lés donations Hu 5 l'utiele 7 du prés Cunira

ire, Le Parties dvalusront eonjainrement Le désuuches possiites pour le Ge
role lu découverte susvisée, à la Fois au Je man cal À l'expurtation. ain
que les moyens néestires à sa romrerciaiæation, ct evident Li posribilté
d'une ennymercialisation conjointe de jeurs pars de production a4 ca où Ju éécenrente.
de Due Nate! ne seal pas autiem exphaihle commentent

15.123 A Lieu ie travaux d'évaluation, ru cs où Les Paris décident gonjoiieient qu
Véxploñation de ovlle décauvars est justifie rour alimenter Le Mare local, 3, 80
as où de Conan s'engagent À déveicnper et molaire ce Geé Nutuïé pur
Vexporulion, le Camenétant saumetre avant le fin de la pinot de quire 3 ans
susiiée une dennde d'autiation erclushe d'expiaittun que Je Gouvernement

Au ces où les Pardes contienduieit que: dévelipenét dé Pusoëlent de Gr
Nour one juste, on au eus où Lu Comtracser désert dovelope et produire cet
euuédéat pour Jexporiion, le Cuntectant digue dans le progrmme de
déisioppement 1 de proruetion SE & Porte 0, ations sipelénentaires
nécensries &u développement a à l'exploitation de cet esche d s0n esmnion des
eos y abs,

Le Contact devra als proctar ao développement el à lenpluiation de cet
Sxchkanl conformément an progrumne de développent et de prduction sois et
approuvé pur ie Minis durs es coudirions jadvtes à laricis 9,8, et le dupuslions
di présent Cantal upplieables au Pétele Baue Sppliquerent mets smunmdis à
nude de Ga Vars, ons réserve des dispesiions paraitre prévues ati
152

Aceurtara dans les uendiiens pére à l'article 46.

Line mocédire sirairs sea apple sf Ja vente ou 19 commescialisaion di Ga

Le Cootrolent devra alor procéder au dévdoppement & à l'xnlastation de ce Gaz
. Naturl Agcceig sr décidée au nm de L'exploitatoi du aient.

Naturel cunformémen an programe de dévclcppement et de production sis uu ct
approé par le Minis dus Les cuadiions prévues à Famieie 3.8, 1 les isposiiuus
a present Contrat applicables au Pit Br applique mule pan ou Gaz
Pair, four réiorve des Gapuaitions pareulières prévoes à lnicle 15%

1522 Au cas où le Contigclt ne contidérerat pos Fexplaitation de Téxcétent de Cia.
Noutel comme jiadiié 1 ai 1e Gonemerient, & umporte quel move, dés
Fute, le Ministre vx acier le Contractant uque! ue

FLE SE le Contactent conaidére que Févaluation de In découvere de Gaz Naturel Not
“Associé conetnée ae pr JUSÉG, Le Ministre pour, avec un puéasis de Un huit
LÉ mois. qui pet ên élit avec le cunsentement du Contrictnt, detnandea à
se d'abandonner és druñiasur la surfoe délimitan lite découreté

9 Le Cénimeen meta gratuitement à là digposiéon du Gouvemonent, aûx
srl de séparation du Peas Be et du Ge Natorel, ou eu part de
uen ue Le Bouserméent désert eniever ;

M7 Le Government sa sopomdble de Je enlle, du itunes, de le
enrpaision ef du manspatt de ce ercblent, à partit des insallions de
sépurtion taxis, eCsuparrer dou Le cos Supplémentaires y afferité

De même, 3 le Conracant, À Msaue des sara d'éaluuion, considère que la
“envie de Goz Naf Non soucis set pur commence le Caement
das, ave a dans de x Ha (5 mot, dead au Cote d'AbeRÉommer
droits ua rte dément te doute © En cnion des iii nésexaires 3x opésatons visées à lle bc

Éetns. ainsi quo l'enlévamnt de cet excédene pa Le Gourmet, On!
Riom canfimatit aux re, de Yon en mage du latte lire
amande x de an à ne poemes Ja prune Fenévanens 4
Airport a Péri at pack Conraant

Dans las deux cas, Le Contactaut perle togt dvi sue les Hodrocarhures qui
rvutsient dre produits à pari 4 Ii déremrete, et le Gourermeeat pours airs

dise, où foire Siné, lous Les Ut d'évlution, fe Hevélmppoment de
mrertation. de Haïlemen de tanspor &i de commercialbalion iclaufe à ee
découvre, aus suce contrepurtie pour Le Carter, à cmdition, toutetuis, de a
es porter préjudiee à La rédisellon des Opéerians Péluliées du Cnracial,

LRAS Tout excédent de Ge Naturel Asrocié qui ne semi pue utilisé dans Le cadre dés
aricles 15.2. et 152.2 dhvra étre ramjecté ga le Cemrieiat, Toutéfs, list va
As droit de brie Je ga confurmérnent aux règles de lat en avupe dés l'industrie
pétrlière intemasenale, & condition quo le Cunércent foumisse qu Minisre nn
por démontrant qe ce ge ae peut pas dre éoumomquemen nt ps alice:
Lu aix de réempéearion du Pénole But per rnjeeion suivant les taporitions de
ati 9.15, et que ie Ministre spin Jedi brülage, approbation qui ne sera vas
és aie more.

182 Ge Naturel Asoneié

T2 En due de décourente coursmneiate de Pelle Br, le Constant indigeere dés Le
Fsppon prévu à laniele 2 58% considère que Le proéecion de Ga Nanel Asie
ter ln apnUts écessaes aux beioins des Opérations Pérolicres
rclaives 3 a prosastion de Pluie Bro (o compr Les cpérations de rénffon), ut
SIL enmkdère que où excédent et seible dre produit en ariés
commerciales. &u ca 02 Le Gants more 2vfsé le Ceuvemenent d'u Re
excédent, lex Parier évaheinet copain der (ébés possibles pour cet

153 Disposiions communes au Gr Rarnrel Associé et Von Ausorié

: arr 6 : " 183 Le Contact um le dit de diapos de pet ii prod de Ga Nat.
RE Rat ft eh ol à exo 0 La aBanenat ae dns du pdt Cao À Dan een di 00
poablué dune conmacliaton cine de us par de prod de 1 rover D céprtan de ades de dut Eu aan red Mayotte
excédent de Gr Kat au cas où ce Ex Sa 7 Auot APE Me ane que Vo Ge RQ ro Prod de €
Sa D 4e D een PE Se vs le mat bd où à Fo son de

# EE

Hpdroearurs liquid rm séparés, lesquels seront considérés comme de Pétrole

Puit Fins de Ier parte entre Le Parhes el l'artte 0 Las hénéfiinires des mansferts suvvisés doivent sarisire ax conditions fes par Le

résout aricle 16 pour la consiretion et l'exploiaion des canalisations cf instalations
isôes, Es doivent en outre amisfire aux tondiions cdpôce du Commune dans Le
cadre du présent Contrat

5.3.2 Don les besoin de présent Cana, le Prix du mure du Gaz, Natuiel. exp du
Dali par lit de a. 6 BA

164 Le Contragant du les bénéficiaire, de mansferts susvisé ee d'autres exploits
purent sssbule entre eux pour Laure en commun le Lranpert les pros extras
deues éxploitaäuns sou réserve des disprailions de arche 165 près

43 Au prix diem des acheteurs pous ce qui cemente Je ventes de Gi Narare à
export à des Tiers;

Peur ce qu coneèue Le ventes sur le maté Lol du Gaz None en tant que
oriidbl, em prix  cbmvéni ut accord mutuel Gé Le Mir fu l'até
Ationae que Gounemeet éd par 1, arbtin du Ge Nate si
Xe marché Wal} ei fe Conbactant, sur Le be notamment des cou da ucche
ps 0 méme detre a arbre de sr ae Gus Ti protocol aus où coms pass ti es lens 2 re nine À

ser la conchuie des opéreburis de vonstrusiiun ct an, ad partage des desde

x fine de Fapploaen des amies 10LA 4 132, ls quais de ae Naluiel rés riareies mt de 'aeit e7 ça de Marion de Pace, durent de

sons, spa début des eat ses pou LS Een des Opens an prés da Mine

Péri Prés sant expats en noue de Baril de Role Le vnéai

ral tel que sent spitanRe mg (168) mères cubos de Ga: Aurel mesurés à la TES Le tracé et ler samets

mac de 15 à La pression ahnosphérque 8e 1,325 ba sort Rpuiér

ga an (I) Banda Pérou combo contre ae Les Par.

Lis pee égalemam s'associer avec de er qualifiés, y vompis Le Gouemement,
soit detetacnt, so par linteraidiaire d'u éxganisenc ziblie où dub société JL,
our la rhaion ce 'explehation dur eamalisafons ct fnac

18

tiques den canalisations e irglletions Gaisent Dire érlis de
man à asser Ia velleus, le transport et lévreuathes des pros des sise
dans Les malleuses end feshriques et écomomigaes ct en pestsuïer de manière
à mesurer In mélioure valnrisañon pour Ia some de ces prods on dépre 1es
sisemeais #1 à peietué 2a saved de leviroinement el le dévéioppement
rationnes en genes.

16. TRANSPORT DES HYDROCARBURES PAR C'ANALISATIONS

FL 81 le Cunractant désire procéder au tansport d'Hdrocanbnnes par camions, dait
demander lappolsion présléble per Re Misieue du proie des canalisations et
instalaions conreapaaintes ele déivrnnee d'une ais rar oN.

7 bai de plusicies décuveries Alsdracarbures dns La mére région séograpique,
Je Contracrait des ‘entente à l'amiable avec leë auiteé engloilane pour Le
sonstruction eo Tao cure de samalisations eau nations permetant
Aéczse Jo on past de eur produidons éspectives. Tous prôtscoles, 2 où
eus qu cédant devra de Soumis l'apprehatn préalcble du Mérite,

262 Nono sta oures disnoslions égives ou régler raies, 1e Cteastant
A Le dr pemeut e dunèe de eliité du Convat et dam les conditions dites au
présent arts 16 de traver et de transporter dans ses propres installations 4 Htéeur
Ge ateirs de In République IMlemigue de Mauriaie sims) que sur Le plaeau
cneasl é la one écoeprique exclesive qol en dépendenr vi dans lei caux
mitentes, vu de Jaire citer ex Hapoñle, jeu 6 conservant Ie maprité (les
pesduits césuant de see acivina exploienion où n8 part Bois pda ve Les
points de collee de Wade de stockage de chargement ou de grinre
ersommaton,

A déur d'accord anale, a Mini pou vies au Le d'usure
Enplaecs sasocent pour Le contcion cou luna cum due La
rules enons Lehmiguos ce Summer oc O8, à
condition que see demandé ge puisse 8/62 poix I digne au Conte ant des
Auvtssemeués spa à Gex GA ur supp IL avai rer eut La
rdlistion da projet de arsport. En cas de déacan ele Le parles eu Quiaion Le
Send sen sou à abs uit Va ocre prévue à Faricie 29 du pré
anne ce a de couieics avan pour chi pemnete ou facler es anses Contrat.
par canahistins d'Hpdroeorhures à ven d'au Étus sienéatent à êlz pa856es | |
Fe dei Et ct Le Répoiique lue de Mountznie, rl duttdea sons 17 L'éuerisation de (impor dfjdrocehues par cmglralions est acoundée ur dés,
A A cc € qu pour lle carspate lapproharion du projet de ect de anaisaio ur intl

Aiscriminmtion au Curraurant ausvisé tes les avantages qui pouce Lun de proie de coran
Pexécution de ces eohrenpions en faveur du CoaeTEmt ot à La demande et confèce à son exécution un caractère d'utilité frbliqué, Cie
atrisäon emport déclaraion d'utilité publique.

168 Les dure visée à ace O2 peuvent ête mendiés incidulloment on
ninjotrtement pur Is Contesctaer dans es comtions duoiedes dans te présent Const
Le tamis Éveulels ut Tiers son soul à lstorsation préniabie du Ministre

Licemiler dus teraime aévesaes aus candihations Imation fetfetue dan
Lés donations Hu 5 l'utiele 7 du prés Cunira

és

i619

2

TE

L'auiorition de maaspurt emporte égellémul pour le Céntraétut Je di d'établir
des cinatsaons isa se des seras dont 1 car pna Ja propriété. La
possesseur de ler grevês de Ja survie de passage sent tenue de vabstenr de
au pete rusceptble de nuire mn bon fonetiomiement des vansliations cr insllations
L'ussujettissement à La semitude, done decit, dans Le cas de tüiarts priés, à uite
indemnité se, à débur daccord amisble, par lantorité compémie pour a
Béterminalion Le Pine uk propnatiun.

Lorsque Les canairations ou instellations Ent obktacie à Putain une des
Laine ui que Je proprietaire en ait a dem, Le Conan dei procéier à
Cacgusiieu des semans. Le vaienc de cusel sat, à délaut dscord néable,
détarinés comme an mañer d'éxpropaation

Sauf ess de Free jeu, leurérsaton de demour dHyérocarhes devient
aduque Lorsque le Contragant ou Tes bénéficiaires des transfès vis à l'amicle 163
mur pus commmenré qu FAI semence Les MAPRRR préeus ve (1] an rés
Faporohatin ke pro.

L'antraprise ussura lexplcistion dune canalisation de tnspôr d'Hydioco/bures où
dune tata} certe <a applet dû préseut are 12 peut, à défaut d'accord
anale, êne tenue por décision du Mini, Lau, da a lie 2 Four La durée
Ge sa Capacie de tango excedemaie, Je asie des PAS PVEPANE
d'éxplosations aus que elles at molivé Farprolation du pré.

Ses produits me peuvent fre Hobjot d'aucune diaiminanion dam Les tarifs de
smsquat puur des condo aomprrshles de quel, ie np ct de LE

Les taf de transport sbnt labs par l'entreprise chargée dé uancput, confaément
aux régios un ueage dans musvie pénohie imternaionaic, et sons à l'apprebution
Au Mate, À cet Ba, Be te doivent Ju être restés quaure (4) mois avant le
me ei exploitation, cccompagné dla modalités de leur désommirarion es dec
iormatons écossais Toute madifieanon Htéreue des Herifé dit late lubict
dûne déclaration moricée au Ministre deux 3 vois au mine avant sa mise en
ir end ces délais, Je Mina per tro appastion mu et proposés

Les rarifs cumperient Bétaiunct, pour un coefficient déterminé d'utiliadon de
ouvrage, une marge pour lamerisement de cundlisuions es instilntions ét une
mange béneficiire comparsble à celles gui nt gérant adasises dau Pause
pére imenaiurale pour dés caralisaim d insalluione de @oûe nur
Loncurrant durs es sand Ro es.

Fin cax dé varialton importe des Éléments const des Lil, de neuve ile
reant com de ces variations devront être établis st saptrlés senvanc fes modalités
prévues dessus

IMPORTATION KT EXPORT ATION
Le Coniractant au Le dec d'inoter eu République Islamique de Maure pour
Sen congle on pour e ceniple de a sous-rairems, tous les marchandes mtéricl,
chine, éqaipements, piéces de rame 6. milères uns dirédtement
Désesairesà I boue ché des Opération Petri.

1 ox ete que Je Contmenint er sax sous trafants s'engagent à ne precder aux
iimpnrañions définies édessus que dans La mesure es matériaux € Équipes ne
sut ps nponihles en République islemique de Manrianiz à condions équivalentes
termes de pr, Quant Quel, sondilions de paiement 84 él de livraison

Lés emplôvés espatnés feu Émile appelée à Emile er Rébüue Heique
de Muñonie pour le cor pre lu Cemmaclant ou de 508 soustilans autre le dot
d'impact République Hlunieue de Mausanie, Lors de leur promière ane
<instalaron. leurs fus pursonneis et domestiques

Cntracianl, ses Sue Alu el
Feurs cmplué expainé 4 Jeux Cain euront Le droit éimmparte sera Ltament.
soudés de ous rois trans quelconques

En ruranee, lee prod 1 nrées coasmmabler serai soumis au 16e de A

Selon le eus, Le Lomme adminicatiyes applicables corn céles de régimes
saivanrs prévus au Code des Pan:

29 Les marehandits mapoités défier sent serres de fous droit at es
Le dousue;

D Je marchandises éexpuribles dent admises au agi de Tdmésion
Lepurau ue caulion, cr susper ion de rois tas donne

M'ostefos les objets ei es personnels et domestiques ne stunt exaaerés que ss
UMA en bn seule expédition ae me du changement du réidence

Le Content ef ses sous dada, peur Jour propre asimpte sinai que pour Le cuite
és personnes visées à late A. aoront Le droit de réespoter hors de Va Rapubiaque
Fall Mauritanie en franchie de tons cit ct Rx, à tour moment, eue Les.
acékandiss importées sel l'arc 187, à excphicu de velés BOL La priés
antférée au Couvre au te de l'écho 24

Le Contractant ses sous-rnitint auf Le dot de vendre on République islamique
de Maritani, à la cardition dunfetre au gréaahte le Minnie de Jeu imreation de
veadre Les marchandises, malériis, mnehines, équipement. péces de échange et
rériêres consommables mil auront porté quand 1e pe seront plus us pour les
Grérations Pélclières. 2 et entendu que, dt re ous, 1 inenmbura hu vendent de
remplir toutes Les Ermaliés prescets pa Le réglementalion an viguine et de payer
tas dois et axes apple à ka dal de troncarions €

lé

1

a

ira

F2

13

SE le où Fun dés duloies de loucriarien de morspor digacethomes pre
lietions oontreviemt mue disprations dt présent amcle 16 au ebives 4 la
alé pébige ce à la procetion de l'environnement, Le Miniare lui airesse une
mise en deeune d'avoir à 5e aonfuer À ses Mio dans a délit de deux (2)
sa Bu ec où LS sécarité publique aa bien Le défese madonaie eut ue
apphctinn rime desdits disposons.

Si Minréressé ne «e confone pas à cs injunetions, Le Miniire peut pmnane, le ca
échéané, pour Ha ceuie pur de Miméressé dim Jisation, In mise en re de
exploitation aux frs st aqua de ce Sertiot

4, dans ur dés de vois 2} mois après la rise en régie. l'intéressé ne Sen pu
sultan à ses ohigaiôns, 2e retrait de l'amorsation de topo en ce qui Le
Sisemne e prumm at es dos de Mince co Lansfetés graieent à Flat.

Toute entreprise procédans, à quelque tire que ce soil, au Immo Plyémoeatheres
par eunaietions or soumise poûr l'rplantion des canslisatiuns cl installations st
dur esplaitation, aux ébiggtans 8 aux droits déni an présent amele, aisé qu
éme seal dont Bénéficie Je Conaetat el que prévu par Le présent Contre

OBLIGATION D'APPROVISIONNEMENT DU MARCHE INTERIEUR
ENPETROLE BRUT

Le Cenirsetnt à Jobligation de cine en priomté ts besoins de Je caismimition
inériure en Péofe Brur den Rérsique Hlaique de Marian, dans. cas 42 le
Somemenel ae peut Les absluie sut 3 ou es parts de produetion qui lui
Eee

A et ff, le Cmetut Senage, à air de a produton de Pérou en
République de Mauerie à vero mn Gouvamment où à alla
és par Le Conmemens, dec 1  dedmace, Le pain Dé à 1
ati des het de a cmsommalon inéire dupÿ, dee  Eun a
eemage que Lo gant de Pérle a prod at 2 Conan pero vue
abs Ce représente par repas à a gant (ue de FA Bret pradir
Réal Hamiqne de Mara pindene e Anee

2 Ministre noël por ecrit au Contraciar, au plu Gin Je 1° ocicbre de éhaqué
Arès Civile, ls quantités de Pétrole Brut qu choisira d'acherer cosiemément da
présens article, ai ue de Parme Chile servante, Les Jvraisonr seront efioluées ut
Gonrement où à Jaéibulere désigné par le Gouvemement pat quantités
montant égales & à de imtersalles de rampe régulies co cours de late
Année, uit des oder décor eme les Paries,

Lin de Pärole Beut aies) vend par Le Centtatant au Councemement ser Le Pr.
du Marché éd smiames Les dispositions ce dacicte 14 6 era paye an
Crtmelant ca Dollars

IBA Le Centacéan, es dents et Lurs ungpumeurs mur, pendant Je durée de ce

Coma le éroit exporter Hiineat aë part d'exportation chois à cet fe, Un
Hanchise de lous drols ct Les de umo se à n'importe quel mamie, le péstion
dibdrosaroures à laque le Contoctant à dit suivant les disppritins du Contrat,
aprés déduction de taues Les Hivraïom Héros an Gouvernement Cependant, Le
Coauesrant s'engage à Ja demande du Gouvememer, Ac pas vendre ie péecle eu le
Fa? mauritanen À Ges pays déclarée oct à la Répubique Hamiqne de Mauritanie.

V6 Tous le impoctaions et enarimallons aux termes de es Contes, sant soumaes au.

nm.

En

fmalés requisee par In doué ais ne donneront Liu à au Pen MU
dsstioms de Tariele 182, en raison du régie douanier dont le Cantiocuant
berline

CHANGE

Le Comté sers sois à la iéelememtrion du contrôle des anges applicable en
la Réplique Ilunique de Mauritanie, étant ententes que pencant M durée présent
Contr, Le Conraclent et ses sous-taltenis bénéficient des guraiés Suianiex en ea
concerne exit ls Oran Pésolèses

9 Broït dauvnr et Sapin des cémples Wémaies ci dot de In République.
Klamique de Masitunie

Hi Ormit de court à Pérmgét es umprante Récessai
Avis em République Islamique de Mauctanie :

5 a Lexéeution de jeune

4 Ti d'envaisser et de conserver À léeramgur toux Tes Cds aéquis où empramés à
Fétars, v ccmmpes er ropames revenant des ventes d'Hyérocatbuner, er d'en
disposer remet uns 8 lie des roues osent Reurs ohfaians cales
7 les Besañns Focus pour Los Cpérions Pétroières en République Talaique
de Milan x

Doi de ranstèrer bronient bocs de Ja République Témsique de Maucianie Les.
réutes des vents de a proluetion dsdrecatbures révenans au Coriractant dire
Le cadre da présent Conbrat ainsi. que les dividendes er pradts dé Loute mature
provenant des Opérations Pétroltbrus :

9 Dréit de parer directement 4 l'ange Les entreprises érangères foumnissuurs de
ie et de services nécersaire à La réaliation des Opértinns Péuoièces :

#3 Doit Ge pratiquer pour ex besoins des Opens P'étrohètes Le change de In
monnaie nationdle a des divises étangèie conventblas. par l'mermédiaie der
banques et agen inaallés em Répoblique Iienique de Moutume &
oéficielememt habillés, à des cours de change non moine Aéortbles pou le.
Eomhaètant eu ser soustramts que Je euux du jéur en que le cours
génrolemen apphieuble en République slarique de Maitwaie ax eus finies
La jour des epérations de change;

À

és

i619

2

TE

L'auiorition de maaspurt emporte égellémul pour le Céntraétut Je di d'établir
des cinatsaons isa se des seras dont 1 car pna Ja propriété. La
possesseur de ler grevês de Ja survie de passage sent tenue de vabstenr de
au pete rusceptble de nuire mn bon fonetiomiement des vansliations cr insllations
L'ussujettissement à La semitude, done decit, dans Le cas de tüiarts priés, à uite
indemnité se, à débur daccord amisble, par lantorité compémie pour a
Béterminalion Le Pine uk propnatiun.

Lorsque Les canairations ou instellations Ent obktacie à Putain une des
Laine ui que Je proprietaire en ait a dem, Le Conan dei procéier à
Cacgusiieu des semans. Le vaienc de cusel sat, à délaut dscord néable,
détarinés comme an mañer d'éxpropaation

Sauf ess de Free jeu, leurérsaton de demour dHyérocarhes devient
aduque Lorsque le Contragant ou Tes bénéficiaires des transfès vis à l'amicle 163
mur pus commmenré qu FAI semence Les MAPRRR préeus ve (1] an rés
Faporohatin ke pro.

L'antraprise ussura lexplcistion dune canalisation de tnspôr d'Hydioco/bures où
dune tata} certe <a applet dû préseut are 12 peut, à défaut d'accord
anale, êne tenue por décision du Mini, Lau, da a lie 2 Four La durée
Ge sa Capacie de tango excedemaie, Je asie des PAS PVEPANE
d'éxplosations aus que elles at molivé Farprolation du pré.

Ses produits me peuvent fre Hobjot d'aucune diaiminanion dam Les tarifs de
smsquat puur des condo aomprrshles de quel, ie np ct de LE

Les taf de transport sbnt labs par l'entreprise chargée dé uancput, confaément
aux régios un ueage dans musvie pénohie imternaionaic, et sons à l'apprebution
Au Mate, À cet Ba, Be te doivent Ju être restés quaure (4) mois avant le
me ei exploitation, cccompagné dla modalités de leur désommirarion es dec
iormatons écossais Toute madifieanon Htéreue des Herifé dit late lubict
dûne déclaration moricée au Ministre deux 3 vois au mine avant sa mise en
ir end ces délais, Je Mina per tro appastion mu et proposés

Les rarifs cumperient Bétaiunct, pour un coefficient déterminé d'utiliadon de
ouvrage, une marge pour lamerisement de cundlisuions es instilntions ét une
mange béneficiire comparsble à celles gui nt gérant adasises dau Pause
pére imenaiurale pour dés caralisaim d insalluione de @oûe nur
Loncurrant durs es sand Ro es.

Fin cax dé varialton importe des Éléments const des Lil, de neuve ile
reant com de ces variations devront être établis st saptrlés senvanc fes modalités
prévues dessus

IMPORTATION KT EXPORT ATION
Le Coniractant au Le dec d'inoter eu République Islamique de Maure pour
Sen congle on pour e ceniple de a sous-rairems, tous les marchandes mtéricl,
chine, éqaipements, piéces de rame 6. milères uns dirédtement
Désesairesà I boue ché des Opération Petri.

1 ox ete que Je Contmenint er sax sous trafants s'engagent à ne precder aux
iimpnrañions définies édessus que dans La mesure es matériaux € Équipes ne
sut ps nponihles en République islemique de Manrianiz à condions équivalentes
termes de pr, Quant Quel, sondilions de paiement 84 él de livraison

Lés emplôvés espatnés feu Émile appelée à Emile er Rébüue Heique
de Muñonie pour le cor pre lu Cemmaclant ou de 508 soustilans autre le dot
d'impact République Hlunieue de Mausanie, Lors de leur promière ane
<instalaron. leurs fus pursonneis et domestiques

Cntracianl, ses Sue Alu el
Feurs cmplué expainé 4 Jeux Cain euront Le droit éimmparte sera Ltament.
soudés de ous rois trans quelconques

En ruranee, lee prod 1 nrées coasmmabler serai soumis au 16e de A

Selon le eus, Le Lomme adminicatiyes applicables corn céles de régimes
saivanrs prévus au Code des Pan:

29 Les marehandits mapoités défier sent serres de fous droit at es
Le dousue;

D Je marchandises éexpuribles dent admises au agi de Tdmésion
Lepurau ue caulion, cr susper ion de rois tas donne

M'ostefos les objets ei es personnels et domestiques ne stunt exaaerés que ss
UMA en bn seule expédition ae me du changement du réidence

Le Content ef ses sous dada, peur Jour propre asimpte sinai que pour Le cuite
és personnes visées à late A. aoront Le droit de réespoter hors de Va Rapubiaque
Fall Mauritanie en franchie de tons cit ct Rx, à tour moment, eue Les.
acékandiss importées sel l'arc 187, à excphicu de velés BOL La priés
antférée au Couvre au te de l'écho 24

Le Contractant ses sous-rnitint auf Le dot de vendre on République islamique
de Maritani, à la cardition dunfetre au gréaahte le Minnie de Jeu imreation de
veadre Les marchandises, malériis, mnehines, équipement. péces de échange et
rériêres consommables mil auront porté quand 1e pe seront plus us pour les
Grérations Pélclières. 2 et entendu que, dt re ous, 1 inenmbura hu vendent de
remplir toutes Les Ermaliés prescets pa Le réglementalion an viguine et de payer
tas dois et axes apple à ka dal de troncarions €

lé

1

a

ira

F2

13

SE le où Fun dés duloies de loucriarien de morspor digacethomes pre
lietions oontreviemt mue disprations dt présent amcle 16 au ebives 4 la
alé pébige ce à la procetion de l'environnement, Le Miniare lui airesse une
mise en deeune d'avoir à 5e aonfuer À ses Mio dans a délit de deux (2)
sa Bu ec où LS sécarité publique aa bien Le défese madonaie eut ue
apphctinn rime desdits disposons.

Si Minréressé ne «e confone pas à cs injunetions, Le Miniire peut pmnane, le ca
échéané, pour Ha ceuie pur de Miméressé dim Jisation, In mise en re de
exploitation aux frs st aqua de ce Sertiot

4, dans ur dés de vois 2} mois après la rise en régie. l'intéressé ne Sen pu
sultan à ses ohigaiôns, 2e retrait de l'amorsation de topo en ce qui Le
Sisemne e prumm at es dos de Mince co Lansfetés graieent à Flat.

Toute entreprise procédans, à quelque tire que ce soil, au Immo Plyémoeatheres
par eunaietions or soumise poûr l'rplantion des canslisatiuns cl installations st
dur esplaitation, aux ébiggtans 8 aux droits déni an présent amele, aisé qu
éme seal dont Bénéficie Je Conaetat el que prévu par Le présent Contre

OBLIGATION D'APPROVISIONNEMENT DU MARCHE INTERIEUR
ENPETROLE BRUT

Le Cenirsetnt à Jobligation de cine en priomté ts besoins de Je caismimition
inériure en Péofe Brur den Rérsique Hlaique de Marian, dans. cas 42 le
Somemenel ae peut Les absluie sut 3 ou es parts de produetion qui lui
Eee

A et ff, le Cmetut Senage, à air de a produton de Pérou en
République de Mauerie à vero mn Gouvamment où à alla
és par Le Conmemens, dec 1  dedmace, Le pain Dé à 1
ati des het de a cmsommalon inéire dupÿ, dee  Eun a
eemage que Lo gant de Pérle a prod at 2 Conan pero vue
abs Ce représente par repas à a gant (ue de FA Bret pradir
Réal Hamiqne de Mara pindene e Anee

2 Ministre noël por ecrit au Contraciar, au plu Gin Je 1° ocicbre de éhaqué
Arès Civile, ls quantités de Pétrole Brut qu choisira d'acherer cosiemément da
présens article, ai ue de Parme Chile servante, Les Jvraisonr seront efioluées ut
Gonrement où à Jaéibulere désigné par le Gouvemement pat quantités
montant égales & à de imtersalles de rampe régulies co cours de late
Année, uit des oder décor eme les Paries,

Lin de Pärole Beut aies) vend par Le Centtatant au Councemement ser Le Pr.
du Marché éd smiames Les dispositions ce dacicte 14 6 era paye an
Crtmelant ca Dollars

IBA Le Centacéan, es dents et Lurs ungpumeurs mur, pendant Je durée de ce

Coma le éroit exporter Hiineat aë part d'exportation chois à cet fe, Un
Hanchise de lous drols ct Les de umo se à n'importe quel mamie, le péstion
dibdrosaroures à laque le Contoctant à dit suivant les disppritins du Contrat,
aprés déduction de taues Les Hivraïom Héros an Gouvernement Cependant, Le
Coauesrant s'engage à Ja demande du Gouvememer, Ac pas vendre ie péecle eu le
Fa? mauritanen À Ges pays déclarée oct à la Répubique Hamiqne de Mauritanie.

V6 Tous le impoctaions et enarimallons aux termes de es Contes, sant soumaes au.

nm.

En

fmalés requisee par In doué ais ne donneront Liu à au Pen MU
dsstioms de Tariele 182, en raison du régie douanier dont le Cantiocuant
berline

CHANGE

Le Comté sers sois à la iéelememtrion du contrôle des anges applicable en
la Réplique Ilunique de Mauritanie, étant ententes que pencant M durée présent
Contr, Le Conraclent et ses sous-taltenis bénéficient des guraiés Suianiex en ea
concerne exit ls Oran Pésolèses

9 Broït dauvnr et Sapin des cémples Wémaies ci dot de In République.
Klamique de Masitunie

Hi Ormit de court à Pérmgét es umprante Récessai
Avis em République Islamique de Mauctanie :

5 a Lexéeution de jeune

4 Ti d'envaisser et de conserver À léeramgur toux Tes Cds aéquis où empramés à
Fétars, v ccmmpes er ropames revenant des ventes d'Hyérocatbuner, er d'en
disposer remet uns 8 lie des roues osent Reurs ohfaians cales
7 les Besañns Focus pour Los Cpérions Pétroières en République Talaique
de Milan x

Doi de ranstèrer bronient bocs de Ja République Témsique de Maucianie Les.
réutes des vents de a proluetion dsdrecatbures révenans au Coriractant dire
Le cadre da présent Conbrat ainsi. que les dividendes er pradts dé Loute mature
provenant des Opérations Pétroltbrus :

9 Dréit de parer directement 4 l'ange Les entreprises érangères foumnissuurs de
ie et de services nécersaire à La réaliation des Opértinns Péuoièces :

#3 Doit Ge pratiquer pour ex besoins des Opens P'étrohètes Le change de In
monnaie nationdle a des divises étangèie conventblas. par l'mermédiaie der
banques et agen inaallés em Répoblique Iienique de Moutume &
oéficielememt habillés, à des cours de change non moine Aéortbles pou le.
Eomhaètant eu ser soustramts que Je euux du jéur en que le cours
génrolemen apphieuble en République slarique de Maitwaie ax eus finies
La jour des epérations de change;

À

és

i619

2

TE

L'auiorition de maaspurt emporte égellémul pour le Céntraétut Je di d'établir
des cinatsaons isa se des seras dont 1 car pna Ja propriété. La
possesseur de ler grevês de Ja survie de passage sent tenue de vabstenr de
au pete rusceptble de nuire mn bon fonetiomiement des vansliations cr insllations
L'ussujettissement à La semitude, done decit, dans Le cas de tüiarts priés, à uite
indemnité se, à débur daccord amisble, par lantorité compémie pour a
Béterminalion Le Pine uk propnatiun.

Lorsque Les canairations ou instellations Ent obktacie à Putain une des
Laine ui que Je proprietaire en ait a dem, Le Conan dei procéier à
Cacgusiieu des semans. Le vaienc de cusel sat, à délaut dscord néable,
détarinés comme an mañer d'éxpropaation

Sauf ess de Free jeu, leurérsaton de demour dHyérocarhes devient
aduque Lorsque le Contragant ou Tes bénéficiaires des transfès vis à l'amicle 163
mur pus commmenré qu FAI semence Les MAPRRR préeus ve (1] an rés
Faporohatin ke pro.

L'antraprise ussura lexplcistion dune canalisation de tnspôr d'Hydioco/bures où
dune tata} certe <a applet dû préseut are 12 peut, à défaut d'accord
anale, êne tenue por décision du Mini, Lau, da a lie 2 Four La durée
Ge sa Capacie de tango excedemaie, Je asie des PAS PVEPANE
d'éxplosations aus que elles at molivé Farprolation du pré.

Ses produits me peuvent fre Hobjot d'aucune diaiminanion dam Les tarifs de
smsquat puur des condo aomprrshles de quel, ie np ct de LE

Les taf de transport sbnt labs par l'entreprise chargée dé uancput, confaément
aux régios un ueage dans musvie pénohie imternaionaic, et sons à l'apprebution
Au Mate, À cet Ba, Be te doivent Ju être restés quaure (4) mois avant le
me ei exploitation, cccompagné dla modalités de leur désommirarion es dec
iormatons écossais Toute madifieanon Htéreue des Herifé dit late lubict
dûne déclaration moricée au Ministre deux 3 vois au mine avant sa mise en
ir end ces délais, Je Mina per tro appastion mu et proposés

Les rarifs cumperient Bétaiunct, pour un coefficient déterminé d'utiliadon de
ouvrage, une marge pour lamerisement de cundlisuions es instilntions ét une
mange béneficiire comparsble à celles gui nt gérant adasises dau Pause
pére imenaiurale pour dés caralisaim d insalluione de @oûe nur
Loncurrant durs es sand Ro es.

Fin cax dé varialton importe des Éléments const des Lil, de neuve ile
reant com de ces variations devront être établis st saptrlés senvanc fes modalités
prévues dessus

IMPORTATION KT EXPORT ATION
Le Coniractant au Le dec d'inoter eu République Islamique de Maure pour
Sen congle on pour e ceniple de a sous-rairems, tous les marchandes mtéricl,
chine, éqaipements, piéces de rame 6. milères uns dirédtement
Désesairesà I boue ché des Opération Petri.

1 ox ete que Je Contmenint er sax sous trafants s'engagent à ne precder aux
iimpnrañions définies édessus que dans La mesure es matériaux € Équipes ne
sut ps nponihles en République islemique de Manrianiz à condions équivalentes
termes de pr, Quant Quel, sondilions de paiement 84 él de livraison

Lés emplôvés espatnés feu Émile appelée à Emile er Rébüue Heique
de Muñonie pour le cor pre lu Cemmaclant ou de 508 soustilans autre le dot
d'impact République Hlunieue de Mausanie, Lors de leur promière ane
<instalaron. leurs fus pursonneis et domestiques

Cntracianl, ses Sue Alu el
Feurs cmplué expainé 4 Jeux Cain euront Le droit éimmparte sera Ltament.
soudés de ous rois trans quelconques

En ruranee, lee prod 1 nrées coasmmabler serai soumis au 16e de A

Selon le eus, Le Lomme adminicatiyes applicables corn céles de régimes
saivanrs prévus au Code des Pan:

29 Les marehandits mapoités défier sent serres de fous droit at es
Le dousue;

D Je marchandises éexpuribles dent admises au agi de Tdmésion
Lepurau ue caulion, cr susper ion de rois tas donne

M'ostefos les objets ei es personnels et domestiques ne stunt exaaerés que ss
UMA en bn seule expédition ae me du changement du réidence

Le Content ef ses sous dada, peur Jour propre asimpte sinai que pour Le cuite
és personnes visées à late A. aoront Le droit de réespoter hors de Va Rapubiaque
Fall Mauritanie en franchie de tons cit ct Rx, à tour moment, eue Les.
acékandiss importées sel l'arc 187, à excphicu de velés BOL La priés
antférée au Couvre au te de l'écho 24

Le Contractant ses sous-rnitint auf Le dot de vendre on République islamique
de Maritani, à la cardition dunfetre au gréaahte le Minnie de Jeu imreation de
veadre Les marchandises, malériis, mnehines, équipement. péces de échange et
rériêres consommables mil auront porté quand 1e pe seront plus us pour les
Grérations Pélclières. 2 et entendu que, dt re ous, 1 inenmbura hu vendent de
remplir toutes Les Ermaliés prescets pa Le réglementalion an viguine et de payer
tas dois et axes apple à ka dal de troncarions €

lé

1

a

ira

F2

13

SE le où Fun dés duloies de loucriarien de morspor digacethomes pre
lietions oontreviemt mue disprations dt présent amcle 16 au ebives 4 la
alé pébige ce à la procetion de l'environnement, Le Miniare lui airesse une
mise en deeune d'avoir à 5e aonfuer À ses Mio dans a délit de deux (2)
sa Bu ec où LS sécarité publique aa bien Le défese madonaie eut ue
apphctinn rime desdits disposons.

Si Minréressé ne «e confone pas à cs injunetions, Le Miniire peut pmnane, le ca
échéané, pour Ha ceuie pur de Miméressé dim Jisation, In mise en re de
exploitation aux frs st aqua de ce Sertiot

4, dans ur dés de vois 2} mois après la rise en régie. l'intéressé ne Sen pu
sultan à ses ohigaiôns, 2e retrait de l'amorsation de topo en ce qui Le
Sisemne e prumm at es dos de Mince co Lansfetés graieent à Flat.

Toute entreprise procédans, à quelque tire que ce soil, au Immo Plyémoeatheres
par eunaietions or soumise poûr l'rplantion des canslisatiuns cl installations st
dur esplaitation, aux ébiggtans 8 aux droits déni an présent amele, aisé qu
éme seal dont Bénéficie Je Conaetat el que prévu par Le présent Contre

OBLIGATION D'APPROVISIONNEMENT DU MARCHE INTERIEUR
ENPETROLE BRUT

Le Cenirsetnt à Jobligation de cine en priomté ts besoins de Je caismimition
inériure en Péofe Brur den Rérsique Hlaique de Marian, dans. cas 42 le
Somemenel ae peut Les absluie sut 3 ou es parts de produetion qui lui
Eee

A et ff, le Cmetut Senage, à air de a produton de Pérou en
République de Mauerie à vero mn Gouvamment où à alla
és par Le Conmemens, dec 1  dedmace, Le pain Dé à 1
ati des het de a cmsommalon inéire dupÿ, dee  Eun a
eemage que Lo gant de Pérle a prod at 2 Conan pero vue
abs Ce représente par repas à a gant (ue de FA Bret pradir
Réal Hamiqne de Mara pindene e Anee

2 Ministre noël por ecrit au Contraciar, au plu Gin Je 1° ocicbre de éhaqué
Arès Civile, ls quantités de Pétrole Brut qu choisira d'acherer cosiemément da
présens article, ai ue de Parme Chile servante, Les Jvraisonr seront efioluées ut
Gonrement où à Jaéibulere désigné par le Gouvemement pat quantités
montant égales & à de imtersalles de rampe régulies co cours de late
Année, uit des oder décor eme les Paries,

Lin de Pärole Beut aies) vend par Le Centtatant au Councemement ser Le Pr.
du Marché éd smiames Les dispositions ce dacicte 14 6 era paye an
Crtmelant ca Dollars

IBA Le Centacéan, es dents et Lurs ungpumeurs mur, pendant Je durée de ce

Coma le éroit exporter Hiineat aë part d'exportation chois à cet fe, Un
Hanchise de lous drols ct Les de umo se à n'importe quel mamie, le péstion
dibdrosaroures à laque le Contoctant à dit suivant les disppritins du Contrat,
aprés déduction de taues Les Hivraïom Héros an Gouvernement Cependant, Le
Coauesrant s'engage à Ja demande du Gouvememer, Ac pas vendre ie péecle eu le
Fa? mauritanen À Ges pays déclarée oct à la Répubique Hamiqne de Mauritanie.

V6 Tous le impoctaions et enarimallons aux termes de es Contes, sant soumaes au.

nm.

En

fmalés requisee par In doué ais ne donneront Liu à au Pen MU
dsstioms de Tariele 182, en raison du régie douanier dont le Cantiocuant
berline

CHANGE

Le Comté sers sois à la iéelememtrion du contrôle des anges applicable en
la Réplique Ilunique de Mauritanie, étant ententes que pencant M durée présent
Contr, Le Conraclent et ses sous-taltenis bénéficient des guraiés Suianiex en ea
concerne exit ls Oran Pésolèses

9 Broït dauvnr et Sapin des cémples Wémaies ci dot de In République.
Klamique de Masitunie

Hi Ormit de court à Pérmgét es umprante Récessai
Avis em République Islamique de Mauctanie :

5 a Lexéeution de jeune

4 Ti d'envaisser et de conserver À léeramgur toux Tes Cds aéquis où empramés à
Fétars, v ccmmpes er ropames revenant des ventes d'Hyérocatbuner, er d'en
disposer remet uns 8 lie des roues osent Reurs ohfaians cales
7 les Besañns Focus pour Los Cpérions Pétroières en République Talaique
de Milan x

Doi de ranstèrer bronient bocs de Ja République Témsique de Maucianie Les.
réutes des vents de a proluetion dsdrecatbures révenans au Coriractant dire
Le cadre da présent Conbrat ainsi. que les dividendes er pradts dé Loute mature
provenant des Opérations Pétroltbrus :

9 Dréit de parer directement 4 l'ange Les entreprises érangères foumnissuurs de
ie et de services nécersaire à La réaliation des Opértinns Péuoièces :

#3 Doit Ge pratiquer pour ex besoins des Opens P'étrohètes Le change de In
monnaie nationdle a des divises étangèie conventblas. par l'mermédiaie der
banques et agen inaallés em Répoblique Iienique de Moutume &
oéficielememt habillés, à des cours de change non moine Aéortbles pou le.
Eomhaètant eu ser soustramts que Je euux du jéur en que le cours
génrolemen apphieuble en République slarique de Maitwaie ax eus finies
La jour des epérations de change;

À

és

i619

2

TE

L'auiorition de maaspurt emporte égellémul pour le Céntraétut Je di d'établir
des cinatsaons isa se des seras dont 1 car pna Ja propriété. La
possesseur de ler grevês de Ja survie de passage sent tenue de vabstenr de
au pete rusceptble de nuire mn bon fonetiomiement des vansliations cr insllations
L'ussujettissement à La semitude, done decit, dans Le cas de tüiarts priés, à uite
indemnité se, à débur daccord amisble, par lantorité compémie pour a
Béterminalion Le Pine uk propnatiun.

Lorsque Les canairations ou instellations Ent obktacie à Putain une des
Laine ui que Je proprietaire en ait a dem, Le Conan dei procéier à
Cacgusiieu des semans. Le vaienc de cusel sat, à délaut dscord néable,
détarinés comme an mañer d'éxpropaation

Sauf ess de Free jeu, leurérsaton de demour dHyérocarhes devient
aduque Lorsque le Contragant ou Tes bénéficiaires des transfès vis à l'amicle 163
mur pus commmenré qu FAI semence Les MAPRRR préeus ve (1] an rés
Faporohatin ke pro.

L'antraprise ussura lexplcistion dune canalisation de tnspôr d'Hydioco/bures où
dune tata} certe <a applet dû préseut are 12 peut, à défaut d'accord
anale, êne tenue por décision du Mini, Lau, da a lie 2 Four La durée
Ge sa Capacie de tango excedemaie, Je asie des PAS PVEPANE
d'éxplosations aus que elles at molivé Farprolation du pré.

Ses produits me peuvent fre Hobjot d'aucune diaiminanion dam Les tarifs de
smsquat puur des condo aomprrshles de quel, ie np ct de LE

Les taf de transport sbnt labs par l'entreprise chargée dé uancput, confaément
aux régios un ueage dans musvie pénohie imternaionaic, et sons à l'apprebution
Au Mate, À cet Ba, Be te doivent Ju être restés quaure (4) mois avant le
me ei exploitation, cccompagné dla modalités de leur désommirarion es dec
iormatons écossais Toute madifieanon Htéreue des Herifé dit late lubict
dûne déclaration moricée au Ministre deux 3 vois au mine avant sa mise en
ir end ces délais, Je Mina per tro appastion mu et proposés

Les rarifs cumperient Bétaiunct, pour un coefficient déterminé d'utiliadon de
ouvrage, une marge pour lamerisement de cundlisuions es instilntions ét une
mange béneficiire comparsble à celles gui nt gérant adasises dau Pause
pére imenaiurale pour dés caralisaim d insalluione de @oûe nur
Loncurrant durs es sand Ro es.

Fin cax dé varialton importe des Éléments const des Lil, de neuve ile
reant com de ces variations devront être établis st saptrlés senvanc fes modalités
prévues dessus

IMPORTATION KT EXPORT ATION
Le Coniractant au Le dec d'inoter eu République Islamique de Maure pour
Sen congle on pour e ceniple de a sous-rairems, tous les marchandes mtéricl,
chine, éqaipements, piéces de rame 6. milères uns dirédtement
Désesairesà I boue ché des Opération Petri.

1 ox ete que Je Contmenint er sax sous trafants s'engagent à ne precder aux
iimpnrañions définies édessus que dans La mesure es matériaux € Équipes ne
sut ps nponihles en République islemique de Manrianiz à condions équivalentes
termes de pr, Quant Quel, sondilions de paiement 84 él de livraison

Lés emplôvés espatnés feu Émile appelée à Emile er Rébüue Heique
de Muñonie pour le cor pre lu Cemmaclant ou de 508 soustilans autre le dot
d'impact République Hlunieue de Mausanie, Lors de leur promière ane
<instalaron. leurs fus pursonneis et domestiques

Cntracianl, ses Sue Alu el
Feurs cmplué expainé 4 Jeux Cain euront Le droit éimmparte sera Ltament.
soudés de ous rois trans quelconques

En ruranee, lee prod 1 nrées coasmmabler serai soumis au 16e de A

Selon le eus, Le Lomme adminicatiyes applicables corn céles de régimes
saivanrs prévus au Code des Pan:

29 Les marehandits mapoités défier sent serres de fous droit at es
Le dousue;

D Je marchandises éexpuribles dent admises au agi de Tdmésion
Lepurau ue caulion, cr susper ion de rois tas donne

M'ostefos les objets ei es personnels et domestiques ne stunt exaaerés que ss
UMA en bn seule expédition ae me du changement du réidence

Le Content ef ses sous dada, peur Jour propre asimpte sinai que pour Le cuite
és personnes visées à late A. aoront Le droit de réespoter hors de Va Rapubiaque
Fall Mauritanie en franchie de tons cit ct Rx, à tour moment, eue Les.
acékandiss importées sel l'arc 187, à excphicu de velés BOL La priés
antférée au Couvre au te de l'écho 24

Le Contractant ses sous-rnitint auf Le dot de vendre on République islamique
de Maritani, à la cardition dunfetre au gréaahte le Minnie de Jeu imreation de
veadre Les marchandises, malériis, mnehines, équipement. péces de échange et
rériêres consommables mil auront porté quand 1e pe seront plus us pour les
Grérations Pélclières. 2 et entendu que, dt re ous, 1 inenmbura hu vendent de
remplir toutes Les Ermaliés prescets pa Le réglementalion an viguine et de payer
tas dois et axes apple à ka dal de troncarions €

lé

1

a

ira

F2

13

SE le où Fun dés duloies de loucriarien de morspor digacethomes pre
lietions oontreviemt mue disprations dt présent amcle 16 au ebives 4 la
alé pébige ce à la procetion de l'environnement, Le Miniare lui airesse une
mise en deeune d'avoir à 5e aonfuer À ses Mio dans a délit de deux (2)
sa Bu ec où LS sécarité publique aa bien Le défese madonaie eut ue
apphctinn rime desdits disposons.

Si Minréressé ne «e confone pas à cs injunetions, Le Miniire peut pmnane, le ca
échéané, pour Ha ceuie pur de Miméressé dim Jisation, In mise en re de
exploitation aux frs st aqua de ce Sertiot

4, dans ur dés de vois 2} mois après la rise en régie. l'intéressé ne Sen pu
sultan à ses ohigaiôns, 2e retrait de l'amorsation de topo en ce qui Le
Sisemne e prumm at es dos de Mince co Lansfetés graieent à Flat.

Toute entreprise procédans, à quelque tire que ce soil, au Immo Plyémoeatheres
par eunaietions or soumise poûr l'rplantion des canslisatiuns cl installations st
dur esplaitation, aux ébiggtans 8 aux droits déni an présent amele, aisé qu
éme seal dont Bénéficie Je Conaetat el que prévu par Le présent Contre

OBLIGATION D'APPROVISIONNEMENT DU MARCHE INTERIEUR
ENPETROLE BRUT

Le Cenirsetnt à Jobligation de cine en priomté ts besoins de Je caismimition
inériure en Péofe Brur den Rérsique Hlaique de Marian, dans. cas 42 le
Somemenel ae peut Les absluie sut 3 ou es parts de produetion qui lui
Eee

A et ff, le Cmetut Senage, à air de a produton de Pérou en
République de Mauerie à vero mn Gouvamment où à alla
és par Le Conmemens, dec 1  dedmace, Le pain Dé à 1
ati des het de a cmsommalon inéire dupÿ, dee  Eun a
eemage que Lo gant de Pérle a prod at 2 Conan pero vue
abs Ce représente par repas à a gant (ue de FA Bret pradir
Réal Hamiqne de Mara pindene e Anee

2 Ministre noël por ecrit au Contraciar, au plu Gin Je 1° ocicbre de éhaqué
Arès Civile, ls quantités de Pétrole Brut qu choisira d'acherer cosiemément da
présens article, ai ue de Parme Chile servante, Les Jvraisonr seront efioluées ut
Gonrement où à Jaéibulere désigné par le Gouvemement pat quantités
montant égales & à de imtersalles de rampe régulies co cours de late
Année, uit des oder décor eme les Paries,

Lin de Pärole Beut aies) vend par Le Centtatant au Councemement ser Le Pr.
du Marché éd smiames Les dispositions ce dacicte 14 6 era paye an
Crtmelant ca Dollars

IBA Le Centacéan, es dents et Lurs ungpumeurs mur, pendant Je durée de ce

Coma le éroit exporter Hiineat aë part d'exportation chois à cet fe, Un
Hanchise de lous drols ct Les de umo se à n'importe quel mamie, le péstion
dibdrosaroures à laque le Contoctant à dit suivant les disppritins du Contrat,
aprés déduction de taues Les Hivraïom Héros an Gouvernement Cependant, Le
Coauesrant s'engage à Ja demande du Gouvememer, Ac pas vendre ie péecle eu le
Fa? mauritanen À Ges pays déclarée oct à la Répubique Hamiqne de Mauritanie.

V6 Tous le impoctaions et enarimallons aux termes de es Contes, sant soumaes au.

nm.

En

fmalés requisee par In doué ais ne donneront Liu à au Pen MU
dsstioms de Tariele 182, en raison du régie douanier dont le Cantiocuant
berline

CHANGE

Le Comté sers sois à la iéelememtrion du contrôle des anges applicable en
la Réplique Ilunique de Mauritanie, étant ententes que pencant M durée présent
Contr, Le Conraclent et ses sous-taltenis bénéficient des guraiés Suianiex en ea
concerne exit ls Oran Pésolèses

9 Broït dauvnr et Sapin des cémples Wémaies ci dot de In République.
Klamique de Masitunie

Hi Ormit de court à Pérmgét es umprante Récessai
Avis em République Islamique de Mauctanie :

5 a Lexéeution de jeune

4 Ti d'envaisser et de conserver À léeramgur toux Tes Cds aéquis où empramés à
Fétars, v ccmmpes er ropames revenant des ventes d'Hyérocatbuner, er d'en
disposer remet uns 8 lie des roues osent Reurs ohfaians cales
7 les Besañns Focus pour Los Cpérions Pétroières en République Talaique
de Milan x

Doi de ranstèrer bronient bocs de Ja République Témsique de Maucianie Les.
réutes des vents de a proluetion dsdrecatbures révenans au Coriractant dire
Le cadre da présent Conbrat ainsi. que les dividendes er pradts dé Loute mature
provenant des Opérations Pétroltbrus :

9 Dréit de parer directement 4 l'ange Les entreprises érangères foumnissuurs de
ie et de services nécersaire à La réaliation des Opértinns Péuoièces :

#3 Doit Ge pratiquer pour ex besoins des Opens P'étrohètes Le change de In
monnaie nationdle a des divises étangèie conventblas. par l'mermédiaie der
banques et agen inaallés em Répoblique Iienique de Moutume &
oéficielememt habillés, à des cours de change non moine Aéortbles pou le.
Eomhaètant eu ser soustramts que Je euux du jéur en que le cours
génrolemen apphieuble en République slarique de Maitwaie ax eus finies
La jour des epérations de change;

À

12

Contacrent devra some au Minis crue des finances, au lus Gonduarsnte-
“Sa GS) jours après Li de dhage Times, un rapport détaillant Les opéras de
change comes au Lors da Tmesire écoulé dans Ke caëre du présent Lomta, ÿ
cmmpès Lis moureneubs de fmds aur les céraptes ouverts à Ménager exBurdr
enfonénent aux dispos de tic 19.4 al den,

183 Les employés cxpuriés du Contrctanr auront drrit. 22fen. la rédlemealion en
igueur dins ia Révublique Iamique de Mavatanse, au changes bre et an semer
Hibie vers Four pags d'emgine de leurs évonpmies sur Irgre salaes ainsi que dt
Sttisions eux réâimes de naraite pt de aéeurié oise rss pur vue mémmes a
pou Rue @mpie, sen née quils eux remplé Lars Gbligetons Eeulse Qn
Réplique ligue de Mauritant " .

29. TENUE DES LIVRES, UNITE MONETAIRE, COMPTABILITÉ

Las segisuee el ivre de compes du Conuacram seront 1e écniueménent à Ja
FÉonertaion ex vigueur à L Prune Cempttile déve Amen 2 prent

202 Les registres se Hsres le cnmptes sera en on lnopee aisée vu angle 61
bo en Doilas. 1h sexe ratérielenuent jusiéés par deu pénis détiliées
Privat, Les dépenses os focus du Comet au 1e du présent Cantal,

Les rise ct ve le contes seront ronmnent liés pou dé

es es seen nement ss pour détermine Le revenus
ru fx Cab Placer, Le éméiocs nef pour is déslartinn d'eupéte œur a
Bénin indus Lei at Commertinux du Conan Re duvruni cemtenie ee GOMpTES

de Cornracnt Fiat rase les emtor Fllyaoe:
à Core me k d'hocubanes aux tomes du fréseit

À le d'afuumation, es uemmpres de résine Je Diluns ctunt égal
js ls à égaleent tem on

23 Mg ce que ot uemple a East prie orgues axes
exploitation, les umiginaux des principaux rugistres ut livres de ce dé es à
Pa 1 pente Cor ie ct de Or a
Sxesrplaiee eu République lamique de Maure. À pari Eu oi a cour quel
ea caroÿée Contrat Le première are chaire Co La
re ie de op on comen Rp se AE

204 Le Mini ps am ai fe le Contact pre pou Br vert at
vérifier nc dés audiscure de son choix où par ses propres gars ln crises ei Une ce
LE cames ri au Oro Pécresse AE EU ue
var en due Au Cri nan pas tenant
encemut Hle AG € rer 28 Count ds chou pa D
como vu cure tu Ts

Le Custacun. cd de Munie ue Late née à
2 sam | L Le an prvemee
Élgnos pare Minitel te cle ue rate Le nes
D sa 0 0 RS EM Lao CR ne
rm un cu es om 2
isositions de l'article 40.2. De

En aiton des sisques Hnaitiers ais par le Contrectant pour da mise en caleur des
resource MEscabues de Ja Répubiique Hlmique de Meuritaus, Re
Couvesnement verse au Coniectuir pou le seuls Coins Péralier d'exploration, à
exclusion des Coëus Pérolen, d'éemtaatie, de développements d'exgluiation, ua
as sa pur denis Coûts d'enploruiion, mais ur monté Épat à cent ciequante por
saut (150%) du mentaui des d'exploration, non encçre œpantés,
as pu Le Gouvemement au tite de l'ntie 24.

2177 Au plus tard six {6) mois à compte de La date à quelle 1e nivrau de proënerior de
Pérole Bi dun Périméire d'Exploiiten mentionné à Yan by de l'aice 31.3 as
LE attiat em mayerne pendant rente 30) jours censées, Re Goverpeenent devra
sotlher par del au Contecit sun désie d'ascresr leplion de participe
aéditinanelle comespendente dns Jedi Fermée dBaploition, cn précisant Fe
purée de pouteipatin alé ei.

La pericipation stféimnelle prendra ef à cnmpez du date de nofieeliou de La
Levée d'option du Couvert

AUS A camper de La dhne eff dl l'usementtion de sa participation. ie Gouvernement
mioere aux roue Fénrliers dans le Périmème d'Exploitition soneemé au prorus
de son doutes de piicipation aim auiemté ei devra “emhireer au
Convert un prurcenigs, égal à a Mionenee entre sun pourcentage de pacicpuliun
Après éveil ex son puucenténe de paricition initiale, des Coûts Péruliers (à

ep des bus prévu à Vuice 13 el es Hi Haies défi à l'aigle 2.4
Le a Pracédure Comp) sua eneare mers, ele an Pécmére d Expo!

guneemé, cneours par le Caniactaut depuis Le date def de La partial.

dù Goureroment jusqu 1 date dati de l'augméentaion de sa pardoipation.

19 Le Genvemement ne see pas avouer, an fre de su pratieipanion, ir
adtidomnelle, à sehoutser ou à Braneer une part queloonque des saunes vecsées pat
A Conrautant eu ue du Faute 13 dr présent Conart

ZEN0 Les temiboirstiments ut scrout éfloetés par Le Goriememat au fire des sspositions
es ailes 21.5 6€ 2LLB, dans ur déle ne dépassant pas din (18 ru, à cumgpler
setet de Joutron séreondamte, ae ere pas Jénérleurs d'imérès et seront
pays en Dolls,

A Txpiranion de Indie période de dix-huit (18) muñs. Ie Gauvemement au 1 chat
de teneur Le Contact, por Le ae restante des rembansements, sa 20
spé. 30 en mur, 6 versa au Crete un man jui valent à nue
pars ce. (50 6) du a pat anaudlle de paodution revenait Ciouverauent a tte
de sa parciraton er Évalade event Le dispositions de Futice 4, jusquà ee que La
valeur des rembuursments sine feet so pate à 2470 pur ee (du
mena à etant, in co de Femboursement où lue, Le Centro prélever cn
DORE, a Teint de Livmison, Le part du producion RE revonant sur Chaque type
Hsdrocarbares pruuis ë

208 Les dnimes duos ir Gnuvemernenr au au Contacter seront payables en Dolls où
“dans une autre devise convertie oise dun comen aan ame es Paris

inèré au Eaux de fau
re vatsges qu'à cell
À et as peur &

as de rar dans un paiement, les summes dues porter
por ca (3 4} par an à camper du jour où les salt
A leur bye, avec 6pilisn nemsucle dos tatrô
rente (30) jours

24. PARTICIPATION BU GOUVERNEMENT

211 Le Gouvemement aim l'oprion de pariciser aux risques ct ane, sésuitets der
Opérations élire résultant du résest Coutat, à éciptes de Ia de d'uesoi de Lu
Peeière autorisation exclusive exploitation. Le Gouvernement ser bénéficiaire, au
Sie ce mi prorata de a puricipaliog, des mêmes droits et soumis gx mère
Sigrtuns que ceux du Content définis au prises Coma, sons néaene 4e
dispositions du présan ici 21,

LE Le Goivemement prie sacre este paricipafon a déteciemen. avi par
itenediaice d'une anrepise ration, contrôlée par Ttat miguntanien, qui fout
re soit une socté oputiuée pu le gestion des intérés nationaux dans Le secteur
étre, soi v éablisenent publie exitant an ré à or lat

23 Le paticpatés du Gonemeront à Finérienr dun Pérmêtre d'Exporition
représenter une part d'itéréts ssdicis deu Le pouréentage maninal du déténiné
sé les isponiticus cdess

a a em (126) amet a qe pv à article 214

D séice pour eut (6 2) Tarique la prodocion réyulière de Péigole But dodit.
Pénbte d'Exploilaion auts cbeint soixante guimre mile 473000) Bars bé.
jour, 1 que arévu à Puricle 21.7.

Au plus Ir vx (6) mois à compeer 6e Ie date ductro de lautisoion encluive
dexplsitatiou rene à un Péumèn d'Expiuieron, le Genvememment dev note
par Sent au Cércgunt soi désir d'exereer san apion Le participa jade dans
le Péimèe dsaleu, & print Le poumenage de paricpon intl

La prriipation initie rende effet à <omater de la die de moticarin de a Jovée
S'ophon ét Gouveenerent.

215 À éompter de ls dx d'éfa de sa pariipaton initiale, le Guuvemenent participa
sx Coûts l'Atlas dans le Périmètre d'Exloiaiqn concerné au rorrz dé son
ponte de paricdputon inficie  deves eemhounsee su Contectaut ua
poueaitane, uit 4 sou poutteutage de participation nie des Cod Péralors son
suonie med, JU a Périméere d'Évplaibiier cencemé, heu par le
Contrat depuis Date d'Ffer du mésent Contrat jusqu Le dere delle de la
Paticipation male du Gouvemement, É

LA Comantent ne sers soumis & man irapôt où usée de qu nafuss que ce si, à
rason de els cembousemens. Les plus-values qui poumaiont être réalisées par le
Comraesmm à loceesien de Ie pardeipaion du Gouvemement sent exumérées de
Fit dirt sut lex bénéfiees

ALI L'entreprise walaonale dans pat, et Les entilés curtie Le Contrat d'rnre pan.
Fe mer pas conjoinremenr x séidairement responsables des chlégulons résullani du
prés Cnil, L'enrepmie maionele sers mdividuelement responsable vis du
Gusremeraent de ses nations lle que prévues den Le présent Cent.

Toute défaillance de Morreprise ratiomte à cxécuier une queleunue de ces
Gbligeer ne ser po considérée comme délillance des embiés contient Fe
entrant ete pur er aucun as dre invoquée pur là Gouvermement oui añiler
Le présori Contrat

Luucianon de lennepriss ratio au Confrueant ne sauce see ailes
ai aliectes es érois des amies contra le Conimciant à rreonnir à A clause
Érage prises À laicle 29, celui-ci usa pus appliable aux Lili 2 Le
Guuvememeut Pt lenpopnse menus. mais seulement aux Higes enre le
Gocemement où l'emprise maianale et Les entités cemsmint ie Courant

2212 Les medtés prune de veste prutiiation ainsi que les rapposts autre Les associés
Seront déterminés dan Ascond é'Asation qi ser EONCHI eme LS aesnoiés el
aire on vigueur à unmpuer de due d'fret de participation du Gouvernement visés
granite 24

22. DROITS COMPLEMENT ANGES Dté PREMIER EXPLOITANT

222 Le Gouvememenl, dans le bat de Faciifer 12 aise em voue des mures de 1
Répibiique Mlarique de AMaurnanie et de fsvuriscr le déelappanent des acts
pérlières, agcurdera des aemages complémentaires au Caen, SA ot
remis exploitant d'Hydreeubures Lans Re pays, suivant les disposons du gréseul
rte

22.2 At fi da pré alle, le Contactait sera commis conne Le premier eaplaénit
Sitmeérburez en Réplique Iamique de Maurilanie dans Less où le rune
moy de produétion dun Périmäire d'Expledion sue une période de soie (60:
jours anse amendrat vin mille 26000) Bacs pau jour, avan: qu'un mne
moyez de prrduetion idealique ne soi ent sur ur auire périmètre d'explosion
éuys à ane me soctéré au prune de soidtés en République Blend
ait.

222 aux fins du prétent aile, Je Contadtant bénéficiera des avants nomilémenhires
suis

2 ue prime ne pouvant eaées sa miliene (6-00 000) Delars, égale à cngaume
enr ca ÉS0 %h des Coûts Péueliers ra aus, seules Opens Péteiièns
dlesploraion &à l'exchsion norumment des Opérarions Pévulières d'évalaaion et
de éeseloprement), émcourur qu lé Cunluelant dus Le cadre du présent Cara
antérieurement à Ha dite d'tirhuion de Faurrisaion oxchsie d'exploitation

12

Contacrent devra some au Minis crue des finances, au lus Gonduarsnte-
“Sa GS) jours après Li de dhage Times, un rapport détaillant Les opéras de
change comes au Lors da Tmesire écoulé dans Ke caëre du présent Lomta, ÿ
cmmpès Lis moureneubs de fmds aur les céraptes ouverts à Ménager exBurdr
enfonénent aux dispos de tic 19.4 al den,

183 Les employés cxpuriés du Contrctanr auront drrit. 22fen. la rédlemealion en
igueur dins ia Révublique Iamique de Mavatanse, au changes bre et an semer
Hibie vers Four pags d'emgine de leurs évonpmies sur Irgre salaes ainsi que dt
Sttisions eux réâimes de naraite pt de aéeurié oise rss pur vue mémmes a
pou Rue @mpie, sen née quils eux remplé Lars Gbligetons Eeulse Qn
Réplique ligue de Mauritant " .

29. TENUE DES LIVRES, UNITE MONETAIRE, COMPTABILITÉ

Las segisuee el ivre de compes du Conuacram seront 1e écniueménent à Ja
FÉonertaion ex vigueur à L Prune Cempttile déve Amen 2 prent

202 Les registres se Hsres le cnmptes sera en on lnopee aisée vu angle 61
bo en Doilas. 1h sexe ratérielenuent jusiéés par deu pénis détiliées
Privat, Les dépenses os focus du Comet au 1e du présent Cantal,

Les rise ct ve le contes seront ronmnent liés pou dé

es es seen nement ss pour détermine Le revenus
ru fx Cab Placer, Le éméiocs nef pour is déslartinn d'eupéte œur a
Bénin indus Lei at Commertinux du Conan Re duvruni cemtenie ee GOMpTES

de Cornracnt Fiat rase les emtor Fllyaoe:
à Core me k d'hocubanes aux tomes du fréseit

À le d'afuumation, es uemmpres de résine Je Diluns ctunt égal
js ls à égaleent tem on

23 Mg ce que ot uemple a East prie orgues axes
exploitation, les umiginaux des principaux rugistres ut livres de ce dé es à
Pa 1 pente Cor ie ct de Or a
Sxesrplaiee eu République lamique de Maure. À pari Eu oi a cour quel
ea caroÿée Contrat Le première are chaire Co La
re ie de op on comen Rp se AE

204 Le Mini ps am ai fe le Contact pre pou Br vert at
vérifier nc dés audiscure de son choix où par ses propres gars ln crises ei Une ce
LE cames ri au Oro Pécresse AE EU ue
var en due Au Cri nan pas tenant
encemut Hle AG € rer 28 Count ds chou pa D
como vu cure tu Ts

Le Custacun. cd de Munie ue Late née à
2 sam | L Le an prvemee
Élgnos pare Minitel te cle ue rate Le nes
D sa 0 0 RS EM Lao CR ne
rm un cu es om 2
isositions de l'article 40.2. De

En aiton des sisques Hnaitiers ais par le Contrectant pour da mise en caleur des
resource MEscabues de Ja Répubiique Hlmique de Meuritaus, Re
Couvesnement verse au Coniectuir pou le seuls Coins Péralier d'exploration, à
exclusion des Coëus Pérolen, d'éemtaatie, de développements d'exgluiation, ua
as sa pur denis Coûts d'enploruiion, mais ur monté Épat à cent ciequante por
saut (150%) du mentaui des d'exploration, non encçre œpantés,
as pu Le Gouvemement au tite de l'ntie 24.

2177 Au plus tard six {6) mois à compte de La date à quelle 1e nivrau de proënerior de
Pérole Bi dun Périméire d'Exploiiten mentionné à Yan by de l'aice 31.3 as
LE attiat em mayerne pendant rente 30) jours censées, Re Goverpeenent devra
sotlher par del au Contecit sun désie d'ascresr leplion de participe
aéditinanelle comespendente dns Jedi Fermée dBaploition, cn précisant Fe
purée de pouteipatin alé ei.

La pericipation stféimnelle prendra ef à cnmpez du date de nofieeliou de La
Levée d'option du Couvert

AUS A camper de La dhne eff dl l'usementtion de sa participation. ie Gouvernement
mioere aux roue Fénrliers dans le Périmème d'Exploitition soneemé au prorus
de son doutes de piicipation aim auiemté ei devra “emhireer au
Convert un prurcenigs, égal à a Mionenee entre sun pourcentage de pacicpuliun
Après éveil ex son puucenténe de paricition initiale, des Coûts Péruliers (à

ep des bus prévu à Vuice 13 el es Hi Haies défi à l'aigle 2.4
Le a Pracédure Comp) sua eneare mers, ele an Pécmére d Expo!

guneemé, cneours par le Caniactaut depuis Le date def de La partial.

dù Goureroment jusqu 1 date dati de l'augméentaion de sa pardoipation.

19 Le Genvemement ne see pas avouer, an fre de su pratieipanion, ir
adtidomnelle, à sehoutser ou à Braneer une part queloonque des saunes vecsées pat
A Conrautant eu ue du Faute 13 dr présent Conart

ZEN0 Les temiboirstiments ut scrout éfloetés par Le Goriememat au fire des sspositions
es ailes 21.5 6€ 2LLB, dans ur déle ne dépassant pas din (18 ru, à cumgpler
setet de Joutron séreondamte, ae ere pas Jénérleurs d'imérès et seront
pays en Dolls,

A Txpiranion de Indie période de dix-huit (18) muñs. Ie Gauvemement au 1 chat
de teneur Le Contact, por Le ae restante des rembansements, sa 20
spé. 30 en mur, 6 versa au Crete un man jui valent à nue
pars ce. (50 6) du a pat anaudlle de paodution revenait Ciouverauent a tte
de sa parciraton er Évalade event Le dispositions de Futice 4, jusquà ee que La
valeur des rembuursments sine feet so pate à 2470 pur ee (du
mena à etant, in co de Femboursement où lue, Le Centro prélever cn
DORE, a Teint de Livmison, Le part du producion RE revonant sur Chaque type
Hsdrocarbares pruuis ë

208 Les dnimes duos ir Gnuvemernenr au au Contacter seront payables en Dolls où
“dans une autre devise convertie oise dun comen aan ame es Paris

inèré au Eaux de fau
re vatsges qu'à cell
À et as peur &

as de rar dans un paiement, les summes dues porter
por ca (3 4} par an à camper du jour où les salt
A leur bye, avec 6pilisn nemsucle dos tatrô
rente (30) jours

24. PARTICIPATION BU GOUVERNEMENT

211 Le Gouvemement aim l'oprion de pariciser aux risques ct ane, sésuitets der
Opérations élire résultant du résest Coutat, à éciptes de Ia de d'uesoi de Lu
Peeière autorisation exclusive exploitation. Le Gouvernement ser bénéficiaire, au
Sie ce mi prorata de a puricipaliog, des mêmes droits et soumis gx mère
Sigrtuns que ceux du Content définis au prises Coma, sons néaene 4e
dispositions du présan ici 21,

LE Le Goivemement prie sacre este paricipafon a déteciemen. avi par
itenediaice d'une anrepise ration, contrôlée par Ttat miguntanien, qui fout
re soit une socté oputiuée pu le gestion des intérés nationaux dans Le secteur
étre, soi v éablisenent publie exitant an ré à or lat

23 Le paticpatés du Gonemeront à Finérienr dun Pérmêtre d'Exporition
représenter une part d'itéréts ssdicis deu Le pouréentage maninal du déténiné
sé les isponiticus cdess

a a em (126) amet a qe pv à article 214

D séice pour eut (6 2) Tarique la prodocion réyulière de Péigole But dodit.
Pénbte d'Exploilaion auts cbeint soixante guimre mile 473000) Bars bé.
jour, 1 que arévu à Puricle 21.7.

Au plus Ir vx (6) mois à compeer 6e Ie date ductro de lautisoion encluive
dexplsitatiou rene à un Péumèn d'Expiuieron, le Genvememment dev note
par Sent au Cércgunt soi désir d'exereer san apion Le participa jade dans
le Péimèe dsaleu, & print Le poumenage de paricpon intl

La prriipation initie rende effet à <omater de la die de moticarin de a Jovée
S'ophon ét Gouveenerent.

215 À éompter de ls dx d'éfa de sa pariipaton initiale, le Guuvemenent participa
sx Coûts l'Atlas dans le Périmètre d'Exloiaiqn concerné au rorrz dé son
ponte de paricdputon inficie  deves eemhounsee su Contectaut ua
poueaitane, uit 4 sou poutteutage de participation nie des Cod Péralors son
suonie med, JU a Périméere d'Évplaibiier cencemé, heu par le
Contrat depuis Date d'Ffer du mésent Contrat jusqu Le dere delle de la
Paticipation male du Gouvemement, É

LA Comantent ne sers soumis & man irapôt où usée de qu nafuss que ce si, à
rason de els cembousemens. Les plus-values qui poumaiont être réalisées par le
Comraesmm à loceesien de Ie pardeipaion du Gouvemement sent exumérées de
Fit dirt sut lex bénéfiees

ALI L'entreprise walaonale dans pat, et Les entilés curtie Le Contrat d'rnre pan.
Fe mer pas conjoinremenr x séidairement responsables des chlégulons résullani du
prés Cnil, L'enrepmie maionele sers mdividuelement responsable vis du
Gusremeraent de ses nations lle que prévues den Le présent Cent.

Toute défaillance de Morreprise ratiomte à cxécuier une queleunue de ces
Gbligeer ne ser po considérée comme délillance des embiés contient Fe
entrant ete pur er aucun as dre invoquée pur là Gouvermement oui añiler
Le présori Contrat

Luucianon de lennepriss ratio au Confrueant ne sauce see ailes
ai aliectes es érois des amies contra le Conimciant à rreonnir à A clause
Érage prises À laicle 29, celui-ci usa pus appliable aux Lili 2 Le
Guuvememeut Pt lenpopnse menus. mais seulement aux Higes enre le
Gocemement où l'emprise maianale et Les entités cemsmint ie Courant

2212 Les medtés prune de veste prutiiation ainsi que les rapposts autre Les associés
Seront déterminés dan Ascond é'Asation qi ser EONCHI eme LS aesnoiés el
aire on vigueur à unmpuer de due d'fret de participation du Gouvernement visés
granite 24

22. DROITS COMPLEMENT ANGES Dté PREMIER EXPLOITANT

222 Le Gouvememenl, dans le bat de Faciifer 12 aise em voue des mures de 1
Répibiique Mlarique de AMaurnanie et de fsvuriscr le déelappanent des acts
pérlières, agcurdera des aemages complémentaires au Caen, SA ot
remis exploitant d'Hydreeubures Lans Re pays, suivant les disposons du gréseul
rte

22.2 At fi da pré alle, le Contactait sera commis conne Le premier eaplaénit
Sitmeérburez en Réplique Iamique de Maurilanie dans Less où le rune
moy de produétion dun Périmäire d'Expledion sue une période de soie (60:
jours anse amendrat vin mille 26000) Bacs pau jour, avan: qu'un mne
moyez de prrduetion idealique ne soi ent sur ur auire périmètre d'explosion
éuys à ane me soctéré au prune de soidtés en République Blend
ait.

222 aux fins du prétent aile, Je Contadtant bénéficiera des avants nomilémenhires
suis

2 ue prime ne pouvant eaées sa miliene (6-00 000) Delars, égale à cngaume
enr ca ÉS0 %h des Coûts Péueliers ra aus, seules Opens Péteiièns
dlesploraion &à l'exchsion norumment des Opérarions Pévulières d'évalaaion et
de éeseloprement), émcourur qu lé Cunluelant dus Le cadre du présent Cara
antérieurement à Ha dite d'tirhuion de Faurrisaion oxchsie d'exploitation

12

Contacrent devra some au Minis crue des finances, au lus Gonduarsnte-
“Sa GS) jours après Li de dhage Times, un rapport détaillant Les opéras de
change comes au Lors da Tmesire écoulé dans Ke caëre du présent Lomta, ÿ
cmmpès Lis moureneubs de fmds aur les céraptes ouverts à Ménager exBurdr
enfonénent aux dispos de tic 19.4 al den,

183 Les employés cxpuriés du Contrctanr auront drrit. 22fen. la rédlemealion en
igueur dins ia Révublique Iamique de Mavatanse, au changes bre et an semer
Hibie vers Four pags d'emgine de leurs évonpmies sur Irgre salaes ainsi que dt
Sttisions eux réâimes de naraite pt de aéeurié oise rss pur vue mémmes a
pou Rue @mpie, sen née quils eux remplé Lars Gbligetons Eeulse Qn
Réplique ligue de Mauritant " .

29. TENUE DES LIVRES, UNITE MONETAIRE, COMPTABILITÉ

Las segisuee el ivre de compes du Conuacram seront 1e écniueménent à Ja
FÉonertaion ex vigueur à L Prune Cempttile déve Amen 2 prent

202 Les registres se Hsres le cnmptes sera en on lnopee aisée vu angle 61
bo en Doilas. 1h sexe ratérielenuent jusiéés par deu pénis détiliées
Privat, Les dépenses os focus du Comet au 1e du présent Cantal,

Les rise ct ve le contes seront ronmnent liés pou dé

es es seen nement ss pour détermine Le revenus
ru fx Cab Placer, Le éméiocs nef pour is déslartinn d'eupéte œur a
Bénin indus Lei at Commertinux du Conan Re duvruni cemtenie ee GOMpTES

de Cornracnt Fiat rase les emtor Fllyaoe:
à Core me k d'hocubanes aux tomes du fréseit

À le d'afuumation, es uemmpres de résine Je Diluns ctunt égal
js ls à égaleent tem on

23 Mg ce que ot uemple a East prie orgues axes
exploitation, les umiginaux des principaux rugistres ut livres de ce dé es à
Pa 1 pente Cor ie ct de Or a
Sxesrplaiee eu République lamique de Maure. À pari Eu oi a cour quel
ea caroÿée Contrat Le première are chaire Co La
re ie de op on comen Rp se AE

204 Le Mini ps am ai fe le Contact pre pou Br vert at
vérifier nc dés audiscure de son choix où par ses propres gars ln crises ei Une ce
LE cames ri au Oro Pécresse AE EU ue
var en due Au Cri nan pas tenant
encemut Hle AG € rer 28 Count ds chou pa D
como vu cure tu Ts

Le Custacun. cd de Munie ue Late née à
2 sam | L Le an prvemee
Élgnos pare Minitel te cle ue rate Le nes
D sa 0 0 RS EM Lao CR ne
rm un cu es om 2
isositions de l'article 40.2. De

En aiton des sisques Hnaitiers ais par le Contrectant pour da mise en caleur des
resource MEscabues de Ja Répubiique Hlmique de Meuritaus, Re
Couvesnement verse au Coniectuir pou le seuls Coins Péralier d'exploration, à
exclusion des Coëus Pérolen, d'éemtaatie, de développements d'exgluiation, ua
as sa pur denis Coûts d'enploruiion, mais ur monté Épat à cent ciequante por
saut (150%) du mentaui des d'exploration, non encçre œpantés,
as pu Le Gouvemement au tite de l'ntie 24.

2177 Au plus tard six {6) mois à compte de La date à quelle 1e nivrau de proënerior de
Pérole Bi dun Périméire d'Exploiiten mentionné à Yan by de l'aice 31.3 as
LE attiat em mayerne pendant rente 30) jours censées, Re Goverpeenent devra
sotlher par del au Contecit sun désie d'ascresr leplion de participe
aéditinanelle comespendente dns Jedi Fermée dBaploition, cn précisant Fe
purée de pouteipatin alé ei.

La pericipation stféimnelle prendra ef à cnmpez du date de nofieeliou de La
Levée d'option du Couvert

AUS A camper de La dhne eff dl l'usementtion de sa participation. ie Gouvernement
mioere aux roue Fénrliers dans le Périmème d'Exploitition soneemé au prorus
de son doutes de piicipation aim auiemté ei devra “emhireer au
Convert un prurcenigs, égal à a Mionenee entre sun pourcentage de pacicpuliun
Après éveil ex son puucenténe de paricition initiale, des Coûts Péruliers (à

ep des bus prévu à Vuice 13 el es Hi Haies défi à l'aigle 2.4
Le a Pracédure Comp) sua eneare mers, ele an Pécmére d Expo!

guneemé, cneours par le Caniactaut depuis Le date def de La partial.

dù Goureroment jusqu 1 date dati de l'augméentaion de sa pardoipation.

19 Le Genvemement ne see pas avouer, an fre de su pratieipanion, ir
adtidomnelle, à sehoutser ou à Braneer une part queloonque des saunes vecsées pat
A Conrautant eu ue du Faute 13 dr présent Conart

ZEN0 Les temiboirstiments ut scrout éfloetés par Le Goriememat au fire des sspositions
es ailes 21.5 6€ 2LLB, dans ur déle ne dépassant pas din (18 ru, à cumgpler
setet de Joutron séreondamte, ae ere pas Jénérleurs d'imérès et seront
pays en Dolls,

A Txpiranion de Indie période de dix-huit (18) muñs. Ie Gauvemement au 1 chat
de teneur Le Contact, por Le ae restante des rembansements, sa 20
spé. 30 en mur, 6 versa au Crete un man jui valent à nue
pars ce. (50 6) du a pat anaudlle de paodution revenait Ciouverauent a tte
de sa parciraton er Évalade event Le dispositions de Futice 4, jusquà ee que La
valeur des rembuursments sine feet so pate à 2470 pur ee (du
mena à etant, in co de Femboursement où lue, Le Centro prélever cn
DORE, a Teint de Livmison, Le part du producion RE revonant sur Chaque type
Hsdrocarbares pruuis ë

208 Les dnimes duos ir Gnuvemernenr au au Contacter seront payables en Dolls où
“dans une autre devise convertie oise dun comen aan ame es Paris

inèré au Eaux de fau
re vatsges qu'à cell
À et as peur &

as de rar dans un paiement, les summes dues porter
por ca (3 4} par an à camper du jour où les salt
A leur bye, avec 6pilisn nemsucle dos tatrô
rente (30) jours

24. PARTICIPATION BU GOUVERNEMENT

211 Le Gouvemement aim l'oprion de pariciser aux risques ct ane, sésuitets der
Opérations élire résultant du résest Coutat, à éciptes de Ia de d'uesoi de Lu
Peeière autorisation exclusive exploitation. Le Gouvernement ser bénéficiaire, au
Sie ce mi prorata de a puricipaliog, des mêmes droits et soumis gx mère
Sigrtuns que ceux du Content définis au prises Coma, sons néaene 4e
dispositions du présan ici 21,

LE Le Goivemement prie sacre este paricipafon a déteciemen. avi par
itenediaice d'une anrepise ration, contrôlée par Ttat miguntanien, qui fout
re soit une socté oputiuée pu le gestion des intérés nationaux dans Le secteur
étre, soi v éablisenent publie exitant an ré à or lat

23 Le paticpatés du Gonemeront à Finérienr dun Pérmêtre d'Exporition
représenter une part d'itéréts ssdicis deu Le pouréentage maninal du déténiné
sé les isponiticus cdess

a a em (126) amet a qe pv à article 214

D séice pour eut (6 2) Tarique la prodocion réyulière de Péigole But dodit.
Pénbte d'Exploilaion auts cbeint soixante guimre mile 473000) Bars bé.
jour, 1 que arévu à Puricle 21.7.

Au plus Ir vx (6) mois à compeer 6e Ie date ductro de lautisoion encluive
dexplsitatiou rene à un Péumèn d'Expiuieron, le Genvememment dev note
par Sent au Cércgunt soi désir d'exereer san apion Le participa jade dans
le Péimèe dsaleu, & print Le poumenage de paricpon intl

La prriipation initie rende effet à <omater de la die de moticarin de a Jovée
S'ophon ét Gouveenerent.

215 À éompter de ls dx d'éfa de sa pariipaton initiale, le Guuvemenent participa
sx Coûts l'Atlas dans le Périmètre d'Exloiaiqn concerné au rorrz dé son
ponte de paricdputon inficie  deves eemhounsee su Contectaut ua
poueaitane, uit 4 sou poutteutage de participation nie des Cod Péralors son
suonie med, JU a Périméere d'Évplaibiier cencemé, heu par le
Contrat depuis Date d'Ffer du mésent Contrat jusqu Le dere delle de la
Paticipation male du Gouvemement, É

LA Comantent ne sers soumis & man irapôt où usée de qu nafuss que ce si, à
rason de els cembousemens. Les plus-values qui poumaiont être réalisées par le
Comraesmm à loceesien de Ie pardeipaion du Gouvemement sent exumérées de
Fit dirt sut lex bénéfiees

ALI L'entreprise walaonale dans pat, et Les entilés curtie Le Contrat d'rnre pan.
Fe mer pas conjoinremenr x séidairement responsables des chlégulons résullani du
prés Cnil, L'enrepmie maionele sers mdividuelement responsable vis du
Gusremeraent de ses nations lle que prévues den Le présent Cent.

Toute défaillance de Morreprise ratiomte à cxécuier une queleunue de ces
Gbligeer ne ser po considérée comme délillance des embiés contient Fe
entrant ete pur er aucun as dre invoquée pur là Gouvermement oui añiler
Le présori Contrat

Luucianon de lennepriss ratio au Confrueant ne sauce see ailes
ai aliectes es érois des amies contra le Conimciant à rreonnir à A clause
Érage prises À laicle 29, celui-ci usa pus appliable aux Lili 2 Le
Guuvememeut Pt lenpopnse menus. mais seulement aux Higes enre le
Gocemement où l'emprise maianale et Les entités cemsmint ie Courant

2212 Les medtés prune de veste prutiiation ainsi que les rapposts autre Les associés
Seront déterminés dan Ascond é'Asation qi ser EONCHI eme LS aesnoiés el
aire on vigueur à unmpuer de due d'fret de participation du Gouvernement visés
granite 24

22. DROITS COMPLEMENT ANGES Dté PREMIER EXPLOITANT

222 Le Gouvememenl, dans le bat de Faciifer 12 aise em voue des mures de 1
Répibiique Mlarique de AMaurnanie et de fsvuriscr le déelappanent des acts
pérlières, agcurdera des aemages complémentaires au Caen, SA ot
remis exploitant d'Hydreeubures Lans Re pays, suivant les disposons du gréseul
rte

22.2 At fi da pré alle, le Contactait sera commis conne Le premier eaplaénit
Sitmeérburez en Réplique Iamique de Maurilanie dans Less où le rune
moy de produétion dun Périmäire d'Expledion sue une période de soie (60:
jours anse amendrat vin mille 26000) Bacs pau jour, avan: qu'un mne
moyez de prrduetion idealique ne soi ent sur ur auire périmètre d'explosion
éuys à ane me soctéré au prune de soidtés en République Blend
ait.

222 aux fins du prétent aile, Je Contadtant bénéficiera des avants nomilémenhires
suis

2 ue prime ne pouvant eaées sa miliene (6-00 000) Delars, égale à cngaume
enr ca ÉS0 %h des Coûts Péueliers ra aus, seules Opens Péteiièns
dlesploraion &à l'exchsion norumment des Opérarions Pévulières d'évalaaion et
de éeseloprement), émcourur qu lé Cunluelant dus Le cadre du présent Cara
antérieurement à Ha dite d'tirhuion de Faurrisaion oxchsie d'exploitation

12

Contacrent devra some au Minis crue des finances, au lus Gonduarsnte-
“Sa GS) jours après Li de dhage Times, un rapport détaillant Les opéras de
change comes au Lors da Tmesire écoulé dans Ke caëre du présent Lomta, ÿ
cmmpès Lis moureneubs de fmds aur les céraptes ouverts à Ménager exBurdr
enfonénent aux dispos de tic 19.4 al den,

183 Les employés cxpuriés du Contrctanr auront drrit. 22fen. la rédlemealion en
igueur dins ia Révublique Iamique de Mavatanse, au changes bre et an semer
Hibie vers Four pags d'emgine de leurs évonpmies sur Irgre salaes ainsi que dt
Sttisions eux réâimes de naraite pt de aéeurié oise rss pur vue mémmes a
pou Rue @mpie, sen née quils eux remplé Lars Gbligetons Eeulse Qn
Réplique ligue de Mauritant " .

29. TENUE DES LIVRES, UNITE MONETAIRE, COMPTABILITÉ

Las segisuee el ivre de compes du Conuacram seront 1e écniueménent à Ja
FÉonertaion ex vigueur à L Prune Cempttile déve Amen 2 prent

202 Les registres se Hsres le cnmptes sera en on lnopee aisée vu angle 61
bo en Doilas. 1h sexe ratérielenuent jusiéés par deu pénis détiliées
Privat, Les dépenses os focus du Comet au 1e du présent Cantal,

Les rise ct ve le contes seront ronmnent liés pou dé

es es seen nement ss pour détermine Le revenus
ru fx Cab Placer, Le éméiocs nef pour is déslartinn d'eupéte œur a
Bénin indus Lei at Commertinux du Conan Re duvruni cemtenie ee GOMpTES

de Cornracnt Fiat rase les emtor Fllyaoe:
à Core me k d'hocubanes aux tomes du fréseit

À le d'afuumation, es uemmpres de résine Je Diluns ctunt égal
js ls à égaleent tem on

23 Mg ce que ot uemple a East prie orgues axes
exploitation, les umiginaux des principaux rugistres ut livres de ce dé es à
Pa 1 pente Cor ie ct de Or a
Sxesrplaiee eu République lamique de Maure. À pari Eu oi a cour quel
ea caroÿée Contrat Le première are chaire Co La
re ie de op on comen Rp se AE

204 Le Mini ps am ai fe le Contact pre pou Br vert at
vérifier nc dés audiscure de son choix où par ses propres gars ln crises ei Une ce
LE cames ri au Oro Pécresse AE EU ue
var en due Au Cri nan pas tenant
encemut Hle AG € rer 28 Count ds chou pa D
como vu cure tu Ts

Le Custacun. cd de Munie ue Late née à
2 sam | L Le an prvemee
Élgnos pare Minitel te cle ue rate Le nes
D sa 0 0 RS EM Lao CR ne
rm un cu es om 2
isositions de l'article 40.2. De

En aiton des sisques Hnaitiers ais par le Contrectant pour da mise en caleur des
resource MEscabues de Ja Répubiique Hlmique de Meuritaus, Re
Couvesnement verse au Coniectuir pou le seuls Coins Péralier d'exploration, à
exclusion des Coëus Pérolen, d'éemtaatie, de développements d'exgluiation, ua
as sa pur denis Coûts d'enploruiion, mais ur monté Épat à cent ciequante por
saut (150%) du mentaui des d'exploration, non encçre œpantés,
as pu Le Gouvemement au tite de l'ntie 24.

2177 Au plus tard six {6) mois à compte de La date à quelle 1e nivrau de proënerior de
Pérole Bi dun Périméire d'Exploiiten mentionné à Yan by de l'aice 31.3 as
LE attiat em mayerne pendant rente 30) jours censées, Re Goverpeenent devra
sotlher par del au Contecit sun désie d'ascresr leplion de participe
aéditinanelle comespendente dns Jedi Fermée dBaploition, cn précisant Fe
purée de pouteipatin alé ei.

La pericipation stféimnelle prendra ef à cnmpez du date de nofieeliou de La
Levée d'option du Couvert

AUS A camper de La dhne eff dl l'usementtion de sa participation. ie Gouvernement
mioere aux roue Fénrliers dans le Périmème d'Exploitition soneemé au prorus
de son doutes de piicipation aim auiemté ei devra “emhireer au
Convert un prurcenigs, égal à a Mionenee entre sun pourcentage de pacicpuliun
Après éveil ex son puucenténe de paricition initiale, des Coûts Péruliers (à

ep des bus prévu à Vuice 13 el es Hi Haies défi à l'aigle 2.4
Le a Pracédure Comp) sua eneare mers, ele an Pécmére d Expo!

guneemé, cneours par le Caniactaut depuis Le date def de La partial.

dù Goureroment jusqu 1 date dati de l'augméentaion de sa pardoipation.

19 Le Genvemement ne see pas avouer, an fre de su pratieipanion, ir
adtidomnelle, à sehoutser ou à Braneer une part queloonque des saunes vecsées pat
A Conrautant eu ue du Faute 13 dr présent Conart

ZEN0 Les temiboirstiments ut scrout éfloetés par Le Goriememat au fire des sspositions
es ailes 21.5 6€ 2LLB, dans ur déle ne dépassant pas din (18 ru, à cumgpler
setet de Joutron séreondamte, ae ere pas Jénérleurs d'imérès et seront
pays en Dolls,

A Txpiranion de Indie période de dix-huit (18) muñs. Ie Gauvemement au 1 chat
de teneur Le Contact, por Le ae restante des rembansements, sa 20
spé. 30 en mur, 6 versa au Crete un man jui valent à nue
pars ce. (50 6) du a pat anaudlle de paodution revenait Ciouverauent a tte
de sa parciraton er Évalade event Le dispositions de Futice 4, jusquà ee que La
valeur des rembuursments sine feet so pate à 2470 pur ee (du
mena à etant, in co de Femboursement où lue, Le Centro prélever cn
DORE, a Teint de Livmison, Le part du producion RE revonant sur Chaque type
Hsdrocarbares pruuis ë

208 Les dnimes duos ir Gnuvemernenr au au Contacter seront payables en Dolls où
“dans une autre devise convertie oise dun comen aan ame es Paris

inèré au Eaux de fau
re vatsges qu'à cell
À et as peur &

as de rar dans un paiement, les summes dues porter
por ca (3 4} par an à camper du jour où les salt
A leur bye, avec 6pilisn nemsucle dos tatrô
rente (30) jours

24. PARTICIPATION BU GOUVERNEMENT

211 Le Gouvemement aim l'oprion de pariciser aux risques ct ane, sésuitets der
Opérations élire résultant du résest Coutat, à éciptes de Ia de d'uesoi de Lu
Peeière autorisation exclusive exploitation. Le Gouvernement ser bénéficiaire, au
Sie ce mi prorata de a puricipaliog, des mêmes droits et soumis gx mère
Sigrtuns que ceux du Content définis au prises Coma, sons néaene 4e
dispositions du présan ici 21,

LE Le Goivemement prie sacre este paricipafon a déteciemen. avi par
itenediaice d'une anrepise ration, contrôlée par Ttat miguntanien, qui fout
re soit une socté oputiuée pu le gestion des intérés nationaux dans Le secteur
étre, soi v éablisenent publie exitant an ré à or lat

23 Le paticpatés du Gonemeront à Finérienr dun Pérmêtre d'Exporition
représenter une part d'itéréts ssdicis deu Le pouréentage maninal du déténiné
sé les isponiticus cdess

a a em (126) amet a qe pv à article 214

D séice pour eut (6 2) Tarique la prodocion réyulière de Péigole But dodit.
Pénbte d'Exploilaion auts cbeint soixante guimre mile 473000) Bars bé.
jour, 1 que arévu à Puricle 21.7.

Au plus Ir vx (6) mois à compeer 6e Ie date ductro de lautisoion encluive
dexplsitatiou rene à un Péumèn d'Expiuieron, le Genvememment dev note
par Sent au Cércgunt soi désir d'exereer san apion Le participa jade dans
le Péimèe dsaleu, & print Le poumenage de paricpon intl

La prriipation initie rende effet à <omater de la die de moticarin de a Jovée
S'ophon ét Gouveenerent.

215 À éompter de ls dx d'éfa de sa pariipaton initiale, le Guuvemenent participa
sx Coûts l'Atlas dans le Périmètre d'Exloiaiqn concerné au rorrz dé son
ponte de paricdputon inficie  deves eemhounsee su Contectaut ua
poueaitane, uit 4 sou poutteutage de participation nie des Cod Péralors son
suonie med, JU a Périméere d'Évplaibiier cencemé, heu par le
Contrat depuis Date d'Ffer du mésent Contrat jusqu Le dere delle de la
Paticipation male du Gouvemement, É

LA Comantent ne sers soumis & man irapôt où usée de qu nafuss que ce si, à
rason de els cembousemens. Les plus-values qui poumaiont être réalisées par le
Comraesmm à loceesien de Ie pardeipaion du Gouvemement sent exumérées de
Fit dirt sut lex bénéfiees

ALI L'entreprise walaonale dans pat, et Les entilés curtie Le Contrat d'rnre pan.
Fe mer pas conjoinremenr x séidairement responsables des chlégulons résullani du
prés Cnil, L'enrepmie maionele sers mdividuelement responsable vis du
Gusremeraent de ses nations lle que prévues den Le présent Cent.

Toute défaillance de Morreprise ratiomte à cxécuier une queleunue de ces
Gbligeer ne ser po considérée comme délillance des embiés contient Fe
entrant ete pur er aucun as dre invoquée pur là Gouvermement oui añiler
Le présori Contrat

Luucianon de lennepriss ratio au Confrueant ne sauce see ailes
ai aliectes es érois des amies contra le Conimciant à rreonnir à A clause
Érage prises À laicle 29, celui-ci usa pus appliable aux Lili 2 Le
Guuvememeut Pt lenpopnse menus. mais seulement aux Higes enre le
Gocemement où l'emprise maianale et Les entités cemsmint ie Courant

2212 Les medtés prune de veste prutiiation ainsi que les rapposts autre Les associés
Seront déterminés dan Ascond é'Asation qi ser EONCHI eme LS aesnoiés el
aire on vigueur à unmpuer de due d'fret de participation du Gouvernement visés
granite 24

22. DROITS COMPLEMENT ANGES Dté PREMIER EXPLOITANT

222 Le Gouvememenl, dans le bat de Faciifer 12 aise em voue des mures de 1
Répibiique Mlarique de AMaurnanie et de fsvuriscr le déelappanent des acts
pérlières, agcurdera des aemages complémentaires au Caen, SA ot
remis exploitant d'Hydreeubures Lans Re pays, suivant les disposons du gréseul
rte

22.2 At fi da pré alle, le Contactait sera commis conne Le premier eaplaénit
Sitmeérburez en Réplique Iamique de Maurilanie dans Less où le rune
moy de produétion dun Périmäire d'Expledion sue une période de soie (60:
jours anse amendrat vin mille 26000) Bacs pau jour, avan: qu'un mne
moyez de prrduetion idealique ne soi ent sur ur auire périmètre d'explosion
éuys à ane me soctéré au prune de soidtés en République Blend
ait.

222 aux fins du prétent aile, Je Contadtant bénéficiera des avants nomilémenhires
suis

2 ue prime ne pouvant eaées sa miliene (6-00 000) Delars, égale à cngaume
enr ca ÉS0 %h des Coûts Péueliers ra aus, seules Opens Péteiièns
dlesploraion &à l'exchsion norumment des Opérarions Pévulières d'évalaaion et
de éeseloprement), émcourur qu lé Cunluelant dus Le cadre du présent Cara
antérieurement à Ha dite d'tirhuion de Faurrisaion oxchsie d'exploitation

28.

251

554

En

EN

tie mm Périmbe d'Exploitation dsé à l'article 22.2, sers ajoutée an Coûs
Bétrolien secourrsbles pa le Cemetant confernmémenc à article A0. ;

ba leptioe d'uugremadon de ke paricipalien du Gouvememunt privé à Faïinéa #3
de lasticle 213 2 relie au Pertes d'Expialaion visé à lalinés D} de ati
DLA et réative au Pécinéire d'Exploitun vint à l'tie 22.2 ne pour de
set au corepter du del de dix-huët (LR) mis ue la date à Lequel Le
Si de pradhetion vé audit iméa D} de Particle 21.8 ur été ali

CESSION

Les droits 1 cbhgations réslkent du présent Contrat ne peuvent be cédé, an out où
parts, par a'rapare Lignelle des entités constituant le Contezctant. ons l'approation
éalabie du Ministre,

Si dame les ve (39 mous suivent ia setéleatlor am Minisre d'u projul de session
accompagné des infommmions nécessaires pour justes Jes capicés teohmiques ot
Finaneéres du censure, ainsi que du pen d'ote de vesvion et des coins ol
médlités de ccsion, ee ci dé pa noie son opposttion motte, cmt
pute role epprouvée par Te Mini à Tapis dudit

A enripter de La date d'gprébation, Le clame dequera Fa quil de Cana
et eve satisfaire mot Ghtigations posées au Conanctnt par Le présent Coma
quel à aura mlhété préalablement à I cession,

Si une entité cumsailuant Le Conirctan soumet à l'approbation du Goucennement en
raie de caso à né Seté Alliés, Le Mérite autorise Iadlte ossion den 1e
és de sois (33 mois seins SL y 8 leu, les dispoyidons de l'aile 1544 2èront
applicshtes,

De même, le Condnetant, a tou entité coluant 3e Conitctant, ex Ling de
Some ure not ou Mie mt

our projéi qui serait susespaible dm, notaire au may d'une nouvelle
sépattion es dires snciaux, une madifeaion du conbsôle du Courant où dc
lei conoenée.

Seront oomeidérés comme éléaunts de contile du Couuaciant, au d'une emté, 12
parti da expial aval, 1 uticratté des sotionnaines majoniaires, ani que Les
disposons musies aires au siége soc di aux droits a ohligmtions atluchés
aux fire suceuse ee qui concemre Je majorité nequiie dans ler aramlécs
généries,

Foutetais, Jes vessions de times soviaux À des Suradtés Affifces sat res, sous
serve dé déclare préalable au Mioiere pour iformarion at die lapalicuion der
dispositions de T'arrele 254 & ya lieu

Quant aux cession de dires anclaux À de nauveux agtonnaires sl ne seennt
Sms au Gouvemetnent que 4 els ent pour eu dk citer à euro plus de trente
pr end (AU ei de Fertrprise &

RESPONSABILITE ET ASSURANCES

Le Contreue défommagen et indemaisers doute pemenne » compis Le
Genremement, pour tone dommage ou perte que le Comricrant, es emplozés où 8e
Sous airs ec eus crhployés parurrient eaaser à in petsirnt, à Le pRopuiét où ak
rois des pertusmes, du Ti Ou À accaninn des Déni: Pércees

Eu paciealir, < le reponsabilté du Gouvernement ast rechorchée de RE ou à
Foceasion des Opérations Pétrlières, le Conrcant fes tuute défense à et éud ei
incemisèr l'Est pour oute sumnane dent le Gouversument serait mevahls où ie
épee qu, ui auppomés, afRretes ou coute à ae élan

Le Contractent soucis et maintient én signer, et fuit souséire 61 modele ca
Sigur pue ses au rlent, tous atrurunees rives au. Opérations Pénctières
type er fes nntans en none dans Fmdustne pétrole iréematicele, retsuinent
Me araurtaces de responsabilité civile ci Les assarmties de drag € 1 propriété ot
Biasitéanemenr, En prétiee dep means qui seraient requises par La Légletion

Le Comet Haoie s8 Manisie Les attasttiqns junte 1e smusauption @ le
mit des assure SES

Longue Je Content 291 contiluée de plusians omis, les ctligions e2
responssbiités de our dernières ia verte du présent Contrat sont salaires, À
esception de Jeu eigaions en matière d'impôt sur Les hé.

Si fans des étés contient Le Crwractant est ne filiale, sa société me soumis
à l'approbation dr Minise un engagement garnlisaet 1 bons evécution dos
Ghliganôns décent u présent Con

RÉSILTATION DU CONTRAT
Le présent or pot ire roi, ans mil, dans d'u des en Dis +
à Vision grave où répérée par le Commun de disposons de Éurlonaanee n°

SE LSE du 13 novebre 1988 relative au régime juridique et ses) de Ta recherche
4 de exploitation des Hydracathures el des dispositions du préseal Conte:

5 Retard de plus de bros (3) vols apporté ar Lo Comrastant 2 Lu paienen dà au
Germemement :

di Anë des tam de développement dun gisement paodans dix {6 mois
sonaés à

28 après e dEmaage do Po praduetion au un gisement, anët Je von ecpiion
Sedan une duré ds as 8 (0) mois Sécidé per le Coma ur cor
ENT

6 Nomestauion par le Commrnerant dan Lu délai presrit d'une sentence abitrale
rendug cuntbeméant aux disons de Pacte 21 à

aa

262

En

282

“Tout pret de contion de saretès au des biens 6 iiuatous afkets aux
Onérahons Péalières.

Les prajuts visés aux alinéas ad et) doivent Br motifs

Ministre.

Lisque le Contacant ext conti du pluseurs entités, à Hnavnia ou Minis dans
Les pins bre délais une ccpie de l'rmeurd d'ssociston Hant Rs et conti le.
Contrctaut. < de toutes medifentons pouvant êne apportées audit sceocd eu
spécifint Je mem de Panreprise désignée enmme « Cpéateur » pour là coude des
Opétios Fotrohiéres: teur ehnngemen d'Opériteur su soumis à l'approbation du
Goneumiemen, can frémen êux diaposidns de l'ai 82.

Le cession atlisées en violon des dispos di présent article son rules 6 de
na et

PROPRIETE LT TRANSFERT DES BIENS À EXPIRATION

Le Cemtrectant sern propre dec biena, moules ut Hinmeuhles, qui aura cuit
pour Destiné des Options Pétisières ss réservées spesiuns euiraies

À exit, à Va renom vu à La résiliation do ptnent Cortes, pair queique
soon que eù avt, méatite À tour ou parie du Pénnêne d'Explotation on d'un
Périmbire d'Exploialioé, Les biens apeañeraat a Contracent dl nécescaires au
Opéions Pérères dns surfe dhandonnée, à l'enceplion de l'équinement
rinration visé au cou des spésations 'explortion ofTehore, comprenant san
Timo de eseniptiun Les plats fnrmes de Longue, Les raisons 2éaiques et ares
AA Leur équipement que y sut Ads où attachée où maintenus déssns, deencroet La
propreté du Géémement à Me prstut, saut eûs dulvent étre ie par Le
Coneseturt gour lexpioiiadon dau sement siuès on Repalique Hlamique de
Mauritanie 2 'erceptn bass qui sou ie ropaët d Conrraernt ci qu sont pas
4e requis spécialement pour les opérations pétrlières ca Meurianie, er Hi
disent Ere déclarées couvre Es Lamééatement à leu airivée me rom di
Cenenceent en Miami Le translor de propriété devra ave pur ef d'enéncr,
Le a échéant, Fanmniétion amumatique de fous eûreté au garnie plant sut co
ions, au que ges hiers condituen.

Side Ministre décide de re pa ulisce Led bas, 51 auca Le déoit Gé éemenéer qu
Coniraciant de les enlever aux Es de ce derer Les onérutonx diundon devant
te cHecrares qur le Comaetint conrmment an règles de Lart en 15948 dam
dus péucbère istematienale ét sel Le rabendhier 4 fes conditions Évées au
tan d'andan qui aura te aéopté

eudant a durée de validité du Care. les some reconuus d'un cou accoté
pie à lonpliiain, pautont êhe répus per lé Gruvemenient, à Es deanande du
ist, au fin de Les convenir en puits à eau Le Contautant sa alors a de
Aniese on ce le Lubuger us Ja hauteur donandée rai qe. évenement, la 1:

de puits, ce Pefeuur À ses #i ébogeadon du sondage deu In rome qui Le sera
demandée &

F5 Qu failire, séplemenr jacsire ou liquidation des biens du Cometsnr ou de «a
société mère.

La dehors du eus prête à Palinéa 1) chdessns. le Minitré ne pouce proronoer Te
déshéans privee à lard 261 qrmpés mie mis Le Contact, par etre
meommdée avse recuié de réception, am demeure de rancir au manglenient en
dial dans ur déLé de Mois (3) mots Gou fe ax 4) mois due jee cas visé aux
lines 6) a) vides à coriphet de La dite de caption le au mise en demeure,

Fute pour 1e Canmaernr ée se plier à cene injonclion deus Le él mp, Lu
réliaion du prés Centat peut étre pronom de plein rai,

out éfférend sur Le bien-fondé de Le réxiiaiüu du Contat pramencé par le
Gauvemement en raison de Lu déchéance com smopible de neuours à lab
nionnémenr aux dspoations de laricle 29. Dans ce sa, Le Coma renera €
rgueur aqua moment de Paseo par Ja Paris de la seitence arbitle.

La résiliation du présent ane amomaiquement Le raté de loutoiaionr
cenve Pepinnmninn en des riations exclusives dexpluiltien en viaienr

DROIT APPLICABLE ET STARILISATION DES CONDITIONS

Le présent Contrat et les Opérations Péeuléror omrepries dam 1e cadre dal Cociet
soda par ass e rglements de la République Iemiqe de Maurilanie.

Le Dontraéunt sera souris € tout moment aux lus el cèglements de He Réplique
Iéarique de Mauritanie en vigueur.

ne pa re Et application au Contradant drseuns disposition tépisitive sant
pour cf Cages, ditceiement au pur Voie de conséquence, Les élsrges ee
“ébliguions résultat de présent Centrat & de la piston er 4 réglement eu
“igneuran 21 pet L99, ire ve préaiuble des l'art,

FORCE MAJEURE

Anne obligation néant du présent Contre go'ue Partie serait dns lmpussibilité
tale qu piriclle Rexéomer, em dehors des paiements dentelle serait rade, 3e
mer pue considérée comme une violon da présent Coma € alice inenéaution:
ais d'un ane de Forte Majears à cuedition Loutefais qui y ut a Hi diet de
cause à cel entre lempéchoment el teens de Force Meur invoqué.

Aux ins du présent Contrat doivent êre entends comme ens de Forue Mgjeure un
Srenent aprevisible, mésieible a Mdipendan. de ls volonté de le Fami
Favoquam, Lu que Leblement de ter, ave, éme, surecion, Iron civiles
rabniage, Ps de gnome ou eonéitinns mpuables À Le guerre. Linie des Paie
ex que le ienve FotLe Visjeure reguive Piaterréion 18 plus eu oine aux Pintipes
res Gu droit rnerrarional

28.

251

554

En

EN

tie mm Périmbe d'Exploitation dsé à l'article 22.2, sers ajoutée an Coûs
Bétrolien secourrsbles pa le Cemetant confernmémenc à article A0. ;

ba leptioe d'uugremadon de ke paricipalien du Gouvememunt privé à Faïinéa #3
de lasticle 213 2 relie au Pertes d'Expialaion visé à lalinés D} de ati
DLA et réative au Pécinéire d'Exploitun vint à l'tie 22.2 ne pour de
set au corepter du del de dix-huët (LR) mis ue la date à Lequel Le
Si de pradhetion vé audit iméa D} de Particle 21.8 ur été ali

CESSION

Les droits 1 cbhgations réslkent du présent Contrat ne peuvent be cédé, an out où
parts, par a'rapare Lignelle des entités constituant le Contezctant. ons l'approation
éalabie du Ministre,

Si dame les ve (39 mous suivent ia setéleatlor am Minisre d'u projul de session
accompagné des infommmions nécessaires pour justes Jes capicés teohmiques ot
Finaneéres du censure, ainsi que du pen d'ote de vesvion et des coins ol
médlités de ccsion, ee ci dé pa noie son opposttion motte, cmt
pute role epprouvée par Te Mini à Tapis dudit

A enripter de La date d'gprébation, Le clame dequera Fa quil de Cana
et eve satisfaire mot Ghtigations posées au Conanctnt par Le présent Coma
quel à aura mlhété préalablement à I cession,

Si une entité cumsailuant Le Conirctan soumet à l'approbation du Goucennement en
raie de caso à né Seté Alliés, Le Mérite autorise Iadlte ossion den 1e
és de sois (33 mois seins SL y 8 leu, les dispoyidons de l'aile 1544 2èront
applicshtes,

De même, le Condnetant, a tou entité coluant 3e Conitctant, ex Ling de
Some ure not ou Mie mt

our projéi qui serait susespaible dm, notaire au may d'une nouvelle
sépattion es dires snciaux, une madifeaion du conbsôle du Courant où dc
lei conoenée.

Seront oomeidérés comme éléaunts de contile du Couuaciant, au d'une emté, 12
parti da expial aval, 1 uticratté des sotionnaines majoniaires, ani que Les
disposons musies aires au siége soc di aux droits a ohligmtions atluchés
aux fire suceuse ee qui concemre Je majorité nequiie dans ler aramlécs
généries,

Foutetais, Jes vessions de times soviaux À des Suradtés Affifces sat res, sous
serve dé déclare préalable au Mioiere pour iformarion at die lapalicuion der
dispositions de T'arrele 254 & ya lieu

Quant aux cession de dires anclaux À de nauveux agtonnaires sl ne seennt
Sms au Gouvemetnent que 4 els ent pour eu dk citer à euro plus de trente
pr end (AU ei de Fertrprise &

RESPONSABILITE ET ASSURANCES

Le Contreue défommagen et indemaisers doute pemenne » compis Le
Genremement, pour tone dommage ou perte que le Comricrant, es emplozés où 8e
Sous airs ec eus crhployés parurrient eaaser à in petsirnt, à Le pRopuiét où ak
rois des pertusmes, du Ti Ou À accaninn des Déni: Pércees

Eu paciealir, < le reponsabilté du Gouvernement ast rechorchée de RE ou à
Foceasion des Opérations Pétrlières, le Conrcant fes tuute défense à et éud ei
incemisèr l'Est pour oute sumnane dent le Gouversument serait mevahls où ie
épee qu, ui auppomés, afRretes ou coute à ae élan

Le Contractent soucis et maintient én signer, et fuit souséire 61 modele ca
Sigur pue ses au rlent, tous atrurunees rives au. Opérations Pénctières
type er fes nntans en none dans Fmdustne pétrole iréematicele, retsuinent
Me araurtaces de responsabilité civile ci Les assarmties de drag € 1 propriété ot
Biasitéanemenr, En prétiee dep means qui seraient requises par La Légletion

Le Comet Haoie s8 Manisie Les attasttiqns junte 1e smusauption @ le
mit des assure SES

Longue Je Content 291 contiluée de plusians omis, les ctligions e2
responssbiités de our dernières ia verte du présent Contrat sont salaires, À
esception de Jeu eigaions en matière d'impôt sur Les hé.

Si fans des étés contient Le Crwractant est ne filiale, sa société me soumis
à l'approbation dr Minise un engagement garnlisaet 1 bons evécution dos
Ghliganôns décent u présent Con

RÉSILTATION DU CONTRAT
Le présent or pot ire roi, ans mil, dans d'u des en Dis +
à Vision grave où répérée par le Commun de disposons de Éurlonaanee n°

SE LSE du 13 novebre 1988 relative au régime juridique et ses) de Ta recherche
4 de exploitation des Hydracathures el des dispositions du préseal Conte:

5 Retard de plus de bros (3) vols apporté ar Lo Comrastant 2 Lu paienen dà au
Germemement :

di Anë des tam de développement dun gisement paodans dix {6 mois
sonaés à

28 après e dEmaage do Po praduetion au un gisement, anët Je von ecpiion
Sedan une duré ds as 8 (0) mois Sécidé per le Coma ur cor
ENT

6 Nomestauion par le Commrnerant dan Lu délai presrit d'une sentence abitrale
rendug cuntbeméant aux disons de Pacte 21 à

aa

262

En

282

“Tout pret de contion de saretès au des biens 6 iiuatous afkets aux
Onérahons Péalières.

Les prajuts visés aux alinéas ad et) doivent Br motifs

Ministre.

Lisque le Contacant ext conti du pluseurs entités, à Hnavnia ou Minis dans
Les pins bre délais une ccpie de l'rmeurd d'ssociston Hant Rs et conti le.
Contrctaut. < de toutes medifentons pouvant êne apportées audit sceocd eu
spécifint Je mem de Panreprise désignée enmme « Cpéateur » pour là coude des
Opétios Fotrohiéres: teur ehnngemen d'Opériteur su soumis à l'approbation du
Goneumiemen, can frémen êux diaposidns de l'ai 82.

Le cession atlisées en violon des dispos di présent article son rules 6 de
na et

PROPRIETE LT TRANSFERT DES BIENS À EXPIRATION

Le Cemtrectant sern propre dec biena, moules ut Hinmeuhles, qui aura cuit
pour Destiné des Options Pétisières ss réservées spesiuns euiraies

À exit, à Va renom vu à La résiliation do ptnent Cortes, pair queique
soon que eù avt, méatite À tour ou parie du Pénnêne d'Explotation on d'un
Périmbire d'Exploialioé, Les biens apeañeraat a Contracent dl nécescaires au
Opéions Pérères dns surfe dhandonnée, à l'enceplion de l'équinement
rinration visé au cou des spésations 'explortion ofTehore, comprenant san
Timo de eseniptiun Les plats fnrmes de Longue, Les raisons 2éaiques et ares
AA Leur équipement que y sut Ads où attachée où maintenus déssns, deencroet La
propreté du Géémement à Me prstut, saut eûs dulvent étre ie par Le
Coneseturt gour lexpioiiadon dau sement siuès on Repalique Hlamique de
Mauritanie 2 'erceptn bass qui sou ie ropaët d Conrraernt ci qu sont pas
4e requis spécialement pour les opérations pétrlières ca Meurianie, er Hi
disent Ere déclarées couvre Es Lamééatement à leu airivée me rom di
Cenenceent en Miami Le translor de propriété devra ave pur ef d'enéncr,
Le a échéant, Fanmniétion amumatique de fous eûreté au garnie plant sut co
ions, au que ges hiers condituen.

Side Ministre décide de re pa ulisce Led bas, 51 auca Le déoit Gé éemenéer qu
Coniraciant de les enlever aux Es de ce derer Les onérutonx diundon devant
te cHecrares qur le Comaetint conrmment an règles de Lart en 15948 dam
dus péucbère istematienale ét sel Le rabendhier 4 fes conditions Évées au
tan d'andan qui aura te aéopté

eudant a durée de validité du Care. les some reconuus d'un cou accoté
pie à lonpliiain, pautont êhe répus per lé Gruvemenient, à Es deanande du
ist, au fin de Les convenir en puits à eau Le Contautant sa alors a de
Aniese on ce le Lubuger us Ja hauteur donandée rai qe. évenement, la 1:

de puits, ce Pefeuur À ses #i ébogeadon du sondage deu In rome qui Le sera
demandée &

F5 Qu failire, séplemenr jacsire ou liquidation des biens du Cometsnr ou de «a
société mère.

La dehors du eus prête à Palinéa 1) chdessns. le Minitré ne pouce proronoer Te
déshéans privee à lard 261 qrmpés mie mis Le Contact, par etre
meommdée avse recuié de réception, am demeure de rancir au manglenient en
dial dans ur déLé de Mois (3) mots Gou fe ax 4) mois due jee cas visé aux
lines 6) a) vides à coriphet de La dite de caption le au mise en demeure,

Fute pour 1e Canmaernr ée se plier à cene injonclion deus Le él mp, Lu
réliaion du prés Centat peut étre pronom de plein rai,

out éfférend sur Le bien-fondé de Le réxiiaiüu du Contat pramencé par le
Gauvemement en raison de Lu déchéance com smopible de neuours à lab
nionnémenr aux dspoations de laricle 29. Dans ce sa, Le Coma renera €
rgueur aqua moment de Paseo par Ja Paris de la seitence arbitle.

La résiliation du présent ane amomaiquement Le raté de loutoiaionr
cenve Pepinnmninn en des riations exclusives dexpluiltien en viaienr

DROIT APPLICABLE ET STARILISATION DES CONDITIONS

Le présent Contrat et les Opérations Péeuléror omrepries dam 1e cadre dal Cociet
soda par ass e rglements de la République Iemiqe de Maurilanie.

Le Dontraéunt sera souris € tout moment aux lus el cèglements de He Réplique
Iéarique de Mauritanie en vigueur.

ne pa re Et application au Contradant drseuns disposition tépisitive sant
pour cf Cages, ditceiement au pur Voie de conséquence, Les élsrges ee
“ébliguions résultat de présent Centrat & de la piston er 4 réglement eu
“igneuran 21 pet L99, ire ve préaiuble des l'art,

FORCE MAJEURE

Anne obligation néant du présent Contre go'ue Partie serait dns lmpussibilité
tale qu piriclle Rexéomer, em dehors des paiements dentelle serait rade, 3e
mer pue considérée comme une violon da présent Coma € alice inenéaution:
ais d'un ane de Forte Majears à cuedition Loutefais qui y ut a Hi diet de
cause à cel entre lempéchoment el teens de Force Meur invoqué.

Aux ins du présent Contrat doivent êre entends comme ens de Forue Mgjeure un
Srenent aprevisible, mésieible a Mdipendan. de ls volonté de le Fami
Favoquam, Lu que Leblement de ter, ave, éme, surecion, Iron civiles
rabniage, Ps de gnome ou eonéitinns mpuables À Le guerre. Linie des Paie
ex que le ienve FotLe Visjeure reguive Piaterréion 18 plus eu oine aux Pintipes
res Gu droit rnerrarional

28.

251

554

En

EN

tie mm Périmbe d'Exploitation dsé à l'article 22.2, sers ajoutée an Coûs
Bétrolien secourrsbles pa le Cemetant confernmémenc à article A0. ;

ba leptioe d'uugremadon de ke paricipalien du Gouvememunt privé à Faïinéa #3
de lasticle 213 2 relie au Pertes d'Expialaion visé à lalinés D} de ati
DLA et réative au Pécinéire d'Exploitun vint à l'tie 22.2 ne pour de
set au corepter du del de dix-huët (LR) mis ue la date à Lequel Le
Si de pradhetion vé audit iméa D} de Particle 21.8 ur été ali

CESSION

Les droits 1 cbhgations réslkent du présent Contrat ne peuvent be cédé, an out où
parts, par a'rapare Lignelle des entités constituant le Contezctant. ons l'approation
éalabie du Ministre,

Si dame les ve (39 mous suivent ia setéleatlor am Minisre d'u projul de session
accompagné des infommmions nécessaires pour justes Jes capicés teohmiques ot
Finaneéres du censure, ainsi que du pen d'ote de vesvion et des coins ol
médlités de ccsion, ee ci dé pa noie son opposttion motte, cmt
pute role epprouvée par Te Mini à Tapis dudit

A enripter de La date d'gprébation, Le clame dequera Fa quil de Cana
et eve satisfaire mot Ghtigations posées au Conanctnt par Le présent Coma
quel à aura mlhété préalablement à I cession,

Si une entité cumsailuant Le Conirctan soumet à l'approbation du Goucennement en
raie de caso à né Seté Alliés, Le Mérite autorise Iadlte ossion den 1e
és de sois (33 mois seins SL y 8 leu, les dispoyidons de l'aile 1544 2èront
applicshtes,

De même, le Condnetant, a tou entité coluant 3e Conitctant, ex Ling de
Some ure not ou Mie mt

our projéi qui serait susespaible dm, notaire au may d'une nouvelle
sépattion es dires snciaux, une madifeaion du conbsôle du Courant où dc
lei conoenée.

Seront oomeidérés comme éléaunts de contile du Couuaciant, au d'une emté, 12
parti da expial aval, 1 uticratté des sotionnaines majoniaires, ani que Les
disposons musies aires au siége soc di aux droits a ohligmtions atluchés
aux fire suceuse ee qui concemre Je majorité nequiie dans ler aramlécs
généries,

Foutetais, Jes vessions de times soviaux À des Suradtés Affifces sat res, sous
serve dé déclare préalable au Mioiere pour iformarion at die lapalicuion der
dispositions de T'arrele 254 & ya lieu

Quant aux cession de dires anclaux À de nauveux agtonnaires sl ne seennt
Sms au Gouvemetnent que 4 els ent pour eu dk citer à euro plus de trente
pr end (AU ei de Fertrprise &

RESPONSABILITE ET ASSURANCES

Le Contreue défommagen et indemaisers doute pemenne » compis Le
Genremement, pour tone dommage ou perte que le Comricrant, es emplozés où 8e
Sous airs ec eus crhployés parurrient eaaser à in petsirnt, à Le pRopuiét où ak
rois des pertusmes, du Ti Ou À accaninn des Déni: Pércees

Eu paciealir, < le reponsabilté du Gouvernement ast rechorchée de RE ou à
Foceasion des Opérations Pétrlières, le Conrcant fes tuute défense à et éud ei
incemisèr l'Est pour oute sumnane dent le Gouversument serait mevahls où ie
épee qu, ui auppomés, afRretes ou coute à ae élan

Le Contractent soucis et maintient én signer, et fuit souséire 61 modele ca
Sigur pue ses au rlent, tous atrurunees rives au. Opérations Pénctières
type er fes nntans en none dans Fmdustne pétrole iréematicele, retsuinent
Me araurtaces de responsabilité civile ci Les assarmties de drag € 1 propriété ot
Biasitéanemenr, En prétiee dep means qui seraient requises par La Légletion

Le Comet Haoie s8 Manisie Les attasttiqns junte 1e smusauption @ le
mit des assure SES

Longue Je Content 291 contiluée de plusians omis, les ctligions e2
responssbiités de our dernières ia verte du présent Contrat sont salaires, À
esception de Jeu eigaions en matière d'impôt sur Les hé.

Si fans des étés contient Le Crwractant est ne filiale, sa société me soumis
à l'approbation dr Minise un engagement garnlisaet 1 bons evécution dos
Ghliganôns décent u présent Con

RÉSILTATION DU CONTRAT
Le présent or pot ire roi, ans mil, dans d'u des en Dis +
à Vision grave où répérée par le Commun de disposons de Éurlonaanee n°

SE LSE du 13 novebre 1988 relative au régime juridique et ses) de Ta recherche
4 de exploitation des Hydracathures el des dispositions du préseal Conte:

5 Retard de plus de bros (3) vols apporté ar Lo Comrastant 2 Lu paienen dà au
Germemement :

di Anë des tam de développement dun gisement paodans dix {6 mois
sonaés à

28 après e dEmaage do Po praduetion au un gisement, anët Je von ecpiion
Sedan une duré ds as 8 (0) mois Sécidé per le Coma ur cor
ENT

6 Nomestauion par le Commrnerant dan Lu délai presrit d'une sentence abitrale
rendug cuntbeméant aux disons de Pacte 21 à

aa

262

En

282

“Tout pret de contion de saretès au des biens 6 iiuatous afkets aux
Onérahons Péalières.

Les prajuts visés aux alinéas ad et) doivent Br motifs

Ministre.

Lisque le Contacant ext conti du pluseurs entités, à Hnavnia ou Minis dans
Les pins bre délais une ccpie de l'rmeurd d'ssociston Hant Rs et conti le.
Contrctaut. < de toutes medifentons pouvant êne apportées audit sceocd eu
spécifint Je mem de Panreprise désignée enmme « Cpéateur » pour là coude des
Opétios Fotrohiéres: teur ehnngemen d'Opériteur su soumis à l'approbation du
Goneumiemen, can frémen êux diaposidns de l'ai 82.

Le cession atlisées en violon des dispos di présent article son rules 6 de
na et

PROPRIETE LT TRANSFERT DES BIENS À EXPIRATION

Le Cemtrectant sern propre dec biena, moules ut Hinmeuhles, qui aura cuit
pour Destiné des Options Pétisières ss réservées spesiuns euiraies

À exit, à Va renom vu à La résiliation do ptnent Cortes, pair queique
soon que eù avt, méatite À tour ou parie du Pénnêne d'Explotation on d'un
Périmbire d'Exploialioé, Les biens apeañeraat a Contracent dl nécescaires au
Opéions Pérères dns surfe dhandonnée, à l'enceplion de l'équinement
rinration visé au cou des spésations 'explortion ofTehore, comprenant san
Timo de eseniptiun Les plats fnrmes de Longue, Les raisons 2éaiques et ares
AA Leur équipement que y sut Ads où attachée où maintenus déssns, deencroet La
propreté du Géémement à Me prstut, saut eûs dulvent étre ie par Le
Coneseturt gour lexpioiiadon dau sement siuès on Repalique Hlamique de
Mauritanie 2 'erceptn bass qui sou ie ropaët d Conrraernt ci qu sont pas
4e requis spécialement pour les opérations pétrlières ca Meurianie, er Hi
disent Ere déclarées couvre Es Lamééatement à leu airivée me rom di
Cenenceent en Miami Le translor de propriété devra ave pur ef d'enéncr,
Le a échéant, Fanmniétion amumatique de fous eûreté au garnie plant sut co
ions, au que ges hiers condituen.

Side Ministre décide de re pa ulisce Led bas, 51 auca Le déoit Gé éemenéer qu
Coniraciant de les enlever aux Es de ce derer Les onérutonx diundon devant
te cHecrares qur le Comaetint conrmment an règles de Lart en 15948 dam
dus péucbère istematienale ét sel Le rabendhier 4 fes conditions Évées au
tan d'andan qui aura te aéopté

eudant a durée de validité du Care. les some reconuus d'un cou accoté
pie à lonpliiain, pautont êhe répus per lé Gruvemenient, à Es deanande du
ist, au fin de Les convenir en puits à eau Le Contautant sa alors a de
Aniese on ce le Lubuger us Ja hauteur donandée rai qe. évenement, la 1:

de puits, ce Pefeuur À ses #i ébogeadon du sondage deu In rome qui Le sera
demandée &

F5 Qu failire, séplemenr jacsire ou liquidation des biens du Cometsnr ou de «a
société mère.

La dehors du eus prête à Palinéa 1) chdessns. le Minitré ne pouce proronoer Te
déshéans privee à lard 261 qrmpés mie mis Le Contact, par etre
meommdée avse recuié de réception, am demeure de rancir au manglenient en
dial dans ur déLé de Mois (3) mots Gou fe ax 4) mois due jee cas visé aux
lines 6) a) vides à coriphet de La dite de caption le au mise en demeure,

Fute pour 1e Canmaernr ée se plier à cene injonclion deus Le él mp, Lu
réliaion du prés Centat peut étre pronom de plein rai,

out éfférend sur Le bien-fondé de Le réxiiaiüu du Contat pramencé par le
Gauvemement en raison de Lu déchéance com smopible de neuours à lab
nionnémenr aux dspoations de laricle 29. Dans ce sa, Le Coma renera €
rgueur aqua moment de Paseo par Ja Paris de la seitence arbitle.

La résiliation du présent ane amomaiquement Le raté de loutoiaionr
cenve Pepinnmninn en des riations exclusives dexpluiltien en viaienr

DROIT APPLICABLE ET STARILISATION DES CONDITIONS

Le présent Contrat et les Opérations Péeuléror omrepries dam 1e cadre dal Cociet
soda par ass e rglements de la République Iemiqe de Maurilanie.

Le Dontraéunt sera souris € tout moment aux lus el cèglements de He Réplique
Iéarique de Mauritanie en vigueur.

ne pa re Et application au Contradant drseuns disposition tépisitive sant
pour cf Cages, ditceiement au pur Voie de conséquence, Les élsrges ee
“ébliguions résultat de présent Centrat & de la piston er 4 réglement eu
“igneuran 21 pet L99, ire ve préaiuble des l'art,

FORCE MAJEURE

Anne obligation néant du présent Contre go'ue Partie serait dns lmpussibilité
tale qu piriclle Rexéomer, em dehors des paiements dentelle serait rade, 3e
mer pue considérée comme une violon da présent Coma € alice inenéaution:
ais d'un ane de Forte Majears à cuedition Loutefais qui y ut a Hi diet de
cause à cel entre lempéchoment el teens de Force Meur invoqué.

Aux ins du présent Contrat doivent êre entends comme ens de Forue Mgjeure un
Srenent aprevisible, mésieible a Mdipendan. de ls volonté de le Fami
Favoquam, Lu que Leblement de ter, ave, éme, surecion, Iron civiles
rabniage, Ps de gnome ou eonéitinns mpuables À Le guerre. Linie des Paie
ex que le ienve FotLe Visjeure reguive Piaterréion 18 plus eu oine aux Pintipes
res Gu droit rnerrarional

28.

251

554

En

EN

tie mm Périmbe d'Exploitation dsé à l'article 22.2, sers ajoutée an Coûs
Bétrolien secourrsbles pa le Cemetant confernmémenc à article A0. ;

ba leptioe d'uugremadon de ke paricipalien du Gouvememunt privé à Faïinéa #3
de lasticle 213 2 relie au Pertes d'Expialaion visé à lalinés D} de ati
DLA et réative au Pécinéire d'Exploitun vint à l'tie 22.2 ne pour de
set au corepter du del de dix-huët (LR) mis ue la date à Lequel Le
Si de pradhetion vé audit iméa D} de Particle 21.8 ur été ali

CESSION

Les droits 1 cbhgations réslkent du présent Contrat ne peuvent be cédé, an out où
parts, par a'rapare Lignelle des entités constituant le Contezctant. ons l'approation
éalabie du Ministre,

Si dame les ve (39 mous suivent ia setéleatlor am Minisre d'u projul de session
accompagné des infommmions nécessaires pour justes Jes capicés teohmiques ot
Finaneéres du censure, ainsi que du pen d'ote de vesvion et des coins ol
médlités de ccsion, ee ci dé pa noie son opposttion motte, cmt
pute role epprouvée par Te Mini à Tapis dudit

A enripter de La date d'gprébation, Le clame dequera Fa quil de Cana
et eve satisfaire mot Ghtigations posées au Conanctnt par Le présent Coma
quel à aura mlhété préalablement à I cession,

Si une entité cumsailuant Le Conirctan soumet à l'approbation du Goucennement en
raie de caso à né Seté Alliés, Le Mérite autorise Iadlte ossion den 1e
és de sois (33 mois seins SL y 8 leu, les dispoyidons de l'aile 1544 2èront
applicshtes,

De même, le Condnetant, a tou entité coluant 3e Conitctant, ex Ling de
Some ure not ou Mie mt

our projéi qui serait susespaible dm, notaire au may d'une nouvelle
sépattion es dires snciaux, une madifeaion du conbsôle du Courant où dc
lei conoenée.

Seront oomeidérés comme éléaunts de contile du Couuaciant, au d'une emté, 12
parti da expial aval, 1 uticratté des sotionnaines majoniaires, ani que Les
disposons musies aires au siége soc di aux droits a ohligmtions atluchés
aux fire suceuse ee qui concemre Je majorité nequiie dans ler aramlécs
généries,

Foutetais, Jes vessions de times soviaux À des Suradtés Affifces sat res, sous
serve dé déclare préalable au Mioiere pour iformarion at die lapalicuion der
dispositions de T'arrele 254 & ya lieu

Quant aux cession de dires anclaux À de nauveux agtonnaires sl ne seennt
Sms au Gouvemetnent que 4 els ent pour eu dk citer à euro plus de trente
pr end (AU ei de Fertrprise &

RESPONSABILITE ET ASSURANCES

Le Contreue défommagen et indemaisers doute pemenne » compis Le
Genremement, pour tone dommage ou perte que le Comricrant, es emplozés où 8e
Sous airs ec eus crhployés parurrient eaaser à in petsirnt, à Le pRopuiét où ak
rois des pertusmes, du Ti Ou À accaninn des Déni: Pércees

Eu paciealir, < le reponsabilté du Gouvernement ast rechorchée de RE ou à
Foceasion des Opérations Pétrlières, le Conrcant fes tuute défense à et éud ei
incemisèr l'Est pour oute sumnane dent le Gouversument serait mevahls où ie
épee qu, ui auppomés, afRretes ou coute à ae élan

Le Contractent soucis et maintient én signer, et fuit souséire 61 modele ca
Sigur pue ses au rlent, tous atrurunees rives au. Opérations Pénctières
type er fes nntans en none dans Fmdustne pétrole iréematicele, retsuinent
Me araurtaces de responsabilité civile ci Les assarmties de drag € 1 propriété ot
Biasitéanemenr, En prétiee dep means qui seraient requises par La Légletion

Le Comet Haoie s8 Manisie Les attasttiqns junte 1e smusauption @ le
mit des assure SES

Longue Je Content 291 contiluée de plusians omis, les ctligions e2
responssbiités de our dernières ia verte du présent Contrat sont salaires, À
esception de Jeu eigaions en matière d'impôt sur Les hé.

Si fans des étés contient Le Crwractant est ne filiale, sa société me soumis
à l'approbation dr Minise un engagement garnlisaet 1 bons evécution dos
Ghliganôns décent u présent Con

RÉSILTATION DU CONTRAT
Le présent or pot ire roi, ans mil, dans d'u des en Dis +
à Vision grave où répérée par le Commun de disposons de Éurlonaanee n°

SE LSE du 13 novebre 1988 relative au régime juridique et ses) de Ta recherche
4 de exploitation des Hydracathures el des dispositions du préseal Conte:

5 Retard de plus de bros (3) vols apporté ar Lo Comrastant 2 Lu paienen dà au
Germemement :

di Anë des tam de développement dun gisement paodans dix {6 mois
sonaés à

28 après e dEmaage do Po praduetion au un gisement, anët Je von ecpiion
Sedan une duré ds as 8 (0) mois Sécidé per le Coma ur cor
ENT

6 Nomestauion par le Commrnerant dan Lu délai presrit d'une sentence abitrale
rendug cuntbeméant aux disons de Pacte 21 à

aa

262

En

282

“Tout pret de contion de saretès au des biens 6 iiuatous afkets aux
Onérahons Péalières.

Les prajuts visés aux alinéas ad et) doivent Br motifs

Ministre.

Lisque le Contacant ext conti du pluseurs entités, à Hnavnia ou Minis dans
Les pins bre délais une ccpie de l'rmeurd d'ssociston Hant Rs et conti le.
Contrctaut. < de toutes medifentons pouvant êne apportées audit sceocd eu
spécifint Je mem de Panreprise désignée enmme « Cpéateur » pour là coude des
Opétios Fotrohiéres: teur ehnngemen d'Opériteur su soumis à l'approbation du
Goneumiemen, can frémen êux diaposidns de l'ai 82.

Le cession atlisées en violon des dispos di présent article son rules 6 de
na et

PROPRIETE LT TRANSFERT DES BIENS À EXPIRATION

Le Cemtrectant sern propre dec biena, moules ut Hinmeuhles, qui aura cuit
pour Destiné des Options Pétisières ss réservées spesiuns euiraies

À exit, à Va renom vu à La résiliation do ptnent Cortes, pair queique
soon que eù avt, méatite À tour ou parie du Pénnêne d'Explotation on d'un
Périmbire d'Exploialioé, Les biens apeañeraat a Contracent dl nécescaires au
Opéions Pérères dns surfe dhandonnée, à l'enceplion de l'équinement
rinration visé au cou des spésations 'explortion ofTehore, comprenant san
Timo de eseniptiun Les plats fnrmes de Longue, Les raisons 2éaiques et ares
AA Leur équipement que y sut Ads où attachée où maintenus déssns, deencroet La
propreté du Géémement à Me prstut, saut eûs dulvent étre ie par Le
Coneseturt gour lexpioiiadon dau sement siuès on Repalique Hlamique de
Mauritanie 2 'erceptn bass qui sou ie ropaët d Conrraernt ci qu sont pas
4e requis spécialement pour les opérations pétrlières ca Meurianie, er Hi
disent Ere déclarées couvre Es Lamééatement à leu airivée me rom di
Cenenceent en Miami Le translor de propriété devra ave pur ef d'enéncr,
Le a échéant, Fanmniétion amumatique de fous eûreté au garnie plant sut co
ions, au que ges hiers condituen.

Side Ministre décide de re pa ulisce Led bas, 51 auca Le déoit Gé éemenéer qu
Coniraciant de les enlever aux Es de ce derer Les onérutonx diundon devant
te cHecrares qur le Comaetint conrmment an règles de Lart en 15948 dam
dus péucbère istematienale ét sel Le rabendhier 4 fes conditions Évées au
tan d'andan qui aura te aéopté

eudant a durée de validité du Care. les some reconuus d'un cou accoté
pie à lonpliiain, pautont êhe répus per lé Gruvemenient, à Es deanande du
ist, au fin de Les convenir en puits à eau Le Contautant sa alors a de
Aniese on ce le Lubuger us Ja hauteur donandée rai qe. évenement, la 1:

de puits, ce Pefeuur À ses #i ébogeadon du sondage deu In rome qui Le sera
demandée &

F5 Qu failire, séplemenr jacsire ou liquidation des biens du Cometsnr ou de «a
société mère.

La dehors du eus prête à Palinéa 1) chdessns. le Minitré ne pouce proronoer Te
déshéans privee à lard 261 qrmpés mie mis Le Contact, par etre
meommdée avse recuié de réception, am demeure de rancir au manglenient en
dial dans ur déLé de Mois (3) mots Gou fe ax 4) mois due jee cas visé aux
lines 6) a) vides à coriphet de La dite de caption le au mise en demeure,

Fute pour 1e Canmaernr ée se plier à cene injonclion deus Le él mp, Lu
réliaion du prés Centat peut étre pronom de plein rai,

out éfférend sur Le bien-fondé de Le réxiiaiüu du Contat pramencé par le
Gauvemement en raison de Lu déchéance com smopible de neuours à lab
nionnémenr aux dspoations de laricle 29. Dans ce sa, Le Coma renera €
rgueur aqua moment de Paseo par Ja Paris de la seitence arbitle.

La résiliation du présent ane amomaiquement Le raté de loutoiaionr
cenve Pepinnmninn en des riations exclusives dexpluiltien en viaienr

DROIT APPLICABLE ET STARILISATION DES CONDITIONS

Le présent Contrat et les Opérations Péeuléror omrepries dam 1e cadre dal Cociet
soda par ass e rglements de la République Iemiqe de Maurilanie.

Le Dontraéunt sera souris € tout moment aux lus el cèglements de He Réplique
Iéarique de Mauritanie en vigueur.

ne pa re Et application au Contradant drseuns disposition tépisitive sant
pour cf Cages, ditceiement au pur Voie de conséquence, Les élsrges ee
“ébliguions résultat de présent Centrat & de la piston er 4 réglement eu
“igneuran 21 pet L99, ire ve préaiuble des l'art,

FORCE MAJEURE

Anne obligation néant du présent Contre go'ue Partie serait dns lmpussibilité
tale qu piriclle Rexéomer, em dehors des paiements dentelle serait rade, 3e
mer pue considérée comme une violon da présent Coma € alice inenéaution:
ais d'un ane de Forte Majears à cuedition Loutefais qui y ut a Hi diet de
cause à cel entre lempéchoment el teens de Force Meur invoqué.

Aux ins du présent Contrat doivent êre entends comme ens de Forue Mgjeure un
Srenent aprevisible, mésieible a Mdipendan. de ls volonté de le Fami
Favoquam, Lu que Leblement de ter, ave, éme, surecion, Iron civiles
rabniage, Ps de gnome ou eonéitinns mpuables À Le guerre. Linie des Paie
ex que le ienve FotLe Visjeure reguive Piaterréion 18 plus eu oine aux Pintipes
res Gu droit rnerrarional

283

24

252

503

504

585

506

307
ÊR

Lornadne Partie considère qu'ells se mouve smpêchée d'exécuter l'une quelconque de
ses cbiigations en nsou d'un cie de Parce Majeur, ele doit immediatement ADI
pr ent Mautre Partie om soéchBant les éléments de nature à élabli 1e uss de Force
Maicuré ce prendre, eu accord svec l'autre dar, foules Les dispositions viles et
nécesare pour permelle Le ngrise nérnalle de lxbeuton des obligations afleentes
rar là Bree Mage dés Ia sation en nas de Force Majeur

Les obligations suiree que eco affesiées par la Force Majeure devront condmuer à
tre remplies cfa et au ispositinnr a présent Cora.

Si, pet sut dun cie dé Fer Majeué, Fenéeuion de Me queleomgue des
Bigations du présent Con at iérée, dure du retard en réa, acgmeniée
a délsi qui pourrait due meessslre à 1 1Sporation de (out dommage causé que Les
de Fée Vjéure, seront Gour me dé stipule dans Le Présent Contrat pour
Fexéeution de Hdi ehhggion, vins qu'à Ie durée du Gant, de Payrorarion
exeluadve d'exloräon et des auicsalions exelesivés d'esploati en visu

ARBITRAGE ET EXPERTISE

Lu he dire ere Je Couvememen£ et 2e Comment cancoman: interprétation
ou lspplisabon de dipositions du présent Coms, les Parier Séforeement de
résrnére ce diront à Panicble.

Si, dans an él os 7 ni À ont de La aifetiun da différend, Vs Paries
ae paient ps 2 gl Le dé à l'ame, ce dernier ar sounds, à La requête
de la Paie Lu plus gun, à Ja Cour horrtiohale AGIR de La Chambre de
Comines fuemationale CCE} en vue de seu rélenent pe aire SCA es
sègles tes par Le Réglemant de Conti c 6 Abage de ceci en vip à
nt de ls rapuète, Les Paties renoncent expueatent à tonte uni de joriltion
a d'enetio

Le séso de Tarbimrage sera Paris Franc} La lai aie Grant a proédare sea
Ia Langue française et Le Loi applicable are a La toits, mins que 1e tél €
ages du Bron) applicable rare.

Le tunat né sûrs Lomposé de trois 13) oimes Ançun aibitre ne sem
resrtiint des pays auquel apprennent Les Parties

Là seimance du ribunat est mue à tre déRit à iévocable, lie spas au
Paie el ra immédiatement séculaire

Les Enis uhiirge sont supportés épnlenent entre Je Corraciant ei le
Guremement, vs réserce de 1 décision du banal concert ur réaction.

Les Partis ae enfant à loue iesuie conferaloire enounie ou récomutatdés
paroi ae

d'euc srocêde dmbiirage entraine le suspension des dispositions
Le qui oprceene Foïet Ou iront, mais live sait Lous autres
rois et obligations des Parties au ire du prés COR

Le Géememen et le Centractt peuvent à tout Bien: changea leur répréentant
auturisé ou l'élection G dumeile mertiaurée à late 22, some réserve do le
neue au préavis Bi mens dix (10) jun.

Le présent Contrat ne peut être modifié que par écrit ec d'un commun sonde les
Partis.

ours renoncition de Gouverrement à l'exégurion dune gbligation du Contractant
devra être faile par et signée par Le Ministre, et aude renonciation éventuel re
pa être considérée come un précédent ile Gouvernement rence se arbraloit
Élus des droits gui Li a séCC NE par Le présent Cut

Le die Hurt dans Le prtaent Conteat sont sr à dés as de comm te
référence et en eur manie ne défiissent, ne limitent nf né décriven Le puise où
het du Cons, de l'une quelrorique de sex Causes

Las Ares 1 et 2 joins dont purs iaté gran da

ENTREE EN VIGURER

LA ester de 18 Date Mt, le présent Cent ame si réanplas ie Cas Emil rate
mi eion de celui-ci, ne rit 6 gblhpatiens en vera de on décaiant du Coutatinitiad
Lo de route monts de coli ju Le Date d'EMet ne sert pes, par leurs CHF
assés, affectés par Le présent Cennat, mois Lau offers fans seront nésis pur le présent
Con

Une fois né par let Taies, JE mio dvi à La de dé sû spprbbaion ne vo
Tégilative, Ldite dote Étant désignée aux le mom de Die d'Efft où mndaue Lei Conti
obliatoirs prur les parties

En a de quoi Le Patent né 2e Com €

AL

empires, à

Not kg SRE

Peur

BEN HE

LA REPURLIQUE ISLAMIQUE DE MAURITANIE

Le Mist de l'Energie et du Pétrole

En ca de diffiulié dans l'exécution do présene Comtt, Vos Perris rômvienent dant
fout abitge ex À défi de régie amiable, de demander à an expert de 18 der
ar ie traitement sémasble Leur diffisend. Cu expo ser Rom pi nœuTd Gt:
Les Parties a à défi Jamrd par Le Centre International d'Experts de Lo Chanibre
Le Commerce Inkemtionéls, cénhoeément ao Raglemenr d'Exporise Technique de
celnici, Les Fais @ honoïaces de l'expert sont supoualés épslemenr etre Le
Contrat de Le Gervernerert, du, jusquà loguvi de le première autersiun
axehite doxploation, 2 age du Contact.

30. CONDITIONS D'APPLICATION DU CONTRAT
SOL Les Parties sut d'axoot pres æoupérer do tonnes Jos maribrs possibles afin
dareine er ohjeutie du prés Cunhat,
Le Gouvernement free an Conan! l'exercice de ses atiufés en li aceorelant
œus ponnis, lsones où droit d'aets uicesalros à Le rosarian des. Opérations
Péosiéses, 81 en meme À se disposition Eu Les Services Sp GuxMes
Spéraions du Lama ee de ses employés ut agents sue le nomioire de le
Répubqus Islamique die Maurumie,
Hautes amis du Gonremement requises en ve de se Conkat ea de toute
autre le où Féglemens sy appliquer ne paire dre rtusées sans un ui égiimne.
BL? Sauf dispociions contain du és Cantet tbstes les natifieminne ou mures
cammametions se rrpporumt au present Cnrat devront de adressées jar ere et
Seront sensé vanne ae te vatiblemenl ffestuées dés gras seront remises
En mains propres cite récépissé au reprémeatint qualifié de là Partie concernée a
He de Jon prinegal éablisetent en République Ilarioue de Mauumie, où
lives ao pl afaneh à commandé avec accusé de région, on denses ur
télés, par dlécunie vondinrée pe Les ct après confimmien de Le réception pis ie
estinntire, à Seti de domicile infiquée cdesson ?
= pers le Gouremement.
Le Direotear de l'Fxplaranion vi du Dévelepeineat des Tpérrestbune Brut
anis
Nous
Répubtique Haique de Mantanis
Téléenple: 222 504437
= poule Contactent
President et General Manger
Vécodide Mariteuis PH Ltd
Pme des Amd (T1
Sevalehoït
République Ienique de Malais
Las mifiediors seront comdérées enmme ay 4e féciudes à la daté où Je
detiraais Le reevre confosméent à cer de ceno. é
sa
Fous.

SFOOPSIDE MAURIT AREA PTS LTD

bons
SÉRL MAURETANER EN.

Poe
HARDSAN ERINGUE TEE REDUCTION PTE LTB

4

Four.

PRE

SAÉER GE MIAURITANEA 8 LETTRE

283

24

252

503

504

585

506

307
ÊR

Lornadne Partie considère qu'ells se mouve smpêchée d'exécuter l'une quelconque de
ses cbiigations en nsou d'un cie de Parce Majeur, ele doit immediatement ADI
pr ent Mautre Partie om soéchBant les éléments de nature à élabli 1e uss de Force
Maicuré ce prendre, eu accord svec l'autre dar, foules Les dispositions viles et
nécesare pour permelle Le ngrise nérnalle de lxbeuton des obligations afleentes
rar là Bree Mage dés Ia sation en nas de Force Majeur

Les obligations suiree que eco affesiées par la Force Majeure devront condmuer à
tre remplies cfa et au ispositinnr a présent Cora.

Si, pet sut dun cie dé Fer Majeué, Fenéeuion de Me queleomgue des
Bigations du présent Con at iérée, dure du retard en réa, acgmeniée
a délsi qui pourrait due meessslre à 1 1Sporation de (out dommage causé que Les
de Fée Vjéure, seront Gour me dé stipule dans Le Présent Contrat pour
Fexéeution de Hdi ehhggion, vins qu'à Ie durée du Gant, de Payrorarion
exeluadve d'exloräon et des auicsalions exelesivés d'esploati en visu

ARBITRAGE ET EXPERTISE

Lu he dire ere Je Couvememen£ et 2e Comment cancoman: interprétation
ou lspplisabon de dipositions du présent Coms, les Parier Séforeement de
résrnére ce diront à Panicble.

Si, dans an él os 7 ni À ont de La aifetiun da différend, Vs Paries
ae paient ps 2 gl Le dé à l'ame, ce dernier ar sounds, à La requête
de la Paie Lu plus gun, à Ja Cour horrtiohale AGIR de La Chambre de
Comines fuemationale CCE} en vue de seu rélenent pe aire SCA es
sègles tes par Le Réglemant de Conti c 6 Abage de ceci en vip à
nt de ls rapuète, Les Paties renoncent expueatent à tonte uni de joriltion
a d'enetio

Le séso de Tarbimrage sera Paris Franc} La lai aie Grant a proédare sea
Ia Langue française et Le Loi applicable are a La toits, mins que 1e tél €
ages du Bron) applicable rare.

Le tunat né sûrs Lomposé de trois 13) oimes Ançun aibitre ne sem
resrtiint des pays auquel apprennent Les Parties

Là seimance du ribunat est mue à tre déRit à iévocable, lie spas au
Paie el ra immédiatement séculaire

Les Enis uhiirge sont supportés épnlenent entre Je Corraciant ei le
Guremement, vs réserce de 1 décision du banal concert ur réaction.

Les Partis ae enfant à loue iesuie conferaloire enounie ou récomutatdés
paroi ae

d'euc srocêde dmbiirage entraine le suspension des dispositions
Le qui oprceene Foïet Ou iront, mais live sait Lous autres
rois et obligations des Parties au ire du prés COR

Le Géememen et le Centractt peuvent à tout Bien: changea leur répréentant
auturisé ou l'élection G dumeile mertiaurée à late 22, some réserve do le
neue au préavis Bi mens dix (10) jun.

Le présent Contrat ne peut être modifié que par écrit ec d'un commun sonde les
Partis.

ours renoncition de Gouverrement à l'exégurion dune gbligation du Contractant
devra être faile par et signée par Le Ministre, et aude renonciation éventuel re
pa être considérée come un précédent ile Gouvernement rence se arbraloit
Élus des droits gui Li a séCC NE par Le présent Cut

Le die Hurt dans Le prtaent Conteat sont sr à dés as de comm te
référence et en eur manie ne défiissent, ne limitent nf né décriven Le puise où
het du Cons, de l'une quelrorique de sex Causes

Las Ares 1 et 2 joins dont purs iaté gran da

ENTREE EN VIGURER

LA ester de 18 Date Mt, le présent Cent ame si réanplas ie Cas Emil rate
mi eion de celui-ci, ne rit 6 gblhpatiens en vera de on décaiant du Coutatinitiad
Lo de route monts de coli ju Le Date d'EMet ne sert pes, par leurs CHF
assés, affectés par Le présent Cennat, mois Lau offers fans seront nésis pur le présent
Con

Une fois né par let Taies, JE mio dvi à La de dé sû spprbbaion ne vo
Tégilative, Ldite dote Étant désignée aux le mom de Die d'Efft où mndaue Lei Conti
obliatoirs prur les parties

En a de quoi Le Patent né 2e Com €

AL

empires, à

Not kg SRE

Peur

BEN HE

LA REPURLIQUE ISLAMIQUE DE MAURITANIE

Le Mist de l'Energie et du Pétrole

En ca de diffiulié dans l'exécution do présene Comtt, Vos Perris rômvienent dant
fout abitge ex À défi de régie amiable, de demander à an expert de 18 der
ar ie traitement sémasble Leur diffisend. Cu expo ser Rom pi nœuTd Gt:
Les Parties a à défi Jamrd par Le Centre International d'Experts de Lo Chanibre
Le Commerce Inkemtionéls, cénhoeément ao Raglemenr d'Exporise Technique de
celnici, Les Fais @ honoïaces de l'expert sont supoualés épslemenr etre Le
Contrat de Le Gervernerert, du, jusquà loguvi de le première autersiun
axehite doxploation, 2 age du Contact.

30. CONDITIONS D'APPLICATION DU CONTRAT
SOL Les Parties sut d'axoot pres æoupérer do tonnes Jos maribrs possibles afin
dareine er ohjeutie du prés Cunhat,
Le Gouvernement free an Conan! l'exercice de ses atiufés en li aceorelant
œus ponnis, lsones où droit d'aets uicesalros à Le rosarian des. Opérations
Péosiéses, 81 en meme À se disposition Eu Les Services Sp GuxMes
Spéraions du Lama ee de ses employés ut agents sue le nomioire de le
Répubqus Islamique die Maurumie,
Hautes amis du Gonremement requises en ve de se Conkat ea de toute
autre le où Féglemens sy appliquer ne paire dre rtusées sans un ui égiimne.
BL? Sauf dispociions contain du és Cantet tbstes les natifieminne ou mures
cammametions se rrpporumt au present Cnrat devront de adressées jar ere et
Seront sensé vanne ae te vatiblemenl ffestuées dés gras seront remises
En mains propres cite récépissé au reprémeatint qualifié de là Partie concernée a
He de Jon prinegal éablisetent en République Ilarioue de Mauumie, où
lives ao pl afaneh à commandé avec accusé de région, on denses ur
télés, par dlécunie vondinrée pe Les ct après confimmien de Le réception pis ie
estinntire, à Seti de domicile infiquée cdesson ?
= pers le Gouremement.
Le Direotear de l'Fxplaranion vi du Dévelepeineat des Tpérrestbune Brut
anis
Nous
Répubtique Haique de Mantanis
Téléenple: 222 504437
= poule Contactent
President et General Manger
Vécodide Mariteuis PH Ltd
Pme des Amd (T1
Sevalehoït
République Ienique de Malais
Las mifiediors seront comdérées enmme ay 4e féciudes à la daté où Je
detiraais Le reevre confosméent à cer de ceno. é
sa
Fous.

SFOOPSIDE MAURIT AREA PTS LTD

bons
SÉRL MAURETANER EN.

Poe
HARDSAN ERINGUE TEE REDUCTION PTE LTB

4

Four.

PRE

SAÉER GE MIAURITANEA 8 LETTRE

283

24

252

503

504

585

506

307
ÊR

Lornadne Partie considère qu'ells se mouve smpêchée d'exécuter l'une quelconque de
ses cbiigations en nsou d'un cie de Parce Majeur, ele doit immediatement ADI
pr ent Mautre Partie om soéchBant les éléments de nature à élabli 1e uss de Force
Maicuré ce prendre, eu accord svec l'autre dar, foules Les dispositions viles et
nécesare pour permelle Le ngrise nérnalle de lxbeuton des obligations afleentes
rar là Bree Mage dés Ia sation en nas de Force Majeur

Les obligations suiree que eco affesiées par la Force Majeure devront condmuer à
tre remplies cfa et au ispositinnr a présent Cora.

Si, pet sut dun cie dé Fer Majeué, Fenéeuion de Me queleomgue des
Bigations du présent Con at iérée, dure du retard en réa, acgmeniée
a délsi qui pourrait due meessslre à 1 1Sporation de (out dommage causé que Les
de Fée Vjéure, seront Gour me dé stipule dans Le Présent Contrat pour
Fexéeution de Hdi ehhggion, vins qu'à Ie durée du Gant, de Payrorarion
exeluadve d'exloräon et des auicsalions exelesivés d'esploati en visu

ARBITRAGE ET EXPERTISE

Lu he dire ere Je Couvememen£ et 2e Comment cancoman: interprétation
ou lspplisabon de dipositions du présent Coms, les Parier Séforeement de
résrnére ce diront à Panicble.

Si, dans an él os 7 ni À ont de La aifetiun da différend, Vs Paries
ae paient ps 2 gl Le dé à l'ame, ce dernier ar sounds, à La requête
de la Paie Lu plus gun, à Ja Cour horrtiohale AGIR de La Chambre de
Comines fuemationale CCE} en vue de seu rélenent pe aire SCA es
sègles tes par Le Réglemant de Conti c 6 Abage de ceci en vip à
nt de ls rapuète, Les Paties renoncent expueatent à tonte uni de joriltion
a d'enetio

Le séso de Tarbimrage sera Paris Franc} La lai aie Grant a proédare sea
Ia Langue française et Le Loi applicable are a La toits, mins que 1e tél €
ages du Bron) applicable rare.

Le tunat né sûrs Lomposé de trois 13) oimes Ançun aibitre ne sem
resrtiint des pays auquel apprennent Les Parties

Là seimance du ribunat est mue à tre déRit à iévocable, lie spas au
Paie el ra immédiatement séculaire

Les Enis uhiirge sont supportés épnlenent entre Je Corraciant ei le
Guremement, vs réserce de 1 décision du banal concert ur réaction.

Les Partis ae enfant à loue iesuie conferaloire enounie ou récomutatdés
paroi ae

d'euc srocêde dmbiirage entraine le suspension des dispositions
Le qui oprceene Foïet Ou iront, mais live sait Lous autres
rois et obligations des Parties au ire du prés COR

Le Géememen et le Centractt peuvent à tout Bien: changea leur répréentant
auturisé ou l'élection G dumeile mertiaurée à late 22, some réserve do le
neue au préavis Bi mens dix (10) jun.

Le présent Contrat ne peut être modifié que par écrit ec d'un commun sonde les
Partis.

ours renoncition de Gouverrement à l'exégurion dune gbligation du Contractant
devra être faile par et signée par Le Ministre, et aude renonciation éventuel re
pa être considérée come un précédent ile Gouvernement rence se arbraloit
Élus des droits gui Li a séCC NE par Le présent Cut

Le die Hurt dans Le prtaent Conteat sont sr à dés as de comm te
référence et en eur manie ne défiissent, ne limitent nf né décriven Le puise où
het du Cons, de l'une quelrorique de sex Causes

Las Ares 1 et 2 joins dont purs iaté gran da

ENTREE EN VIGURER

LA ester de 18 Date Mt, le présent Cent ame si réanplas ie Cas Emil rate
mi eion de celui-ci, ne rit 6 gblhpatiens en vera de on décaiant du Coutatinitiad
Lo de route monts de coli ju Le Date d'EMet ne sert pes, par leurs CHF
assés, affectés par Le présent Cennat, mois Lau offers fans seront nésis pur le présent
Con

Une fois né par let Taies, JE mio dvi à La de dé sû spprbbaion ne vo
Tégilative, Ldite dote Étant désignée aux le mom de Die d'Efft où mndaue Lei Conti
obliatoirs prur les parties

En a de quoi Le Patent né 2e Com €

AL

empires, à

Not kg SRE

Peur

BEN HE

LA REPURLIQUE ISLAMIQUE DE MAURITANIE

Le Mist de l'Energie et du Pétrole

En ca de diffiulié dans l'exécution do présene Comtt, Vos Perris rômvienent dant
fout abitge ex À défi de régie amiable, de demander à an expert de 18 der
ar ie traitement sémasble Leur diffisend. Cu expo ser Rom pi nœuTd Gt:
Les Parties a à défi Jamrd par Le Centre International d'Experts de Lo Chanibre
Le Commerce Inkemtionéls, cénhoeément ao Raglemenr d'Exporise Technique de
celnici, Les Fais @ honoïaces de l'expert sont supoualés épslemenr etre Le
Contrat de Le Gervernerert, du, jusquà loguvi de le première autersiun
axehite doxploation, 2 age du Contact.

30. CONDITIONS D'APPLICATION DU CONTRAT
SOL Les Parties sut d'axoot pres æoupérer do tonnes Jos maribrs possibles afin
dareine er ohjeutie du prés Cunhat,
Le Gouvernement free an Conan! l'exercice de ses atiufés en li aceorelant
œus ponnis, lsones où droit d'aets uicesalros à Le rosarian des. Opérations
Péosiéses, 81 en meme À se disposition Eu Les Services Sp GuxMes
Spéraions du Lama ee de ses employés ut agents sue le nomioire de le
Répubqus Islamique die Maurumie,
Hautes amis du Gonremement requises en ve de se Conkat ea de toute
autre le où Féglemens sy appliquer ne paire dre rtusées sans un ui égiimne.
BL? Sauf dispociions contain du és Cantet tbstes les natifieminne ou mures
cammametions se rrpporumt au present Cnrat devront de adressées jar ere et
Seront sensé vanne ae te vatiblemenl ffestuées dés gras seront remises
En mains propres cite récépissé au reprémeatint qualifié de là Partie concernée a
He de Jon prinegal éablisetent en République Ilarioue de Mauumie, où
lives ao pl afaneh à commandé avec accusé de région, on denses ur
télés, par dlécunie vondinrée pe Les ct après confimmien de Le réception pis ie
estinntire, à Seti de domicile infiquée cdesson ?
= pers le Gouremement.
Le Direotear de l'Fxplaranion vi du Dévelepeineat des Tpérrestbune Brut
anis
Nous
Répubtique Haique de Mantanis
Téléenple: 222 504437
= poule Contactent
President et General Manger
Vécodide Mariteuis PH Ltd
Pme des Amd (T1
Sevalehoït
République Ienique de Malais
Las mifiediors seront comdérées enmme ay 4e féciudes à la daté où Je
detiraais Le reevre confosméent à cer de ceno. é
sa
Fous.

SFOOPSIDE MAURIT AREA PTS LTD

bons
SÉRL MAURETANER EN.

Poe
HARDSAN ERINGUE TEE REDUCTION PTE LTB

4

Four.

PRE

SAÉER GE MIAURITANEA 8 LETTRE

283

24

252

503

504

585

506

307
ÊR

Lornadne Partie considère qu'ells se mouve smpêchée d'exécuter l'une quelconque de
ses cbiigations en nsou d'un cie de Parce Majeur, ele doit immediatement ADI
pr ent Mautre Partie om soéchBant les éléments de nature à élabli 1e uss de Force
Maicuré ce prendre, eu accord svec l'autre dar, foules Les dispositions viles et
nécesare pour permelle Le ngrise nérnalle de lxbeuton des obligations afleentes
rar là Bree Mage dés Ia sation en nas de Force Majeur

Les obligations suiree que eco affesiées par la Force Majeure devront condmuer à
tre remplies cfa et au ispositinnr a présent Cora.

Si, pet sut dun cie dé Fer Majeué, Fenéeuion de Me queleomgue des
Bigations du présent Con at iérée, dure du retard en réa, acgmeniée
a délsi qui pourrait due meessslre à 1 1Sporation de (out dommage causé que Les
de Fée Vjéure, seront Gour me dé stipule dans Le Présent Contrat pour
Fexéeution de Hdi ehhggion, vins qu'à Ie durée du Gant, de Payrorarion
exeluadve d'exloräon et des auicsalions exelesivés d'esploati en visu

ARBITRAGE ET EXPERTISE

Lu he dire ere Je Couvememen£ et 2e Comment cancoman: interprétation
ou lspplisabon de dipositions du présent Coms, les Parier Séforeement de
résrnére ce diront à Panicble.

Si, dans an él os 7 ni À ont de La aifetiun da différend, Vs Paries
ae paient ps 2 gl Le dé à l'ame, ce dernier ar sounds, à La requête
de la Paie Lu plus gun, à Ja Cour horrtiohale AGIR de La Chambre de
Comines fuemationale CCE} en vue de seu rélenent pe aire SCA es
sègles tes par Le Réglemant de Conti c 6 Abage de ceci en vip à
nt de ls rapuète, Les Paties renoncent expueatent à tonte uni de joriltion
a d'enetio

Le séso de Tarbimrage sera Paris Franc} La lai aie Grant a proédare sea
Ia Langue française et Le Loi applicable are a La toits, mins que 1e tél €
ages du Bron) applicable rare.

Le tunat né sûrs Lomposé de trois 13) oimes Ançun aibitre ne sem
resrtiint des pays auquel apprennent Les Parties

Là seimance du ribunat est mue à tre déRit à iévocable, lie spas au
Paie el ra immédiatement séculaire

Les Enis uhiirge sont supportés épnlenent entre Je Corraciant ei le
Guremement, vs réserce de 1 décision du banal concert ur réaction.

Les Partis ae enfant à loue iesuie conferaloire enounie ou récomutatdés
paroi ae

d'euc srocêde dmbiirage entraine le suspension des dispositions
Le qui oprceene Foïet Ou iront, mais live sait Lous autres
rois et obligations des Parties au ire du prés COR

Le Géememen et le Centractt peuvent à tout Bien: changea leur répréentant
auturisé ou l'élection G dumeile mertiaurée à late 22, some réserve do le
neue au préavis Bi mens dix (10) jun.

Le présent Contrat ne peut être modifié que par écrit ec d'un commun sonde les
Partis.

ours renoncition de Gouverrement à l'exégurion dune gbligation du Contractant
devra être faile par et signée par Le Ministre, et aude renonciation éventuel re
pa être considérée come un précédent ile Gouvernement rence se arbraloit
Élus des droits gui Li a séCC NE par Le présent Cut

Le die Hurt dans Le prtaent Conteat sont sr à dés as de comm te
référence et en eur manie ne défiissent, ne limitent nf né décriven Le puise où
het du Cons, de l'une quelrorique de sex Causes

Las Ares 1 et 2 joins dont purs iaté gran da

ENTREE EN VIGURER

LA ester de 18 Date Mt, le présent Cent ame si réanplas ie Cas Emil rate
mi eion de celui-ci, ne rit 6 gblhpatiens en vera de on décaiant du Coutatinitiad
Lo de route monts de coli ju Le Date d'EMet ne sert pes, par leurs CHF
assés, affectés par Le présent Cennat, mois Lau offers fans seront nésis pur le présent
Con

Une fois né par let Taies, JE mio dvi à La de dé sû spprbbaion ne vo
Tégilative, Ldite dote Étant désignée aux le mom de Die d'Efft où mndaue Lei Conti
obliatoirs prur les parties

En a de quoi Le Patent né 2e Com €

AL

empires, à

Not kg SRE

Peur

BEN HE

LA REPURLIQUE ISLAMIQUE DE MAURITANIE

Le Mist de l'Energie et du Pétrole

En ca de diffiulié dans l'exécution do présene Comtt, Vos Perris rômvienent dant
fout abitge ex À défi de régie amiable, de demander à an expert de 18 der
ar ie traitement sémasble Leur diffisend. Cu expo ser Rom pi nœuTd Gt:
Les Parties a à défi Jamrd par Le Centre International d'Experts de Lo Chanibre
Le Commerce Inkemtionéls, cénhoeément ao Raglemenr d'Exporise Technique de
celnici, Les Fais @ honoïaces de l'expert sont supoualés épslemenr etre Le
Contrat de Le Gervernerert, du, jusquà loguvi de le première autersiun
axehite doxploation, 2 age du Contact.

30. CONDITIONS D'APPLICATION DU CONTRAT
SOL Les Parties sut d'axoot pres æoupérer do tonnes Jos maribrs possibles afin
dareine er ohjeutie du prés Cunhat,
Le Gouvernement free an Conan! l'exercice de ses atiufés en li aceorelant
œus ponnis, lsones où droit d'aets uicesalros à Le rosarian des. Opérations
Péosiéses, 81 en meme À se disposition Eu Les Services Sp GuxMes
Spéraions du Lama ee de ses employés ut agents sue le nomioire de le
Répubqus Islamique die Maurumie,
Hautes amis du Gonremement requises en ve de se Conkat ea de toute
autre le où Féglemens sy appliquer ne paire dre rtusées sans un ui égiimne.
BL? Sauf dispociions contain du és Cantet tbstes les natifieminne ou mures
cammametions se rrpporumt au present Cnrat devront de adressées jar ere et
Seront sensé vanne ae te vatiblemenl ffestuées dés gras seront remises
En mains propres cite récépissé au reprémeatint qualifié de là Partie concernée a
He de Jon prinegal éablisetent en République Ilarioue de Mauumie, où
lives ao pl afaneh à commandé avec accusé de région, on denses ur
télés, par dlécunie vondinrée pe Les ct après confimmien de Le réception pis ie
estinntire, à Seti de domicile infiquée cdesson ?
= pers le Gouremement.
Le Direotear de l'Fxplaranion vi du Dévelepeineat des Tpérrestbune Brut
anis
Nous
Répubtique Haique de Mantanis
Téléenple: 222 504437
= poule Contactent
President et General Manger
Vécodide Mariteuis PH Ltd
Pme des Amd (T1
Sevalehoït
République Ienique de Malais
Las mifiediors seront comdérées enmme ay 4e féciudes à la daté où Je
detiraais Le reevre confosméent à cer de ceno. é
sa
Fous.

SFOOPSIDE MAURIT AREA PTS LTD

bons
SÉRL MAURETANER EN.

Poe
HARDSAN ERINGUE TEE REDUCTION PTE LTB

4

Four.

PRE

SAÉER GE MIAURITANEA 8 LETTRE

Bai
EP MAURITANA BEN.

Bou
ROC OIL CMAURPANIAR COMPANY

Pour
ROC OI LCMNGUE TIR BE,

CARTE DU PERIMETRE D'EXPLORATION

ANNESE 1

Joimte & Rinant partie inégrante du présent Cons une 39 République Hlémique de
Mauritanie et Le Contrat

PERIMETRE D'EXPLORATION
Au 31 juil: 199, Le Péririère Esploraion its englobe une sopericie répntée le À
maran x rl hr ce soient (10,860) ko? 4x viennent ch déduction du néon qui
Re Tibet du Conurst de Partage de Production digné avec HARDMAN PETROLEUM
EMAURETANIA) PTV LTD et ÉLIXTR CORPORATION 8 IV LTD.

Le Périmèe d'Éxplortion fuit et représenté sur fa car jan #

LE péri ete a pe de Boxe 2 3 5 route su I cute joie. ee Et
au Nord aura tt (30. au Sud per tue SX. À LOU pie load 4

TR 8, finalement, à lt par Là Hümilé coma à IPAUR, LE FU, arte pin
Nord juaqui IPSOK, LEE cui ph Far jurqu'. EN, 1H, eviter
Send ju (RES, LOF, ent plein On juin HLOR, LE BSD, ie Pan
Kocd hu LION, LOPREA, PU ou

æ 4% :

#

ANNEXE 2

Joie er Esart partie intégrante da présent Contnt one fa République Iamigre de
Mauritanie ec le Couteacrant,

PROCRDURR COMPTABLE

ARUCLE 1

DISPOSITIONS GENERALES
1 je

La présente Frunddure Counptoble see save er reypautée dant lexéeition és
oblEgaicn du Contrat auquel at ei.

Let du eee Procédure Comptable exe d'éublir Les régies el méiodes de
Lerapabité pour éahlir Lex aoû cl dépenses eut par Le Criractant cum
a apéreniane pérläres apré appelé € Cod PEraliers »}.

L2 Comptes relérix

Le Coutretent enegares sépurément dans des compiee disonors tone 1e

Souvemen om appor uvce Les Opérations Pline et devte feu ea peumaaenee
Lex comptes, vies ul mises en distinguant notamment les dépense d'explerlion:
le dépureun de l'évolution par désouvèrte el le £2s échési, les déprnies de
dévoiomement, lee dépenses de peséneion ce Les (ais francis par Périmèsre.
d'éaplniaon, dini que Les dépenses géné les 4 mia NE

Les enmptes, es ee regie du Contractont ser Een suivant Les régles du plan
Éemphbie da sigieur en Répiigee Hume de Matane et les praiques ci
radis a Lange Bans lirdusrie pétrolière internationale.

Camfomément sx dispositions de Tarieie 202 du Contrat, les comptes, vies ci
regis du Contrtant roue tenus en Lu tlangaiss et malaise ei Jllés en
CS

Ft le dis qu sera nécessaire de vomvocir on Doïlers lus dépenses el recettes
posées nu réglée en buse autre more, celles seront évaloées a Le bare ei
ours de change dla ur Le marehé des changes de Paris, selon dis modalités és
d'un coma asser

LA Imierprétation

Le défuitions dés tomass gurmnt dans cet Ange 2 routes mêmes que celles ds
Lot corespordue para das Le ContaL.

A at où ip aurait mempare ar conf re les dipuiuank de cale Procédure
Conpabie ef elles du Cneteat, ee desnie piévimns

Bai
EP MAURITANA BEN.

Bou
ROC OIL CMAURPANIAR COMPANY

Pour
ROC OI LCMNGUE TIR BE,

CARTE DU PERIMETRE D'EXPLORATION

ANNESE 1

Joimte & Rinant partie inégrante du présent Cons une 39 République Hlémique de
Mauritanie et Le Contrat

PERIMETRE D'EXPLORATION
Au 31 juil: 199, Le Péririère Esploraion its englobe une sopericie répntée le À
maran x rl hr ce soient (10,860) ko? 4x viennent ch déduction du néon qui
Re Tibet du Conurst de Partage de Production digné avec HARDMAN PETROLEUM
EMAURETANIA) PTV LTD et ÉLIXTR CORPORATION 8 IV LTD.

Le Périmèe d'Éxplortion fuit et représenté sur fa car jan #

LE péri ete a pe de Boxe 2 3 5 route su I cute joie. ee Et
au Nord aura tt (30. au Sud per tue SX. À LOU pie load 4

TR 8, finalement, à lt par Là Hümilé coma à IPAUR, LE FU, arte pin
Nord juaqui IPSOK, LEE cui ph Far jurqu'. EN, 1H, eviter
Send ju (RES, LOF, ent plein On juin HLOR, LE BSD, ie Pan
Kocd hu LION, LOPREA, PU ou

æ 4% :

#

ANNEXE 2

Joie er Esart partie intégrante da présent Contnt one fa République Iamigre de
Mauritanie ec le Couteacrant,

PROCRDURR COMPTABLE

ARUCLE 1

DISPOSITIONS GENERALES
1 je

La présente Frunddure Counptoble see save er reypautée dant lexéeition és
oblEgaicn du Contrat auquel at ei.

Let du eee Procédure Comptable exe d'éublir Les régies el méiodes de
Lerapabité pour éahlir Lex aoû cl dépenses eut par Le Criractant cum
a apéreniane pérläres apré appelé € Cod PEraliers »}.

L2 Comptes relérix

Le Coutretent enegares sépurément dans des compiee disonors tone 1e

Souvemen om appor uvce Les Opérations Pline et devte feu ea peumaaenee
Lex comptes, vies ul mises en distinguant notamment les dépense d'explerlion:
le dépureun de l'évolution par désouvèrte el le £2s échési, les déprnies de
dévoiomement, lee dépenses de peséneion ce Les (ais francis par Périmèsre.
d'éaplniaon, dini que Les dépenses géné les 4 mia NE

Les enmptes, es ee regie du Contractont ser Een suivant Les régles du plan
Éemphbie da sigieur en Répiigee Hume de Matane et les praiques ci
radis a Lange Bans lirdusrie pétrolière internationale.

Camfomément sx dispositions de Tarieie 202 du Contrat, les comptes, vies ci
regis du Contrtant roue tenus en Lu tlangaiss et malaise ei Jllés en
CS

Ft le dis qu sera nécessaire de vomvocir on Doïlers lus dépenses el recettes
posées nu réglée en buse autre more, celles seront évaloées a Le bare ei
ours de change dla ur Le marehé des changes de Paris, selon dis modalités és
d'un coma asser

LA Imierprétation

Le défuitions dés tomass gurmnt dans cet Ange 2 routes mêmes que celles ds
Lot corespordue para das Le ContaL.

A at où ip aurait mempare ar conf re les dipuiuank de cale Procédure
Conpabie ef elles du Cneteat, ee desnie piévimns

Bai
EP MAURITANA BEN.

Bou
ROC OIL CMAURPANIAR COMPANY

Pour
ROC OI LCMNGUE TIR BE,

CARTE DU PERIMETRE D'EXPLORATION

ANNESE 1

Joimte & Rinant partie inégrante du présent Cons une 39 République Hlémique de
Mauritanie et Le Contrat

PERIMETRE D'EXPLORATION
Au 31 juil: 199, Le Péririère Esploraion its englobe une sopericie répntée le À
maran x rl hr ce soient (10,860) ko? 4x viennent ch déduction du néon qui
Re Tibet du Conurst de Partage de Production digné avec HARDMAN PETROLEUM
EMAURETANIA) PTV LTD et ÉLIXTR CORPORATION 8 IV LTD.

Le Périmèe d'Éxplortion fuit et représenté sur fa car jan #

LE péri ete a pe de Boxe 2 3 5 route su I cute joie. ee Et
au Nord aura tt (30. au Sud per tue SX. À LOU pie load 4

TR 8, finalement, à lt par Là Hümilé coma à IPAUR, LE FU, arte pin
Nord juaqui IPSOK, LEE cui ph Far jurqu'. EN, 1H, eviter
Send ju (RES, LOF, ent plein On juin HLOR, LE BSD, ie Pan
Kocd hu LION, LOPREA, PU ou

æ 4% :

#

ANNEXE 2

Joie er Esart partie intégrante da présent Contnt one fa République Iamigre de
Mauritanie ec le Couteacrant,

PROCRDURR COMPTABLE

ARUCLE 1

DISPOSITIONS GENERALES
1 je

La présente Frunddure Counptoble see save er reypautée dant lexéeition és
oblEgaicn du Contrat auquel at ei.

Let du eee Procédure Comptable exe d'éublir Les régies el méiodes de
Lerapabité pour éahlir Lex aoû cl dépenses eut par Le Criractant cum
a apéreniane pérläres apré appelé € Cod PEraliers »}.

L2 Comptes relérix

Le Coutretent enegares sépurément dans des compiee disonors tone 1e

Souvemen om appor uvce Les Opérations Pline et devte feu ea peumaaenee
Lex comptes, vies ul mises en distinguant notamment les dépense d'explerlion:
le dépureun de l'évolution par désouvèrte el le £2s échési, les déprnies de
dévoiomement, lee dépenses de peséneion ce Les (ais francis par Périmèsre.
d'éaplniaon, dini que Les dépenses géné les 4 mia NE

Les enmptes, es ee regie du Contractont ser Een suivant Les régles du plan
Éemphbie da sigieur en Répiigee Hume de Matane et les praiques ci
radis a Lange Bans lirdusrie pétrolière internationale.

Camfomément sx dispositions de Tarieie 202 du Contrat, les comptes, vies ci
regis du Contrtant roue tenus en Lu tlangaiss et malaise ei Jllés en
CS

Ft le dis qu sera nécessaire de vomvocir on Doïlers lus dépenses el recettes
posées nu réglée en buse autre more, celles seront évaloées a Le bare ei
ours de change dla ur Le marehé des changes de Paris, selon dis modalités és
d'un coma asser

LA Imierprétation

Le défuitions dés tomass gurmnt dans cet Ange 2 routes mêmes que celles ds
Lot corespordue para das Le ContaL.

A at où ip aurait mempare ar conf re les dipuiuank de cale Procédure
Conpabie ef elles du Cneteat, ee desnie piévimns

Bai
EP MAURITANA BEN.

Bou
ROC OIL CMAURPANIAR COMPANY

Pour
ROC OI LCMNGUE TIR BE,

CARTE DU PERIMETRE D'EXPLORATION

ANNESE 1

Joimte & Rinant partie inégrante du présent Cons une 39 République Hlémique de
Mauritanie et Le Contrat

PERIMETRE D'EXPLORATION
Au 31 juil: 199, Le Péririère Esploraion its englobe une sopericie répntée le À
maran x rl hr ce soient (10,860) ko? 4x viennent ch déduction du néon qui
Re Tibet du Conurst de Partage de Production digné avec HARDMAN PETROLEUM
EMAURETANIA) PTV LTD et ÉLIXTR CORPORATION 8 IV LTD.

Le Périmèe d'Éxplortion fuit et représenté sur fa car jan #

LE péri ete a pe de Boxe 2 3 5 route su I cute joie. ee Et
au Nord aura tt (30. au Sud per tue SX. À LOU pie load 4

TR 8, finalement, à lt par Là Hümilé coma à IPAUR, LE FU, arte pin
Nord juaqui IPSOK, LEE cui ph Far jurqu'. EN, 1H, eviter
Send ju (RES, LOF, ent plein On juin HLOR, LE BSD, ie Pan
Kocd hu LION, LOPREA, PU ou

æ 4% :

#

ANNEXE 2

Joie er Esart partie intégrante da présent Contnt one fa République Iamigre de
Mauritanie ec le Couteacrant,

PROCRDURR COMPTABLE

ARUCLE 1

DISPOSITIONS GENERALES
1 je

La présente Frunddure Counptoble see save er reypautée dant lexéeition és
oblEgaicn du Contrat auquel at ei.

Let du eee Procédure Comptable exe d'éublir Les régies el méiodes de
Lerapabité pour éahlir Lex aoû cl dépenses eut par Le Criractant cum
a apéreniane pérläres apré appelé € Cod PEraliers »}.

L2 Comptes relérix

Le Coutretent enegares sépurément dans des compiee disonors tone 1e

Souvemen om appor uvce Les Opérations Pline et devte feu ea peumaaenee
Lex comptes, vies ul mises en distinguant notamment les dépense d'explerlion:
le dépureun de l'évolution par désouvèrte el le £2s échési, les déprnies de
dévoiomement, lee dépenses de peséneion ce Les (ais francis par Périmèsre.
d'éaplniaon, dini que Les dépenses géné les 4 mia NE

Les enmptes, es ee regie du Contractont ser Een suivant Les régles du plan
Éemphbie da sigieur en Répiigee Hume de Matane et les praiques ci
radis a Lange Bans lirdusrie pétrolière internationale.

Camfomément sx dispositions de Tarieie 202 du Contrat, les comptes, vies ci
regis du Contrtant roue tenus en Lu tlangaiss et malaise ei Jllés en
CS

Ft le dis qu sera nécessaire de vomvocir on Doïlers lus dépenses el recettes
posées nu réglée en buse autre more, celles seront évaloées a Le bare ei
ours de change dla ur Le marehé des changes de Paris, selon dis modalités és
d'un coma asser

LA Imierprétation

Le défuitions dés tomass gurmnt dans cet Ange 2 routes mêmes que celles ds
Lot corespordue para das Le ContaL.

A at où ip aurait mempare ar conf re les dipuiuank de cale Procédure
Conpabie ef elles du Cneteat, ee desnie piévimns

14 Modifiéaons

Les igposiiuns de uote Procédure Compmiie peuvent être modifiés d'un eucuus
nd eue Les Partis.

Ex Pauties cunvieuncal que si line des dispositions de tte Froëcuur Comptable
ctevientiéqaicsdle à égard dune Pre. elles modifieront de base fui disposition,
conseruée pout palier toute inéguité quelconque.

ARTICLE 2
PRINCIPES ET BASES D'IMPUTATION DES COUS PETROLIFRS

Le Courant dede an « 'enigre des Coûts Pétolies à qui euegistes de manière
déuilléu Lus Cons Pétalers encours par Je Contrat en exécution dei Opérations
Pétrnlières, au débit duquel sein passés es oÏLE et rennes avais

221 Dépenses de personnel

ons palmes effeemés au déansoe onccuries pour couvrir de appuintements e1
salaires des emplonés du Cuntrhit c de see Bocinés A Fées, diracremenr Res,
Sci tomporement, ao coniauéllement, aux Opérations Pétnilères sut Le

de Le Révuique Esicique de Moule. ÿ compris les charges égales ei su
out dry conphéementaires vu dépenses prévues a Les centres iliradueis Où
les au suhastL réghemematron ar sntis inora d

22 Bâtiment

Dépenses de ceusimeler, d'entretien et Bus y fées, ein que foyers pates or
doux bercaux, maisons, entrants en bériments, y wosnprié Tes habit el cuntr de
lis poer emplovés, # Le coût des équipements, munis, mpencoments 21
Furmires mécraires à Puxeue de is Hüümerl sequis pour Nrcéculion des
Opérations POSER

23 Matüriaur, éuaipement loges

aim des guinensen, marins, machines, atics, foumtures et intalisione
che du Sons purs es héros des Opérations Pégelères, ainsi que Loÿ45S où
compensation pass ou encre pour lurige de ous égipameut el instalation
auessains au Opértans lérolières y aepris os équiemenrs appurnan: ui
Contre.

24 Transport

Let de iransonrt des enlevés, éguipeinents, utérus et fumier à Finérier de
1 Réplique Eelamiquo de Mauritanie, si qu'aaus Hs Républisse Hlamigoe de
Maine & dues pays, nécevres aux Opérations Pérolies Les ot de
canon des employés womprendrent Les Lis de déplacement des cuooyés et de
Lis Familles payes pas Le Contratent ka poiique établie de gu-c.

(Dans le ces Lù ce Finénemt est Béart au de Sôciéiée AMées, LS taux
dmérèts admissiles se deurant pas excéder les rx normalement ex sage sur les
rusé finameiers irteraftonau pour des giès de mice similaire,

29 Dépenses générales ec admimistratiees «frais géméruus 5}

Ah Les fais aénéronx on République Blamique de Maurimie carromondent aux
Baitemeuts et déonss du persan du Crnuatont seat en République
Mlurique de Moumiere Les Opérations Pérolières, done Le Rampe Ita est
Bus direchement ossigeé à cellesci sims que Les coûts d'enmeien et de
enerionmement dus bureon généeal ec adrimistrati 1 da bureau auxifaires en
République Laine de Miitanie nécesseirez 0x Dpétthons Prières

Fi Le Commit djoûen ui somme lakomiale à dite de Has généau à
Pres nécessaire à 9 éalision des Opértiuns Pérotères ot supporiés pure
nant et se Socnés Alès, de Les meta représeauent Le coût ee
srires accomplis au binfice desdites Opéracans Péroltes

Les montaste habulée secont des mamrants provisoires abs ver La ie d
Fexpériones dk Conirtanc cl serre aude annuelles en foie des coûts
Re pps par Le Contraetat, Sama roun ati exafder lo mb is

ant Loctoi de la prière anteralian exchnlve denplaitarin: trois paûr
3 24) des Co Péri hors fnis péraux:

23 à eunnpire de acte de I premiere patcrsation, selle d'egioation: un
2 déni pour cent (2,5 443 des Lis Péurlièrs Lure Mais Modcies et als
sénirau.

249 Prevésions pour coûts d'abandon

LL coûts d'lbuaulon ct dé zemisé en tué confaément aux dispositions de Parisle
Ed du irérenr Cm

212 aus dépenses
“ours dépomes etre que Le Conan pour rer Ja bonne exdution des
Gpénions Péliras auras gue es, dépennes couts at les par ex patio
précécente present alice 2 de ce Amex 2, € aura que Les penses sue
es Cols Métlin evul berne aux dispositions dé Cet

ARTICLES

PRINCIPES D'EMPUTATION DES COÛTS DES FRESTATIONS DE SERVICES,

MATÉRIAUX ET ÉQUIPEMENTS UTLUSES DANS LES OPÉRATIONS

FÉTROUËRES

1 Serviees techniques

Un nr nisonnahle sera irmparé pur Les servicés tech rendus par Le Convctant

A je se Sacs AR ui pret es Opérations Dérorn end du le € 2
U Ou
à #

28

26

33

28

52

33

34

Services rendun par des sous-traitants

(Cote di prestations de serviser rendues par der souséraitants, des consulats, des
eapers-someile ainsi que fus les coûts want d des pervices rendus por le
ouvermemenc où rue autre auto de à République Mértique dé Meuctante

Assurance et réclamations

Pam payées pour dé aaututes quil fut nomulement souserre pour les
Orne Fésolières dort due naligées par le Cerisctanl ainsi que toutes
dépenses meurs el pds pour taloment de Mu pertes, véclamaians,
ndenités ul autre déponses, compris Lei dépeuses de savices juridiques non
treouviées par le parte d'ééance 4 lus dépenses découlant de décisuns
iudicirs,

£, as approbation dx Cenvemement, sum sure est sous pou au
nique parieuien, toutes dépense encouraes et pryées por Le Cannet pour
eghement da tentes pers, mlamstions, Hadeniés, décisions judicaices et autre
désenses

Dépenses juridiques

Tate dépuries rélaives à La cusduile, à l'examen et e2 ul des Jus où
séclemations somvenane du ir les Opéraiunis Péuerlères, st les dépenses nécersaires
pou protéger ou euuvrer des biens agauis pour Ke besiios des Opemik
Penoliens, y coms petammenr honore duo, His de juive, ais
S'atrserion ou d'enguéte nca payés pou née y solde de Rs [UBES Gi
racfamationt. Se elles veians Gen êce coduées par le serie juriique de
Contritur, ane résmméean raismmminle aux sclase dans lex Coûrs Pétroers,
Tyler dénavagra en seu es le cod de prestanon d'un el serie normalement
rue pur Ti

Fait aoaciers

Tous Jen Hnéréns 1 ago pavés pér le Cendéactart: aù Ut des crpraits contacté
us de Tiers ef des avais 2 Emprours Dbtenuii ape de Société Aides, dans.
Ha meae où ee emprunts et avances sont affectés an financement des Coûts
Pérolicn route eux seules Drérmions Pérlières de développeunen d'en gisement
cum G l'exchnion notament des Cpérstions Pétulièns dxporion ec
Réalationt, 8 m'cotcemt pas scisant quin/e pou cent (75%) du méuant de
ex Cite Péri de dé clopperent, Ces amp avances devtnn ête ss à
agrément ds d'Aderinitrulig.

Al est etre enpe les Paris que pou le fencemont des Cobr Pétuiier, de
développement du Projet de Chiaguent les fais Gers acute à pair desdits
goût de développement Et és aux empronts sourit pur le Contaciat sit
rexouviés sslon és modalités suivantes

2 Anna dintérée LIBOR plus deux pour cent (294)

année apré in première prodactin Chingeett,

<a A2 Conan el qu les ares 8, d'en, de Cara Roux res & ès
masse, à enr que de 6e di ne dé ss pus su qui sure aura
pratiqués dans le ces de sovires aorlaines proeutés pur des suetés 6e sus
Tabnraroies indépendante

Achat de matériaux ct d'égnipement

Les mutérioux et les équipements achetés mécesssires aus Opératéons Pétrliènés
Sun Empudé qu Curmpie des Code Pétrole eu Coût Ne » upper pa Le
Courant.

Le « Code Net » comprendta Le px d'achat (dédiion faite des remises 2 rabais
ésertucllement chremus) et es éléments Is que les taxes, rois de oommissionnaires
auteure, de Usigpor, de éiargemment €! de déchet ul de ère elle
Ramin de matiass 8 Méquipames, sine que Les pertes en ram non nouvtées
par voie d'assurance.

Utliseion des éuipements et fnstailations appartenant au Conttactént

14 Écuipemens 6 ms:laionx appatename au Contact 2 Lise perles bein
de Opérations Pérelières secomx bupolés ah Covrapte des Cats Péri un Eux de
das detiné à cour Pemraien, en éparations, lamrissement et lex services
nécessaires eux Onérations Peolières, à eunéimn que de tels calts réscèlen pus
sur momlement prciqués huns Is République Hurique ie Muvitante pour des
prestations similaires.

Évaluation dé matériel transférés

“Tout marge saum/£ré des enuepôté di Contre du de ses Bociêtés Aie où par
stipote Taquelle des cités canvitunmt le Contest ou Jeu Sociétés AtEliéus
sera été grue suit

9 Marérie eur

Maté oeuf (état «À 23 représente ls mate meuf qu n'a janais té lé:
ent pour cent (LV de Co Net En à Parce 3.7 RU

À Mirériel en bon Sa

Marre en £on dut çat 4 1») roprésonte le matériel en ton dat de semvice
eme uilisable dans +2 destration première sans tépartinn: sovantequinée
out cent (PS6) de Coût Net du mm] ou fi à laliné 8  dlessus

3 été mairie dau

(Aus ur usagé {état a C3} eus Je matériel encore cisule dans sa.
destisntan première, mis sulement après répartions Li rome à dat
Cingueute pou cet (#06) du Coët Net dla maéral neuf defini à llinén a)
géesous

14 Modifiéaons

Les igposiiuns de uote Procédure Compmiie peuvent être modifiés d'un eucuus
nd eue Les Partis.

Ex Pauties cunvieuncal que si line des dispositions de tte Froëcuur Comptable
ctevientiéqaicsdle à égard dune Pre. elles modifieront de base fui disposition,
conseruée pout palier toute inéguité quelconque.

ARTICLE 2
PRINCIPES ET BASES D'IMPUTATION DES COUS PETROLIFRS

Le Courant dede an « 'enigre des Coûts Pétolies à qui euegistes de manière
déuilléu Lus Cons Pétalers encours par Je Contrat en exécution dei Opérations
Pétrnlières, au débit duquel sein passés es oÏLE et rennes avais

221 Dépenses de personnel

ons palmes effeemés au déansoe onccuries pour couvrir de appuintements e1
salaires des emplonés du Cuntrhit c de see Bocinés A Fées, diracremenr Res,
Sci tomporement, ao coniauéllement, aux Opérations Pétnilères sut Le

de Le Révuique Esicique de Moule. ÿ compris les charges égales ei su
out dry conphéementaires vu dépenses prévues a Les centres iliradueis Où
les au suhastL réghemematron ar sntis inora d

22 Bâtiment

Dépenses de ceusimeler, d'entretien et Bus y fées, ein que foyers pates or
doux bercaux, maisons, entrants en bériments, y wosnprié Tes habit el cuntr de
lis poer emplovés, # Le coût des équipements, munis, mpencoments 21
Furmires mécraires à Puxeue de is Hüümerl sequis pour Nrcéculion des
Opérations POSER

23 Matüriaur, éuaipement loges

aim des guinensen, marins, machines, atics, foumtures et intalisione
che du Sons purs es héros des Opérations Pégelères, ainsi que Loÿ45S où
compensation pass ou encre pour lurige de ous égipameut el instalation
auessains au Opértans lérolières y aepris os équiemenrs appurnan: ui
Contre.

24 Transport

Let de iransonrt des enlevés, éguipeinents, utérus et fumier à Finérier de
1 Réplique Eelamiquo de Mauritanie, si qu'aaus Hs Républisse Hlamigoe de
Maine & dues pays, nécevres aux Opérations Pérolies Les ot de
canon des employés womprendrent Les Lis de déplacement des cuooyés et de
Lis Familles payes pas Le Contratent ka poiique établie de gu-c.

(Dans le ces Lù ce Finénemt est Béart au de Sôciéiée AMées, LS taux
dmérèts admissiles se deurant pas excéder les rx normalement ex sage sur les
rusé finameiers irteraftonau pour des giès de mice similaire,

29 Dépenses générales ec admimistratiees «frais géméruus 5}

Ah Les fais aénéronx on République Blamique de Maurimie carromondent aux
Baitemeuts et déonss du persan du Crnuatont seat en République
Mlurique de Moumiere Les Opérations Pérolières, done Le Rampe Ita est
Bus direchement ossigeé à cellesci sims que Les coûts d'enmeien et de
enerionmement dus bureon généeal ec adrimistrati 1 da bureau auxifaires en
République Laine de Miitanie nécesseirez 0x Dpétthons Prières

Fi Le Commit djoûen ui somme lakomiale à dite de Has généau à
Pres nécessaire à 9 éalision des Opértiuns Pérotères ot supporiés pure
nant et se Socnés Alès, de Les meta représeauent Le coût ee
srires accomplis au binfice desdites Opéracans Péroltes

Les montaste habulée secont des mamrants provisoires abs ver La ie d
Fexpériones dk Conirtanc cl serre aude annuelles en foie des coûts
Re pps par Le Contraetat, Sama roun ati exafder lo mb is

ant Loctoi de la prière anteralian exchnlve denplaitarin: trois paûr
3 24) des Co Péri hors fnis péraux:

23 à eunnpire de acte de I premiere patcrsation, selle d'egioation: un
2 déni pour cent (2,5 443 des Lis Péurlièrs Lure Mais Modcies et als
sénirau.

249 Prevésions pour coûts d'abandon

LL coûts d'lbuaulon ct dé zemisé en tué confaément aux dispositions de Parisle
Ed du irérenr Cm

212 aus dépenses
“ours dépomes etre que Le Conan pour rer Ja bonne exdution des
Gpénions Péliras auras gue es, dépennes couts at les par ex patio
précécente present alice 2 de ce Amex 2, € aura que Les penses sue
es Cols Métlin evul berne aux dispositions dé Cet

ARTICLES

PRINCIPES D'EMPUTATION DES COÛTS DES FRESTATIONS DE SERVICES,

MATÉRIAUX ET ÉQUIPEMENTS UTLUSES DANS LES OPÉRATIONS

FÉTROUËRES

1 Serviees techniques

Un nr nisonnahle sera irmparé pur Les servicés tech rendus par Le Convctant

A je se Sacs AR ui pret es Opérations Dérorn end du le € 2
U Ou
à #

28

26

33

28

52

33

34

Services rendun par des sous-traitants

(Cote di prestations de serviser rendues par der souséraitants, des consulats, des
eapers-someile ainsi que fus les coûts want d des pervices rendus por le
ouvermemenc où rue autre auto de à République Mértique dé Meuctante

Assurance et réclamations

Pam payées pour dé aaututes quil fut nomulement souserre pour les
Orne Fésolières dort due naligées par le Cerisctanl ainsi que toutes
dépenses meurs el pds pour taloment de Mu pertes, véclamaians,
ndenités ul autre déponses, compris Lei dépeuses de savices juridiques non
treouviées par le parte d'ééance 4 lus dépenses découlant de décisuns
iudicirs,

£, as approbation dx Cenvemement, sum sure est sous pou au
nique parieuien, toutes dépense encouraes et pryées por Le Cannet pour
eghement da tentes pers, mlamstions, Hadeniés, décisions judicaices et autre
désenses

Dépenses juridiques

Tate dépuries rélaives à La cusduile, à l'examen et e2 ul des Jus où
séclemations somvenane du ir les Opéraiunis Péuerlères, st les dépenses nécersaires
pou protéger ou euuvrer des biens agauis pour Ke besiios des Opemik
Penoliens, y coms petammenr honore duo, His de juive, ais
S'atrserion ou d'enguéte nca payés pou née y solde de Rs [UBES Gi
racfamationt. Se elles veians Gen êce coduées par le serie juriique de
Contritur, ane résmméean raismmminle aux sclase dans lex Coûrs Pétroers,
Tyler dénavagra en seu es le cod de prestanon d'un el serie normalement
rue pur Ti

Fait aoaciers

Tous Jen Hnéréns 1 ago pavés pér le Cendéactart: aù Ut des crpraits contacté
us de Tiers ef des avais 2 Emprours Dbtenuii ape de Société Aides, dans.
Ha meae où ee emprunts et avances sont affectés an financement des Coûts
Pérolicn route eux seules Drérmions Pérlières de développeunen d'en gisement
cum G l'exchnion notament des Cpérstions Pétulièns dxporion ec
Réalationt, 8 m'cotcemt pas scisant quin/e pou cent (75%) du méuant de
ex Cite Péri de dé clopperent, Ces amp avances devtnn ête ss à
agrément ds d'Aderinitrulig.

Al est etre enpe les Paris que pou le fencemont des Cobr Pétuiier, de
développement du Projet de Chiaguent les fais Gers acute à pair desdits
goût de développement Et és aux empronts sourit pur le Contaciat sit
rexouviés sslon és modalités suivantes

2 Anna dintérée LIBOR plus deux pour cent (294)

année apré in première prodactin Chingeett,

<a A2 Conan el qu les ares 8, d'en, de Cara Roux res & ès
masse, à enr que de 6e di ne dé ss pus su qui sure aura
pratiqués dans le ces de sovires aorlaines proeutés pur des suetés 6e sus
Tabnraroies indépendante

Achat de matériaux ct d'égnipement

Les mutérioux et les équipements achetés mécesssires aus Opératéons Pétrliènés
Sun Empudé qu Curmpie des Code Pétrole eu Coût Ne » upper pa Le
Courant.

Le « Code Net » comprendta Le px d'achat (dédiion faite des remises 2 rabais
ésertucllement chremus) et es éléments Is que les taxes, rois de oommissionnaires
auteure, de Usigpor, de éiargemment €! de déchet ul de ère elle
Ramin de matiass 8 Méquipames, sine que Les pertes en ram non nouvtées
par voie d'assurance.

Utliseion des éuipements et fnstailations appartenant au Conttactént

14 Écuipemens 6 ms:laionx appatename au Contact 2 Lise perles bein
de Opérations Pérelières secomx bupolés ah Covrapte des Cats Péri un Eux de
das detiné à cour Pemraien, en éparations, lamrissement et lex services
nécessaires eux Onérations Peolières, à eunéimn que de tels calts réscèlen pus
sur momlement prciqués huns Is République Hurique ie Muvitante pour des
prestations similaires.

Évaluation dé matériel transférés

“Tout marge saum/£ré des enuepôté di Contre du de ses Bociêtés Aie où par
stipote Taquelle des cités canvitunmt le Contest ou Jeu Sociétés AtEliéus
sera été grue suit

9 Marérie eur

Maté oeuf (état «À 23 représente ls mate meuf qu n'a janais té lé:
ent pour cent (LV de Co Net En à Parce 3.7 RU

À Mirériel en bon Sa

Marre en £on dut çat 4 1») roprésonte le matériel en ton dat de semvice
eme uilisable dans +2 destration première sans tépartinn: sovantequinée
out cent (PS6) de Coût Net du mm] ou fi à laliné 8  dlessus

3 été mairie dau

(Aus ur usagé {état a C3} eus Je matériel encore cisule dans sa.
destisntan première, mis sulement après répartions Li rome à dat
Cingueute pou cet (#06) du Coët Net dla maéral neuf defini à llinén a)
géesous

14 Modifiéaons

Les igposiiuns de uote Procédure Compmiie peuvent être modifiés d'un eucuus
nd eue Les Partis.

Ex Pauties cunvieuncal que si line des dispositions de tte Froëcuur Comptable
ctevientiéqaicsdle à égard dune Pre. elles modifieront de base fui disposition,
conseruée pout palier toute inéguité quelconque.

ARTICLE 2
PRINCIPES ET BASES D'IMPUTATION DES COUS PETROLIFRS

Le Courant dede an « 'enigre des Coûts Pétolies à qui euegistes de manière
déuilléu Lus Cons Pétalers encours par Je Contrat en exécution dei Opérations
Pétrnlières, au débit duquel sein passés es oÏLE et rennes avais

221 Dépenses de personnel

ons palmes effeemés au déansoe onccuries pour couvrir de appuintements e1
salaires des emplonés du Cuntrhit c de see Bocinés A Fées, diracremenr Res,
Sci tomporement, ao coniauéllement, aux Opérations Pétnilères sut Le

de Le Révuique Esicique de Moule. ÿ compris les charges égales ei su
out dry conphéementaires vu dépenses prévues a Les centres iliradueis Où
les au suhastL réghemematron ar sntis inora d

22 Bâtiment

Dépenses de ceusimeler, d'entretien et Bus y fées, ein que foyers pates or
doux bercaux, maisons, entrants en bériments, y wosnprié Tes habit el cuntr de
lis poer emplovés, # Le coût des équipements, munis, mpencoments 21
Furmires mécraires à Puxeue de is Hüümerl sequis pour Nrcéculion des
Opérations POSER

23 Matüriaur, éuaipement loges

aim des guinensen, marins, machines, atics, foumtures et intalisione
che du Sons purs es héros des Opérations Pégelères, ainsi que Loÿ45S où
compensation pass ou encre pour lurige de ous égipameut el instalation
auessains au Opértans lérolières y aepris os équiemenrs appurnan: ui
Contre.

24 Transport

Let de iransonrt des enlevés, éguipeinents, utérus et fumier à Finérier de
1 Réplique Eelamiquo de Mauritanie, si qu'aaus Hs Républisse Hlamigoe de
Maine & dues pays, nécevres aux Opérations Pérolies Les ot de
canon des employés womprendrent Les Lis de déplacement des cuooyés et de
Lis Familles payes pas Le Contratent ka poiique établie de gu-c.

(Dans le ces Lù ce Finénemt est Béart au de Sôciéiée AMées, LS taux
dmérèts admissiles se deurant pas excéder les rx normalement ex sage sur les
rusé finameiers irteraftonau pour des giès de mice similaire,

29 Dépenses générales ec admimistratiees «frais géméruus 5}

Ah Les fais aénéronx on République Blamique de Maurimie carromondent aux
Baitemeuts et déonss du persan du Crnuatont seat en République
Mlurique de Moumiere Les Opérations Pérolières, done Le Rampe Ita est
Bus direchement ossigeé à cellesci sims que Les coûts d'enmeien et de
enerionmement dus bureon généeal ec adrimistrati 1 da bureau auxifaires en
République Laine de Miitanie nécesseirez 0x Dpétthons Prières

Fi Le Commit djoûen ui somme lakomiale à dite de Has généau à
Pres nécessaire à 9 éalision des Opértiuns Pérotères ot supporiés pure
nant et se Socnés Alès, de Les meta représeauent Le coût ee
srires accomplis au binfice desdites Opéracans Péroltes

Les montaste habulée secont des mamrants provisoires abs ver La ie d
Fexpériones dk Conirtanc cl serre aude annuelles en foie des coûts
Re pps par Le Contraetat, Sama roun ati exafder lo mb is

ant Loctoi de la prière anteralian exchnlve denplaitarin: trois paûr
3 24) des Co Péri hors fnis péraux:

23 à eunnpire de acte de I premiere patcrsation, selle d'egioation: un
2 déni pour cent (2,5 443 des Lis Péurlièrs Lure Mais Modcies et als
sénirau.

249 Prevésions pour coûts d'abandon

LL coûts d'lbuaulon ct dé zemisé en tué confaément aux dispositions de Parisle
Ed du irérenr Cm

212 aus dépenses
“ours dépomes etre que Le Conan pour rer Ja bonne exdution des
Gpénions Péliras auras gue es, dépennes couts at les par ex patio
précécente present alice 2 de ce Amex 2, € aura que Les penses sue
es Cols Métlin evul berne aux dispositions dé Cet

ARTICLES

PRINCIPES D'EMPUTATION DES COÛTS DES FRESTATIONS DE SERVICES,

MATÉRIAUX ET ÉQUIPEMENTS UTLUSES DANS LES OPÉRATIONS

FÉTROUËRES

1 Serviees techniques

Un nr nisonnahle sera irmparé pur Les servicés tech rendus par Le Convctant

A je se Sacs AR ui pret es Opérations Dérorn end du le € 2
U Ou
à #

28

26

33

28

52

33

34

Services rendun par des sous-traitants

(Cote di prestations de serviser rendues par der souséraitants, des consulats, des
eapers-someile ainsi que fus les coûts want d des pervices rendus por le
ouvermemenc où rue autre auto de à République Mértique dé Meuctante

Assurance et réclamations

Pam payées pour dé aaututes quil fut nomulement souserre pour les
Orne Fésolières dort due naligées par le Cerisctanl ainsi que toutes
dépenses meurs el pds pour taloment de Mu pertes, véclamaians,
ndenités ul autre déponses, compris Lei dépeuses de savices juridiques non
treouviées par le parte d'ééance 4 lus dépenses découlant de décisuns
iudicirs,

£, as approbation dx Cenvemement, sum sure est sous pou au
nique parieuien, toutes dépense encouraes et pryées por Le Cannet pour
eghement da tentes pers, mlamstions, Hadeniés, décisions judicaices et autre
désenses

Dépenses juridiques

Tate dépuries rélaives à La cusduile, à l'examen et e2 ul des Jus où
séclemations somvenane du ir les Opéraiunis Péuerlères, st les dépenses nécersaires
pou protéger ou euuvrer des biens agauis pour Ke besiios des Opemik
Penoliens, y coms petammenr honore duo, His de juive, ais
S'atrserion ou d'enguéte nca payés pou née y solde de Rs [UBES Gi
racfamationt. Se elles veians Gen êce coduées par le serie juriique de
Contritur, ane résmméean raismmminle aux sclase dans lex Coûrs Pétroers,
Tyler dénavagra en seu es le cod de prestanon d'un el serie normalement
rue pur Ti

Fait aoaciers

Tous Jen Hnéréns 1 ago pavés pér le Cendéactart: aù Ut des crpraits contacté
us de Tiers ef des avais 2 Emprours Dbtenuii ape de Société Aides, dans.
Ha meae où ee emprunts et avances sont affectés an financement des Coûts
Pérolicn route eux seules Drérmions Pérlières de développeunen d'en gisement
cum G l'exchnion notament des Cpérstions Pétulièns dxporion ec
Réalationt, 8 m'cotcemt pas scisant quin/e pou cent (75%) du méuant de
ex Cite Péri de dé clopperent, Ces amp avances devtnn ête ss à
agrément ds d'Aderinitrulig.

Al est etre enpe les Paris que pou le fencemont des Cobr Pétuiier, de
développement du Projet de Chiaguent les fais Gers acute à pair desdits
goût de développement Et és aux empronts sourit pur le Contaciat sit
rexouviés sslon és modalités suivantes

2 Anna dintérée LIBOR plus deux pour cent (294)

année apré in première prodactin Chingeett,

<a A2 Conan el qu les ares 8, d'en, de Cara Roux res & ès
masse, à enr que de 6e di ne dé ss pus su qui sure aura
pratiqués dans le ces de sovires aorlaines proeutés pur des suetés 6e sus
Tabnraroies indépendante

Achat de matériaux ct d'égnipement

Les mutérioux et les équipements achetés mécesssires aus Opératéons Pétrliènés
Sun Empudé qu Curmpie des Code Pétrole eu Coût Ne » upper pa Le
Courant.

Le « Code Net » comprendta Le px d'achat (dédiion faite des remises 2 rabais
ésertucllement chremus) et es éléments Is que les taxes, rois de oommissionnaires
auteure, de Usigpor, de éiargemment €! de déchet ul de ère elle
Ramin de matiass 8 Méquipames, sine que Les pertes en ram non nouvtées
par voie d'assurance.

Utliseion des éuipements et fnstailations appartenant au Conttactént

14 Écuipemens 6 ms:laionx appatename au Contact 2 Lise perles bein
de Opérations Pérelières secomx bupolés ah Covrapte des Cats Péri un Eux de
das detiné à cour Pemraien, en éparations, lamrissement et lex services
nécessaires eux Onérations Peolières, à eunéimn que de tels calts réscèlen pus
sur momlement prciqués huns Is République Hurique ie Muvitante pour des
prestations similaires.

Évaluation dé matériel transférés

“Tout marge saum/£ré des enuepôté di Contre du de ses Bociêtés Aie où par
stipote Taquelle des cités canvitunmt le Contest ou Jeu Sociétés AtEliéus
sera été grue suit

9 Marérie eur

Maté oeuf (état «À 23 représente ls mate meuf qu n'a janais té lé:
ent pour cent (LV de Co Net En à Parce 3.7 RU

À Mirériel en bon Sa

Marre en £on dut çat 4 1») roprésonte le matériel en ton dat de semvice
eme uilisable dans +2 destration première sans tépartinn: sovantequinée
out cent (PS6) de Coût Net du mm] ou fi à laliné 8  dlessus

3 été mairie dau

(Aus ur usagé {état a C3} eus Je matériel encore cisule dans sa.
destisntan première, mis sulement après répartions Li rome à dat
Cingueute pou cet (#06) du Coët Net dla maéral neuf defini à llinén a)
géesous

14 Modifiéaons

Les igposiiuns de uote Procédure Compmiie peuvent être modifiés d'un eucuus
nd eue Les Partis.

Ex Pauties cunvieuncal que si line des dispositions de tte Froëcuur Comptable
ctevientiéqaicsdle à égard dune Pre. elles modifieront de base fui disposition,
conseruée pout palier toute inéguité quelconque.

ARTICLE 2
PRINCIPES ET BASES D'IMPUTATION DES COUS PETROLIFRS

Le Courant dede an « 'enigre des Coûts Pétolies à qui euegistes de manière
déuilléu Lus Cons Pétalers encours par Je Contrat en exécution dei Opérations
Pétrnlières, au débit duquel sein passés es oÏLE et rennes avais

221 Dépenses de personnel

ons palmes effeemés au déansoe onccuries pour couvrir de appuintements e1
salaires des emplonés du Cuntrhit c de see Bocinés A Fées, diracremenr Res,
Sci tomporement, ao coniauéllement, aux Opérations Pétnilères sut Le

de Le Révuique Esicique de Moule. ÿ compris les charges égales ei su
out dry conphéementaires vu dépenses prévues a Les centres iliradueis Où
les au suhastL réghemematron ar sntis inora d

22 Bâtiment

Dépenses de ceusimeler, d'entretien et Bus y fées, ein que foyers pates or
doux bercaux, maisons, entrants en bériments, y wosnprié Tes habit el cuntr de
lis poer emplovés, # Le coût des équipements, munis, mpencoments 21
Furmires mécraires à Puxeue de is Hüümerl sequis pour Nrcéculion des
Opérations POSER

23 Matüriaur, éuaipement loges

aim des guinensen, marins, machines, atics, foumtures et intalisione
che du Sons purs es héros des Opérations Pégelères, ainsi que Loÿ45S où
compensation pass ou encre pour lurige de ous égipameut el instalation
auessains au Opértans lérolières y aepris os équiemenrs appurnan: ui
Contre.

24 Transport

Let de iransonrt des enlevés, éguipeinents, utérus et fumier à Finérier de
1 Réplique Eelamiquo de Mauritanie, si qu'aaus Hs Républisse Hlamigoe de
Maine & dues pays, nécevres aux Opérations Pérolies Les ot de
canon des employés womprendrent Les Lis de déplacement des cuooyés et de
Lis Familles payes pas Le Contratent ka poiique établie de gu-c.

(Dans le ces Lù ce Finénemt est Béart au de Sôciéiée AMées, LS taux
dmérèts admissiles se deurant pas excéder les rx normalement ex sage sur les
rusé finameiers irteraftonau pour des giès de mice similaire,

29 Dépenses générales ec admimistratiees «frais géméruus 5}

Ah Les fais aénéronx on République Blamique de Maurimie carromondent aux
Baitemeuts et déonss du persan du Crnuatont seat en République
Mlurique de Moumiere Les Opérations Pérolières, done Le Rampe Ita est
Bus direchement ossigeé à cellesci sims que Les coûts d'enmeien et de
enerionmement dus bureon généeal ec adrimistrati 1 da bureau auxifaires en
République Laine de Miitanie nécesseirez 0x Dpétthons Prières

Fi Le Commit djoûen ui somme lakomiale à dite de Has généau à
Pres nécessaire à 9 éalision des Opértiuns Pérotères ot supporiés pure
nant et se Socnés Alès, de Les meta représeauent Le coût ee
srires accomplis au binfice desdites Opéracans Péroltes

Les montaste habulée secont des mamrants provisoires abs ver La ie d
Fexpériones dk Conirtanc cl serre aude annuelles en foie des coûts
Re pps par Le Contraetat, Sama roun ati exafder lo mb is

ant Loctoi de la prière anteralian exchnlve denplaitarin: trois paûr
3 24) des Co Péri hors fnis péraux:

23 à eunnpire de acte de I premiere patcrsation, selle d'egioation: un
2 déni pour cent (2,5 443 des Lis Péurlièrs Lure Mais Modcies et als
sénirau.

249 Prevésions pour coûts d'abandon

LL coûts d'lbuaulon ct dé zemisé en tué confaément aux dispositions de Parisle
Ed du irérenr Cm

212 aus dépenses
“ours dépomes etre que Le Conan pour rer Ja bonne exdution des
Gpénions Péliras auras gue es, dépennes couts at les par ex patio
précécente present alice 2 de ce Amex 2, € aura que Les penses sue
es Cols Métlin evul berne aux dispositions dé Cet

ARTICLES

PRINCIPES D'EMPUTATION DES COÛTS DES FRESTATIONS DE SERVICES,

MATÉRIAUX ET ÉQUIPEMENTS UTLUSES DANS LES OPÉRATIONS

FÉTROUËRES

1 Serviees techniques

Un nr nisonnahle sera irmparé pur Les servicés tech rendus par Le Convctant

A je se Sacs AR ui pret es Opérations Dérorn end du le € 2
U Ou
à #

28

26

33

28

52

33

34

Services rendun par des sous-traitants

(Cote di prestations de serviser rendues par der souséraitants, des consulats, des
eapers-someile ainsi que fus les coûts want d des pervices rendus por le
ouvermemenc où rue autre auto de à République Mértique dé Meuctante

Assurance et réclamations

Pam payées pour dé aaututes quil fut nomulement souserre pour les
Orne Fésolières dort due naligées par le Cerisctanl ainsi que toutes
dépenses meurs el pds pour taloment de Mu pertes, véclamaians,
ndenités ul autre déponses, compris Lei dépeuses de savices juridiques non
treouviées par le parte d'ééance 4 lus dépenses découlant de décisuns
iudicirs,

£, as approbation dx Cenvemement, sum sure est sous pou au
nique parieuien, toutes dépense encouraes et pryées por Le Cannet pour
eghement da tentes pers, mlamstions, Hadeniés, décisions judicaices et autre
désenses

Dépenses juridiques

Tate dépuries rélaives à La cusduile, à l'examen et e2 ul des Jus où
séclemations somvenane du ir les Opéraiunis Péuerlères, st les dépenses nécersaires
pou protéger ou euuvrer des biens agauis pour Ke besiios des Opemik
Penoliens, y coms petammenr honore duo, His de juive, ais
S'atrserion ou d'enguéte nca payés pou née y solde de Rs [UBES Gi
racfamationt. Se elles veians Gen êce coduées par le serie juriique de
Contritur, ane résmméean raismmminle aux sclase dans lex Coûrs Pétroers,
Tyler dénavagra en seu es le cod de prestanon d'un el serie normalement
rue pur Ti

Fait aoaciers

Tous Jen Hnéréns 1 ago pavés pér le Cendéactart: aù Ut des crpraits contacté
us de Tiers ef des avais 2 Emprours Dbtenuii ape de Société Aides, dans.
Ha meae où ee emprunts et avances sont affectés an financement des Coûts
Pérolicn route eux seules Drérmions Pérlières de développeunen d'en gisement
cum G l'exchnion notament des Cpérstions Pétulièns dxporion ec
Réalationt, 8 m'cotcemt pas scisant quin/e pou cent (75%) du méuant de
ex Cite Péri de dé clopperent, Ces amp avances devtnn ête ss à
agrément ds d'Aderinitrulig.

Al est etre enpe les Paris que pou le fencemont des Cobr Pétuiier, de
développement du Projet de Chiaguent les fais Gers acute à pair desdits
goût de développement Et és aux empronts sourit pur le Contaciat sit
rexouviés sslon és modalités suivantes

2 Anna dintérée LIBOR plus deux pour cent (294)

année apré in première prodactin Chingeett,

<a A2 Conan el qu les ares 8, d'en, de Cara Roux res & ès
masse, à enr que de 6e di ne dé ss pus su qui sure aura
pratiqués dans le ces de sovires aorlaines proeutés pur des suetés 6e sus
Tabnraroies indépendante

Achat de matériaux ct d'égnipement

Les mutérioux et les équipements achetés mécesssires aus Opératéons Pétrliènés
Sun Empudé qu Curmpie des Code Pétrole eu Coût Ne » upper pa Le
Courant.

Le « Code Net » comprendta Le px d'achat (dédiion faite des remises 2 rabais
ésertucllement chremus) et es éléments Is que les taxes, rois de oommissionnaires
auteure, de Usigpor, de éiargemment €! de déchet ul de ère elle
Ramin de matiass 8 Méquipames, sine que Les pertes en ram non nouvtées
par voie d'assurance.

Utliseion des éuipements et fnstailations appartenant au Conttactént

14 Écuipemens 6 ms:laionx appatename au Contact 2 Lise perles bein
de Opérations Pérelières secomx bupolés ah Covrapte des Cats Péri un Eux de
das detiné à cour Pemraien, en éparations, lamrissement et lex services
nécessaires eux Onérations Peolières, à eunéimn que de tels calts réscèlen pus
sur momlement prciqués huns Is République Hurique ie Muvitante pour des
prestations similaires.

Évaluation dé matériel transférés

“Tout marge saum/£ré des enuepôté di Contre du de ses Bociêtés Aie où par
stipote Taquelle des cités canvitunmt le Contest ou Jeu Sociétés AtEliéus
sera été grue suit

9 Marérie eur

Maté oeuf (état «À 23 représente ls mate meuf qu n'a janais té lé:
ent pour cent (LV de Co Net En à Parce 3.7 RU

À Mirériel en bon Sa

Marre en £on dut çat 4 1») roprésonte le matériel en ton dat de semvice
eme uilisable dans +2 destration première sans tépartinn: sovantequinée
out cent (PS6) de Coût Net du mm] ou fi à laliné 8  dlessus

3 été mairie dau

(Aus ur usagé {état a C3} eus Je matériel encore cisule dans sa.
destisntan première, mis sulement après répartions Li rome à dat
Cingueute pou cet (#06) du Coët Net dla maéral neuf defini à llinén a)
géesous

À Morériel où mauvais état
Mél en mauests dat (fat « D 2) représenté le matériel qui m'est pla
fisble dans sa deticaion première mais pour d'aes pérviser éngteiag pou
nt 2328) du Cet er du raté meuf défis à Hlinée. 2} ci-dessus

S Fer étrébuts

Feraiies et robe ésr à Ea) réprésemme le rail hors d'usage et répare

px courant des bts
R8 Prius matériüis ec équipaments eédés par le Coniractant
Les matériels ce écuipemenns acquis per Ja (mie des eniüés conti Le

Contraciont ou partagés eoffe QU en Gate, sont évanés suivent Les pres
Émis mie 24 Gran,

Les matériels 7 équinemente suis par rémparte laquelle des endtés ccm Le
Conuoetant ou yar des Tiers seront evalues an paix, di vente Ju oi ne sers en
ur cs Étape déreminé ve es principes définis À laticle 34 ci-
dessu.

A portées au cri du compte ds Coûts Pétroliare

Las sommes orpouates à
ARTICLEA
AMORTISSEMENT DES IMMOBILISATIONS ET DEPENSES D'EKFLORATION

41 Immobilisations

Pour la détemirocion die bénéfice net imposble que le Cuninetant re de

nome de 6 Cértions Pérralière sur 1 rertoro ce M République Iunique de
St 2 l'arugie 3 du Conte, Les mmonobllatons auf par
es aux Oérnions Pétroliren seront ait, au cégins
d'amortissement Inéaire

Las has roi d'amiseunent sun indiqués ci-dessous sélou la cuteprrie des
Lnaébilsstions cénceinéer el seront Anpliqués à compur de l'Année Civile duraut
Faguelle Kadire inmobilisiens sont réalisées, ou à couigter de lApnGe Cbtée bu
ceuvs de Irquelle Leuliles wamobiismiens sent mises en series nor ai cote
dernière Année est pusliieure, pro fat lempons pou Là prune Année Civile en
restinn

Nour des immobilisations à arte “Taux anavel d'amortissement

Construction Be 5%
Constructions Hémontblus HE
Matériel ef mobilier de hareau et de Hogerent as
Pair modes So
Équipements de production at de transport 2e

Ge forage NE
Cadhodliéns dévécuaion 10%

Caipemants nutorsobiles
Équipements matins et aériens
Autres mm obsions

42 Dépenses d'exploration:

Las dépémus d'explontion d'vrocarbuies enevurés per le Conracint au le
Lemaire de Je République Ishmique do Mas anis, y compris rouen les Eat de
reshershes pévlégiques €: géphysques et les ais de orge deaplontion fi
Pexclsion des forages produits, qui sun murabiieés selon les digposiians de
Ftle 4.4 didiassus, ae considérés comme de chrepes édcribles en terlité.
des eur amte de résluaton où pourvu de amliés S® Te féninte
ä cho gun

ARTICLES

Le Conracsant vendra me invente penvanent en guanité ef un valeur de tous Les
pou es Dpérions d'étuhèrur d précéle, à nteralies raisonnables.
au ne un Ai ar am, aux ice Hsiques Le que qui par la Perles.

52 Notification

Une netifeation Seite de l'atention d'efictuer va inventsire phprique sen udssae
pur de Conragtant au eine qrare-ving-din (90) jours avai Le cemumencement dd
Anventaie, de socle que Le Ceuvemnemnont 27 Le ares condlimann Je Cancun
Buisient tie fepréentés 3 us fu 1 dit inventa

information

Au cas Où le Gouveienent où une exilé consituant le Conracit né se fait pus
représeer lors un imremaie, relie Pare on Paie serait Hée par linvemaie di
por le Crutractut, lequel eva alces Ronde à celle l'ame où Puries copie dudit
Frsomire

À Morériel où mauvais état
Mél en mauests dat (fat « D 2) représenté le matériel qui m'est pla
fisble dans sa deticaion première mais pour d'aes pérviser éngteiag pou
nt 2328) du Cet er du raté meuf défis à Hlinée. 2} ci-dessus

S Fer étrébuts

Feraiies et robe ésr à Ea) réprésemme le rail hors d'usage et répare

px courant des bts
R8 Prius matériüis ec équipaments eédés par le Coniractant
Les matériels ce écuipemenns acquis per Ja (mie des eniüés conti Le

Contraciont ou partagés eoffe QU en Gate, sont évanés suivent Les pres
Émis mie 24 Gran,

Les matériels 7 équinemente suis par rémparte laquelle des endtés ccm Le
Conuoetant ou yar des Tiers seront evalues an paix, di vente Ju oi ne sers en
ur cs Étape déreminé ve es principes définis À laticle 34 ci-
dessu.

A portées au cri du compte ds Coûts Pétroliare

Las sommes orpouates à
ARTICLEA
AMORTISSEMENT DES IMMOBILISATIONS ET DEPENSES D'EKFLORATION

41 Immobilisations

Pour la détemirocion die bénéfice net imposble que le Cuninetant re de

nome de 6 Cértions Pérralière sur 1 rertoro ce M République Iunique de
St 2 l'arugie 3 du Conte, Les mmonobllatons auf par
es aux Oérnions Pétroliren seront ait, au cégins
d'amortissement Inéaire

Las has roi d'amiseunent sun indiqués ci-dessous sélou la cuteprrie des
Lnaébilsstions cénceinéer el seront Anpliqués à compur de l'Année Civile duraut
Faguelle Kadire inmobilisiens sont réalisées, ou à couigter de lApnGe Cbtée bu
ceuvs de Irquelle Leuliles wamobiismiens sent mises en series nor ai cote
dernière Année est pusliieure, pro fat lempons pou Là prune Année Civile en
restinn

Nour des immobilisations à arte “Taux anavel d'amortissement

Construction Be 5%
Constructions Hémontblus HE
Matériel ef mobilier de hareau et de Hogerent as
Pair modes So
Équipements de production at de transport 2e

Ge forage NE
Cadhodliéns dévécuaion 10%

Caipemants nutorsobiles
Équipements matins et aériens
Autres mm obsions

42 Dépenses d'exploration:

Las dépémus d'explontion d'vrocarbuies enevurés per le Conracint au le
Lemaire de Je République Ishmique do Mas anis, y compris rouen les Eat de
reshershes pévlégiques €: géphysques et les ais de orge deaplontion fi
Pexclsion des forages produits, qui sun murabiieés selon les digposiians de
Ftle 4.4 didiassus, ae considérés comme de chrepes édcribles en terlité.
des eur amte de résluaton où pourvu de amliés S® Te féninte
ä cho gun

ARTICLES

Le Conracsant vendra me invente penvanent en guanité ef un valeur de tous Les
pou es Dpérions d'étuhèrur d précéle, à nteralies raisonnables.
au ne un Ai ar am, aux ice Hsiques Le que qui par la Perles.

52 Notification

Une netifeation Seite de l'atention d'efictuer va inventsire phprique sen udssae
pur de Conragtant au eine qrare-ving-din (90) jours avai Le cemumencement dd
Anventaie, de socle que Le Ceuvemnemnont 27 Le ares condlimann Je Cancun
Buisient tie fepréentés 3 us fu 1 dit inventa

information

Au cas Où le Gouveienent où une exilé consituant le Conracit né se fait pus
représeer lors un imremaie, relie Pare on Paie serait Hée par linvemaie di
por le Crutractut, lequel eva alces Ronde à celle l'ame où Puries copie dudit
Frsomire

À Morériel où mauvais état
Mél en mauests dat (fat « D 2) représenté le matériel qui m'est pla
fisble dans sa deticaion première mais pour d'aes pérviser éngteiag pou
nt 2328) du Cet er du raté meuf défis à Hlinée. 2} ci-dessus

S Fer étrébuts

Feraiies et robe ésr à Ea) réprésemme le rail hors d'usage et répare

px courant des bts
R8 Prius matériüis ec équipaments eédés par le Coniractant
Les matériels ce écuipemenns acquis per Ja (mie des eniüés conti Le

Contraciont ou partagés eoffe QU en Gate, sont évanés suivent Les pres
Émis mie 24 Gran,

Les matériels 7 équinemente suis par rémparte laquelle des endtés ccm Le
Conuoetant ou yar des Tiers seront evalues an paix, di vente Ju oi ne sers en
ur cs Étape déreminé ve es principes définis À laticle 34 ci-
dessu.

A portées au cri du compte ds Coûts Pétroliare

Las sommes orpouates à
ARTICLEA
AMORTISSEMENT DES IMMOBILISATIONS ET DEPENSES D'EKFLORATION

41 Immobilisations

Pour la détemirocion die bénéfice net imposble que le Cuninetant re de

nome de 6 Cértions Pérralière sur 1 rertoro ce M République Iunique de
St 2 l'arugie 3 du Conte, Les mmonobllatons auf par
es aux Oérnions Pétroliren seront ait, au cégins
d'amortissement Inéaire

Las has roi d'amiseunent sun indiqués ci-dessous sélou la cuteprrie des
Lnaébilsstions cénceinéer el seront Anpliqués à compur de l'Année Civile duraut
Faguelle Kadire inmobilisiens sont réalisées, ou à couigter de lApnGe Cbtée bu
ceuvs de Irquelle Leuliles wamobiismiens sent mises en series nor ai cote
dernière Année est pusliieure, pro fat lempons pou Là prune Année Civile en
restinn

Nour des immobilisations à arte “Taux anavel d'amortissement

Construction Be 5%
Constructions Hémontblus HE
Matériel ef mobilier de hareau et de Hogerent as
Pair modes So
Équipements de production at de transport 2e

Ge forage NE
Cadhodliéns dévécuaion 10%

Caipemants nutorsobiles
Équipements matins et aériens
Autres mm obsions

42 Dépenses d'exploration:

Las dépémus d'explontion d'vrocarbuies enevurés per le Conracint au le
Lemaire de Je République Ishmique do Mas anis, y compris rouen les Eat de
reshershes pévlégiques €: géphysques et les ais de orge deaplontion fi
Pexclsion des forages produits, qui sun murabiieés selon les digposiians de
Ftle 4.4 didiassus, ae considérés comme de chrepes édcribles en terlité.
des eur amte de résluaton où pourvu de amliés S® Te féninte
ä cho gun

ARTICLES

Le Conracsant vendra me invente penvanent en guanité ef un valeur de tous Les
pou es Dpérions d'étuhèrur d précéle, à nteralies raisonnables.
au ne un Ai ar am, aux ice Hsiques Le que qui par la Perles.

52 Notification

Une netifeation Seite de l'atention d'efictuer va inventsire phprique sen udssae
pur de Conragtant au eine qrare-ving-din (90) jours avai Le cemumencement dd
Anventaie, de socle que Le Ceuvemnemnont 27 Le ares condlimann Je Cancun
Buisient tie fepréentés 3 us fu 1 dit inventa

information

Au cas Où le Gouveienent où une exilé consituant le Conracit né se fait pus
représeer lors un imremaie, relie Pare on Paie serait Hée par linvemaie di
por le Crutractut, lequel eva alces Ronde à celle l'ame où Puries copie dudit
Frsomire

À Morériel où mauvais état
Mél en mauests dat (fat « D 2) représenté le matériel qui m'est pla
fisble dans sa deticaion première mais pour d'aes pérviser éngteiag pou
nt 2328) du Cet er du raté meuf défis à Hlinée. 2} ci-dessus

S Fer étrébuts

Feraiies et robe ésr à Ea) réprésemme le rail hors d'usage et répare

px courant des bts
R8 Prius matériüis ec équipaments eédés par le Coniractant
Les matériels ce écuipemenns acquis per Ja (mie des eniüés conti Le

Contraciont ou partagés eoffe QU en Gate, sont évanés suivent Les pres
Émis mie 24 Gran,

Les matériels 7 équinemente suis par rémparte laquelle des endtés ccm Le
Conuoetant ou yar des Tiers seront evalues an paix, di vente Ju oi ne sers en
ur cs Étape déreminé ve es principes définis À laticle 34 ci-
dessu.

A portées au cri du compte ds Coûts Pétroliare

Las sommes orpouates à
ARTICLEA
AMORTISSEMENT DES IMMOBILISATIONS ET DEPENSES D'EKFLORATION

41 Immobilisations

Pour la détemirocion die bénéfice net imposble que le Cuninetant re de

nome de 6 Cértions Pérralière sur 1 rertoro ce M République Iunique de
St 2 l'arugie 3 du Conte, Les mmonobllatons auf par
es aux Oérnions Pétroliren seront ait, au cégins
d'amortissement Inéaire

Las has roi d'amiseunent sun indiqués ci-dessous sélou la cuteprrie des
Lnaébilsstions cénceinéer el seront Anpliqués à compur de l'Année Civile duraut
Faguelle Kadire inmobilisiens sont réalisées, ou à couigter de lApnGe Cbtée bu
ceuvs de Irquelle Leuliles wamobiismiens sent mises en series nor ai cote
dernière Année est pusliieure, pro fat lempons pou Là prune Année Civile en
restinn

Nour des immobilisations à arte “Taux anavel d'amortissement

Construction Be 5%
Constructions Hémontblus HE
Matériel ef mobilier de hareau et de Hogerent as
Pair modes So
Équipements de production at de transport 2e

Ge forage NE
Cadhodliéns dévécuaion 10%

Caipemants nutorsobiles
Équipements matins et aériens
Autres mm obsions

42 Dépenses d'exploration:

Las dépémus d'explontion d'vrocarbuies enevurés per le Conracint au le
Lemaire de Je République Ishmique do Mas anis, y compris rouen les Eat de
reshershes pévlégiques €: géphysques et les ais de orge deaplontion fi
Pexclsion des forages produits, qui sun murabiieés selon les digposiians de
Ftle 4.4 didiassus, ae considérés comme de chrepes édcribles en terlité.
des eur amte de résluaton où pourvu de amliés S® Te féninte
ä cho gun

ARTICLES

Le Conracsant vendra me invente penvanent en guanité ef un valeur de tous Les
pou es Dpérions d'étuhèrur d précéle, à nteralies raisonnables.
au ne un Ai ar am, aux ice Hsiques Le que qui par la Perles.

52 Notification

Une netifeation Seite de l'atention d'efictuer va inventsire phprique sen udssae
pur de Conragtant au eine qrare-ving-din (90) jours avai Le cemumencement dd
Anventaie, de socle que Le Ceuvemnemnont 27 Le ares condlimann Je Cancun
Buisient tie fepréentés 3 us fu 1 dit inventa

information

Au cas Où le Gouveienent où une exilé consituant le Conracit né se fait pus
représeer lors un imremaie, relie Pare on Paie serait Hée par linvemaie di
por le Crutractut, lequel eva alces Ronde à celle l'ame où Puries copie dudit
Frsomire

